Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 1 of 155   PageID
                                 #: 10930




                            EXHIBIT “6”
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 2 of 155 PageID
                                 #: 10931                  DOL Exhibit

                                                                  728
                                                          Tuesday, February 9, 2021




                  Expert Report of
  Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA of
                    Marcum LLP
                             In the Matter of


   Eugene Scalia, Secretary of Labor, United States Department
                                                     Depailiiient of Labor
    v. Sharon L. Heritage, et al., U.S. District Court for the District of
           Hawaii, Civil Action No. 1:18- cv-155-SOM-VVRP




                           DOL Exhibit
                           DOL Exhibit 728
                                       728


                         Dated: December 24, 2020
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 3 of 155                                                                PageID
                                 #: 10932

                                                 MARCUM
                                                  ACCOUNTANTS ADVISORS




  December 24, 2020

  David R. Johanson, Esq.
  Douglas A. Rubel, Esq.
  Hawkins Parnell & Young, LLP
  1776 Second Street
  Napa, CA 94559-2406

  Re:       Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon L.
            Heritage, et al., U.S. District Court for the District of Hawaii, Civil Action No. 1:18-
            cv-155-SOM-VVRP (the "Saakvitne Litigation")

  Dear Attorneys Johanson and Rubel:

            request, I, Kenneth
  At your request,      Kenneth J. Pia,
                                     Pia, Jr.,
                                           Jr., CPA,
                                                CPA, ABV,
                                                     ABV, ASA,ASA, MCBA,
                                                                      MCBA, working
                                                                               working through
                                                                                         through my firm
  Marcum LLP, have independently
                        independently determined
                                         determined the
                                                     the fair
                                                          fair market
                                                               market value
                                                                        value of
                                                                              of 100%
                                                                                 100% of the equity (the
  “Subject Interest”)
  "Subject   Interest") of Bowers + Kubota
                        of Bowers      Kubota Consulting,
                                                 Consulting, Inc.
                                                               Inc. (“B+KC”
                                                                    ("B+KC" or  or the  “Company”) as
                                                                                   the "Company")     as of
  December 14,
  December     14, 2012
                    2012 (the
                          (the “Valuation
                               "ValuationDate”).                   advised me
                                             Date"). You have advised                      purpose of this
                                                                            me that the purpose        this
  engagement is to provide an expert employee stock ownership plan ("ESOP")
  engagement                                                                  (“ESOP”) valuation
                                                                                          valuation report,
  review and rebuttal regarding other reports in this matter, and expert disclosures and expert ESOP
  valuation and economic damages testimony all related to    to the
                                                                the Saakvitne
                                                                     Saakvitne Litigation.
                                                                                Litigation. Kenneth J. Pia,
  Jr., CPA, ABV, ASA, MCBA, Partner and Business Valuation Industry Leader of Marcum LLP
  will be the testifying expert in this matter.

  The standard
      standard of value used
                          used in our analysis
                                      analysis is fair market
                                                       market value. ESOPs are
                                                              value. ESOPs     are qualified
                                                                                   qualified retirement
                                                                                              retirement
  plans governed by the Employee Retirement Income Security Act (“ERISA”).
                                                                      ("ERISA"). ERISA, as in effect
     of the
  as of  the Valuation
              Valuation Date,
                         Date, required
                               required the  trustee of
                                         the trustee         ESOP to pay
                                                      of an ESOP       pay nono more
                                                                                 more than
                                                                                        than "adequate
                                                                                              “adequate
  consideration,”
  consideration," or fair market value, as reasonably   determined by  a trustee of an employee     stock
  ownership trust (“ESOT”),
                  ("ESOT"), when investing in employer securities. The United States Department
  of Labor (“DOL”)
            ("DOL") defines fair market value as:

            “the           which an asset
            "the price at which      asset would
                                           would change hands between a willing buyer and a
            willing seller, when the former is not under any compulsion to buy and the latter is
            not under any compulsion to sell and both parties are able, as well as willing, to
            trade and are well informed about the asset and the
                                                              the market
                                                                  market for
                                                                         for such
                                                                             such asset.”
                                                                                  asset."

  This letter, attached report and disclosures and associated results (the or this
                                                                               this “Report”)
                                                                                    "Report") are intended
  for use only by you, your client, your
                                     your clients’
                                          clients' other advisors, the parties to the Saakvitne Litigation



                                                                 MARCUM C ,P
                                                                   memeik
  Marcum lir pi 555 tang Wharf Drive • 8th Floor • New Haven. Connecticut 06511   Plume 203.781.9600 • Fax 203_781.9601 • www.marcumllp.com
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 4 of 155                            PageID
                                 #: 10933
  David R. Johanson, Esq.
  Douglas A. Rubel, Esq.
  December 24, 2020


  and the Court in the Saakvitne Litigation (“Permitted
                                            ("Permitted Users”)
                                                        Users") regarding the stated purpose of this
  Report.

  As presented in the Report, it is our opinion that the fair market value of the Subject Interest on
      Valuation Date was $43,467,000
  the Valuation           $43,467,000 million,
                                          million, or $43.47 per share, based
                                                   or $43.47             based on
                                                                                on 1,000,000
                                                                                   1,000,000 shares
                                                                                               shares
  outstanding.

  Further, I will present the following additional opinions in this matter:

     •   The valuation analysis and report of B+KC prepared by Gregory E. Kniesel, ASA of Libra
          Valuation Advisors, Inc. (“LVA”)
                                   ("LVA") at the valuation date were prepared in accordance with
          generally accepted valuation principles and standards, and the conclusions of fair market
                reached by him were within a reasonable
          value reached                         reasonable range, and did not represent
                                                                               represent more than
          “adequate consideration"
          "adequate  consideration” as defined under ERISA.

     •   Steven J. Sherman of Loop Capital Financial Consulting Services, LLC manipulated three
                         adjustments in his analysis, which required his subjective
          key valuation adjustments                                       subjective judgment when
          “adjusting” the LVA
          "adjusting"     LVA valuation model, all of which resulted in an unsupported substantial
          decrease in
          decrease          market value of B+KC.
                    in fair market           B+KC. Furthermore,
                                                       Furthermore, these
                                                                     these purported
                                                                            purported "adjustments"
                                                                                       “adjustments”
          violated generally accepted valuation principles.

     •   Based on the above conclusions, it is my opinion
                                                     opinion that the
                                                                  the Bowers
                                                                      Bowers ++ Kubota
                                                                                Kubota Consulting,
                                                                                       Consulting,
          Inc. Employee    Stock Ownership
               Employee Stock    Ownership Plan
                                             Plan and
                                                  and Trust
                                                      Trust (the
                                                            (the “B+KC
                                                                 "B+KC ESOP”)
                                                                         ESOP") did not suffer any
          economic or other damages
                              damages as a result of the purchase price paid by the B+KC ESOP to
          the sellers on the Valuation Date based on the LVA valuation.

  As is customary in this type of engagement, I will continue to review my analysis. I will consider
                                      received subsequent
  any additional relevant information received subsequent to
                                                           to the date of this report, and I will update
  my analysis and opinions as appropriate.


  Sincerely,

  MARCUM LLP


  _____________________________________
  Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA




  MARCUM
  ACCOUNTANTS   ,   ADVISORS
                                                                                                Page ii
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 5 of 155                                                                     PageID
                                 #: 10934
  TABLE OF CONTENTS



                                              TABLE OF CONTENTS
  TABLE OF CONTENTS ........................................................................................1
  ENGAGEMENT DESCRIPTION .........................................................................3
  1.
  1. EXECUTIVE SUMMARY .................................................................................5
  2. GENERAL DISCUSSION OF PREMIUMS AND DISCOUNTS ..................8
  3. DISCUSSION OF THE
     DISCUSSION OF THE LIBRA
                       LIBRA VALUATION
                              VALUATION ADVISORS'
                                         ADVISORS’ REPORT      REPORT
  WITH A VALUATION DATE OF DECEMBER 14, 2012 ...............................11
  4. DISCUSSION OF THE SHERMAN REPORT ..............................................20
  5. FAIR MARKET VALUE OF 100% EQUITY INTEREST IN BOWERS +
  KUBOTA   CONSULTING,INC.
  KUBOTA CONSULTING,        INC.AS     ASOF   OF DECEMBER
                                                     DECEMBER14,                 14,20122012 ON   ON A
  RETROSPECTIVE BASIS ...................................................................................33
    STANDARD OF V
    STANDARD      ALUE ................................................................................................................ 34
                 VALUE
    PREMISE OF V
    PREMISE     ALUE .................................................................................................................... 34
               VALUE
    CHARACTERISTICS OF THE S
    CHARACTERISTICS                 UBJECT IINTEREST
                                  SUBJECT         NTEREST........................................................................... 35
    APPRAISAL CONSIDERATIONS
    APPRAISAL CONSIDERATIONS .................................................................................................... 35
    S
    SCOPE OF W
     COPE OF   ORK ........................................................................................................................ 35
             WORK

  COMPANY OVERVIEW .....................................................................................37
    HISTORY AND NATURE
    HISTORY     NATURE OF THE COMPANY ................................................................................. 37
                              COMPANY
    SERVICES ................................................................................................................................... 38
    SERVICES
    CUSTOMERS ............................................................................................................................... 38
    CUSTOMERS
    COMPETITION ............................................................................................................................ 39
    COMPETITION
    L OCATIONS AND F
    LOCATIONS             ACILITIES ...................................................................................................... 40
                        FACILITIES
    E MPLOYEES ............................................................................................................................... 40
    EMPLOYEES
    MANAGEMENT ........................................................................................................................... 40
    MANAGEMENT
    OWNERSHIP ............................................................................................................................... 40
    OWNERSHIP
    OTHER CONSIDERATIONS
    OTHER  CONSIDERATIONS .......................................................................................................... 41
    AMENDED AND
    AMENDED              RESTATED ARTICLES
                AND RESTATED                ARTICLES OF              INCORPORATION AND
                                                              OF INCORPORATION                   AND ESOP S            STOCK        PURCHASE
                                                                                                                         TOCK PURCHASE
    AGREEMENT .............................................................................................................................. 43
    AGREEMENT

  ECONOMIC AND INDUSTRY ANALYSIS ......................................................44
  FINANCIAL ANALYSIS ......................................................................................48
    IINTRODUCTION
      NTRODUCTION .......................................................................................................................... 48
    NORMALIZATION A
    NORMALIZATION       DJUSTMENTS ............................................................................................... 48
                     ADJUSTMENTS
    NORMALIZED B
    NORMALIZED    ALANCE S
                BALANCE           HEETS ................................................................................................ 50
                                SHEETS
    NORMALIZED INCOME
    NORMALIZED  INCOME STATEMENTS
                             STATEMENTS.......................................................................................... 51




  MARCUM
  ACCOUNTANTS       ,   ADVISORS
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 6 of 155                                                                  PageID
                                 #: 10935
  TABLE OF CONTENTS


     RATIO AND COMPARATIVE
     RATIO     COMPARATIVE ANALYSIS ....................................................................................... 52
                           ANALYSIS
     WORKING CAPITAL
     WORKING CAPITAL ANALYSIS
                     ANALYSIS................................................................................................... 56
  VALUATION OVERVIEW .................................................................................57
     IINTRODUCTION
       NTRODUCTION .......................................................................................................................... 57
     IINCOME
       NCOME A PPROACH ................................................................................................................... 57
             APPROACH
     MARKET APPROACH
     MARKET   APPROACH .................................................................................................................. 57
     ASSET APPROACH
     ASSET  APPROACH ...................................................................................................................... 57
     CONSIDERATION O
     CONSIDERATION         APPROACHES ............................................................................................. 57
                     OFF APPROACHES

  VALUATION ANALYSIS ....................................................................................59
     T
     THE INCOME APPROACH
      HE INCOME APPROACH ............................................................................................................ 59
     T
     THE MARKET APPROACH
      HE MARKET  APPROACH........................................................................................................... 64
     T
     THE ASSET APPROACH
      HE ASSET APPROACH .............................................................................................................. 67
     RECONCILIATION OF V
     RECONCILIATION    VALUE    INDICATIONS ................................................................................. 68
                        ALUE INDICATIONS

  SUBSEQUENT EVENTS ......................................................................................69
  CONCLUSION.......................................................................................................70
  VALUATION DISCOUNTS .................................................................................71
     DISCOUNT FOR L
     DISCOUNT     LACK    MARKETABILITY................................................................................. 71
                   ACK OF MARKETABILITY

  APPENDIX A –- ECONOMIC
                ECONOMIC ANALYSIS .........................................................74
  APPENDIX B –- INDUSTRY
                INDUSTRY ANALYSIS ...........................................................89
  APPENDIX C –- ASSUMPTIONS
                ASSUMPTIONS AND LIMITING CONDITIONS ..............97
  APPENDIX D –- SIGNIFICANT
                SIGNIFICANT SOURCES OF INFORMATION ...............100
                                                                  100
  APPENDIX E –- PROFESSIONAL
                PROFESSIONAL CERTIFICATION ..................................106
                                                                             106
  APPENDIX F –- CURRICULA
                CURRICULA VITAE .............................................................107
                                                                                             107
  APPENDIX
  APPENDIX G -– DESCRIPTIONS    DESCRIPTIONS OF                OF GUIDELINE
                                                                      GUIDELINE PUBLIC         PUBLIC COMPANIES COMPANIES
                                                                                                                                  119
  ................................................................................................................................119
  APPENDIX H –- EXHIBITS ...............................................................................131
                                                                                                        131




  MARCUM
  ACCOUNTANTS        ,   ADVISORS
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 7 of 155                           PageID
                                 #: 10936
  ENGAGEMENT DESCRIPTION


  ENGAGEMENT DESCRIPTION
  Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA of Marcum Marcum LLPLLP was engaged
                                                                         engaged byby the law firm of
  Hawkins Parnell & Young, LLP, through David R. Johanson, Esq. and Douglas A. Rubel, Esq.,
  on behalf of their clients, Brian J. Bowers and Dexter C. Kubota, to estimate the fair market value
  of Bowers + Kubota Consulting, Inc. (“B+KC”)
                                          ("B+KC") as of December 14, 2012 and issue and deliver
  related opinions. This valuation opinion, disclosures, and related Report are to provide an expert
  ESOP valuation report, review and rebuttal regarding other reports in this matter, and expert ESOP
  valuation and economic damages testimony in the above-cited matter (the “Saakvitne
                                                                             "Saakvitne Litigation”),
                                                                                          Litigation"),
  and related deposition and trial testimony. Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA, Partner
  and Business Valuation Industry
                           Industry Leader
                                     Leader of Marcum
                                               Marcum LLP will be the testifying expert in this matter.

  Professionals and staff of Marcum have worked under my direct supervision during the course of
  my engagement primarily; Director, Bryan M. Fleming, CPA - ABV/CFF, ASA, CRFAC and Staff
  Analyst, Daniel McPadden.
                  McPadden. My My hourly
                                  hourly rate
                                         rate is
                                              is $625
                                                 $625 and
                                                      and the
                                                          the hourly
                                                              hourly rates of Messrs. Fleming and
  McPadden are $420 and $175, respectively.

  Marcum’s fee structure
  Marcum's     structure that was in effect
                                     effect as of
                                               of the
                                                   the date
                                                       date of
                                                            of our
                                                               our Engagement
                                                                   Engagement Agreement
                                                                              Agreement was as
  follows:

                           Partner                              $575 to $625
                           Managing Directors and Directors     $420 to $525
                           Managers and Senior Managers         $315 to $405
                           Seniors and Supervisors              $215 to $275
                           Staff                                $175 to $200
                           Paraprofessional                     $90 to $140


  Specifically, Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA of Marcum LLP has been asked to first
  prepare an independent valuation of B+KC as of December 14, 2012. You also have asked me to
  thereafter review
  thereafter review the valuation
                           valuation and fairness opinions issued by Libra
                                                                        Libra Valuation
                                                                               Valuation Advisors, Inc.
  ("Libra" "LVA") in connection with the Bowers + Kubota Consulting, Inc. Employee
  (“Libra”  or  ”LVA”)   in  connection with  the Bowers   + Kubota   Consulting,      Employee Stock
  Ownership Plan and Trust (the “B+KC        ESOP”) in relation to the December 14, 2012 transaction
                                    "B+KC ESOP")
       “Bowers + Kubota Transaction”)
  (the "Bowers                              referenced in
                             Transaction") referenced   in Case
                                                           Case 1:18-cv-00155-ACK-RLP
                                                                 1:18-cv-00155-ACK-RLP Docket 1 in
  the Saakvitne Litigation, dated April 27, 2018 (the “Complaint”),
                                                         "Complaint"), and specifically to determine if
  the LVA valuations were prepared in accordance with generally accepted valuation principles and
  standards, and
  standards,           the LVA
               and if the   LVA conclusions
                                  conclusions reached,
                                               reached, opinions
                                                          opinions rendered,
                                                                    rendered, and reports
                                                                                   reports issued
                                                                                            issued were
                                                                                                   were
  reasonable and consistent with the standards set forth below. Finally, you have asked me to review
  and, if appropriate, rebut the report of Steven J. Sherman, ASA, CPA of Loop Capital Financial
  Consulting Services,
               Services, LLC,
                          LLC, dated
                                dated October
                                      October 19,
                                                19, 2020,
                                                    2020, with
                                                           with respect
                                                                respect to
                                                                        to the valuation
                                                                               valuation of
                                                                                         of B+KC
                                                                                            B+KC as of
  December 14, 2012, in connection with the Saakvitne Litigation.

  All valuation analyses, expert ESOP valuation report, and opinions prepared and/or rendered by
  me through Marcum have been conducted in accordance with the standards of business valuation




  MARCUM
  ACCOUNTANTS   ,   ADVISORS
                                                                                          Page 3
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 8 of 155                      PageID
                                 #: 10937
  ENGAGEMENT DESCRIPTION


  promulgated by the American Institute of Certified Public Accountants’
                                                             Accountants' Statement on Standards
  for Valuation Services No. 1 (SSVS-1), the Uniform Standards of Professional Appraisal Practice
  (USPAP) of The Appraisal Foundation, the Principles of Appraisal Practice and Code of Ethics
  and the Business Valuation Standards of the American Society of Appraisers, and the Professional
  Standards of the National Association of Certified Valuators and Analysts.




  MARCUM
  ACCOUNTANTS   ,   ADVISORS
                                                                                      Page 4
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 9 of 155                            PageID
                                 #: 10938
  EXECUTIVE SUMMARY


  1. EXECUTIVE SUMMARY
        A. I performed a retrospective valuation of B+KC as of December 14, 2012 in accordance
           with applicable
           with   applicable professional
                               professionalstandards
                                              standardsthat
                                                         thatapply
                                                              apply to
                                                                     to the performance
                                                                            performance of     such
                                                                                           of such
           engagements, and used only information, documentation, and data known or knowable
           as of that date. I concluded the fair market value of 100% equity interest in B+KC was
           $43.47 million), or $43.47 per share, as detailed in Section 5 of this Report (see Page
           38 et seq).

           After valuing
        B. After valuing B+KC
                           B+KC on an an independent
                                          independent basis,
                                                          basis, II then
                                                                     then performed
                                                                            performed aa comprehensive
                                                                                          comprehensive
           analysis of the valuation performed
           analysis                   performed by by Gregory
                                                       Gregory E. Kniesel,
                                                                       Kniesel, ASA
                                                                                 ASA of LVA. One key
           finding
           fmding was
                    was that  Mr. Kniesel's
                         that Mr.   Kniesel’s use ofof aa control
                                                           control premium
                                                                     premium in  in connection
                                                                                     connection with the
                                                                                                     the
           Discounted Cash
           Discounted    Cash Flow   method and
                               Flow method     and the
                                                     the Guideline
                                                           Guideline Public
                                                                        Public Company
                                                                                 Company method
                                                                                            method was
                                                                                                    was
           consistent with industry practice in the 2012 period and is consistent with ERISA and
                                Labor’s adequate
           the Department of Labor's     adequate consideration
                                                   consideration regulations.
                                                                      regulations. Furthermore,
                                                                                    Furthermore, control
           premiums are
           premiums    are generally
                           generally accepted
                                      acceptedinin the
                                                    the business
                                                          businessvaluation
                                                                      valuationcommunity.          other
                                                                                  community The other
           generally accepted
           generally  accepted method
                                method for
                                         for adjusting
                                             adjusting for
                                                         for control
                                                             control isis to
                                                                          to adjust
                                                                             adjust the Company’s
                                                                                        Company's cash
           flow to a control level, which is discussed in more detail in this Report.

        C. I replicated
        C.    replicated Mr.
                         Mr. Kniesel's
                              Kniesel’s valuation
                                         valuation models
                                                      models and
                                                               and adjusted
                                                                    adjusted them
                                                                              them for
                                                                                    for discretionary
                                                                                          discretionary
           expenses in developing
           expenses      developing a controlling
                                       controlling benefit
                                                     benefit stream.
                                                             stream. Accordingly,
                                                                      Accordingly, II did
                                                                                      did not
                                                                                           not apply
                                                                                                apply a
           control premium.
           control  premium As Asaaresult,
                                     result,I Ifound
                                                foundthat
                                                      thatMr.
                                                           Mr.Kniesel's
                                                                 Kniesel’scontrolling
                                                                           controlling interest
                                                                                        interest equity
                                                                                                 equity
                   conclusion differed
           value conclusion   differed from my own own independently-derived
                                                        independently-derived concluded
                                                                                 concluded value
                                                                                               value of
           equity on a controlling, marketable basis, by only $3.36 million (or 1.9%), which given
           the overall valuation range is an immaterial difference.

        D. The most significant difference between the overall concluded values as determined by
                Kniesel and me relates
           Mr. Kniesel            relates to
                                          to the
                                              the discount
                                                   discount for
                                                             for lack
                                                                  lack of
                                                                        ofmarketability.
                                                                          marketability. Mr.
                                                                                         Mr. Kniesel
                                                                                             Kniesel
           selected a 15% discount for lack of marketability
           selected                                 marketability to arrive at the
                                                                               the ESOP
                                                                                   ESOP controlling
                                                                                          controlling
           interest equity value conclusion of $40.15 million. I, however, selected a 7% discount
           for lack of marketability (see Valuation Discounts in Section 5 of this Report) to arrive
           at the value of equity on a controlling, nonmarketable basis of $43.47 million, a value
           greater than that determined by LVA by $3.32 million.

        E. It appears
              appears that
                      that Mr. Kniesel
                               Kniesel was   entirely cognizant
                                         was entirely cognizantof
                                                                of the
                                                                    the fact
                                                                        fact that
                                                                             that he was using
                                                                                  he was  using a
           noncontrolling benefit
           noncontrolling  benefit stream
                                   stream in
                                          in his
                                             his valuation
                                                 valuation models,
                                                           models, and
                                                                   and that
                                                                        that he applied a control
                                                                                          control




   IVIARCUM
   ACCOUNTANTS A ADVISORS
                                                                                                Page 5
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 10 of 155                          PageID
                                 #: 10939
  EXECUTIVE SUMMARY


            premium that very nearly accounted
            premium                    accounted for
                                                  for all of the difference between
                                                                            between the method
                                                                                        method of
            adjusting discretionary cash flows and that of applying a control premium.

         F. Based on professional practices in use in the 2012 period,
                                                               period, Mr.
                                                                       Mr. Kniesel’s
                                                                           Kniesel's valuation was
                       compliance with
            in overall compliance  with the
                                        the various
                                             various provisions
                                                      provisions of
                                                                 of USPAP
                                                                    USPAP and
                                                                            and both
                                                                                both the
                                                                                      the Code
                                                                                          Code of
            Ethics and the Business Valuation Standards of the American Society of Appraisers
                                                                                        Appraisers
            and ERISA and the DOL’s
                               DOL's adequate consideration regulations.

         G. It is my further opinion that Mr. Kniesel’s
                                               Kniesel's conclusions of the fair market value of the
            Subject
            Subject Interest
                      Interest were
                               were within
                                     within a reasonable
                                               reasonable range
                                                           range and accordingly
                                                                       accordingly not   more than
                                                                                    not more   than
            “adequate consideration"
            "adequate   consideration” as defined under ERISA.

         H. After
            After valuing
                  valuing B+KC
                           B+KC on        independent basis,
                                  on an independent     basis, as  noted above,
                                                                as noted above, I also
                                                                                    also performed
                                                                                         performed a
            comprehensive analysis
            comprehensive   analysis of
                                     of the valuation
                                            valuation by Steven J. Sherman, CPA, ASA, of Loop
                    Financial Consulting
            Capital Financial Consulting Services,
                                           Services, LLC.
                                                     LLC. InIn so doing, I found notable
                                                                                   notable departures
                                                                                           departures
            from       professional standards
            from the professional    standards and    practices that
                                                and practices    that apply
                                                                       apply to
                                                                              to business
                                                                                  business valuation
                                                                                            valuation
            engagements generally, and to retrospective valuations specifically.

         I. More specifically, Mr. Sherman’s
                                   Sherman's valuation fails to meet basic standards related to the
            USPAP Scope
            USPAP   Scope of of Work
                                 Work Rule,
                                        Rule, its
                                                itsStandards
                                                     Standards Rule
                                                                 Rule9-1
                                                                       9-1General
                                                                           GeneralDevelopment
                                                                                    Development
            Requirements; furthermore,
            Requirements;  furthermore, Mr.
                                         Mr. Sherman’s
                                             Sherman's valuation utilizes information not known
            or knowable at the valuation date, a clear violation of USPAP.

         J. Mr. Sherman's
                Sherman’s failure
                            failure to interview B+KC's
                                                  B+KC’s management,
                                                           management, a significant departure from
                      USPAP Scope of
            both the USPAP             of Work
                                          Work Rule
                                                 Rule and
                                                      and Competency
                                                           Competency Rule,
                                                                        Rule, introduced
                                                                               introduced substantial
                                                                                          substantial
            errors to the benefit stream that he
                                               he chose
                                                  chose to
                                                        to use. His assumptions
                                                           use. His assumptions are thus speculative
            and unfounded, and his reasoning is fatally flawed.

         K. Even though the use of certain of Mr. Sherman's
                                                      Sherman’s techniques
                                                                 techniques of valuation
                                                                                valuation are correct,
            the introduction of significant error to the process renders the results unreliable. Thus,
            I am led to conclude that the assumptions he chose are contrived to reduce value.

         L. My overall
                overall determination
                         determination isis that     Sherman’s valuation
                                            that Mr. Sherman's valuation does
                                                                         does not comply
                                                                                  comply with
                                                                                         with
            generally accepted valuation principles.

         M. I determined the range of fair market value of B+KC on the Valuation Date to be $42.1
            million to $45.9
                       $45 9 million, which also supports the proposition that the Trustee (Nicholas




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                               Page 6
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 11 of 155                     PageID
                                 #: 10940
  EXECUTIVE SUMMARY


            L. Saakvitne) of the B+KC ESOP did not pay more than adequate consideration for the
            B+KC common stock that he purchased for the B+KC ESOP on December 14, 2012.

         N. Based
            Based onon the
                        the foregoing,
                             foregoing, it is
                                            is my
                                               my opinion
                                                  opinion that
                                                           that the
                                                                 the B+KC
                                                                     B+KC ESOP
                                                                          ESOP did not
                                                                                   not suffer
                                                                                       suffer any
            economic or other damages as a result of the purchase price paid by the B+KC ESOP
            to the selling shareholders.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                          Page 7
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 12 of 155                                                                         PageID
                                 #: 10941
  EXECUTIVE SUMMARY


    2. GENERAL DISCUSSION OF PREMIUMS AND DISCOUNTS
           I.
           I.      The following schematic is adopted from the work of Dr. Shannon Pratt,1  Pratt,1 who in turn
                   adopted itit from a book
                   adopted             book that
                                              that he
                                                    he coauthored
                                                        coauthored with
                                                                    with two
                                                                          two other
                                                                                other influential
                                                                                       influential scholars
                                                                                                    scholars of
                                               2
                                         2007. The
                   business valuation in 2007.2   Theschematic
                                                       schematic sets
                                                                 sets forth
                                                                      forth the
                                                                            the various levels of value based
                   on their various characteristics of ownership.


                                    "Levels of Value" in Terms of Characteristics of Ownership
                                                                                                             Per share
                                                                                                               value
                                                              20% strategic
                                                              premium                                                      ymergistic
                                                                                                              $l2.00
                                                              control                                                    (strategic) value
                                                              overvalued
                                              50% total
                                              acquisition     25% discount
                                              premium         for lack                                                   Value of control
                                                                                                              $10.00
                                                                                                                         shares
                                                              of market-
                                                              ability for         Control    or minority
     A combined 20% minority                                  restricted stock    premium     discount                   "Publicity traded equiva-
     discount and a 45%
                                                                                                                         lent value" or 'stock
     discount for lack of marketability    45% discount       Additional 20%                                  $8.00
                                                                                                                         market value" of minority
     equals a total of 56% discount from   for lack           discount for pri-           Discount for                   shares if freely traded.
     value of control sharesb              of marketability   vate company             restricted stock of
                                           (25%-1-20%         stock (taken              public company
                                           may be             from publicity                                             Value of restricted
                                           taken additi-      traded equiva-                                  $6.00      stock of public
                                           vely)              lent value $8.00       Additional discount                 company
                                                              per share)             for private company
                                                                                             stock
                                                                                                                         Value of nonmarketable
                                                                                                              $4.40      minority (lack of control)
                                                                                                                         shares
   Notes:
       Control shares in a privately held company may also be subject to some discount for lack of marketability, but usually not
       nearly as much as minority shares.
     b Minority and marketability discounts normally are multiplicative rather than additive. That is, they are taken in sequence:

               10.00       Control value
                2_00       Less minority interest discount (.20 x $10.00)
                8_00       Marketable minority value
                 3.60      Less lack of marketability discount (.45 x $8.00)
                4.40       Per share value of nonmarketable minority shares



         II.       Importantly,
                   Importantly, as
                                 as Dr. Pratt explains,
                                              explains, “While
                                                        "While there is a great deal of
                                                                                     of empirical
                                                                                        empirical evidence
                   available to quantify the discount for lack of marketability, the empirical evidence to
                   quantify the control premium or, conversely, the minority discount is, indeed, scant.
                   The only body of empirical evidence that is available is from the public market. Of the



  1
  1 Shannon P.  Pratt and Alina V. Niculita, Valuing a Business, The Analysis and Appraisal of Closely Held Companies,
  5th ed. (New York, NY: McGraw Hill Companies, 2008). Page 384 - 385.
  2
  2 Jay E. Fishman, Shannon P. Pratt, and J. Clifford Griffith, Guide to Business Valuations, 17th ed. (Fort Worth, TX:
  Practitioners Publishing Co.),
                            Co.), Exhibit
                                  Exhibit 8–8.
                                          8-8.




   MARCUM
    ACCOUNTANTS • ADVISORS
                                                                                                                                               Page 8
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 13 of 155                                        PageID
                                 #: 10942
  EXECUTIVE SUMMARY


               several hundred
               several hundred public
                                  public companies
                                           companiesthatthat are
                                                             are taken
                                                                 taken over
                                                                       over each year, most
                                                                            each year,  most (about
                                                                                              (about 85
               percent) are at prices that represent a premium over the previous
                                                                         previous public trading price."33
                                                                                         trading price.”

        III.   The important
                    important point
                                point is that the basis for the application
                                                                  application of a control
                                                                                   control premium is the
               “publicly traded
               "publicly  traded equivalent
                                  equivalent value”
                                               value" oror “stock
                                                           "stock market
                                                                   market value”
                                                                           value" of
                                                                                  of minority
                                                                                     minority shares
                                                                                               shares as
                                                                                                      as if
               freely
               freely traded,
                      traded, which
                               which can
                                      can be seen in the center of the the above
                                                                           above schematic.
                                                                                  schematic. This point is
               equally important as it relates to both the income-based and market-based approaches
               to value, and is crucial as it relates to a 100% interest, such as that under consideration
               herein.

        IV.
        W.     That being said, there are two generally accepted and commonly used methods used to
               develop a controlling
               develop    controlling interest value for enterprise
                                                          enterprise valuation
                                                                     valuation purposes, including the
               application of a control premium, and the adjustment of the financial statements so that
               they represent control-level cash flows. In that the basis for the application of a control
               premium was
               premium   was discussed
                              discussed above,
                                          above, this
                                                 this discussion
                                                      discussion will
                                                                  will next
                                                                       next focus
                                                                             focus on the adjustment
                                                                                           adjustment of
               reported financial information in order to determine controlling cash flows.

         V.    James R. Hitchner, a business valuation thought leader, discusses
                                                                         discusses the importance
                                                                                       importance of
               normalization adjustments
               normalization  adjustmentsinin the
                                               the fourth
                                                   fourth edition
                                                          edition of     book, Financial Valuation,
                                                                  of his book,            Valuation,
                                       4
               Applications and Models:4
                                Models:

                 A.    “If the value of any investment is equal to the present value of its future benefits,
                       "If
                       determining the
                       determining    the appropriate
                                          appropriate future
                                                        future benefit
                                                                benefit stream
                                                                        stream (cash
                                                                                 (cash flow)
                                                                                       flow) is of primary
                                                                                                     primary
                       importance. Therefore,
                       importance.    Therefore, items
                                                  items that
                                                          that are      representative of the
                                                               are not representative       the appropriate
                                                                                                 appropriate
                       future cash flow must be either
                                                    either eliminated
                                                            eliminated or adjusted in some
                                                                                        some manner.
                                                                                               manner. The
                       process begins
                       process  begins with the collection of historical financial
                                                                             financial data
                                                                                       data and includes
                                                                                                  includes a
                       detailed review of that data to determine what, if anyany adjustments
                                                                                  adjustments are
                                                                                               are required”
                                                                                                   required"
                       (emphasis added).

                 B.                                     “Failure to develop
                        Hitchner goes on to state that "Failure     develop the appropriate
                                                                                appropriate normalizing
                        adjustments may
                        adjustments may result
                                          result in aa significant
                                                        significant overstatement
                                                                    overstatement or understatement
                                                                                     understatement of
                        value.”
                        value."

                 C.                      “Big Five"
                        He refers to the "Big Five” categories of adjustments, as follows:


  3
  3 Shannon P. Pratt and Alina V. Niculita, Valuing a Business, The Analysis and Appraisal of Closely Held Companies,
  5th ed. (New York, NY: McGraw Hill Companies, 2008). Pages 384 - 385.
  4
                                                                       4th Edition
  4 James R. Hitchner, Financial Valuation, Applications and Models, 4fil   Edition(Hoboken,
                                                                                    (Hoboken, NJ:
                                                                                               NJ: John
                                                                                                   John Wiley
                                                                                                        Wiley & Sons,
  Inc., 2017). Page 120 et seq.




      IVIARCUM
      ACCOUNTANTS A ADVISORS
                                                                                                            Page 9
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 14 of 155                               PageID
                                 #: 10943
  EXECUTIVE SUMMARY



                      i.     Ownership characteristics (control versus minority);
                     ii.     GAAP departures
                             GAAP    departures and
                                                and extraordinary,
                                                     extraordinary, nonrecurring,
                                                                       nonrecurring, and/or
                                                                                     and/or unusual
                                                                                            unusual
                             items;
                    iii.     Nonoperating assets and liabilities and related income and expenses;
                    iv.      Taxes; and
                     v.      Synergies from mergers and acquisitions, if applicable.

              D.   In relation to ownership characteristics, Hitchner goes on to state: “Controlling
                                                                                               "Controlling
                   interest holders are able to extract personal financial benefits beyond fair market
                   amounts in a number of ways. For instance, in a privately held enterprise, is not
                   unusual for the controlling shareholder to take compensation in excess of going
                   market rates that might be paid for the same services. SinceSince the
                                                                                       the “willing
                                                                                            "willing buyer”
                                                                                                      buyer"
                   of a controlling ownership interest could reduce compensation to market levels,
                   often it is appropriate to add back excess compensation to cash flow to reflect
                   the additional economic benefits that
                                                       that would
                                                             would be
                                                                    beavailable
                                                                       availabletotothe
                                                                                      the‘willing
                                                                                           'willingbuyer.’”
                                                                                                    buyer.'"
                   In his related valuation tip, he goes on to say that "Compensation
                                                                           “Compensation adjustments
                   are made
                   are   made asas required
                                     required to
                                               to differentiate
                                                   differentiate the
                                                                  the portion
                                                                        portion of of the
                                                                                        theshareholders'
                                                                                             shareholders’
                   compensation for
                   compensation     for their personal service rendered
                                                                rendered to the subject company and
                   the portion of thethe compensation
                                          compensation attributed
                                                         attributed to their
                                                                        their equity
                                                                               equity investment."
                                                                                        investment.” This
                   concept is (and certainly was as of the date of the B+KC Transaction) generally
                   accepted in
                   accepted   in the
                                 the business
                                      business valuation
                                                valuationcommunity.
                                                            community ThisThis is
                                                                                is but
                                                                                   but one
                                                                                         one of
                                                                                             of a litany
                                                                                                   litany of
                   generally accepted
                               accepted prerogatives
                                          prerogatives of
                                                       of control,
                                                           control, not
                                                                    not least
                                                                         least of
                                                                               of which
                                                                                   which is the ability to
                   sell (monetize) the company.

              E.   Hitchner provides a veritable litany of the types of additional common control
                   adjustments that
                   adjustments   that might     necessary, including
                                      might be necessary,    including excess
                                                                       excess fringe
                                                                               fringe benefits
                                                                                      benefits and
                   payroll-related taxes.

      VI.   In summary, the business valuation community recognizes two equally appropriate and
            generally accepted methods for determining a control-level value, as described above.
            Mr. Kniesel employed a control premium and as discussed in more detail in this Report;
            I chose
              chose to
                    to make
                       make adjustments
                              adjustments to the
                                              the income
                                                   income statement
                                                           statement (cash
                                                                     (cash flow).
                                                                           flow). The
                                                                                   The conclusions
                                                                                        conclusions
            reached using these two different methods resulted in valuations that each substantially
            reconciled to the other.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 10
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 15 of 155                                 PageID
                                 #: 10944
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



  3. DISCUSSION OF THE LIBRA VALUATION ADVISORS’
                                       ADVISORS'
  REPORT WITH A VALUATION DATE OF DECEMBER 14, 2012
           I.   The valuation report prepared by Mr. Gregory Kniesel of LVA included three methods
                of valuation, one under the income-based approach to value, the Discounted Cash Flow
                (DCF) Method,
                (DCF)   Method, and         under the
                                  and two under    the market-based
                                                       market-based approach
                                                                    approach to value,
                                                                                 value, including
                                                                                        including the
                Guideline Public
                Guideline  Public Company
                                   Company (GPC)
                                              (GPC) Method
                                                      Method and the "Industry
                                                                     “Industry Acquisition
                                                                                Acquisition Method,"
                                                                                            Method,”
                generally referred to as the Guideline Transaction Method (GTM).

                  A.    In relation
                           relation to the
                                       the DCF
                                           DCF method,
                                                 method, Mr. Kniesel
                                                                Kniesel chose
                                                                         chose to apply
                                                                                  apply a premium
                                                                                            premium for
                        control of 30%, rather than adjust the financial statements, consistent with the
                        previous discussion.
                        previous  discussion. He
                                              He used             percentage premium
                                                  used the same percentage    premium under
                                                                                         under the GPC
                        method. The
                        method.       method chosen
                                  The method   chosen by Mr. Kniesel was equally as recognized
                                                                                         recognized and
                        accepted as adjusting the cash flows in the business valuation community at the
                        time of the B+KC Transaction.

                  B.        Kniesel did make
                        Mr. Kniesel     make certain
                                             certain limited
                                                     limited adjustments
                                                             adjustments to     balance sheet and
                                                                         to the balance
                        income statement.

                              i.   His single balance sheet adjustment is described as follows in his report:

                                      “The aggregate
                                      "The  aggregate of "Cash"
                                                            "Cash" and
                                                                     and "Marketable
                                                                          "Marketable Securities"
                                                                                        Securities" was
                                                                                                     was
                                      adjusted down in accord with discussions with Management. It
                                      was determined
                                      was  determined that     excess cash
                                                          that excess         could be
                                                                        cash could    be distributed
                                                                                          distributed to
                                      shareholders without
                                      shareholders     withoutany
                                                                any impairment
                                                                      impairmenttoto the    liquidity or
                                                                                       the liquidity   or
                                      operations of the Company [B+KC]. Accordingly, $5,328,000 is
                                      considered excess
                                      considered            cash and
                                                   excess cash    and marketable
                                                                       marketable securities
                                                                                    securities ("Excess
                                                                                                ("Excess
                                      Cash") as
                                      Cash")      of the
                                              as of   the Valuation
                                                           Valuation Date
                                                                       Date and
                                                                             and will
                                                                                 will be   added to the
                                                                                       be added       the
                                      operating 100
                                      operating          percent controlling
                                                  100 percent      controlling interest
                                                                                interest equity
                                                                                          equity value
                                                                                                    value
                                      conclusion for later in this report (see section "V. Valuation of
                                      the Common Stock - Summary and Controlling Interest Equity
                                      Value Conclusion").”
                                             Conclusion")."

                                   I note
                                     note that
                                           that the
                                                 the most
                                                     most current
                                                           current reported
                                                                    reported level
                                                                              level of
                                                                                    of cash
                                                                                        cash and
                                                                                              and marketable
                                                                                                   marketable
                                   securities totaled
                                   securities  totaled $7.396
                                                       $7.396 million
                                                                millionasas of  the Valuation
                                                                            of the  Valuation Date,
                                                                                                Date, and
                                                                                                      and as
                                   reflected on the company’s                                     20125.
                                                                balance sheet of November 30, 20125.
                                                     company's balance




  5
  5   Received from Counsel




      IVIARCUM
      ACCOUNTANTS A ADVISORS
                                                                                                    Page 11
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 16 of 155                                    PageID
                                 #: 10945
  DISCUSSION OF THE LIBRA VALUATION ADVISORS
                                    ADVISORS REPORT
                                             REPORT


                           ii.        principal adjustment
                                  His principal  adjustment toto the income
                                                                     income statement
                                                                               statement is described
                                                                                             described in his
                                                                              Contribution" was adjusted to
                                  report as follows: "Profit Sharing Plan Contribution"
                                                period to reflect
                                  zero in each period     reflect that
                                                                   that these
                                                                         these contributions
                                                                               contributions will cease after
                                  implementation of the ESOP.”
                                                         ESOP."

                          iii.                   adjustment to the B+KC income statement, as related to
                                  His ancillary adjustment
                                  taxes, is described in his report as follows:

                                      “Because of
                                      "Because       the above
                                                 of the   above adjustments,
                                                                  adjustments, in order
                                                                                     order toto normalize
                                                                                                 normalize
                                      income tax expense and to provide for better comparability with
                                          publicly traded
                                      the publicly  traded guideline
                                                             guideline companies
                                                                        companies selected
                                                                                      selected under
                                                                                                 under the
                                                                                                         the
                                      Guideline Public
                                      Guideline  Public Companies
                                                          Companies Method,
                                                                       Method, we      have adjusted
                                                                                  we have     adjusted the
                                      Company's income
                                      Company's   income taxtax expense
                                                                expense toto an
                                                                             an effective
                                                                                 effective tax
                                                                                            tax rate
                                                                                                 rate of 40
                                               determined after discussions
                                      percent, determined         discussions with Management
                                                                                      Management and  and a
                                      review of the
                                      review     the Company's
                                                      Company's historical
                                                                   historical tax
                                                                               tax rates,      account for
                                                                                    rates, to account
                                      standard, combined federal and state corporate income taxes.”taxes."

                           iv.    In relation
                                      relation to the
                                                  the adjustment
                                                      adjustment of the
                                                                     the B+KC
                                                                         B+KC balance
                                                                                balance sheet
                                                                                         sheet to
                                                                                                to remove
                                                                                                    remove
                                  excess cash and equivalents, I performed an analysis of what is referred
                                  to in the parlance of accounting and finance as the cash-to-cash or cash
                                  conversion cycle (CCC) of B+KC.

                           v.     CCC is defined
                                  CCC      defined as follows:
                                                       follows: "The
                                                                 “The cash conversion
                                                                            conversion cycle
                                                                                         cycle (CCC)
                                                                                                (CCC) isis a
                                  metric that expresses the time (measured in days) it takes for a company
                                                 investments in inventory
                                  to convert its investments      inventory and other resources
                                                                                       resources into cash
                                  flows from sales. Also called the Net Operating Cycle or simply Cash
                                  Cycle, CCC attempts to measure how long each net input dollar is tied
                                  up in the production and sales process before it gets converted into cash
                                  received.”6
                                  received."6

                           vi.    Based on the CCC
                                  Based          CCC analysis,
                                                       analysis, I determined
                                                                    determined that
                                                                                 that it was
                                                                                         was reasonable
                                                                                               reasonable to
                                  maintain approximately
                                  maintain  approximately$1.0$1.0 million
                                                                  millionof of cash
                                                                               cash on        balance sheet,
                                                                                     on the balance     sheet,
                                  representing aa CCC
                                  representing    CCC of        days, to
                                                         of 55 days,   to bridge
                                                                           bridge the
                                                                                   the period
                                                                                        period of
                                                                                                of transition
                                                                                                    transition
                                  contemplated by the theoretical
                                  contemplated          theoretical sale of B+KC as contemplated by the
                                  fair market value standard. That is to say that based on my analysis, it
                                  was appropriate to add $6
                                                          $6.44 million back to the value as nonoperating
                                                   the November
                                  assets based on the  November 2012
                                                                   2012 balance
                                                                          balance sheet.
                                                                                   sheet. Accordingly,
                                                                                          Accordingly, Mr.



  6
  6   https://www.investopedia.com/terms/c/cashconversioncycle.asp




      IVIARCUM
      ACCOUNTANTS A ADVISORS
                                                                                                       Page 12
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 17 of 155                              PageID
                                 #: 10946
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



                             Kniesel’s choice
                             Kniesel's  choice to
                                               to add
                                                  add back
                                                      back $5
                                                           $5.3 million as
                                                              3 million as non-operating
                                                                           non-operating assets was
                                       reasonable but
                             not only reasonable   but conservative,
                                                       conservative, and seemingly
                                                                          seemingly understates
                                                                                    understates the
                             value of the Company by $1.1million.

                    vii.     The calculation of
                             The calculation  of the
                                                 the CCC
                                                      CCC can   be found
                                                            can be found in Section
                                                                             Section 5, Financial
                             Analysis, Normalization Adjustments of this Report, as a component of
                             my retrospective valuation of B+KC.

                   viii.     In addition, Mr. Kniesel did not adjust owner/officer salaries or related
                             payroll taxes
                             payroll  taxes in determining
                                                determining a controlling
                                                                 controlling benefit
                                                                              benefit stream
                                                                                       stream of B+KC.
                                                                                                    B+KC.
                             Shareholder salaries prior to the creation of the B+KC ESOP were well
                             above market
                             above   market value,
                                             value, according
                                                     according to         analysis using
                                                                  to my analysis   using the
                                                                                           the Executive
                                                                                                Executive
                             Compensation Assessor
                             Compensation     Assessor from
                                                         from ERI    Economic Research
                                                                ERI Economic     Research Institute,
                                                                                              Institute, as
                             discussed further in the Financial Analysis, Normalization Adjustments
                             section of Section
                             section     Section 5, and the excess is, as as described
                                                                             described by Mr.
                                                                                            Mr. Hitchner
                                                                                                 Hitchner
                                                “compensation attributed to their equity investment.”
                             above, treated as "compensation                                 investment."
                             The following
                                  following table
                                             table sets                               adjustments in the
                                                    sets forth the amount of such adjustments
                             historical period:
                                                         Officer Salary and Taxes
                                                        Adjustments by Year ($000)
                                                        2008              (977)
                                                        2009            (1,457)
                                                        2010            (1,704)
                                                        2011            (1,822)
                                                        2012            (1,036)

                     ix.     In the forecasted
                                     forecasted period, I adjusted
                                                           adjusted officer
                                                                    officer salaries to the
                                                                                          the contractual
                                                                                              contractual
                             salaries of
                             salaries     Messrs. Bowers
                                       of Messrs.  Bowers and    Kubota as set
                                                            and Kubota       set forth
                                                                                  forth in
                                                                                         in employment
                                                                                             employment
                             agreements signed contemporaneously
                                                 contemporaneously withwith the creation of the ESOP,
                             $480,000 each,
                             $480,000   each, for a total of $960,000.
                                                             $960,000. These adjustments had no net
                             impact on cash flows in the forecast period, as they represented a simple
                             allocation from the gross salaries forecasted to a line item for disclosure
                             purposes. I kept them constant
                             purposes.                constant throughout
                                                               throughout the forecast
                                                                                forecast period,
                                                                                           period, as the
                             agreements provide
                             agreements    provideno no guidance
                                                         guidanceon on cost       living increases
                                                                        cost of living     increases and
                                                                                                     and
                             otherwise provide for bonuses for performance.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 13
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 18 of 155                                        PageID
                                 #: 10947
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



                          x.    Thus,        adjustment of these items
                                Thus, after adjustment                items of
                                                                            of discretionary
                                                                               discretionary expense,
                                                                                              expense, there
                                exists a substantial difference in both the historical and future earnings
                                capacity of B+KC as presented in Mr. Kniesel’s
                                                                           Kniesel's report. This is certainly
                                a basis for Mr. Kniesel choosing to apply a control premium, as it seems
                                he had a clear understanding that the cash flows he was using were not
                                      fully controlling
                                on a fully  controlling interest
                                                          interest basis.
                                                                   basis. I note that nowhere in his report
                                                                                                        report
                                does he explicitly
                                does       explicitly state
                                                       state that the
                                                                    the benefit
                                                                         benefit stream
                                                                                  stream considered
                                                                                           considered was
                                                                                                       was a
                                controlling benefit
                                controlling  benefit stream.
                                                      stream. AsAs described
                                                                    described below
                                                                               below atat page 17 IV(a), Mr.
                                Kniesel would
                                Kniesel   would have reached
                                                        reached very nearly the same conclusion
                                                                                           conclusion had he
                                made all of the contemplated “control”
                                                                  "control" adjustments rather than applied
                                the control premium.

                                I also inquired of B+KC's
                                                   B+KC’s management
                                                           management as to the possible existence of
                                other discretionary expenses beyond the shareholder salaries, bonuses,
                                and profit sharing, and was informed that nothing material existed.

                 C.                  discuss some
                        Next, I will discuss some particulars
                                                  particulars related to the income-based
                                                                             income-based approach to
                        value, as used by Mr. Kniesel.

                          i.    Calculation of the cost of capital in the form of a discount rate:

                                     a. Mr. Kniesel used an unsystematic risk premium of 5.5%, which
                                     a.
                                        as a subjective judgment does not appear to be unreasonable.

                                                 of aa capital
                                     b. His use of      capital structure
                                                                 structure of
                                                                           of 90:10
                                                                              90:10 isis consistent
                                                                                          consistent with the
                                        industry and information regarding B+KC available at the time.
                                        The small composite five-year average debt to invested capital
                                        ratio based on Morningstar D&P D&P77 data was 7.6%, and the median
                                        five-year
                                        five-year average
                                                    averagewas was 11.6%;
                                                                      11.6%; the    average of
                                                                               the average         those two
                                                                                               of those   two
                                        observations is 9.6%. In relation to the size of B+KC as well as
                                        the actual capital structure, 90:10 is a reasonable
                                                                                 reasonable and supportable
                                        estimate of the capital structure of B+KC on a forward-looking
                                                Thus, Mr.
                                        basis. Thus,   Mr. Kniesel's
                                                            Kniesel’sconcluded
                                                                       concluded weighted
                                                                                   weighted average cost of



  7
   Ibbotson SBBI 2011 Valuation Yearbook: Market Results for Stocks, Bonds, Bills, and Inflation 1926-2010 (Chicago,
  7 Ibbotson SBBI 2011 Valuation Yearbook: Market Results for Stocks, Bonds, Bills, and Inflation 1926-2010 (Chicago,
  IL: Morningstar, Inc., 2011).




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                           Page 14
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 19 of 155                                        PageID
                                 #: 10948
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



                                         capital (WACC) of 18.0% is consistent with the available data
                                         in 2012.

                 D.     Determining discounting factors in the forecast period of 2013 through the
                        terminal period are set forth in the following table:

                          i.    The discounting factors that can be seen in the following table are those
                                               Kniesel as juxtaposed
                                used by Mr. Kniesel        juxtaposed with the correct
                                                                                correct factors; with the
                                exception of
                                exception      2017 and the
                                            of 2017       the terminal
                                                               terminal period,
                                                                        period, the differences
                                                                                     differences may
                                                                                                 may be
                                attributable to rounding conventions:


                                                  BOWERS + KUBOTA CONSULTING, INC.
                                                 RECALCULATION OF DISCOUNT FACTOR


                                                         Year                   LVA        Marcum

                                                        2013                     0.92          0.92
                                                        2014                     0.78          0.77
                                                        2015                     0.66          0.65
                                                        2016                     0.56          0.55
                                                        2017                     0.48          0.46
                                                       Terminal                  0.44          0.46



                          ii.   The discounting factor used in the terminal period must logically be the
                                same as
                                same      that of
                                       as that of the
                                                   the final
                                                        final year
                                                               year of
                                                                     of the
                                                                         the finite   period,8 as
                                                                              finite period,8   as they
                                                                                                    they are
                                                                                                          are
                                contemporaneous calculations.
                                contemporaneous    calculations. The
                                                                  The process
                                                                        process of   affecting the discount
                                                                                 of affecting       discount
                                rate for an additional year applies
                                                             applies only
                                                                      only to the use of an an exit
                                                                                               exit multiple
                                                                                                     multiple
                                derived discount
                                derived  discount rate,
                                                  rate, and
                                                        and not to the Gordon
                                                                         Gordon Growth Model that Mr.
                                Kniesel used.

                         iii.                     Pratt,9 "A
                                As noted by Dr. Pratt,9   “A common
                                                             common error
                                                                       error is
                                                                              is to
                                                                                  to discount
                                                                                     discount the
                                                                                               the terminal
                                                                                                    terminal
                                value for n + 1 periods, which would be appropriate only if the terminal
                                value represented the estimated value one year following the end of the
                                discrete projection period,”
                                                    period," which is not the case here.



  8
  8 Shannon P. Pratt and Alina V. Niculita, Valuing a Business, The Analysis and Appraisal of Closely Held Companies,
  5th ed. (New York, NY: McGraw Hill Companies, 2008). Page 219.
  9
  9 Ibid, Page 230.




      IVIARCUM
      ACCOUNTANTS A ADVISORS
                                                                                                           Page 15
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 20 of 155                          PageID
                                    #: 10949
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



       II.   I analyzed
               analyzed Mr. Kniesel's
                             Kniesel’s DCF
                                       DCF model
                                             model and used
                                                         used aa careful
                                                                 careful process
                                                                         process of
                                                                                 of adjustments
                                                                                     adjustments to
             determine the individual impact on value of the above noted facts, as follows:

               A.   I first
                      first eliminated
                            eliminated the control
                                           control premium
                                                   premium of $9.231 million,
                                                           of $9.231 million, which
                                                                              which led
                                                                                    led to
                                                                                        to an
                    adjusted value $31.069 million;

               B.   I then adjusted
                            adjusted the discounting
                                         discounting factor
                                                     factor used in 2017 and thethe terminal
                                                                                     terminal period,
                                                                                              period,
                    resulting in a value of $32.300 million, such that the value shifted upwards by
                    $1.231 million;

               C.   I then adjusted officers’ salaries to their market level based on industry research
                                    officers' salaries
                    in line with our commentary in 2(B)(viii-ix) above, resulting in a value under
                    the DCF method of $38.8 million
                                                  million using
                                                           using Mr.
                                                                 Mr. Kniesel’s
                                                                      Kniesel's model. An analysis of
                    the adjustments made can be seen in Section 5 of this Report, my retrospective
                    valuation of B+KC.

               D.                   Kniesel's original value of $40.390 million is $1.9
                    I note that Mr. Kniesel’s                                      $1 9 million lower
                    than the resulting value on an adjusted basis, as previously noted.

               E.   This  concluded value
                    This concluded     value is
                                              is prior
                                                 prior to     add-back of Mr. Kniesel's
                                                       to the add-back        Kniesel’s estimate
                                                                                        estimate of
                    nonoperating assets of $5.328 million, which would increase the overall value
                    of the enterprise.

      III. The
      III.   The Market-BasedMethods
               Market-Based  Methods

             A. The
                 TheGuideline
                     GuidelinePublicly
                               PubliclyTraded
                                        TradedCompany
                                              Company Method
                                                      Method (GPC).

                      i.     I note here that the valuation report of Mr. Sherman used the same set
                                companies as Mr. Kniesel,
                             of companies           Kniesel, and further
                                                                 further by me in my
                                                                                  my GPC
                                                                                      GPC method.
                                                                                            method.
                             While there are rarely any truly comparable publicly traded companies,
                             the set of compeer companies used herein is a reasonable basis for the
                             application of the GPC method.

                      ii.    Mr. Kniesel applied a control premium to the market-based
                                                                           market-based multiples.
                             This was common practice in the 2012 time frame. The issue of applying
                                                                                           applying
                             control premiums
                             control premiums to public
                                                   public company-derived
                                                           company-derived multiples
                                                                             multiples became
                                                                                        became an




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 16
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 21 of 155                                                PageID
                                 #: 10950
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



                                   active subject of discussion in the 2012 timeframe. While the argument
                                   had been ongoing for several years, it approached a resolution when Eric
                                   Nath, ASA published
                                   Nath,        published his article
                                                                article "Best
                                                                         “Best Practices
                                                                                Practices Regarding
                                                                                          Regarding Control
                                                                                                     Control
                                   Premiums: Comments Regarding the Appraisal
                                                                            Appraisal Foundation’s
                                                                                       Foundation's Proposed
                                                                          10
                                                             Premiums” in December 2011. In the 2012
                                   White Paper on Control Premiums"1°
                                                           control premiums
                                   time frame, the use of control   premiums was accepted practice in the
                                   business valuation community, and continues to be so currently.

                          iii.     Mr. Kniesel used aa multiple
                                                        multiple of
                                                                  of enterprise
                                                                      enterprise value-to-revenue
                                                                                  value-to-revenue of 0.4x,
                                                                                                        0.4x,
                                   which is reasonably consistent with the first quartile as indicated by the
                                   selected guideline
                                   selected  guideline public
                                                       public companies
                                                               companiesininExhibit
                                                                               Exhibit15 15 of
                                                                                             of this report.11
                                                                                                this report."
                                   However,
                                   However, he he used
                                                  used an EBITDA
                                                           EBITDA multiple
                                                                      multiple ofof 4.5x,
                                                                                    4.5x, compared
                                                                                           compared to to my
                                                                                                          my
                                   selection of 4.19x.

                           iv.     The compeer companies relied upon in Kniesel’s
                                                                         Kniesel's GPC model reflect the
                                   following unadjusted multiples along with his selected multiples:


                                                        BOWERS + KUBOTA CONSULTING, INC.
                                                       GUIDELINE PUBLIC COMPANY MULTIPLES


                                      Selected Multiple                       Min        Max Selected
                                                                                         Max Selected %
                                                                                                      % Min
                                                                                                        Min %%Max
                                                                                                              Max

                                         EV-TSO/Revenue
                                         EV-TS 0/Revenue                      0.3x      1.1x        0.4x     148.1%      36.0%
                                         EV-TSO/Adjusted EBIT                 8.0x     14.2x        5.5x      68.4%      38.7%
                                         EV-TSO/Adjusted EBITDA               5.6x     16.9x        4.5x      80.8%      26.6%




                           v.      It can be
                                          be seen
                                              seen that
                                                    that Mr.
                                                         Mr. Kniesel
                                                             Kniesel selected
                                                                       selected multiples
                                                                                multiples that appear to be
                                                                                          that appear
                                   reasonable and consistent,
                                   reasonable       consistent, as the average percentage of the maximum
                                   observations is approximately one-third (34%).



  10
     Eric W. Nath, ASA, “Best
                         "Best Practices Regarding Control Premiums: Comments Regarding the Appraisal Foundation's
  Proposed White
  Proposed   White Paper
                    Paper on Control Premiums"
                                        Premiums” in Business                         Volume 30 (Winter 2011), Issue 4,
                                                       Business Valuation Review Volume
  December 1, 2011.
  11
  11 Ultimately, I did
     Ultimately,   did not
                       not rely
                            rely upon
                                  upon aarevenue
                                          revenue multiple
                                                   multiple in
                                                             in determining
                                                                 determining the
                                                                              the enterprise
                                                                                  enterprise value
                                                                                             value of
                                                                                                   of the
                                                                                                       the Subject
                                                                                                           Subject Interest.
                                                                                                                    Interest.
  However, Mr. Kniesel's
                  Kniesel’s selection
                            selection of
                                      of 0.40x
                                          0.40x appears
                                                appears to
                                                        to be
                                                           be reasonably
                                                                reasonably comparable
                                                                           comparable with the first quartile
                                                                                                      quartile EV/Revenue
  multiple indicated by the selected guideline public companies, as presented in Exhibit 15 of Appendix H in Section 5
  of this Report.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                                  Page 17
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 22 of 155                          PageID
                                    #: 10951
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT


                     vi. I analyzed
                     vi.    I analyzedMr.
                                        Mr.Kniesel's
                                              Kniesel’sGPC
                                                        GPCworksheet
                                                            worksheet and
                                                                        andadjusted
                                                                              adjusted EBIT
                                                                                        EBIT and
                                                                                               and
                            EBITDA consistent with the controlling interest basis of the valuation,
                            as previously discussed.

                               a. IfIfMr.
                               a.      Mr.Kniesel
                                            Kniesel applied
                                                     applied aaweighting
                                                                  weighting of
                                                                             of 50:50
                                                                                 50:50 assigned
                                                                                        assigned to
                                                                                                  to
                                    EV/Adjusted
                                    EV/Adjusted EBIT
                                                  EBIT and EV/Adjusted
                                                             EV/Adjusted EBITDA,
                                                                            EBITDA, and excluded
                                                                                           excluded
                                   the use of a 30% control premium, he would have valued B+KC
                                       $42.7 million
                                   at $42.7   million prior
                                                       prior to the
                                                                 the addback
                                                                      addback of
                                                                               of excess
                                                                                   excess assets,
                                                                                          assets, as
                                                                                                  as
                                    compared to
                                    compared          estimate of $42
                                               to my estimate      $42.9  million without
                                                                        9 million without a control
                                                                                             control
                                   premium.

            B. Guideline Merger
                         Merger and
                                and Acquisition
                                    Acquisition Method

                Had Mr. Kniesel made controlling interest adjustments and used the EBITDA and
                EBIT
                EBIT multiples
                       multiples in
                                  in a ratio of 50:50,
                                                50:50, he would
                                                          would have
                                                                have concluded
                                                                     concluded a value of $49.1
                                                                                          $49.1
                million prior to the addback of nonoperating assets.

      W.
      IV.   In summary, if Mr. Kniesel had made controlling interest adjustments to the cash flows,
            and made some otherwise seemingly immaterial changes, he would have determined a
            value for the Company, using only the DCF and GPC methods
                                                                    methods in a ratio of 50:50, of
            approximately $42.5 million. That value of the enterprise does not include the addback
            of nonoperating assets, which, using his estimate
                                                     estimate of $5.300 million, results in a total
            value of $47.8 million.

            A. The   resulting estimate
               The resulting    estimate ofof the value of equity of $40
                                              the value                $40.6  million differs from his
                                                                           6 million
               original estimate
                          estimate of value,
                                       value, $40.150
                                              $40.150 million,
                                                       million, by
                                                                by only
                                                                   only $0.45
                                                                         $0.45 million
                                                                               millionoror1.1%.
                                                                                           1.1%. From
               this, it can be seen that the control premium, as applied by Mr. Kniesel, appears to
               be in line
                       line with
                            with reality
                                  reality and
                                          and reconciles
                                               reconciles consistently
                                                          consistently to the
                                                                          the conclusions
                                                                              conclusions reached by
               adjusting cash flows.

            B. The most significant difference between the overall concluded values as determined
               by Mr. Kniesel and me relates to an appropriate discount for lack of marketability.
               Mr. Kniesel selected a 15% discount for lack of marketability to arrive at the ESOP
               controlling interest equity value conclusion of $40.6 million. I, on the other hand,
               selected a 7% discount for lack of marketability to arrive at the value of equity on
               a controlling, nonmarketable basis of $43.467 million, a difference of $2.9 million.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                             Page 18
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 23 of 155                                    PageID
                                 #: 10952
  DISCUSSION OF THE LIBRA VALUATION ADVISORS REPORT



                                           discount for lack of
                   My selection of the 7% discount            of marketability
                                                                 marketability is discussed further in
                   Section 5, Valuation Discounts, of this Report.

                  Overall,the
               C. Overall,  thevaluation
                                valuationanalyses
                                           analysesand
                                                     and report
                                                          report of
                                                                 of LVA
                                                                    LVA and
                                                                         and Mr. Kniesel were compliant
                  with USPAP and the Code of Ethics and the Business Valuation Standards of the
                  American Society of Appraisers. We note that in light of the fact that Mr. Kniesel
                  is not a CPA, he is
                                    is not
                                       not bound
                                           bound to
                                                  to the
                                                      the AICPA
                                                          AICPA standards
                                                                  standards of
                                                                            of business
                                                                               business valuation
                                                                                        valuation practice.

          V.   Consideration of the Proposed Stock Appreciation Rights Plan

               A. ItItisisnoted
                           notedthat
                                 thatMr.
                                      Mr.Kniesel
                                            Kniesel did
                                                    did not
                                                         not consider
                                                             consider the
                                                                        the B+KC
                                                                             B+KC Stock
                                                                                     Stock Appreciation
                                                                                           Appreciation Rights
                   (SARs) plan that came into being in February 2013. While the SARs plan was not
                   signed until
                   signed     until a little over two months
                                                         months after
                                                                  after the adoption
                                                                              adoption date
                                                                                         date of the ESOP,
                                                                                                       ESOP, its
                   existence was
                   existence     was known
                                      known or or knowable
                                                  knowable at  at the  Valuation Date,
                                                                  the Valuation      Date, as
                                                                                           as seen
                                                                                              seen in an email
                                                                                                            email
                                                                                                               12
                   exchange between Mr. Kniesel and Nicholas Saakvitne dated December 12, 2012,           2012,12
                                           documents listed
                   and various other documents                        retrospective valuation
                                                       listed in the retrospective     valuation section
                                                                                                 section of this
                   Report. However, I also note that Mr. Sherman, the appraiser working on behalf of
                   the U.S. Department of Labor, also did not consider any SARs dilution. Thus, it
                   appears that Mr. Kniesel and Mr. Sherman
                   appears                                   Sherman are in agreement
                                                                                agreement with respect to the
                   treatment of
                   treatment         potential prospective
                                 of potential   prospective dilution
                                                               dilution from
                                                                          from the   SARs Plan.
                                                                                the SARs     Plan. II performed
                                                                                                       performed
                   additional review and analysis regarding the potential impact of the SARs Plan and
                   considered the
                   considered      the possibility
                                        possibilityofof dilution,
                                                        dilution,asas set
                                                                       set forth
                                                                            forth in  Section 55 of this
                                                                                  in Section         this Report
                                                                                                          Report
                   containing my retrospective valuation of B+KC, and determined the dilution to be
                   speculative as of the valuation date.




  12
  12   LIBRADOL INV 005583.pdf




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                       Page 19
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 24 of 155                                 PageID
                                   #: 10953
  DISCUSSION OF THE SHERMAN REPORT


  4. DISCUSSION OF THE SHERMAN REPORT
        I.   Application of Standards of Business Valuation Practice.

                USPAP’s Scope
             A. USPAP's   Scope ofof Work
                                      Work Rule
                                             Rule relates
                                                   relates to
                                                           to the research and analysis completed for an
                engagement. The
                engagement.   The rule
                                     rule states
                                          states that
                                                  that research
                                                       research and
                                                                  and analysis
                                                                      analysis needs
                                                                                   needs to
                                                                                          to be sufficient to
                produce “credible
                produce    "credible assignment
                                         assignmentresults”
                                                          results"given
                                                                     giventhe   theintended
                                                                                     intendeduse  use of   the
                                                                                                       of the
                valuation. Credible is defined as “worthy
                                                     "worthy of belief.”
                                                                  belief." ItIt goes
                                                                                goes on
                                                                                     on to state that whether
                research and
                research        analysis meets
                           and analysis     meets this    requirement can
                                                    this requirement       can be     measured by
                                                                                  be measured         (1) the
                                                                                                   by (1)  the
                expectations of
                expectations   of those
                                   those who
                                           who would
                                                 would regularly
                                                         regularly bebe intended
                                                                         intended users
                                                                                      users for
                                                                                             for that
                                                                                                 that type
                                                                                                      type of
                assignment and
                assignment   and (2)
                                  (2) what
                                       what the
                                             the appraiser’s
                                                  appraiser's peers would
                                                                      would do in the same or a similarsimilar
                assignment.

             B. Furthermore, under the Competency
                                          Competency Rule:    “Perfection is impossible to attain, and
                                                        Rule: "Perfection
                competence does
                competence    does not require perfection.
                                                 perfection. However,
                                                             However, an appraiser
                                                                           appraiser must not render
                appraisal services in a careless or negligent manner. This Rule requires an appraiser
                to use due diligence and due care.”
                                               care."

             C. All of Standards Rule 9-1, General Development Requirements, apply in the case
             C.
                at hand:

               i.    “In developing an appraisal of an interest in a business enterprise or intangible
                     "In
                     asset, an appraiser must:

                     a. "be
                     a. “be aware
                              aware of,
                                      of, understand,
                                           understand, andand correctly
                                                               correctly employ
                                                                           employ those
                                                                                     those recognized
                                                                                             recognized
                        approaches, methods
                        approaches,    methodsandand procedures
                                                      proceduresthatthat are
                                                                          are necessary
                                                                              necessary to   produce a
                                                                                         to produce
                        credible appraisal;
                        “not commit a substantial error of omission or commission that significantly
                     b. "not                                                               significantly
                        affects an appraisal; and
                               i. Comment: An appraiser must use sufficient care to avoid errors
                                    that would
                                    that   would significantly
                                                   significantly affect
                                                                   affecthishis or  her opinions
                                                                                or her   opinions and
                                                                                                    and
                                    conclusions. Diligence
                                    conclusions.   Diligence is
                                                              is required
                                                                 required to identify
                                                                              identify and analyze the
                                    factors, conditions, data, and other information that would have
                                    a significant effect on the credibility of the assignment results.
                        “not render appraisal services in a careless or negligent manner, such as by
                     c. "not
                        making a series of errors that, although individually might not significantly




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                    Page 20
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 25 of 155                                  PageID
                                 #: 10954
  DISCUSSION OF THE SHERMAN REPORT



                                                                          aggregate affect the credibility of
                               affect the results of an appraisal, in the aggregate
                               those results.”
                                     results."

                 D. USPAP Advisory Opinion (AO) 34, lines 38 to 47, states as follows:

                    i.    “A retrospective appraisal is complicated by the fact that the appraiser already
                          "A
                          knows what occurred in the market after the effective date of the appraisal. With
                          market evidence that data subsequent to the effective date was consistent with
                                  expectations as of the effective date, the subsequent data should be used.
                          market expectations
                          In the absence of such evidence, the effective date should be used as the cut-off
                          date for data considered by the appraiser.”
                                                           appraiser."

                  E. AICPA Statement
                            Statement of Standards for Valuation Service Number One (SSVS-1) at
                     Subsequent Events - .43, states as follows:

                    i.    “The valuation date is the specific date at which the valuation analyst estimates
                          "The
                          the value of the subject interest and concludes on his or her estimation of value.
                          Generally, the valuation analyst should consider only circumstances existing at
                          the valuation date and events occurring up to the valuation date. An event that
                          could affect
                          could  affect the value may occur subsequent
                                                                  subsequent to the valuation
                                                                                      valuation date;
                                                                                                 date; such an
                          occurrence isis referred
                          occurrence       referred to   as aasubsequent
                                                     to as       subsequent event.
                                                                              event. Subsequent
                                                                                      Subsequent events
                                                                                                    events are
                                                                                                            are
                          indicative of conditions that were not known or knowable at the valuation date,
                          including conditions that arose subsequent to the valuation date. The valuation
                          would not be updated
                          would           updated toto reflect
                                                        reflect those
                                                                 those events
                                                                        events or
                                                                               or conditions.
                                                                                   conditions. Moreover,
                                                                                                Moreover, the
                          valuation report
                          valuation   report would
                                             would typically
                                                    typically not
                                                                not include
                                                                    include a discussion
                                                                               discussion ofof those events or
                          conditions because a valuation is performed as of a point in time—the valuation
                          date—and the events described in this subparagraph,
                                                                      subparagraph, occurring subsequent to
                          that date, are not relevant to the value determined as of that date."
                                                                                              date.” An article
                                    SSVS 1: Applying
                          entitled SSVS       Applying NewNew Standards
                                                                 Standards for
                                                                             for CPAs
                                                                                  CPAs Providing
                                                                                          Providing Valuation
                                                                                                     Valuation
                                   13
                          Services makes
                          Services"    makes clear
                                              clear that        standard applies
                                                     that the standard    applies to all
                                                                                       all CPAs
                                                                                           CPAs that
                                                                                                  that provide
                                                                                                        provide
                          valuation services.




  13
  13   http://archives.cpajournal.com/2008/608/essentials/p54.htm




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                      Page 21
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 26 of 155                               PageID
                                   #: 10955
  DISCUSSION OF THE SHERMAN REPORT


                StevenJ.J.Sherman,
            F. Steven      Sherman,CPA,
                                   CPA,ASA,
                                        ASA,ofofLoop
                                                 Loop Capital
                                                        Capital Financial
                                                                Financial Consulting
                                                                          Consulting Services,
                LLC, departed from these standards in several respects.

               i.   The most egregious of these departures relates to his calculation of a “Limited
                                                                                            "Limited
                             Discount,” as set forth on Page 33 of
                    Control Discount,"                           of Mr.
                                                                    Mr. Sherman’s
                                                                        Sherman's report. While there
                    is aa complete
                           complete discussion
                                    discussion of the use
                                                        use of
                                                            of control
                                                                control premiums
                                                                         premiums elsewhere
                                                                                   elsewhere in this
                    Report, the language
                    Report,      language and thought
                                                 thought process
                                                          process of Mr.
                                                                      Mr. Sherman
                                                                            Sherman requires
                                                                                     requires special
                                                                                              special
                    attention. He states as follows.

                    a.
                    a. “Significant
                       "Significant bonuses were paid in later years with no documentation from
                       the Trustee providing approval. We understand that a large portion of those
                       bonuses went to Bowers and Kubota. Accordingly, I have concluded that
                       the shares acquired by the ESOP, although representing 100%, had limited
                       control. To quantify this issue, I applied a 10% discount to the controlling,
                       non-marketable value."
                       non-marketable   value.” WeWe note
                                                      note here
                                                            here that
                                                                  that in light
                                                                          light of the
                                                                                   the fact
                                                                                       fact that
                                                                                            that Mr.
                                                                                                 Mr.
                       Kniesel used a noncontrolling benefit stream, and Mr. Sherman effectively
                       adopted that benefit stream, Mr. Sherman thus double counted the impact
                       of control.

                    b. In other
                          other words,
                                   words, Mr.  Mr. Sherman
                                                   Sherman usedused selected
                                                                     selected information
                                                                               information only
                                                                                            only (regarding
                                                                                                  (regarding
                                  subsequently paid) in developing his retrospective valuation that
                       bonuses subsequently
                       was not known or knowable at the Valuation Valuation Date in determining
                                                                                     determining a “Limited
                                                                                                    "Limited
                       Control Discount.”
                                 Discount." His use of the information was not a "confirmation
                                                                                           “confirmation of
                       trends,” which is the only circumstance in which the use of information not
                       trends,"
                       known or knowable can be used consistent with Paragraph 4(e)i, as set forth
                       above. ItIt isis interesting
                                         interesting to
                                                     to note
                                                        note that Mr. Sherman did not comment regarding
                       the overall performance and profitability of the Company in those years but
                       rather chose to mention only the selected information highlighted above.

                    c. This is a direct
                                 direct and
                                        and egregious
                                            egregious departure
                                                       departure from generally
                                                                      generally accepted business
                       valuation standards of practice, including USPAP and SSVS-1, as set forth
                       above.

                    d.
                    d. Mr. Sherman
                            Sherman also noted that he relied
                                                          relied upon
                                                                 upon tax
                                                                       tax returns
                                                                            returns from
                                                                                     from subsequent
                                                                                           subsequent
                       periods. This practice is also inappropriate according to generally accepted
                       business valuation standards of practice.

                    e. Also, no trustee approval of bonuses is required under ERISA, as suggested
                               Sherman’s language;
                       by Mr. Sherman's   language; rather,
                                                     rather, the trustee takes an overall view of the
                       management decision-making
                       management     decision-makingofofaa company
                                                               companyinin respect
                                                                              respect of  fairness of
                                                                                       of fairness
                       corporate executive decision-making
                                             decision-making to the ESOP participants. So long as
                                                                   sponsor, who are responsible
                       the board of directors of the ESOP plan sponsor,               responsible for
                       making executive decisions, including determining performance bonuses,
                       are reasonable, trustees generally do not interfere in these relationships.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 22
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 27 of 155                                 PageID
                                   #: 10956
  DISCUSSION OF THE SHERMAN REPORT



                Inother
            G. In otherrespects,
                        respects, Mr.
                                  Mr. Sherman's
                                      Sherman’sprocess
                                                processisis highly
                                                            highly flawed
                                                                   flawed and
                                                                          and questionable, and his
                valuation of B+KC is materially less than fair market value.

                  i.    The management group of B+KC state that Mr. Sherman made no attempt
                                       assumptions he
                        to discuss the assumptions he used
                                                      used in his report with them. This is a very
                                  component of the due diligence process in the valuation of closely
                        important component
                        held corporations.

                  ii.   In preparing his own forecasts (which was in essence simply a manipulation
                        of the forecasts in the LVA report) without the input of B+KC management,
                        Mr. Sherman
                        Mr.   Sherman appears
                                          appears to   have superimposed
                                                    to have  superimposed his     knowledge of
                                                                            his knowledge        the
                                                                                             of the
                        forecasting of professional engineering services firms and their operations
                        on the knowledge
                                knowledge of of the
                                                the Company’s
                                                    Company's management.
                                                               management. In fact, Mr. Sherman’s
                                                                                         Sherman's
                        adjustments to
                        adjustments        management’s forecast
                                       to management's    forecast were
                                                                   were based        unfounded and
                                                                          based on unfounded    and
                        speculative assumptions and flawed reasoning.

                 iii.   For example, if he had  had entered
                                                     entered into
                                                              into discussions
                                                                    discussions with B+KC
                                                                                        B+KC management,
                                                                                                management,
                        Mr. Sherman would have received a very clear and cogent explanation of
                               subcontractor expenses
                        why subcontractor       expenses were
                                                            were reduced
                                                                  reduced in the forecast
                                                                                    forecast period.
                                                                                               period. B+KC
                                                                                                       B+KC
                        completed several
                        completed    several large
                                               large projects
                                                      projects in
                                                                in the period prior to the adoption of the
                        ESOP
                        ESOP plan,
                                 plan, notably
                                       notably forfor the U.S. Army Corps of Engineers.
                                                                                    Engineers. I obtained
                                                                                                   obtained a
                        specific list
                        specific            these large
                                   list of these    large projects,
                                                           projects, which
                                                                       which required
                                                                                required the
                                                                                           the heavy
                                                                                               heavy use
                                                                                                       use of
                        subcontractors. I also obtained a list of related subcontractor expenses tied
                        directly to these large projects. Mr. Sherman would also have learned, on
                        inquiry, that B+KC’s      management does not include possible large contracts
                                       B+KC's management
                        in its forecasts as a matter of policy, as they occur only occasionally. Thus,
                        with no forecasted large projects, the subcontractor expenses were expected
                            revert to their
                        to revert      their average
                                              average level
                                                         level prior
                                                               prior to taking
                                                                           taking on the
                                                                                      the large
                                                                                           large projects,
                                                                                                 projects, an
                        average of $2.0 million annually. This $2    $2.00 million value is proven in B+KC
                        working papers
                        working    papers provided
                                           provided to  to me and to Marcum,
                                                                         Marcum, papers which were also
                        available to Mr. Sherman.
                        available            Sherman. Relatedly,
                                                          Relatedly, itit seems
                                                                          seems that Mr. Sherman
                                                                                            Sherman did not
                        perform an adequate
                        perform        adequate analysis
                                                    analysis of construction
                                                                  construction order
                                                                                  order backlog
                                                                                         backlog and other
                                                                                                         other
                        related matters.
                        related   matters. An      actual analysis
                                             An actual     analysis of          large projects
                                                                       of the large    projects and
                                                                                                 and related
                                                                                                       related
                        subcontractor expenses can be found in Section 5 of this report containing
                        my retrospective valuation of B+KC.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                    Page 23
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 28 of 155                             PageID
                                   #: 10957
  DISCUSSION OF THE SHERMAN REPORT


                 iv.    Mr. Sherman
                        Mr.   Sherman introduced
                                           introducederror
                                                         errortoto the    valuation process,
                                                                    the valuation    process,and and as
                                                                                                      as a
                        consequence made
                        consequence      made material
                                               material errors
                                                          errors in
                                                                 in both
                                                                    both the income and market based
                        approaches to
                        approaches     to value.
                                          value. He chose to useuse an
                                                                     an incorrect
                                                                         incorrect and
                                                                                   and erroneous
                                                                                       erroneous benefit
                                                                                                   benefit
                        stream in application of both methods. I note that  that nowhere
                                                                                 nowhere in
                                                                                          in Mr.
                                                                                             Mr. Kniesel’s
                                                                                                 Kniesel's
                        report is it indicated that the cash flows
                                                             flows considered
                                                                    considered are actually
                                                                                    actually control-level
                        cash flows; thus, Mr. Sherman merely postulated that the benefit stream was
                        on aa controlling
                               controlling basis,
                                             basis, which
                                                     which the
                                                            the previous
                                                                 previous commentary
                                                                             commentary makes
                                                                                           makes clear
                                                                                                  clear is
                        entirely erroneous. His report is misleading and lacks credibility as a result.

                  v.         Sherman did not perform an analysis of items that should have been
                        Mr. Sherman
                        adjusted in the historical B+KC income statements, and specifically did not
                        study the
                        study  the officer
                                   officer salaries
                                            salaries and   related matters
                                                     and related    matters before
                                                                            before him.
                                                                                    him. He   had the
                                                                                         He had   the
                        information and failed to consider it. In so doing he allowed conjecture and
                        flawed assumptions
                                assumptions and
                                              and logic
                                                   logic to prevail
                                                            prevail and the result was to drive value
                        downward.

                 vi.   Notwithstanding the fact that Mr. Sherman knew of the SARs plan, and the
                       fact that this issue was stated in the Complaint,
                                                               Complaint, he did not consider
                                                                                      consider it or
                       articulate his thoughts on it in his valuation.
                                                            valuation. Neither Mr. Kniesel nor Mr.
                       Sherman
                       Sherman believed
                                   believedthe
                                             theSARs
                                                 SARsplanplantoto be
                                                                  be dilutive
                                                                     dilutive to
                                                                               to the ESOP on
                                                                                  the ESOP  on the
                                                                                                 the
                       Valuation Date.

            H. I point out certain additional specific factors worthy of discussion in this subsection.

                  i.    Discounted cash flow analysis:

                                 Importantly,ininlight
                             a. Importantly,      lightof
                                                        ofthe
                                                           thefact
                                                               factthat
                                                                    thatMr.
                                                                          Mr. Sherman
                                                                              Sherman did
                                                                                        did not
                                                                                             not perform
                                                                                                 perform
                                 the required
                                 the  required due
                                                 due diligence
                                                      diligence in
                                                                 in connection
                                                                      connection with
                                                                                   with the
                                                                                          the forecasted
                                                                                               forecasted
                                 financial
                                 financial information,
                                           information, there
                                                          there exists
                                                                exists substantial
                                                                       substantial error
                                                                                   error in his analysis
                                 related to
                                 related     the economic
                                         to the   economic benefit
                                                              benefit stream
                                                                       stream that the
                                                                                    the Company
                                                                                          Company waswas
                                 producing, which
                                 producing,   which renders
                                                     renders the conclusion
                                                                   conclusion reached
                                                                               reached under        DCF
                                                                                         under the DCF
                                 method unreliable.

             I. The market based methods.

               i. In In
                     relation  to to
                        relation  ourour
                                      prior commentary
                                         prior commentaryregarding
                                                           regarding the
                                                                      the flaws
                                                                           flaws in
                                                                                  in Mr.
                                                                                     Mr. Sherman's
                                                                                          Sherman’s
                     chosen benefit
                     chosen   benefit stream,
                                      stream, we
                                               we find     market based
                                                  find his market  based valuation
                                                                           valuation to be
                                                                                         be entirely
                                                                                             entirely




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 24
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 29 of 155                                        PageID
                                 #: 10958
  DISCUSSION OF THE SHERMAN REPORT



                         erroneous. Importantly,
                         erroneous.  Importantly,hishischoice
                                                        choicetoto use
                                                                   use aa stub period in his
                                                                          stub period    his DCF
                                                                                             DCF benefit
                                                                                                  benefit
                         stream, rather than the pro forma benefit stream provided by management, was
                         inconsistent with
                         inconsistent  with the         experienced by the
                                             the trend experienced         the Company,
                                                                               Company, and
                                                                                          and essentially
                                                                                               essentially
                         ignored approximately $3.9 million of free cash flows from the 2012 period.

                  ii.        Sherman’s choice to use aa the
                         Mr. Sherman's                   the stub
                                                             stub period
                                                                  period benefit
                                                                           benefit stream,
                                                                                   stream, rather than the
                                            stream provided,
                         pro forma benefit stream  provided, resulted
                                                               resulted in
                                                                        in a much lower value and was
                         contrary to
                         contrary  to the performance trend
                                      the performance   trendofofthe
                                                                  the Company
                                                                      Companyinin2012.           fact, Mr.
                                                                                       2012. In fact,  Mr.
                         Sherman states clearly on Page 17 of his report:

                             “Thus, it is reasonable to assume that revenue would meet
                             "Thus,                                               meet Management’s
                                                                                        Management's
                             expectations for 2012 which is consistent with our analysis.”
                                                                                analysis."

                         This is an internally inconsistent statement
                                                            statement within
                                                                      within Mr.
                                                                             Mr. Sherman’s
                                                                                 Sherman's report with
                         regard to the financial metrics
                                                 metrics on which to base the conclusion
                                                                              conclusion of value as of
                         the Valuation Date.

                 iii.    In addition, in light of the fact that
                                                           that Mr.
                                                                Mr. Kniesel
                                                                    Kniesel used
                                                                            used aa noncontrolling
                                                                                    noncontrolling benefit
                         stream, Mr. Sherman’s
                                      Sherman's choice to also apply a discount for limited control was
                         made in error, in effect double-counting the impact of lack of control.

       II.   The non-binding indication of interest from URS and the GMK
                                                                     GMK Consulting,
                                                                         Consulting, LLC
                                                                                     LLC (“GMK”)
                                                                                         ("GMK")
             valuation report.

                   Mr. Sherman's
                A. Mr.  Sherman’s report
                                      report portrays
                                               portrays the
                                                          the December
                                                              December 2011
                                                                          2011 non-binding
                                                                                 non-binding indication
                                                                                               indication of
                   interest letter
                   interest  letter from
                                     from URS
                                            URS as  as if    were aa bona
                                                       if it were     bona fide
                                                                            fide offer
                                                                                  offer and
                                                                                         and was
                                                                                              was somehow
                                                                                                   somehow
                   representative
                   representative ofofthe thefair
                                               fair market
                                                    marketvalue
                                                             valueofof B+KC
                                                                       B+KCatat or or near
                                                                                      near the
                                                                                            the time
                                                                                                time of the
                                                                                                         the
                                 Thisisis not
                   transaction. This      not consistent
                                              consistent with
                                                          with general standards and practices of valuation.

                            fide offer,
                B. A bona fide   offer, as
                                        as generally
                                           generally accepted
                                                      accepted in
                                                               in the
                                                                   the business
                                                                       business valuation
                                                                                valuation profession,
                                                                                          profession, is
                                                   14
                   typically described as follows:
                                           follows:14

                        i.   Documentable, arm's-length,
                             Documentable,   arm's-length,bona
                                                           bonafide
                                                                fideoffers
                                                                      offersto
                                                                             to buy
                                                                                buy oror sell
                                                                                         sell may
                                                                                              may also be
                             useful evidence of value. Funded bona fide offers (i.e., offers for which the



  14
  14Shannon P. Pratt and Alina V. Niculita, Valuing a Business, The Analysis and Appraisal of Closely
                                                                                              Closely Held Companies,
                                                                                                           Companies,
  5th ed. (New York, NY: McGraw Hill Companies, 2008). Page 318.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                           Page 25
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 30 of 155                               PageID
                                 #: 10959
  DISCUSSION OF THE SHERMAN REPORT



                           financing for the offer is already in place) should be given more weight and
                                                                                  15
                           more consideration
                                 consideration than
                                                than unfunded
                                                      unfunded bona
                                                                 bonafide
                                                                      fideoffers.
                                                                           offers."

                  Mr. Sherman
               C. Mr. Sherman states
                                 states the following
                                            following in    attempt to dispel
                                                      in an attempt    dispel the LVA
                                                                                  LVA and
                                                                                      and GMK
                                                                                          GMK
                  valuations in one fell swoop:

                     i.
                     i.    “In early
                           "In  early 2011,
                                        2011, URS,
                                               URS,a adiversified,
                                                           diversified,international
                                                                         international publicly
                                                                                           publicly traded
                                                                                                      traded
                           engineering, design
                           engineering,           and construction
                                          design and     construction firm,
                                                                          firm, initiated
                                                                                  initiated conversations
                                                                                             conversations
                           exploring a potential collaboration between URS and B+      B+KK inin the
                                                                                                 the form
                                                                                                     form of
                           partnering on Hawaii based projects via teaming agreements. During these
                           discussions, URS sent an ‘indication
                                                     'indication of interest’
                                                                     interest' to acquire the Company on
                           December 5,
                           December       2011. Based
                                       5, 2011.  Based upon
                                                          upon information
                                                                 information provided
                                                                                 provided byby B+
                                                                                                B+K,    URS
                                                                                                     K, URS
                           proposed acquiring
                                     acquiring 100%
                                                100% of of the Company
                                                               Company for for $15 million
                                                                                    million in an all cash
                           transaction. The non-binding indication of interest was contingent upon the
                           completion of required due diligence.”
                                                        diligence."

                     ii.   What is not
                           What     not emphasized
                                         emphasized or even
                                                       even mentioned
                                                            mentioned by     Sherman are
                                                                      by Mr. Sherman are the
                                                                                         the
                           following facts:

                                a. A mere indication of interest
                                a.                      interest is not in fact considered
                                                                                considered a bona fide
                                   offer.

                                b. The sole document that formed the basis for the indication of interest
                                   was a three-page document; this is not typical for a formal bona fide
                                   offer.

                                c. The indication
                                        indication of
                                                    of interest
                                                       interest occurred
                                                                occurred aa full
                                                                            full year          the ESOP
                                                                                 year prior to the ESOP
                                   transaction and could not have possibly taken into consideration the
                                   actual growth
                                   actual growth experienced
                                                   experienced byby B+KC
                                                                    B+KC fromfrom that       through the
                                                                                   that date through
                                   transaction date.

                                d. The indication of interest states the following, “URS
                                d.                                                  "URS has estimated
                                   a preliminary purchase price of 15,000,000 in cash not including any
                                   cash and debt on the
                                   cash               the Company's
                                                          Company’s balance
                                                                        balance sheet
                                                                                sheet and
                                                                                      and assuming
                                                                                           assuming no



  15
  15   Ibid.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                   Page 26
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 31 of 155                             PageID
                                   #: 10960
  DISCUSSION OF THE SHERMAN REPORT


                                 material adjustments to the preliminary balance sheet (delivered at
                                 the close). Approximately ten percent (10%) of the Purchase Price
                                         withheld and used to provide
                                 will be withheld               provide for the
                                                                            the retention
                                                                                 retention of certain
                                                                                              certain
                                 Company senior managers for a period of 2 years.”
                                                                             years."

                             e. Absolutely no negotiations took place between URS and B+KC to
                                indicate a fair market value determination between a willing buyer
                                and a willing seller.

                             f.
                             f. In response to the offer, B+KC hired an independent valuation firm,
                                GMK, as is prudent,
                                GMK,         prudent, to assess
                                                           assess the
                                                                  the indication
                                                                       indication of interest
                                                                                     interest by URS,
                                                                                                 URS,
                                which included
                                which  included taking    into account
                                                  taking into   account the current
                                                                              current performance
                                                                                       performance of
                                B+KC and expectations going forward.

            D. Mr. Sherman states that because B+KC provided additional information to URS,
               this indicates
               this indicates a corroboration
                                 corroboration of          extremely low amount
                                                  of the extremely          amount referenced
                                                                                     referenced in     the
                                                                                                    in the
               indication of interest:
               indication    interest: this
                                        this conclusion
                                             conclusion isis not based on the facts: consider that the
               owners of B+KC felt so strongly that the value of B+KC was substantially higher
               than the amount
               than       amount referenced
                                   referenced in     the URS
                                                 in the   URS indication
                                                                 indication of
                                                                             of interest,
                                                                                 interest, itit advanced
                                                                                                 advanced
               information in
               information  in order
                               order toto prove
                                          prove its
                                                 its value.
                                                     value. A A conclusion
                                                                 conclusion of
                                                                             of value
                                                                                value higher
                                                                                       higher than that
               implied by
               implied          URS indication
                        by the URS      indication of interest
                                                        interest was
                                                                  was fully
                                                                       fully supported
                                                                             supported by by the GMKGMK
               valuation.

             E. There are many instances where large acquirers that are in a rolling-up process in a
                respective industry routinely make low-ball offers in an effort to get a bargain deal.
                Mr. Sherman does not take this into account.

            F. The Sherman report concludes as to the purported relevance of the URS indication
               of interest as follows:

                       i.    “On June
                             "On  June 19, 2012, 107 days after the period of exclusivity ended, Brian
                             Bowers indicated
                                     indicated to Gary Kuba of GMK that B+K was moving in the
                             ESOP direction.
                             ESOP                There was
                                    direction. There    was aa significant
                                                                 significant difference
                                                                             difference in  the value
                                                                                         in the  value
                             ascribed
                             ascribed to
                                       to the
                                          the Company
                                              Company byby URS
                                                           URS in in its $15 million
                                                                             million bid         value
                                                                                     bid to the value
                             conclusion reached by GMK of approximately $40 million. SinceSince URS
                                                                                                URS’s's
                             offer was only 37% of the value calculated by GMK, there should have
                             been some level of
                             been              of professional
                                                  professional skepticism
                                                                skepticism from
                                                                            from LVA regarding
                                                                                        regarding the




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 27
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 32 of 155                                   PageID
                                   #: 10961
  DISCUSSION OF THE SHERMAN REPORT


                                    forecasted EBITDA for 2012 provided by Management which was well
                                    in excess of historical trends.”
                                                            trends."

                              ii.   The mathematics
                                        mathematics described
                                                        described above
                                                                   above as
                                                                          as laid out by Mr. Sherman simply
                                    conflates the facts as they actually existed and ultimately played out. In
                                    any event,
                                    any  event, the
                                                 the statements
                                                       statements made
                                                                   made by     Mr. Sherman
                                                                          by Mr.    Sherman relating
                                                                                              relating to  any
                                                                                                        to any
                                    comparison of
                                    comparison    of the  above numbers
                                                     the above   numbers is misleading
                                                                              misleading and
                                                                                          and has no bearing
                                                                                                       bearing
                                    whatsoever on
                                    whatsoever    on the
                                                      the fair  market value
                                                           fair market value of       Subject Interest
                                                                               of the Subject  Interest on the
                                                                                                            the
                                    Valuation Date.

                Adjustments
         III. Adjustments totothe
                                theconclusion
                                    conclusionof
                                              of value.
                                                 value.

                 A. I note that Mr. Sherman added back cash and equivalents of $5
                                                                               $5.33 million, simply
                    following
                    following what
                                what Mr. Kniesel
                                         Kniesel did. However,
                                                      However, as I will demonstrate,
                                                                         demonstrate, this amount is
                    significantly understated.

                 B. I also
                      also note
                           note that
                                 that Mr.
                                      Mr. Sherman
                                           Sherman also
                                                   also added
                                                         added back
                                                               back as
                                                                     as aanonoperating
                                                                           nonoperating asset
                                                                                        asset the
                                                                                               the
                    investments in LLCs of $249,000.

                 C. We also note that Mr. Sherman applied a discount for lack of marketability of 7.0%,
                 C.
                    which we find to be reasonable.

         IV.
         W.      Control of the Company, post-Transaction.

                     In his
                 A. In   his expert
                              expert report,
                                      report, Mr.
                                              Mr. Sherman
                                                  Sherman stated
                                                          stated that in
                                                                      in his
                                                                         his opinion,
                                                                              opinion, that
                                                                                        that although
                                                                                             although an
                    independent trustee was appointed, the B+KC Board of Directors and Management
                                                                              control16 due to:
                    (through its Officers) continued to maintain meaningful control16

                         i.
                         i.     Lack of an independent process in the ESOP Transaction;

                        ii.     The continuing influence by Management to maintain control; and

                       iii.     The fact that
                                          that post-transaction
                                               post-transaction (in
                                                                (in subsequent
                                                                     subsequent years),
                                                                                years), significant
                                                                                        significant bonuses
                                                                                                    bonuses
                                were paid to employees of the Company and that a significant
                                                                                      significant portion of
                                that bonus money was awarded to Bowers and Kubota.


  16
  16   Limited Control Discount section (p. 33) of Sherman Report.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                      Page 28
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 33 of 155                                             PageID
                                 #: 10962
  DISCUSSION OF THE SHERMAN REPORT




               B. He also stated that although
                                        although the B+KC ESOP purchased
                                                                      purchased a 100% interest
                                                                                            interest in the
                  Company, that the ownership of those shares [by the ESOT] had limited control.
                  Mr. Sherman determined that is was therefore appropriate to apply a 10% discount
                  for lack of control to the rice of the shares acquired by the B+KC ESOP due to his
                  conclusion that the B+KC ESOP obtained limited control, after the acquisition of
                         interest by the B+KC
                  100% interest            B+KC ESOP
                                                  ESOP from
                                                          from the
                                                                the selling
                                                                     selling shareholders,
                                                                              shareholders, the
                                                                                             the revocable
                                                                                                 revocable
                  living trusts created by Messrs. Bowers and Kubota.

               C. According to a recent Amicus Brief to the United States Courts of Appeals for the
               C.
                  Fourth   Circuit,17 Congress
                  Fourth Circuit,"     Congress thoroughly
                                                   thoroughly considered
                                                                considered the    measure of
                                                                              the measure       control that
                                                                                            of control  that
                  ESOPs
                  ESOPs should
                           should obtain.
                                    obtain. With
                                             With the Revenue Act of 1978, 1978, Congress
                                                                                  Congress provided
                                                                                             provided pass-
                  through voting
                  through     voting to
                                      to participants
                                          participants ononmergers,
                                                              mergers,consolidations,
                                                                        consolidations,recapitalizations,
                                                                                          recapitalizations,
                  reclassifications, liquidation,
                  reclassifications,   liquidation,dissolution,
                                                     dissolution,sale
                                                                   saleof
                                                                        of substantially
                                                                            substantially all
                                                                                          all the assets, or
                                                                                              the assets,
                                                                           18
                  similar transactions
                  similar   transactions as    the Secretary
                                           as the   Secretary prescribes.18
                                                               prescribes. During
                                                                               During hearings,
                                                                                       hearings, Congress
                                                                                                   Congress
                  considered the supposed
                                    supposed ‘abusive’
                                               'abusive' ESOP control arrangements.
                                                                         arrangements. Congress received
                  results from a poll of ESOP sponsors in which sponsors identified the ability of the
                  “principal owners
                  "principal   owners of      business” to
                                         of a business"   to "divest
                                                             “divest themselves
                                                                      themselves of their
                                                                                      their holdings
                                                                                             holdings while
                                                                                                      while
                  retaining control of their business”
                                                business" as one of the most favorable characteristics of
                           19
                  ESOPs.
                  ESOPs.19

                   In his words, ESOP ownership is not the same as “real  ownership.”20 In
                                                                    "real ownership."2°  In 1985
                                                                                            1985 and
                                                                                        companies.21
                   1988, Congress rejected changes to prerogatives of control in ESOP companies.21
                   There is nothing wrong with an ESOP buying 100% of the stock but not obtaining
                   unfettered management and operational
                                              operational control.
                                                          control. The only control Congress required
                   for ESOPs are the pass-through voting rights.




  17
  17 American Society of Appraisers (ASA)
     American                           (ASA) amicus
                                                amicus brief
                                                        brief on behalf of the defendants in the Appeal from the United
  States District Court for the Eastern District of North Carolina (No. 5:19-cv-00156-BO) [Employee Stock Ownership
  Plan (ESOP) case, Lee v. Argent Trust].
  18
  18 H.R. CONF. REP. 95-1800, 208-09, 1978 U.S.C.C.A.N. 7198, 7214.
  19
  19 See Hearing of the Committee on Finance, July 19 and 20, 1978, Pages 314-315.
  20
  20 Ibid, Page 116.
  21
      131 Cong.
  21 131   Cong. Rec.
                  Rec. E3774-01,
                        E3774-01, 1985
                                    1985 WL
                                          WL 725073,
                                               725073, 22 (ERISA
                                                           (ERISA "permits
                                                                    “permits ESOP
                                                                              ESOP trustees
                                                                                     trustees who
                                                                                              who are
                                                                                                    are also
                                                                                                         also management
                                                                                                              management
  officials”); 134
  officials");      Cong. Rec.
               134 Cong.   Rec. S1071-04,
                                 S1071-04, 1988
                                             1988 WL    1082667 (management
                                                    WL 1082667    (management has has “broad
                                                                                      "broad rights
                                                                                              rights to severely limit
                                                                                                     to severely limit the
  authority of participants in determining the future of the company”).
                                                             company").




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                                Page 29
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 34 of 155                                 PageID
                                 #: 10963
  DISCUSSION OF THE SHERMAN REPORT



            Discount for
         V. Discount for Lack
                         Lack of
                              of Control
                                 Control—– In
                                            In Context
                                               Context of
                                                       of Fair
                                                          Fair Market
                                                               Market Value.

                 A. Mr. Sherman states that he reviewed
                                                  reviewed the documents
                                                                documents related to the B+KC
                                                                                           B+KC ESOP
                                                                                                   ESOP
                    Transaction,
                    Transaction, including
                                   including the  amendments made
                                              the amendments               existing corporate
                                                                made to existing     corporate operating
                                                                                               operating
                    documents, specifically
                    documents,   specifically the
                                              the Articles
                                                  Articles of Incorporation
                                                              Incorporation and the Company
                                                                                      Company Bylaws.
                                                                                                 Bylaws.
                    Based on his
                    Based      his review
                                    review of
                                           of such
                                               such documents,
                                                     documents, Mr.
                                                                 Mr. Sherman
                                                                      Sherman concluded
                                                                                 concluded that
                                                                                            that Messrs.
                                                                                                 Messrs.
                    Bowers and Kubota, through their executive officer positions
                                                                            positions and being  the sole
                    members of the Board of Directors, maintained much of the same level of control
                    after the ESOP
                    after     ESOP Transaction
                                      Transaction as they
                                                       they did
                                                            did before
                                                                 before the
                                                                         the B+KC
                                                                              B+KC ESOP
                                                                                     ESOP Transaction.
                                                                                            Transaction.
                    However, the principles of fair market value need to be contemplated in reaching a
                    conclusion regarding the level of control.

                 B. According
                    According toto fair market
                                        market value
                                                value principles,
                                                       principles, ifif aa buyer
                                                                           buyer of a block of stock
                                                                                               stock obtains
                                                                                                     obtains
                    certain “indicia    control” rights beyond those of a true minority shareholders, and
                            "indicia of control"
                    a hypothetical buyer and a hypothetical seller would agree to increase the price to
                    account for those rights, then some measure of control adjustment is permissible.22   22

                    The appropriate measure
                                      measure of control adjustment
                                                           adjustment must,must, of course, be reasonable in
                    view of the particular control rights the buyer obtains.

                 C. By law,
                 C.      law, ESOPs
                              ESOPs obtain
                                       obtain some
                                               some "more
                                                       “more common"
                                                              common” elements
                                                                         elements of control,
                                                                                        control, which
                                                                                                 which true
                                                                                                         true
                    minority shareholders do not obtain, and that are recognized in the valuation field
                               value.23 These
                    as having value.23   Theseare:
                                                 are:(1)
                                                      (1)the
                                                          theparamount
                                                              paramount right
                                                                         right to
                                                                                to vote
                                                                                   vote shares
                                                                                        shares to prevent or
                    approve any sale of the company,
                                              company, merger, or recapitalization;
                                                                   recapitalization; (2) other pass-through
                                                                                                pass-through
                    voting rights; and (3) the right of the ESOP trustee to reject any direction from the
                               “corporate insiders"
                    supposed "corporate    insiders” on shareholder actions if the trustee believes it is not
                    in the best interests of the ESOP.

                 D. Consider two offers to a buyer. One
                                                     One offer
                                                          offer permits
                                                                permits the rights referenced above, and
                    the second offer does not. AAhypothetical
                                                    hypothetical seller
                                                                  seller would
                                                                         would demand
                                                                               demand greater
                                                                                        greater value for
                    the first offer, and a hypothetical
                                           hypothetical buyer
                                                        buyer would
                                                               wouldpaypaymore.
                                                                           more. A discount for lack of
                    control would not be appropriate pursuant to the FMV standard of value.

                 E. A 100% interest certainly has the ability to be prevent or approve any sale of the
                    company, merger or recapitalization
                                          recapitalization is
                                                           is sufficient
                                                              sufficient to
                                                                         to say that a discount for lack of
                    control is not appropriate. There
                                                There are
                                                      are other
                                                          other factors,
                                                                factors, however
                                                                         however the ability to sell, merge



  22
  22   Fishmanand
       Fishman  andPratt,
                    Pratt,PPC's
                           PPC’GUIDE
                                S GUIDE    BUSINESS VALUATIONS
                                      TOTOBUSINESS  VALUATIONS (15th
                                                                (15thed.)
                                                                      ed.)(2005).
                                                                           (2005).
  23
  23   Supra, note 25, at p. 154.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                    Page 30
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 35 of 155                             PageID
                                   #: 10964
  DISCUSSION OF THE SHERMAN REPORT


                 or recapitalize a Company is paramount in contemplating the price to be paid for a
                 controlling interest.

             Discount for
     VI. The Discount for Lack
                          Lack of
                               ofControl
                                  Control—
                                         – Bowers
                                           Bowers ++ Kubota
                                                     Kubota Case.

            A. The factors that Sherman raises for support for applying a DLOC are without merit.

            B. The lack of an independent process in the ESOT Transaction is a separate matter
                  contemplate than
               to contemplate    than whether
                                      whether or
                                               or not
                                                  not control
                                                      control was
                                                              was truly
                                                                   truly passed
                                                                         passedtotothe
                                                                                    the ESOT.
                                                                                        ESOT. This
               matter becomes a concern of fiduciary process by the Trustee and does not impact
               the fact that a 100% interest in the Company was purchased by the ESOT.

            C. The continuing
            C.      continuing influence
                                 influence by  Management to maintain
                                           by Management           maintain control
                                                                               control is perfectly
                                                                                          perfectly
               acceptable, in the view of Congress, and was how
               acceptable,                                    how Congress
                                                                    Congress intended for ESOP-
               owned companies
                      companies toto be
                                     be managed.
                                        managed. ItIt was
                                                      was never
                                                          never the
                                                                 the intention
                                                                      intention by Congress for the
               ESOP to gain unfettered control of the Company.

            D. The issue of post-transaction
                              post-transaction bonuses
                                                  bonuses (in subsequent
                                                                subsequent years)
                                                                             years) being
                                                                                     being paid
                                                                                           paid to the
               employees of the Company (with a significant portion of that bonus money being
               awarded to Bowers and Kubota) is a separate post-transaction issue, one that that
               should be monitored by both the B+KC Board of Directors and the B+KC ESOP
               Trustee. As
                         As such,
                             such, the
                                    the post-transaction
                                        post-transaction compensation
                                                          compensation is not a factor that trumps the
               fiduciary
               fiduciary duties
                         duties of
                                 of the Trustee, as thethe Trustees
                                                           Trustees are
                                                                    are operating
                                                                         operating under the ERISA-
                                                                                               ERISA-
               imposed duties of good faith and fair dealing to conduct themselves as fiduciaries
               of an
               of  an ESOP
                       ESOP retirement
                               retirement plan.
                                             plan. Thus,
                                                   Thus, this
                                                           this matter
                                                                matter is
                                                                        is not
                                                                            not appropriate
                                                                                 appropriate factor
                                                                                              factor in
               determining if a discount for lack of control (DLOC) is applicable to apply to the
               shares of company stock being acquired by the B+KC ESOP, in the December 14,
               2012 Bowers + Kubota Transaction, notwithstanding the fact that this information
               was not known or knowable as of the Valuation Date as described in detail above.

             E. What is of preeminent importance is if the ESOT were to receive a bona fide offer
                   purchase the Company,
                to purchase      Company, the     ESOT owns
                                              the ESOT    owns 100%
                                                                 100% of the voting
                                                                                 voting interest and the
                ESOT would indeed command a control-based
                                                     control-based purchase
                                                                     purchase price,
                                                                                price, just
                                                                                       just as the selling
                shareholders are entitled to a selling price to sell a controlling interest to the ESOT.
                This is what the fair
                                  fair market
                                       market value
                                               value standard,
                                                      standard, if employed
                                                                    employed properly, is intended to
                accomplish.

            F. The (i) lack of an independent process in the ESOT transaction and (ii) the issue of
               post-transaction bonuses
               post-transaction bonuses are
                                        are both
                                            both issues
                                                 issues that are factors for the Trustee to determine




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 31
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 36 of 155                         PageID
                                   #: 10965
  DISCUSSION OF THE SHERMAN REPORT


                                        following his duties
                how to best handle, in following       duties of good faith and sole loyalty to the
                ESOP.
                ESOP. TheThecontinuing
                              continuing influence
                                          influence by
                                                    by management
                                                        management is fully subject
                                                                             subject to the voting
                                                                                            voting
                control of the ESOT and does not operate to dilute such voting control.

                Forall
            G. For  allof
                       ofthe
                          thereasons
                              reasons stated
                                      stated above,
                                             above, itit was
                                                         was inappropriate
                                                             inappropriate for Mr. Sherman to apply a
               so-called Discount for Limited Control.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                            Page 32
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 37 of 155     PageID
                                 #: 10966
  FAIR MARKET VALUE ON A RETROSPECTIVE BASIS



    5. FAIR
       FAIR MARKET
            MARKET VALUE
                      VALUE OF
                             OF 100%
                                100% EQUITY INTEREST IN
   BOWERS + KUBOTA CONSULTING, INC. AS OF DECEMBER
             14, 2012 ON A RETROSPECTIVE BASIS




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                          Page 33
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 38 of 155                                           PageID
                                 #: 10967
  INTRODUCTION



  STANDARD OF V
  STANDARD     ALUE
              VALUE

  The standard of value used in our analysis is fair market value. Employee stock ownership plans
  are qualified retirement plans governed by the Employee Retirement Income Security Act of 1974
     amended (ERISA).
  as amended    (ERISA). ERISA
                           ERISA requires
                                    requires employee
                                             employee stock
                                                        stock ownership
                                                              ownership plans
                                                                         plans to
                                                                                to pay
                                                                                   pay no more than
  “adequate consideration,”
  "adequate   consideration,"oror fair
                                   fair market
                                        market value,
                                                value, as reasonably determined
                                                       as reasonably determinedby  by aa trustee
                                                                                         trustee of
                                                                                                 of an
  employee stock
  employee    stock ownership
                     ownership trust,
                                 trust, when   investing in employer
                                        when investing      employer securities.
                                                                      securities. The United
                                                                                        United States
                                                                                                 States
  Department of Labor (DOL) defines fair market value as:

            “the
            "the price at which
                           which an asset
                                     asset would
                                           would change hands between a willing buyer and a
            willing seller, when the former is not under any compulsion to buy and the latter is
            not under any compulsion to sell and both parties are able, as well as willing, to
            trade and are well informed about the asset and the
                                                              the market
                                                                  market for
                                                                         for such
                                                                             such asset.”
                                                                                  asset."

  “Adequate consideration”
  "Adequate    consideration" isis understood
                                   understood to
                                               to have
                                                  have the
                                                       the meaning
                                                              meaning set
                                                                       set forth             3(18)(B) of
                                                                           forth in Section 3(18)(B)
  ERISA
  ERISA and         proposed regulations
           and the proposed   regulations thereunder.
                                            thereunder. ItIt is our understanding,
                                                                    understanding, upon
                                                                                    upon which
                                                                                          which we are
  relying, that you and any other recipient of this Report will consult with, and rely solely upon, your
  own legal counsel with respect to said definition(s).

  This definition is consistent with that provided in the International Glossary of Business Valuation
         24
  Terms,
  Terms ,24 which defines fair market value as:

            “the
            "the price, expressed in terms of cash equivalents, at which property would change
            hands between a hypothetical willing and able buyer and a hypothetical willing and
            able seller, acting at arm’s
                                   arm's length in an open and unrestricted market, when neither
            is under compulsion to buy or sell and when both have reasonable knowledge of
            the relevant facts.”
                          facts."

  PREMISE OF V
  PREMISE     ALUE
             VALUE

  The Subject Interest is valued on a going concern basis. The International Glossary of Business
  Valuation Terms defines going concern value as:

            “the             business enterprise that is expected to continue to operate in the
            "the value of a business
            future. The intangible elements of going concern value result from factors such as
            having a trained
            having    trained work
                               work force,
                                     force, an
                                            an operational
                                                operational plant,
                                                            plant, and
                                                                   and the
                                                                        the necessary
                                                                             necessary licenses,
                                                                                        licenses,
            systems, and procedures inin place.”
                                         place."




  24
    The International
          International Glossary
                        Glossary of Business Valuation Terms has been jointly adopted by the American
                                                                                                  American Institute
                                                                                                            Institute of
  Certified Public
  Certified          Accountants, the
             Public Accountants,      American Society
                                  the American    Society of Appraisers,
                                                              Appraisers, Canadian
                                                                           Canadian Institute
                                                                                      Institute of
                                                                                                 of Chartered
                                                                                                    Chartered Business
                                                                                                              Business
  Valuators, the National Association of Certified Valuators and Analysts, and the Institute of Business Appraisers.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                              Page 34
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 39 of 155                                      PageID
                                 #: 10968
  INTRODUCTION



  CHARACTERISTICS OF THE SSUBJECT
  CHARACTERISTICS          UBJECT IINTEREST
                                    NTEREST

  An ownership interest in a privately held company might be a 100% controlling interest, a small
  noncontrolling interest,
  noncontrolling  interest, or
                            or various
                               various levels
                                       levels in between. Additionally,
                                              in between. Additionally, such
                                                                         such an  interest might
                                                                               an interest might be
  relatively marketable
  relatively marketable or less so. Control
                                    Control and marketability
                                                 marketability are generally
                                                                   generally considered to enhance
  value.

  B+KC is
  B+KC     is aa privately
                  privately held
                             held company.
                                     company. The  TheSubject
                                                         Subject Interest
                                                                   Interest represents
                                                                                represents 100%
                                                                                             100% of thethe shares
                                                                                                             shares
                  Therefore,itit represents
  outstanding. Therefore,         represents aa controlling
                                                controlling interest
                                                             interest but
                                                                      but itit is
                                                                               is not
                                                                                  not as liquid as a 100% interest
  in aa publicly
         publicly traded
                    traded entity.
                            entity. Accordingly,
                                      Accordingly, the     Subject Interest
                                                      the Subject     Interest is valued
                                                                                      valued asas controlling
                                                                                                   controlling and
                                                                                                               and
  nonmarketable.

  APPRAISAL CONSIDERATIONS
  APPRAISAL CONSIDERATIONS
  Among other factors, this appraisal considers all elements of appraisal listed in Internal Revenue
  Service Revenue Ruling 59-60, which generally outlines the valuation of closely held businesses
  and includes the following:

      1. The nature of the business and history of the enterprise from its inception;
      1.

      2. The economic outlook in general and the condition and outlook of the specific industry in
      2.
         particular;

      3. The book value of the stock and the financial condition of the business;
      3.

      4. The earning capacity of the company;

      5.
      5. The dividend-paying capacity;

      6.
      6. Whether or not the enterprise has goodwill or other intangible value;

      7. Sales of the stock and the size of the block of stock to be valued; and

      8.
      8. The market prices of stocks of corporations engaged in the same or similar lines of business
         whose stocks are actively traded in a free and open market, either on an exchange or over
         the counter.

  S
  SCOPE OF W
   COPE OF   ORK
           WORK

  In preparing our analysis and Report, we performed the following procedures:

      1. Interviewed the Company’s
      1.                            management, specifically
                         Company's management,  specifically Brian Bowers, President, and Dexter
         Kubota, Vice President, on November 6, 2020;

      2. Reviewed the Company’s
      2.                        financial information and/or operational data;
                      Company's fmancial




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                         Page 35
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 40 of 155                                     PageID
                                 #: 10969
  INTRODUCTION


        3. Reviewed
        3. Reviewed relevant
                      relevant legal documents, including
                               legal documents, including the
                                                          the Amended
                                                               Amended and Restated Articles
                                                                       and Restated Articles of
                                                              25
           Incorporation and ESOP Stock Purchase Agreement;
                                                  Agreement;25

        4. Analyzed the Company’s earnings capacity and dividend-paying capacity;
                        Company's earnings

        5. Reviewed prior
        5. Reviewed         transactions involving
                      prior transactions  involving the
                                                     the Company’s
                                                         Company's shares       reviewed the URS
                                                                    shares and reviewed
           Indication of Interest
           Indication    Interest as further
                                      further detailed
                                              detailed in the
                                                          the Other Considerations
                                                                    Considerations section
                                                                                    section of this
                                                                                               this
           Report;26
           Report;26

        6.
        6. Researched the relevant industry;

        7. Researched general economic conditions as of the Valuation Date and their impact on the
           Company and the industry in which it operates;

        8.
        8. Selected and applied appropriate valuation approaches and methods; and

        9.
        9. Prepared this Report providing our opinion of the fair market value of the Subject Interest,
           the valuation methods used, and the assumptions relied upon in our analysis.




  25
  25 In addition,
     In addition, we
                  we reviewed
                     reviewed documents related to the Company's
                                                        Company’s Stock
                                                                  Stock Appreciation
                                                                        Appreciation Rights Plan, which is further
  described in the Subsequent Events section of this Report.
  26
     AECOM 000001
  26 AECOM     000001— – AECOM
                         AECOM 000003




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                        Page 36
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 41 of 155                                PageID
                                 #: 10970
  COMPANY OVERVIEW


                                   COMPANY OVERVIEW

  HISTORY AND NATURE
  HISTORY     NATURE OF THE C
                            COMPANY
                             OMPANY

  B+KC is a privately held corporation
                               corporation located
                                           located in
                                                   in Waipahu,
                                                      Waipahu, Hawaii.   B+KC specializes
                                                               Hawaii. B+KC     specializes in project
                                              management, architectural
  and construction management, program management,         architectural and engineering design, and
  project development, from preliminary analysis and planning through complete design, for a wide
  variety of clientele on all the major Hawaiian islands. Since its establishment in 1980, B+KC has
  completed numerous projects of a wide variety of scale and complexity throughout Hawaii and the
  Pacific Rim. B+KC has received numerous local, state, and national honors and awards, including
  the prestigious 'Oihana Maika'i award from the Hawaii State Award of Excellence program, which
  is based on the Malcolm Baldrige National Quality core principles.
                                                            principles. Some
                                                                        Some of
                                                                              of B+KC’s
                                                                                 B+KC's more recent
  awards and recognition include:

      • 2011, 2012, and 2013 “Hawaii
                              "Hawaii Best Places
                                           Places to Work" 11'st Place,
                                                  to Work”       Place, 2014 3rd Place
                                                                        2014 3rd

      • 2012 Hawaii Most Family Friendly Company 2nd
                                                  2nd Place, 2013 11'st Place,
                                                                        Place, 2014 3rd Place
                                                                               2014 3rd

      • 2012, 2013, 2104 “Hawaii
                          "Hawaii Most
                                  Most Healthy
                                       Healthy Work Place" 11'st Place
                                               Work Place”

      • 2013 "Psychologically
              “Psychologically Healthy Workplace"
                                       Workplace” Hawaii winner and national award

      • 2012 PBN Hawaii Healthiest Employer
                                    Employer 11'st Place,
                                                   Place, 2013 and 2014 Finalist

      • 2011 and 2012 National CE News
                                   News “Civil
                                        "Civil Engineering
                                               Engineering Best
                                                           Best Places
                                                                Places to  Work" 11'st Place, 2013
                                                                        to Work”
         2nd Place
         2nd

      • 2012 National “Multi-Disciplined
                       "Multi-Disciplined Firm Best Places to Work” 2nd Place,
                                                              Work" 2nd Place, 1Ptst Place 2013

      • 2012 and 2013 Top 100 A-E Growth Firms in the U.S (Zweig-White)

      • 2013 and 2014 American Heart Association Platinum Fit Friendly Worksite

  Company management
  Company     management strives
                            strives toto provide
                                         provide the
                                                   the best
                                                       best value
                                                            value to the Company’s
                                                                          Company's clients by promoting
        philosophy of
  their philosophy  of a "TEAM
                         “TEAM —    – Together
                                       TogetherEveryone
                                                  EveryoneAchieves
                                                            AchievesMore”
                                                                       More" approach.
                                                                             approach. Management
                                                                                         Management views
  the Company as an extension of their clients and places great emphasis on anticipating client needs
      remaining proactive
  by remaining    proactive throughout
                             throughout the   the duration
                                                  duration of
                                                            of a project.
                                                                  project. The Company's
                                                                               Company’s architects
                                                                                              architects and
  engineers are
  engineers       dedicated to
              are dedicated       providing new
                              to providing           and innovative
                                                new and   innovative techniques
                                                                       techniques to
                                                                                   to clients
                                                                                      clients that  result in
                                                                                               that result
  successful and award-winning
                   award-winning projects.
                                      projects. The
                                                 The goal
                                                     goal is to ensure the final product meets or exceeds
      user’s current
  the user's  current as
                      as well
                          well as
                                as future
                                    future requirements.
                                            requirements. Management
                                                            Management is committed to building on the
  Company’s strong
  Company's    strong record
                       record of
                               of accomplishments
                                    accomplishments and outstanding
                                                             outstanding reputation by utilizing strengths,
  comprehensive abilities, and unique expertise to provide premier professional services throughout
  the State of Hawaii and the Pacific Rim.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                    Page 37
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 42 of 155                        PageID
                                 #: 10971
  COMPANY OVERVIEW


  B+KC is
  B+KC      organized and
         is organized and operates
                          operatesunder
                                   underthe
                                         thelaws
                                             lawsof
                                                  of the
                                                      the State
                                                          State of
                                                                of Hawaii
                                                                   Hawaii and
                                                                          and isis taxed
                                                                                   taxed as
                                                                                         as a C
  corporation.

  SERVICES
  SERVICES

  The Company engages in engineering and architecture services, including the following:

  Construction Management
     • Construction Planning, Coordination and Construction Oversight
     • Project Scheduling, Cost Control and Estimating
     • Constructability Review and Value Engineering
     • Claims Analysis
     • Special Inspection Services
     • Project Documentation
     • Project Closeout
     • Commissioning Services

  Project Management
     • Program Master Planning and/or Design
     • Feasibility Studies
     • Existing Condition Assessments
     • Construction Quality Assurance and Quality Control
     • Commissioning Services

  Architecture
     • Concept Design and Analysis
     • Feasibility Study
     • Programming
     • Project Budgeting/Cost Estimating/Analysis
     • Construction Documentation
     • Construction Administration/Management
     • Independent Design/Technical Reviews
     • Existing Facility Surveys
     • Sustainable Design
     • Interior Design
     • Commissioning Services

   C USTOMERS
   CUSTOMERS

  According to management, the Company’s        revenues primarily comprise construction and project
                                   Company's revenues
  management services
  management    services (approximately
                          (approximately 90%
                                           90% ofof total
                                                    total revenues),
                                                          revenues), with
                                                                     with the remaining 10%
                                                                          the remaining 10% of total
  revenues attributed to architecture services.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                           Page 38
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 43 of 155                                               PageID
                                 #: 10972
  COMPANY OVERVIEW



  Approximately 90% of the Company's
  Approximately               Company’s customers
                                          customers are various
                                                        various government
                                                                 government entities (county, state
  or federal).
  or  federal). The
                The Company's
                      Company’s largest
                                  largest clients
                                          clients include
                                                  include the   State of
                                                            the State of Hawaii
                                                                          Hawaii Department
                                                                                   Department of
  Transportation, the City and County of Honolulu, the U.S. Army Corps of Engineers, and the State
  of Hawaii Department of Education.

  B+KC’s top
  B+KC's  top clients
              clients for
                      for the
                          the fiscal
                              fiscal years
                                     years ended
                                           ended December 31, 2010 and 2011 are presented in Table
  1:

                                                          TABLE 1
                                              BOWERS + KUBOTA CONSULTING, INC.
                                                       TOP CLIENTS
                                                           CLIENTS (1)
                     In U.S. Dollars (Thousands)
                                                                            % of Revenue     %
                     For the Years Ended December 31,       2010     2011    2010     2011 Change
                                                                                      2011 Change
                       DOT-HWY                                 $ 1,926 $ 3,699          8.9%  16.9% 92.1%
                       DOT-AIR                                    3,453    3,620       16.0% 16.5%     4.8%
                       TRIPLER                                    1,633    2,644        7.6%  12.0% 61.9%
                       DOE                                        2,544    2,018       11.8%   9.2% -20.7%
                       CORPS OF ENGINEERS                         3,965    1,639       18.4%   7.5% -58.7%
                       KAMEHAMEHA SCHOOLS                           273    1,040        1.3%   4.7% 280.6%
                                                                                               4.7%  280.6%
                       C&C - OTHER (BWS/ENV)                        722      981        3.4%   4.5% 35.9%
                       MK THINK                                     -        940        0.0%   4.3%     nmf
                       C&C - DDC                                  2,467      791       11.5%   3.6% -68.0%
                       C&C - DTS                                     31      666        0.1%   3.0% 2031.8%
                       Total of Top Ten Clients                  17,015   18,037       79.0%  82.2%    6.0%
                         Other Revenue                            4,527    3,908       21.0% 17.8% -13.7%
                       Total Revenue                           $ 21,541
                                                                 21,541 $ 21,945      100.0% 100.0%    1.9%

                     Notes:
                     (1) The Company's top clients for fiscal years ended December 31, 2010 and 2011 are based on
                     amounts provided by management.

                     Source: Bowers and Kubota Consulting, Inc. Client Revenue 2006-2012.
                     nmf - not
                     nmf-  not meaningful
                               meaningful



  In addition, we reviewed the Company’s
                                Company's contract backlog for the years ended December 31, 2009
  through November
           November of 2012. While we
                      of 2012.  While  we were
                                          were not provided
                                                   provided with
                                                             with the Company’s
                                                                       Company's work in progress
  backlog prior to November of 2012, it was quite strong at that time, at approximately $54 million,
                                              27
  supporting two
  supporting  two years
                   yearsof
                         offorecasted
                            forecastedrevenue.
                                       revenue.'

  COMPETITION
  COMPETITION

  The extent of the Company’s  competition is relatively low in Hawaii as compared to competition
                    Company's competition
             otherwise be faced
  that might otherwise     faced by
                                  by similar
                                      similar companies
                                              companies located
                                                          located in the
                                                                      the continental
                                                                           continental United
                                                                                       United States.
                                                                                              States.
  According to management, as of the Valuation Date, the Hawaiian submarket was comprised of
        companies operating
  small companies   operating within
                              within the engineering
                                         engineering services
                                                       services industry.
                                                                industry. The          competitors of
                                                                           The direct competitors
                    composition, included a greater
  B+KC, based on composition,                 greater proportion
                                                      proportion of
                                                                  of architectural
                                                                     architectural services,
                                                                                   services, whereas
                                                                                             whereas



  27
  27   LIBRA –- DDDOL 004671 –- LIBRA –- DOL
                                         DOL 004760




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                                    Page 39
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 44 of 155                              PageID
                                 #: 10973
  COMPANY OVERVIEW


                 performed construction
  B+KC primarily performed construction and
                                        and project
                                            project management
                                                    management services
                                                               services as
                                                                        as of the Valuation
                                                                                  Valuation
  Date.

  LOCATIONS AND F
  LOCATIONS      ACILITIES
                FACILITIES

  The Company is headquartered in Waipahu, Hawaii, on the island of Oahu. Its facilities consist of
  a two-story prefabricated steel frame building. The first floor is dedicated to warehouse
                                                                                      warehouse storage
  space and is primarily leased to tenants. The second floor consists of office space for the Company
  as well as 2,500 square feet of space that is leased to tenants. The facility achieved third-party dual
  certifications through the U.S. Green Building Council’s
                                                    Council's LEED program: LEED Gold for the core
  and shell and LEED Gold for commercial interiors. The Company leases space at fair market rental
  rates.

  EMPLOYEES
  EMPLOYEES

  As of the Valuation Date, the Company had a total of 120 non-union employees.

  MANAGEMENT
  MANAGEMENT

  Key management individuals are as follows:

         J. Bowers,
  Brian J.  Bowers, President
                      President—– Mr.
                                    Mr. Bowers
                                        Bowers is aa cofounder,
                                                       cofounder, and is
                                                                       is involved
                                                                           involved in in the
                                                                                           the day-to-day
                                                                                                day-to-day
  operations of
  operations  of the Company.
                     Company. Specifically,
                                  Specifically, he
                                                he oversees
                                                   oversees public
                                                            public clients
                                                                   clients at
                                                                            at the
                                                                                the state
                                                                                    state level
                                                                                           level as
                                                                                                 as well a
  portion of the private clients.

         C. Kubota,
  Dexter C. Kubota, Vice
                     VicePresident
                          President—– Mr. Kubota is a cofounder, and is involved in the day-to-day
  operations of the Company. He manages public clients specifically relating to federal, county, and
  city governments.

  OWNERSHIP
  OWNERSHIP

  The ownership of the Company as of the Valuation Date is shown in Table 2:




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 40
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 45 of 155                                  PageID
                                 #: 10974
  COMPANY OVERVIEW




                                               TABLE 2
                                   BOWERS + KUBOTA CONSULTING, INC.
                                    OWNERSHIP PER 2011 TAX RETURN
                                       AS OF DECEMBER 14, 2012

                                                                     Percentage of
                                   Name
                                                                         Total

                                   Brian J. Bowers                      51.00%
                                   Dexter C. Kubota                     49.00%
                                     Total                             100.00%

                               Source: RHYL002121-RHYL002435




  OTHER CONSIDERATIONS
  OTHER CONSIDERATIONS
        •   URS Indication
                   Indicationof
                              ofInterest
                                 Interest—– In December 2011, after receiving very limited due diligence
             and financial information about B+KC, URS Corporation (URS) presented B+KC with a
                           indication of interest to purchase the Company for, among other consideration,
             non-binding indication                                                             consideration,
                    million plus cash and accounts
             $15.0 million                    accounts receivable.
                                                         receivable. Over the next several
                                                                                      several months,
                                                                                              months, B+KC
                                                                                                        B+KC
             produced documents
             produced   documents including        certain limited
                                      including certain     limited financial
                                                                     financial information,
                                                                                information, insurance,
                                                                                              insurance, and
             existing contracts in connection with that discussion. In April 2012, URS conducted an on-
                  meeting with Mr. Bowers
             site meeting             Bowers and Mr. Kubota. The URS indicationindication of interest did not
             provide sufficient detail as to how the calculation
                                                         calculation of the proposed
                                                                            proposed acquisition value was
             undertaken. During
             undertaken.    During the
                                     the first  half of
                                          first half  of 2012,
                                                          2012, B+KC
                                                                 B+KC engaged
                                                                          engaged GMK
                                                                                    GMK Consulting,
                                                                                            Consulting, LLC
                                                                                                          LLC
             (“GMK”), a professional
             ("GMK"),       professional appraisal
                                           appraisal firm,
                                                       firm, to
                                                              to determine
                                                                 determine the
                                                                             the value
                                                                                  value of      Company, as
                                                                                        of the Company,
             discussed below. Based in part on the results of the GMK appraisal, Messrs. Bowers and
             Kubota and
             Kubota   and URS
                            URS ceased
                                  ceased discussions.
                                           discussions. The
                                                          The URS
                                                                URS non-binding
                                                                      non-binding indication
                                                                                    indication of   interest is
                                                                                                 of interest
             properly described as a lowball attempt to acquire a unique firm in a unique marketplace.

        •   GMK Appraisal
                    Appraisal—– Messrs. Bowers and Kubota obtained an independent appraisal of the
             Company performed
             Company    performed byby Gary
                                       Gary M.
                                             M. Kuba,
                                                Kuba, CPA,
                                                       CPA, ABV,
                                                              ABV, ASA
                                                                    ASA of  of GMK
                                                                               GMK asas a matter of due
             diligence in
             diligence     relation to the
                        in relation     the URS
                                             URS Indication
                                                  Indication of
                                                              ofInterest.
                                                                 Interest. The
                                                                            Theindependent
                                                                                 independent appraisal
                                                                                              appraisal
             performed by GMK indicated that the fair market value of Bowers + Kubota Consulting,
                                                                           2012.28
             Inc. ranged from $31.2 million to $46.8 million as of May 8, 2012.28

  Summary of Positive and Negative Factors
  The following is a summary of positive and negative qualitative factors pertaining to the Company:



  28
  28               Report —
    Restricted Use Report – Valuation
                            Valuationof
                                      of Bowers
                                         Bowers ++ Kubota
                                                   Kubota Consulting
                                                          Consulting and
                                                                     and Bowers + Kubota Management as of May
  8, 2012 performed by Gary M. Kuba of GMK Consulting, LLC, dated May 12, 2012.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                      Page 41
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 46 of 155                     PageID
                                 #: 10975
  COMPANY OVERVIEW



  Positive Factors

     • Extensive
        Extensive knowledge
                    knowledge by management
                                   management of both the engineering and architectural
                                                                           architectural services
        industries, with specialized knowledge of government contracting requirements, as well as
        the landscape of the Hawaiian market;

     • The Company and its officers enjoy strong relationships with customers in the public and
        private sectors;

     • The Company had no financial leverage as of the Valuation Date;

     • The Company has an excellent history of employee retention and mentoring;

     • Exceptional reputation throughout the State of Hawaii; and

     • The Company has broad capabilities, allowing them to differentiate from other companies
        operating in
        operating     the engineering
                  in the   engineering and
                                       and architectural
                                            architectural services
                                                          services industry,
                                                                   industry, specifically
                                                                              specifically in the
                                                                                           in the
        Hawaiian submarket.

  Negative Factors

     • Smaller geographical footprint relative to public competitors;

     • The bidding process is highly competitive and does not guarantee a recurring pipeline of
        new projects; and

     • The availability of
        The availability of capital
                            capital in companies the
                                    in companies     size of B+KC
                                                 the size    B+KC is
                                                                   is relatively
                                                                       relatively restricted
                                                                                  restricted as
        compared to publicly traded competitors.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                         Page 42
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 47 of 155                            PageID
                                 #: 10976
  COMPANY OVERVIEW



  AMENDED AND
  AMENDED AND RESTATED A
              RESTATED           OFIINCORPORATION
                         RTICLES OF
                       ARTICLES      NCORPORATION AAND
                                                   ND ESOP
                                                       ESOP
  S
  STOCK PURCHASE A
   TOCK PURCHASE   GREEMENT
                 AGREEMENT

  I reviewed the Amended and Restated Articles of Incorporation dated as of December 10, 2012,
  and the
  and   the ESOP
             ESOP Purchase
                    Purchase Agreement
                               Agreement dated      as of
                                             dated as   of December
                                                            December 14,
                                                                       14, 2012
                                                                            2012 (collectively,
                                                                                  (collectively, the
                                                                                                  the
  “Agreements”). The
  "Agreements").   The Agreements
                        Agreementsare  are quite
                                           quite typical,
                                                 typical, and
                                                           and with     exception of the
                                                               with the exception     the following
                                                                                           following
  language, no further discussion of the provisions of the Agreements is viewed as necessary in this
  Report.
                               29
  ESOP Stock Purchase Agreement
                      Agreement29

  1. Purchase and Sale of the Shares. Subject to the terms and conditions of this Agreement, and on
  1.
                   representations and warranties
  the basis of the representations       warranties herein
                                                    herein set forth, the Sellers agree to sell, and the
  ESOP agrees to purchase from the Sellers, the Shares. At the Closing, (i) the ESOP shall deliver
  the Purchase Price to the Sellers in accordance with Section 2 of this Agreement; (ii) the Sellers
        deliver to the
  shall deliver     the ESOP
                        ESOP certificates
                               certificates representing
                                            representing the
                                                         the Shares,
                                                             Shares, duly
                                                                       duly endorsed
                                                                            endorsed toto the ESOP,
                                                                                              ESOP, in
  transferable form.

  2. Purchase Price.
  2.

            2.1 The purchase price for the Shares (the "Purchase Price") shall be $40.00 per share or
            an aggregate Purchase Price of FORTY MILLION and NO/100 Dollars ($40,000,000). At
            the Closing (as defined in Section 3 of this Agreement), the ESOP shall deliver to Sellers
            the ESOP's Promissory Notes in the following total amounts:

                        SELLER                        NUMBER OF              TOTAL SALE
                                                       SHARES                  PRICE

          The Brian J. Bowers
          The Brian    Bowers Trust
                              Trust Dated
                                    Dated                      510,000              $20,400,000
          December 22, 2010

          The Dexter C. Kubota Trust Dated                     490,000              $19,600,000
          March 17, 2006

                  Totals                                     1,000,000              $40,000,000




  29
  29   Bowers/Kubota 016557
                     016557 — Bowers/Kubota 016572.
                            – Bowers/Kubota




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                               Page 43
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 48 of 155                                             PageID
                                 #: 10977
  ECONOMIC AND INDUSTRY ANALYSIS



                       ECONOMIC AND INDUSTRY ANALYSIS
  I analyzed the economic and industry factors affecting
                                                 affecting the Company
                                                                Company as of the Valuation
                                                                                   Valuation Date.
  Appendices A
  Appendices   A and
                  and B contain
                        contain a summary
                                  summary of thisthis information.
                                                       information. Below
                                                                    Below is   brief assessment
                                                                          is a brief assessment of
  economic and industry conditions relevant to the Subject Interest.

  Economic Analysis
                  30
  National Economy
           Economy3°

  The U.S. Department of Commerce reported that the nation's economy—as indicated by GDP—
  increased at
  increased  at an annual
                   annual rate of 2.0% in the
                                            the third
                                                 third quarter.
                                                        quarter. The third-quarter
                                                                     third-quarter 2012
                                                                                    2012 rate
                                                                                         rate is a slight
                                                                                                   slight
  acceleration from the previous quarter’s
                                  quarter's rate of 1.3%. GDP is the total market value of goods and
  services produced
  services produced in       U.S. economy
                      in the U.S.  economy andand isis generally
                                                        generally considered
                                                                   considered the
                                                                               the most
                                                                                   most comprehensive
                                                                                         comprehensive
  measure of economic growth.

  Total government spending grew at a rate of 3.7% in the third quarter, following eight consecutive
  quarterly declines
  quarterly  declines in government
                          government spending.
                                       spending. This   quarter’s increase
                                                  This quarter's    increase in
                                                                              in government
                                                                                  government spending
                                                                                              spending
  provided a 0.71
  provided     0.71 percentage
                     percentage point
                                 point contribution
                                        contribution to
                                                      to the
                                                          the third-quarter
                                                               third-quarter GDP.
                                                                             GDP. Total
                                                                                     Total government
                                                                                            government
  spending decreased by 3.1% in 2011, after growing 0.6% in 2010. Federal government spending
  increased at a rate of 9.6% in the third quarter, after declining
  increased                                                declining at a rate of 0.2% in the previous
                                                                                               previous
                   government spending
  quarter. Federal government  spending declined
                                         declined by
                                                  by 2.8% in 2011, after growing 4.5% in 2010. State
  and local government spending declined at a rate of 0.1% in the third quarter, after decreasing at a
  rate of 1.0% in the previous quarter. State and local government spending declined 3.4% in 2011
  and 1.8% in 2010.

  Consensus Economics Inc., publisher of Consensus      Forecasts–USA, reports that the consensus of
                                             Consensus Forecasts—USA,
  U.S. forecasters believes real GDP will increase at a seasonally adjusted annual rate of 1.9% in the
  fourth quarter of 2012 and 1.8% in the first quarter of 2013. Every month, Consensus Economics
  surveys a panel of 30 prominent U.S. economic and financial forecasters (the forecasters) for their
  predictions on a range of variables including future growth, inflation, current account and budget
  balances, and interest rates. The forecasters expect GDP to grow 2.2% in 2012, 2.1% in 2013, and
  3.1% in 2014. In the long term, they report that real GDP will grow by an average annual rate of
  2.4% between 2018 and 2021.

  The forecasters expect industrial production to increase at a rate of 2.3% in both the fourth quarter
  of 2012 and the first
                   first quarter
                         quarter of
                                 of 2013.
                                    2013. They
                                          They forecast
                                                forecast industrial
                                                         industrial production will increase 4.1% in
  2012 and 2.7% in 2013.



  30
  3°All of the contents of the economic outlook section of this valuation Report are quoted from the Economic Outlook
  Update™ 3Q
  UpdateTM    3Q2012
                 2012published
                       publishedbybyBusiness
                                     BusinessValuation
                                               ValuationResources,
                                                         Resources, LLC,
                                                                     LLC, ©© 2012,
                                                                             2012, reprinted
                                                                                    reprinted with permission. The editors
  and Business Valuation Resources, LLC, while considering the contents
                                                                     contents to be accurate as of the date of publication
  of the EOU, take no responsibility for the information contained therein. Relation of this information to this valuation
  engagement is the sole responsibility of the author of this valuation Report.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                                Page 44
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 49 of 155                                          PageID
                                 #: 10978
  ECONOMIC AND INDUSTRY ANALYSIS



  The 32 participants in The Livingston Survey (the "Survey")
                                                       “Survey”) released their latest predictions in
  June. The participants,
             participants, who
                           who are surveyed
                                   surveyed by the Federal Reserve Bank of Philadelphia twice a
  year, project real GDP to grow at an annual rate of 2.6% between 2Q 2012 and 4Q 2012 (up from
  their previous estimate of 2.5%). They then expect GDP will increase
                                                                 increase at an annual rate of 2.3%
  between 4Q 2012 and 2Q 2013. They believe GDP will grow 2.7% annually over the next 10 years.
  between

  The   forecasters in the
  The forecasters      the Survey
                           Survey have
                                   have modified
                                         modified their
                                                   their near-term
                                                          near-term predictions
                                                                     predictions for
                                                                                 for consumer
                                                                                     consumer price
                                                                                                 price
  inflation (CPI). They
  inflation (CPI).  They expect
                          expect CPI
                                 CPI to
                                     to be 2.3% in 2012,
                                                     2012, up slightly
                                                                slightly from 2.2%
                                                                              2.2% in their
                                                                                       their previous
                                                                                             previous
  survey. They predict CPI will be 2.0% in 2013. The Survey expects CPI to average 2.5% over the
  next 10 years, unchanged from their forecast in the prior Survey.
                31
  Hawaii Economy
         Economy31

  Hawaii’smajor
  Hawaii's  major economic
                   economicindicators
                            indicatorswere
                                       were all
                                            all positive
                                                positive in
                                                         in the second quarter of 2012. Visitor arrivals
                                         increased significantly,
  and average daily visitor census both increased    significantly, and visitor expenditures increased
  even more. Both
  even          Both government
                      government contracts
                                   contracts awarded
                                              awarded andand private
                                                              private building
                                                                      building permits
                                                                                 permits increased.
                                                                                         increased. In
  addition, wage and salary jobs, personal income, and State general fund tax revenues all increased
  in the quarter as compared to the same quarter last year.

  In construction,
     construction, both government
                          government contracts
                                        contracts awarded
                                                   awarded and
                                                            and the           private building
                                                                 the value of private building permits
                                                                                               permits
  increased. In the second quarter of 2012, government contracts awarded increased $217.6 million.
  The permit value for private construction increased $131.9 million in Honolulu, increased $29.5
  million in Maui, and increased
  million                 increased $2.6 million
                                           million in Kauai, compared
                                                              compared to the same quarter of 2011.
                                                                                                 2011.
  Construction jobs decreased slightly
                                 slightly in the quarter. According to the most recent data available,
  current construction
           construction put-in-place
                         put-in-place based
                                      based onon excise
                                                 excise tax data increased $178.5 million
                                                                                   million or 12.9% in
  the first quarter of 2012 compared with the same quarter of 2011.

  Overall, Hawaii's economy measured by real GDP is projected to show a 1.5% increase in 2012,
  0.7% lower than the growth rate forecasted last quarter. Real GDP growth is currently expected to
  increase to 2.3% in 2013, same
                            same as
                                 as the
                                     the previous
                                         previous forecast.
                                                   forecast. Hawaii’s real GDP growth is expected to
                                                             Hawaii's real
  reach 2.4% in both 2014 and 2015.

  The Honolulu Consumer Price Index (CPI), which increased 3.7% in 2011, is expected to increase
  2.8% in 2012, 0.2% below the previous forecast. In 2013, the CPI is projected to increase 2.6%,
  0.2% below the previous forecast.




  31
    Quarterly Statistical & Economic Report,  3rd Quarter
                                     Report, 3rd  Quarter 2012,
                                                          2012, The Department of Business, Economic Development
  & Tourism, State of Hawaii. The quarterly information contained in this Report reflects data received by the Research
  Division on or before August 15, 2012.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                             Page 45
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 50 of 155                                  PageID
                                 #: 10979
  ECONOMIC AND INDUSTRY ANALYSIS



  Industry Analysis
                              U.S.32
  Engineering Services in the U.S.32

  Establishments
  Establishments in in the Engineering
                           Engineering Services
                                        Services industry
                                                 industry are
                                                          are engaged
                                                              engaged in applying physical laws and
  principles of engineering in the design, development and use of machines, materials, instruments,
              processes and systems. These services may involve: the provision of advice; preparation
  structures, processes
  of feasibility studies; preparation of plans and designs; provision of technical services during the
  construction or installation phase; inspection and evaluation of engineering projects; and related
  services.

  Industry revenue started to decline as downstream construction markets came to a halt during the
  recent recession. While long-term contracts allowed many engineering firms to maintain revenue
  growth as
  growth      the recession
           as the  recession began,
                             began, many
                                     many companies
                                            companies delayed
                                                       delayed projects,
                                                                projects, leading
                                                                           leadingto
                                                                                   to aa decline
                                                                                         decline in
  engineering firms’
  engineering  firms' backlogs. The shortage of liquidity in global financial markets
                                                                              markets also cut into
  demand for engineering services.

  These declines have caused revenue to fall at an annualized real rate of about 1.0% during the five
  years to 2012.

  In the five years to 2017, the industry is anticipated to grow as the economy recovers, the value of
  construction rises,
  construction  rises, and
                       and demand
                           demand from key downstream
                                                downstream markets
                                                              markets revives.
                                                                       revives. Revenue
                                                                                Revenue is forecast to
  increase at an annualized real rate of 2.9% over the five years to 2017.

                    U.S.33
  Architects in the U.S.33

  Architects plan and design residential, institutional, leisure, commercial and industrial buildings
  and structures by applying their knowledge of design, construction procedures, zoning regulations,
  building codes
  building  codes and building
                        building materials.
                                  materials. This industry
                                                   industry also
                                                              also provides
                                                                   provides drafting
                                                                             drafting services,
                                                                                       services, which
                                                                                                 which
  includes drawing detailed layouts, plans and illustrations of buildings, structures and systems.

  The Architects industry derives the bulk of its revenue from non-residential building design. Only
                              derived from
  a small share of revenue is derived  from contracts
                                             contracts in the
                                                          the housing
                                                              housing construction
                                                                      construction market; however,
                regionally based
  many small, regionally   based contractors
                                 contractors rely
                                              rely on the residential real estate market. Revenue is
  generated from fee-based
  generated        fee-based contracts
                             contracts from preplanning
                                              preplanning and                       construction and
                                                            and design services for construction
  building projects. Over the five years to 2012, industry revenue will decrease an annualized real
  rate of 2.6%.

  Over the next five years,
                     years, the
                            the industry
                                 industry will
                                          will benefit
                                               benefit from
                                                       from improvement
                                                             improvement inin downstream
                                                                              downstream industries.
                                                                                           industries.
  The volume of residential and non-residential construction projects will increase as access to credit


  32
  32  IBISWorld Industry
     IBISWorld   Industry Report
                          Report 54133,
                                 54133, Engineering
                                        Engineering Services
                                                       Services in  the U.S.,
                                                                 in the U.S., Austen
                                                                               Austen Sherman,
                                                                                       Sherman, December
                                                                                                December 2012,
                                                                                                          2012,
  www.ibisworld.com, IBISWorld, Inc. © 2012. Accessed: November 16, 2020.
  33
      IBISWorld Industry
  33 IBISWorld  Industry Report
                         Report 54131,
                                54131, Architects
                                       Architects in     U.S., Kevin Culbert,
                                                  in the U.S.,         Culbert, August
                                                                                August 2012,
                                                                                       2012, www.ibisworld.com,
                                                                                             www.ibisworld.com,
  IBISWorld, Inc. © 2012. Accessed: November 16, 2020.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                     Page 46
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 51 of 155                                PageID
                                 #: 10980
  ECONOMIC AND INDUSTRY ANALYSIS



  becomes more readily available for clients. While revenue is projected to grow an annualized real
  rate of 4.1% over the five years to 2017.

                                         U.S.34
  Construction Project Management in the U.S.34
  The Construction
       Construction Project Management
                             Management Services
                                           Services industry
                                                    industry includes               provide planning,
                                                              includes firms that provide    planning,
  supervising and budgeting services to construction
                                        construction projects.
                                                      projects. This
                                                                This includes
                                                                     includes all
                                                                              all aspects
                                                                                  aspects of
                                                                                           of aa client’s
                                                                                                 client's
  project, including
  project, including estimating,
                      estimating, scheduling,
                                   scheduling, designing,
                                               designing, engineering
                                                            engineering and contracting.
                                                                               contracting. Industry
                                                                                               Industry
  operators may
  operators       also oversee
             may also   oversee community
                                 community relations,
                                             relations, safety   programs, labor,
                                                        safety programs,    labor, cost   control and
                                                                                    cost control     and
  coordination with the owner and other construction specialists.

  The Construction Project Management Services industry navigated recessionary
                                                                          recessionary declines
                                                                                       declines in the
  construction sector to post impressive growth over the past five years. From 2007 to 2012, industry
  revenue grew at an annualized real rate of 9.6%.

  Over the five years to 2017, revenue is expected to grow at a slower rate than the previous five
  years, increasing at an annualized real rate of 3.3%.




  34
    IBISWorld Industry
   IBISWorld
  34          Industry Report
                       Report OD4696,
                              OD4696, Construction
                                        Construction Project
                                                     Project Management
                                                             Management inin the       Doug Kelly,
                                                                             the U.S., Doug Kelly, July 2012,
                                                                                                        2012,
  www.ibisworld.com, IBISWorld, Inc. © 2012. Accessed: November 16, 2020.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                    Page 47
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 52 of 155                                        PageID
                                 #: 10981
  FINANCIAL ANALYSIS



                                     FINANCIAL ANALYSIS

  IINTRODUCTION
    NTRODUCTION

  I analyzed the Company's
                 Company’s historical
                             historical financial
                                        financial performance and financial condition. The financial
  information was obtained from CPA compiled financial statements and tax returns for fiscal years
  (FY) ended December 31, 2008 through 2011, and from CPA-compiled financial statements for
  the 8 months                      2012.35 Historical
        months ended August 31, 2012.35      Historical balance sheet information
                                                                      information for the four fiscal
  years ended December 31, 2011 and for the interim period ended August 31, 2012 is included in
  Exhibit 1. Historical income statement information for the four fiscal years ended December 31,
  2011 and the pro forma period ended December 31, 2012 are included in Exhibit 4.

  Overall, reported total assets increased
                                   increased by 39.3% from December
                                                              December 31, 2010 to August 31, 2012.
  During the same time period, reported total liabilities declined as a percentage of total assets, but
  increased on a dollar basis. Shareholders'
                                 Shareholders’ Capital
                                                 Capital was generally
                                                             generally in the
                                                                          the opposite
                                                                               opposite direction. Since
         reported total liabilities
  2010, reported        liabilities increased
                                     increased by 11.1%, whereas
                                                           whereas shareholders'
                                                                    shareholders’ capital increased
                                                                                           increased by
  63.7% in dollar terms. Revenue and operating income generally increased over the period studied.
  Revenues contracted from 2010 to 2011 by 22.1%, but were expected to recover by 34.5% for the
  pro forma year ended December 31, 2012. The decrease in revenue was a function of nonrecurring
  revenues from
  revenues  from large   contracts with
                  large contracts     with the U.S. Army
                                                     Army Corps
                                                            Corps of
                                                                   of Engineers
                                                                      Engineers and
                                                                                  and others.
                                                                                       others. Reported
                                                                                               Reported
  operating income
  operating  income declined
                      declinedby  by 81.3%
                                      81.3% from
                                              from 2010
                                                   2010 to   2011, but was
                                                          to 2011,      was expected
                                                                              expected to trend
                                                                                           trend higher
                                                                                                  higher
  subsequently as
  subsequently   as a result
                       result ofof increased
                                    increased market
                                                market penetration
                                                        penetration and
                                                                     and the
                                                                          the Company's
                                                                               Company’s competitive
                                                                                            competitive
  positioning within the Hawaiian submarket.

  NORMALIZATION A
  NORMALIZATION ADJUSTMENTS
                  DJUSTMENTS

  The reported operating
                 operating results
                            results of aa company
                                          company often
                                                      often require
                                                             require adjustment
                                                                     adjustment for
                                                                                for valuation
                                                                                     valuation purposes.
                                                                                               purposes.
  Some adjustments are to remove the effect of nonrecurring or nonoperating items in order to more
  appropriately reflect
  appropriately  reflect future
                         future expectations.
                                 expectations. ItIt is sometimes
                                                       sometimes necessary
                                                                    necessary to make
                                                                                  make adjustments
                                                                                         adjustments for
  differences in accounting methods. Adjustments might also be made to discretionary items, such
     owners’ compensation,
  as owners'  compensation, toto reflect
                                 reflect the
                                         the likely
                                             likely actions
                                                     actions of a hypothetical
                                                                  hypothetical willing buyer whose goal
  would presumably be to maximize the cash flows to equity of the Company.

  In our analysis of B+KC, we made the following adjustments, which are presented in Exhibits 2
  and 5:




  35
  35     Company’s reported
    The Company's   reported fmancial
                             financial statements
                                       statements were on a cash basis for fiscal years December 31, 2008 and 2009.
                Company’s reported
  However, the Company's   reported fmancial
                                    financial statements were available on an accrual basis for fiscal years December
  31, 2010 through 2011.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                           Page 48
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 53 of 155                             PageID
                                 #: 10982
  FINANCIAL ANALYSIS



  Nonoperating Assets
         Cash and
  Excess Cash   andEquivalents
                    Equivalents—– We performed an analysis of Company's
                                                                     Company’s cash conversion
                                                                                      conversion cycle
  (CCC) to derive a sufficient
  (CCC)               sufficient level of
                                       of cash
                                          cash required
                                                required to
                                                          to sustain
                                                              sustain operations
                                                                      operations through
                                                                                 through the
                                                                                          the transition
                                                                                               transition
  period based on a hypothetical sale based on the willing buyer/willing seller construct. Based on
  our analysis, we determined that a sufficient level of cash equated to $1 million as of the Valuation
  Date.

  Excess
  Excess Cash
          Cash — – Based
                    Basedon onan
                               an updated
                                  updated cash
                                           cash basis
                                                basis balance
                                                      balance sheet
                                                               sheet dated  November 30,
                                                                      dated November    30, 2012, we
            $2.8
  adjusted $2  8 million in excess cash as of August 31, 2012 (latest information available) from the
  Company’s balance sheet as a nonoperating
  Company's                        nonoperating asset, which was later added back to the enterprise
                                                                                            enterprise
  value at the conclusion.

  MarketableSecurities
  Marketable Securities—– Based on that same balance sheet, marketable securities amounting to $3.6
  million were considered
  million       considered to be nonoperating
                                  nonoperating and were therefore
                                                            therefore removed
                                                                      removed from
                                                                              from the Company's
                                                                                       Company’s
  balance sheet, and later added back to enterprise value at the conclusion.

  Discretionary and Nonrecurring Items of Expense
  Officers’                             Taxes36 —– We determined
  Officers' Compensation and Payroll Taxes36           determined that it was appropriate to adjust
  officers’ reported
  officers' reported compensation
                      compensation to market rates. We ascertained
                                                         ascertained market levels of compensation
                                                                                        compensation
  and related payroll taxes using ERI’s Executive Compensation Assessor, which we used to adjust
                                  ERI's Executive
  to adjusted officer compensation. In our analysis, we determined that a reasonable level of officer
  compensation for the Company was consistent with the 90th90th percentile of the implied range based
  on the ERI Executive Compensation Assessor criteria outlined below, and in light of the fact that
  the Company is very skillfully managed:

        • SIC Code 8711.
                    8711: Engineering Services;

        • Area: Honolulu, Hawaii;

        • Position Title(s): President and Vice President; and

        • Size:
           Size: Based
                 Based on the Company's
                               Company’s annual
                                            annual revenue for the years
                                                                   years ended
                                                                         ended December
                                                                               December 31, 2008
           through the year-to-date period ended August 31, 2012.




  36
   The levels of historical officers’
  36                                  compensation were sourced from the following documents:
                            officers' compensation
  Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2008 12 31 (RHYL001155-RHYL001490);
  Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2009 12 31 (RHYL001491-RHYL001781);
  Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2010 12 31 (RHYL001782-RHYL002120);
  Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2011 12 31 (RHYL002121-RHYL002435); and
  Bowers + Kubota Consulting, Inc Workpapers and Tax Returns 2012 12 31 (RHYL002436-RHYL002855).




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                Page 49
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 54 of 155                                         PageID
                                 #: 10983
  FINANCIAL ANALYSIS



  Bonuses —– Management
              Management indicated
                             indicated that
                                        that historical
                                             historical bonuses
                                                        bonuses paid     themselves were
                                                                paid to themselves  were entirely
                                                                                         entirely
  discretionary, and granted by the Board of Directors based on performance measures.

  InterestIncome
  Interest Income—– Interest income was removed from the
                                                     the Company’s
                                                         Company's historical result of operations
  as it was considered to be nonoperating.

  The adjusted balance sheets and income statements are presented in Exhibits 3 and 6, respectively.
     summary of our
  A summary       our financial
                       financial analysis
                                  analysis of the
                                                the Company's
                                                     Company’s historical
                                                                    historical financial
                                                                                 financial results
                                                                                           results after the
                                                                                                         the
                                      37
  normalization adjustments follows.
                             follows.37  In relation to the fact that we have been provided with a cash
  basis balance
  basis balance sheet
                 sheet as
                       as of  November 30,
                          of November      30, 2012,
                                                2012, wewe have
                                                            have relied
                                                                   relied on
                                                                           on itit only
                                                                                   only for the
                                                                                            the purpose
                                                                                                 purpose of
  understanding the balance of nonoperating assets in the form of excess cash and equivalents. The
  following discussion does not consider that balance sheet in any other respect.

  NORMALIZED B
  NORMALIZED  ALANCE S
             BALANCE  HEETS
                     SHEETS

  Assets—– The Company had adjusted total assets of $9.6 million as of August 31, 2012.
  Assets

        • Adjusted current assets were primarily comprised of cash, contracts receivable, and costs
           in excess of billings. Adjusted current assets rose from 78.2% in 2010 to its highest level
           of 85.3% of total assets as of August 31, 2012.

        • Over the period, net property and equipment increased
                                                         increased in dollar terms, but declined
                                                                                        declined as a
           percentage of total assets. On average, from 2010 through August 31, 2012, net property
           and equipment amounted to 12.6% of assets.

        • Notes receivable from affiliates over the period analyzed declined in both dollar terms and
           as a percentage of assets as of August 31, 2012.

        • Adjusted
           Adjusted total
                      total assets
                            assets generally
                                   generally increased
                                             increased over
                                                       over the
                                                             the period
                                                                 period and
                                                                        and reached
                                                                            reached its
                                                                                     its high
                                                                                         high of $9.6
           million as of August 31, 2012 compared to $8.1 million in the prior period.

  Liabilities—– The Company reported total liabilities of $5.7 million as of August 31, 2012, or 59.5%
  Liabilities
  of total assets.

        • Adjusted
           Adjusted current
                    current liabilities
                             liabilities were
                                         were primarily
                                              primarily comprised
                                                        comprised of accrued
                                                                      accrued liabilities,
                                                                               liabilities, deferred
                                                                                            deferred
           income taxes, and income taxes payable.




  37
  37Due to the historical financial statements for the periods ended December 31, 2008 and 2009 being on a cash basis,
                primarily focuses
  this analysis primarily  focuses on the financial statements
                                                     statements for the periods ended December
                                                                                      December 31, 2010 through the
  Valuation Date, which were compiled on an accrual basis. The financial statements were compiled by Robert H.Y
  Leong & Company for the four fiscal years ended December 31, 2011 and August 31, 2012. In addition, the pro forma
  year ended December 31, 2012 was prepared on an accrual basis by management.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                            Page 50
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 55 of 155                            PageID
                                 #: 10984
  FINANCIAL ANALYSIS


     • Over
        Over the period,
                   period, adjusted
                           adjusted current
                                     current liabilities
                                              liabilitiesranged
                                                          rangedfrom
                                                                 fromaa low
                                                                         low of
                                                                              of $4.5
                                                                                 $4.5 million
                                                                                       million as
                                                                                                as of
        December 31, 2011 to a high of $5.7 million as of August 31, 2012. Current liabilities are
        noted to have been heavily tied to the discretionary
                                               discretionary bonuses and profit sharing, as discussed
        above.

  Stockholders’Equity
  Stockholders'  Equity—– As of August 31, 2012, stockholders’
                                                     stockholders' equity was $3.9 million, or 40.5% of
        assets. Over
  total assets. Over the
                      the period,
                           period, stockholders'
                                    stockholders’ equity
                                                   equity increased
                                                           increased in dollar
                                                                        dollar terms,
                                                                               terms, but decreased as a
  percentage of total assets from the prior period.

  NORMALIZED INCOME
  NORMALIZED INCOME STATEMENTS
                    STATEMENTS
  The Company reported total revenue of $19.1 million for the eight months ended August 31, 2012.

     • After
        After revenue
              revenue reached
                       reached its
                                its peak
                                    peak ofof $27.6
                                              $27 6 million
                                                     million in
                                                              in 2010,
                                                                 2010, it was followed
                                                                                followed by   sharp
                                                                                         by a sharp
        contraction and declined by 22.1% in 2011. This was the result of the completion of large
        contracts in
        contracts    2010, as set forth
                  in 2010,        forth in
                                         in Table
                                            Table 3.
                                                   3. This
                                                      This reflected
                                                            reflected aa two-year
                                                                          two-year compound
                                                                                    compound annual
                                                                                             annual
        growth rate (CAGR) of 2.3% from 2010 to pro forma 2012.

     • Adjusted
        Adjusted operating
                   operating expenses
                               expenses were
                                          were primarily
                                                primarily comprised
                                                           comprisedof    salaries and
                                                                       of salaries   and wages,
                                                                                          wages,
        subconsultants, and
        subconsultants, and taxes
                             taxes other
                                   other than income taxes. Over the period, salaries and wages,
        subconsultants, and taxes other than income taxes ranged from a low of 44.7% in 2010 to
        a high of 48.5% of revenue in 2011. For the pro forma period ended December 31, 2012,
        the aforementioned expenses were expected to total 49.6% of revenue.

     • Over the period, adjusted operating expenses increased in terms of dollars, but declined as
           percentage of
        a percentage       revenue. Most
                       of revenue.   Most notably,
                                            notably, the  increase in
                                                      the increase       salaries and
                                                                     in salaries   and wages
                                                                                        wages and
                                                                                                and
        subconsultants were related to supporting the higher levels of revenue achieved in 2010,
        subconsultants
                pro forma
        and the pro forma period
                            period ended
                                   ended December
                                          December 31,
                                                     31, 2012,
                                                         2012, resulting
                                                                resulting from
                                                                          from large
                                                                                 large nonrecurring
                                                                                       nonrecurring
        contracts.

     • In addition, expenses related to subconsultants were greater in the periods of 2010 through
        2012 as a result of Corps of Engineer (COE) design projects, specifically in relation to the
        tactical equipment maintenance facility and Quad B project, as indicated by management.
        A summary is included in Table 3:




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                               Page 51
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 56 of 155                                                                                                                                       PageID
                                 #: 10985
  FINANCIAL ANALYSIS


                                                                                                    TABLE 3
                                                                                       BOWERS + KUBOTA CONSULTING, INC.
                                                                                      ANALYSIS OF SUBCONSULTANTS EXPENSE

                                                                                                                     As Reported                                                      Common Size
                          For the Years Ended December 31,                            2008 (1)          2009 (1)       2010 (2)          2011 (2)         2012 (2)     2008    2009      2010     2011       2012
                                                                                                                     Cash Basis
                                                                                                                           Bash

          Gross Revenue                                                           $      15,016     $      15,430     $   21,541     $      21,945    $      24,871    100.0% 100.0% 100.0% 100.0% 100.0%
    (3)     Less: Subconsultants Expense, as Reported                                     2,221             1,577
                                                                                                            1 577          4 712
                                                                                                                           4,712             33,154
                                                                                                                                                154           5,410
                                                                                                                                                              5 410     14.8% 10.2% 21.9% 14.4% 21.8%
          Net Service Revenue                                                            12,794            13,853         16,829            18,791           19,461     85.2% 89.8% 78.1% 85.6% 78.2%

        Revenue Attributable to COE
    (4) Revenue                                                                   $           598   $         707     $     3,965    $       1,639    $       5,011     4.0%    4.6%      18.4%     7.5%     20.1%
    (4) Less: Revenue Attributable to Unusual COE Projects                                    -               -             2,723              -              4,000     0.0%    0.0%      12.6%     0.0%     16.1%
        Revenue Attributable to COE, Net of Unusual COE Projects                              598             707           1,242            1,639            1,011     4.0%    4.6%       5.8%     7.5%      4.1%

          Gross Revenue, Net of COE Projects                                     $       15,016 $          15,430 $        18,818 $         21,945 $         20,871    100.0% 100.0% 100.0% 100.0% 100.0%
    (5)     Less: Adjusted Subconsultants Expense                                         2,221             1,577           1,792            2,430            2,844     14.8% 10.2%    9.5% 11.1% 13.6%
          Net Service Revenue, Excl. Income/Expense, Unusual COE Projects                12,794            13,853          17,026           19,515           18,027     85.2% 89.8% 90.5% 88.9% 86.4%

                                                                                                                      As Forecast                                                     Common Size
                          For the Years Ended December 31,                             2013              2014            2015             2016             2017        2013    2014      2015     2016       2017
                                                                                                                     Accrual Basis
                                                                                                                             Bash

          Gross Revenue                                                           $      23,462     $      24,635     $   25,867     $      27,160    $      28,518    100.0% 100.0% 100.0% 100.0% 100.0%
            Less: Subconsultants Expense, as Forecast                                     22,000
                                                                                             000            22,000
                                                                                                               000         22,000
                                                                                                                              000            22,000
                                                                                                                                                000           22,000
                                                                                                                                                                 000     8.5%   8.1%   7.7%   7.4%   7.0%
          Net Service Revenue                                                            21,462            22,635         23,867            25,160           26,518     91.5% 91.9% 92.3% 92.6% 93.0%

   Notes:
    (1) Gross revenue for the fiscal years ended December 31, 2008 and 2009 were sourced from the Company's 2008 and 2009 tax return (RHYL001155-RHYL001490 and             and RHYL001491-RHY1,001781,
                                                                                                                                                                                 RHYL001491-RHYL001781,
        respectively).
    (2) Gross revenue for the fiscal years ended December 31, 2010 through 2012 were sourced from Bowers and Kubota Consulting,         Inc. Client
                                                                                                                            Consulting Inc.  Client Revenue 2006-2012.
    (3) Subconsultants expenses as reported for the fiscal year ended December 31, 2012 was sourced from the Company's 2012 tax return (RHYL002436-RHYL002855). In addition, the subconsultants expense
        for 2010 to 2011 is consistent with the accrual basis, which included subconsultants expense unrelated to the unusual COE design projects that also required adjustments to arrive at the expense on a cash
        basis.
    (4) Total revenue attributable
                       attributable to
                                     to COE
                                        COE was sourced from   Bowers and Kubota Consulting,
                                                         fromBowers                Consulting Inc. Client Revenue
                                                                                                          Revenue 2006-2012.
                                                                                                                    2006-2012. In addition, the portion of revenue attributable to unusual subconsultants expense
        were sourced from DOL 003363 and DOL 003365 in relation to the COE project(s), Tactical Equipment Maintenance Facility (2010) and Quad B - Barracks Building (2012).
    (5) Accordingly, the corresponding expenses related to the unusual COECOE projects
                                                                               projects in
                                                                                        in 2010
                                                                                           2010 and
                                                                                                and 2012
                                                                                                    2012 were
                                                                                                         were adjusted. In addition,
                                                                                                              adjusted hr  addition, 2011
                                                                                                                                     2011 was
                                                                                                                                          was adjusted
                                                                                                                                               adjusted based on the cash basis subconsultants fee per the Company's
        2011 tax return (RHYL002121-RHYL002435).




          • Adjusted operating margin was 42.7% of revenue in 2010, but then declined to its lowest
             level of 34.3% of revenue in 2011. For the pro
                                                        pro forma
                                                            forma period
                                                                  period ended
                                                                         ended December
                                                                                December 31, 2012,
             adjusted operating margin was expected to recover from 2011 levels and equate to 38.4%
             of revenue.

          • On an adjusted basis, EBITDA ranged from a low of $3.1 million in 2011 to a high of $9.7
             million in the 2012 pro forma period, averaging $6
                                                             $6.9
                                                                9 million in the period of 2010 through
             2012.

          • On average, capital expenditures were $321,000, or 1.2% of revenue for the years ended
             December 31, 2010 and 2011.

  RATIO AND COMPARATIVE
  RATIO     COMPARATIVE A NALYSIS
                        ANALYSIS

  Exhibit 7 provides a comparison of certain of the Company’s                 industry benchmarks.
                                                    Company's key ratios to industry
  In addition, Exhibit 8 provides a comparative summary of the select financial fundamentals of the
  Company as well as the guideline public companies. The benchmarks are based on the guideline
  publicly traded companies discussed in the Market Approach section of this Report.

  The following section describes the ratios analyzed and discusses the comparative analysis.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                                                                                                                      Page 52
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 57 of 155                           PageID
                                 #: 10986
  FINANCIAL ANALYSIS


  Profitability Ratios
  Profitability ratios assist in analyzing performance by measuring the return available for investors
  in a company.

     • The EBIT margin (also referred to as operating profit margin) provides an indication of
        profitability excluding the impact of taxes and capital structure, but net of depreciation and
        amortization. B+KC’s
        amortization.   B+KC's EBIT    margin of 38.4% exceeded
                                 EBIT margin              exceeded the maximum
                                                                          maximum reported
                                                                                       reported by the
        selected guideline public companies.

     • The EBITDA margin provides an indication of profitability excluding the impact of taxes,
        capital structure,
                structure, and depreciation.
                               depreciation. B+KC’s
                                             B+KC's EBITDA margin followed a similar trend to
        EBIT.
        EBIT. As    of the
                As of   the Valuation
                            Valuation Date,
                                       Date, B+KC's
                                              B+KC’s EBITDA
                                                        EBITDA margin
                                                                 margin was
                                                                         was 32.9%,
                                                                             32.9%, which
                                                                                    which was
                                                                                            was
        significantly higher than the guideline public companies considered.

  Activity Ratios
  Activity ratios assess efficiency in a company’s            assets.
                                         company's use of its assets.

     • Days in receivables (365 divided by receivables turnover) measures
                                                                        measures the number of days
        trade receivables
        trade  receivables are   outstanding before
                             are outstanding  before collection.
                                                     collection. B+KC’s               receivables were
                                                                  B+KC's days in receivables      were
                                             indicated by the
        slightly lower than the median as indicated        the selected
                                                               selected guideline
                                                                          guideline public
                                                                                     public companies.
                                                                                            companies.
        B+KC’s days
        B+KC's    days in
                        in receivables
                            receivables exceeded
                                         exceeded the median in thethe latest
                                                                        latest period,
                                                                               period, which
                                                                                       which indicates
                                                                                              indicates
        B+KC’s ability
        B+KC's    ability to collect
                              collect accounts
                                      accounts receivable
                                               receivable at                 compared to the selected
                                                          at a faster rate compared            selected
        guideline public companies.

     • Days in payables (365 divided by payables turnover) measures the number of days between
            recording of payables
        the recording      payables and
                                     and their payment.
                                               payment. As
                                                         As a result of B+KC not reporting
                                                                                   reporting cost
                                                                                             cost of
        sales, the payables turnover ratio was calculated based off of revenue, which was then used
           determine B+KC’s
        to determine                      payables. B+KC's
                        B+KC's days in payables.    B+KC’s days inin payables
                                                                      payables were lower than the
        minimum of the range, which suggests that B+KC pays down accounts payable at a faster
        rate relative to the selected guideline public companies.

     • Cash conversion cycle (days in receivables plus days in inventory minus days in payables)
        indicates how fast a company converts cash on hand into inventory and accounts payable,
        through sales and accounts receivable,
                                    receivable, and then back into cash. As a result of B+KC not
        reporting inventory,
        reporting  inventory, we
                               we determined
                                   determinedthe
                                               the cash
                                                   cash conversion
                                                         conversioncycle
                                                                      cyclebased
                                                                            basedonon the  days in
                                                                                       the days
        receivables and days in payable ratios. Accordingly, B+KC’s
        receivables                                                     indicated cash
                                                              B+KC's indicated    cash conversion
                                                                                        conversion
        cycle on an
        cycle      an adjusted
                       adjusted basis
                                basis was
                                      was comparable
                                           comparable to that
                                                           that of
                                                                of the
                                                                    theselected
                                                                        selected guideline
                                                                                  guideline public
                                                                                            public
        companies, which
        companies,    whichfurther
                              furthersupported
                                      supportedthetheadjustment
                                                      adjustmenttotocash
                                                                       cash as  discussed in
                                                                             as discussed       the
                                                                                            in the
        Normalization Adjustments section of this Report. A detailed comparison
                                                                      comparison ofof B+KC’s
                                                                                      B+KC's cash
        conversion cycle is presented in Table 4:




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 53
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 58 of 155                                                             PageID
                                 #: 10987
  FINANCIAL ANALYSIS



                                                           TABLE 4
                                               BOWERS + KUBOTA CONSULTING, INC.
                                               CASH CONVERSION CYCLE ANALYSIS
               In U.S. Dollars (Thousands)
                                                                                                                  8-Months
                                                                                                                   Ended
               As of / For the Years Ended,                                 December 31,           Pro Forma      August 31,
                                                                          2010        2011            2012          2012

               Revenue                                                $    27,551 $      21,454 $       28,858 $       19,052
               Monthly Revenue                                              2,296         1,788          3,607          2,381
           (1) Accounts
               Accounts Receivable
                         Receivable                                         5,896         3,928          5,283          2,701
           (1)
           (1) Accounts Payable                                                622          690            928             753
               Receivables Turnover                                            4.7x          5.5x           5.5x           7.1x
               Payables Turnover                                             44.3x         31.1x          31.1x          25.3x
               Days in Receivables                                             78.1          66.8           66.8           51.8
               Days in Payables                                                  8.2         11.7           11.7           14.4
               CCC                                                          69.88         55.08          55.08          37.34
               Current Ratio                                                    1.8          2.1            2.1            2.5
           (2)
           (2) Cash, as Reported                                      $        638 $        402 $        3,390 $        3,390
           (3) Cash, as Adjusted
           (3)                                                                 700           700         1,000          1,000
               Total Cash Adjustment                                            62          298         (2,390)        (2,390)
               Marketable Securities,
           (2) Marketable  Securities, as Reported                    $     2,665 $       3,174 $        3,439 $        3,439
               Marketable Securities, as Adjusted                                -            -              -              -
               Total Marketable Security Adjustment                        (2,665)       (3,174)        (3,439)        (3,439)
               Total Adjustment                                            (2,603)       (2,876)        (5,828)        (5,828)
               Current Assets,
           (2) Current Assets, as Reported                                  9,205         9,524         13,980         13,980
               Current Assets, as Adjusted for Cash                         9,266         9,823         11,590         11,590
               Current Assets, as Adjusted for Cash                         6,601         6,649          8,151          8,151
               Current Liabilities,
           (2) Current Liabilities, as Reported                             5,120         4,520          5,688          5,688
               Accounts Receivable                                          5,896         3,928          5,283          2,701
               Accounts Payable                                                622          690            928             753
               Receivables Turnover                                            4.7x          5.5x           5.5x           7.1x
               Payables Turnover                                             44.3x         31.1x          31.1x          25.3x
               Days in Receivables                                             78.1          66.8           66.8           51.8
               Days in Payables                                                  8.2         11.7           11.7           14.4
               CCC                                                            69.9          55.1           55.1           37.3
               Adjusted Current Ratio                                          1.3           1.5            1.4            1.4


                                                   Selected Guideline Public Companies
                                                          Min         1st Quartile     Median    3rd Quartile        Max
               Receivables Turnover                            1.8x           3.1x          3.3x         3.7x           11.2x
               Payables Turnover                               3.4x           3.4x          6.5x         8.5x           11.7x
               Days in Receivables                             32.7           99.9         111.1        119.4           198.2
               Days in Payables                                31.1           42.7          55.7        105.8           108.3
               CCC
               tCC                                             11.1           45.7          68.6         83.1            92.4
               Current Ratio                                    0.2            1.2           1.5          1.7             1.8
               Cash                                           2.4%           3.5%
                                                                             3.5%          6.3%        14.8%           76.9%


           Notes:
           (1) Accounts receivable and accounts payable for the pro forma period ended December 31, 2012 were calculated
           (1)
               based on the the adjusted receivables and payables turnover ratios for the year ended December 31, 2011.
           (2) The levels of reported cash, marketable securities, and current liabilities are held constant with the reported
           (2)
               balances as of August 31, 2012.
           (3) The adjustment to cash was determined based on the median cash as a percentage of total assets as reported by
           (3)
               the selected guideline public companies.




   IVIARCUM
    ACCOUNTANTS ADVISORS
                                                                                                                                  Page 54
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 59 of 155                                  PageID
                                 #: 10988
  FINANCIAL ANALYSIS


  Liquidity Ratios
  Liquidity is a measure of the adequacy of current assets to meet current obligations as they come
  due. Liquidity ratios were calculated on a cash-free and debt-free basis.

      • The current ratio (current assets divided by current liabilities) is the most commonly used
         liquidity ratio. The Company’s
                              Company's current ratio was slightly lower the median of the selected
         guideline public companies, which indicates a lower level of liquidity compared to peers.

  Leverage and Coverage Ratios
  Leverage
  Leverage ratios
            ratios measure
                    measure the
                            the extent
                                extent to which
                                          which a company's
                                                   company’s operations
                                                              operations are funded
                                                                             funded with
                                                                                     with interest-
                                                                                           interest-
  bearing debt rather than equity. Coverage ratios
                           equity. Coverage  ratios measure a company's
                                                              company’s ability
                                                                         ability to make payments
  on the debt in a timely manner.

      • Debt-to-equity
         Debt-to-equity (debt
                         (debt divided
                               divided by
                                        by equity)
                                           equity) measures
                                                   measures the
                                                            the amount
                                                                amount of
                                                                       of a company’s
                                                                            company's operations
         that are funded with debt rather than equity. The
                                                       The Company
                                                           Company did not have any debt as of the
         Valuation Date. The selected guideline public companies debt-to-equity ratio ranged from
         0% to 42.4%.

  Growth
      • B+K's
         B+K’s revenue
                revenue grew
                         grew from
                               from $27.5
                                      $27.5 million
                                            million in 2010 to $28
                                                               $28.9
                                                                   9 million in 2012, representing a
         compounded average
                       average rate
                                rate of
                                     of growth
                                        growth of
                                                of2.5%.  During that
                                                  2.5%. During   that same
                                                                      same period
                                                                           period adjusted EBITDA
         grew by 9.8%. Over the forecasted period revenue is expected to grow at a compounded
         annual rate of 5.0%, while EBITDA is expected to grow at a compounded annual rate of
         2.2%.

  Summary
  After B+KC achieved the second highest level of revenue in 2010, the subsequent
                                                                               subsequent year profitability
                                                                                                  profitability
  declined as a result of
  declined               of fixed
                            fixed overhead
                                  overhead that
                                            that remained
                                                 remained generally consistent
                                                                         consistent with the exception
                                                                                                exception of
  salaries and wages and subconsultants. Ultimately, this resulted with lower profitability in 2011
  relative to 2010. As discussed above, B+KC’s     profitability ratios over the period reflect a generally
                                          B+KC's profitability
  strong performance,
  strong  performance, as as B+KC’s                     indicate profitability
                              B+KC's financial ratios indicate    profitability inin excess
                                                                                     excess of the selected
                                                                                                      selected
  guideline public
  guideline   public companies.    B+KC’s activity
                      companies. B+KC's     activity ratios
                                                      ratios indicate
                                                              indicate aa faster
                                                                           faster collection
                                                                                   collection of
                                                                                              of receivables
                                                                                                  receivables
  compared to
  compared    to the selected
                     selected guideline
                               guideline public
                                         public companies.      B+KC’s liquidity
                                                 companies. B+KC's         liquidity ratios were below the
  median of the selected guideline public companies. B+KC had no leverage compared to the broad
  range of the
  range      the selected
                  selected guideline
                            guideline public
                                      public companies.
                                              companies. Overall,
                                                            Overall, B+KC's
                                                                       B+KC’s financial
                                                                                   financial ratios
                                                                                              ratios indicate
                                                                                                      indicate
  positive performance.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                     Page 55
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 60 of 155                            PageID
                                 #: 10989
  FINANCIAL ANALYSIS


  WORKING CAPITAL
  WORKING CAPITAL ANALYSIS
                  ANALYSIS
  In our analysis of a required level of working capital, we reviewed
                                                                reviewed the
                                                                          the Company’s
                                                                              Company's cash-free and
  debt-free working capital-to-revenue
                      capital-to-revenue ratio
                                          ratio historically
                                                historically as
                                                             as well
                                                                well as relative to the guideline public
  companies. Exhibit
  companies.  Exhibit 7 presents the working capital metrics for B+KC and the selectedselected guideline
  publicly traded
  publicly traded companies.
                   companies. In In addition,
                                    addition, Exhibit
                                               Exhibit 9 displays
                                                          displays the Company's
                                                                        Company’s historical
                                                                                     historical levels
                                                                                                levels of
  working capital.

  From December 31, 2010 through August 31, 2012, B+KC maintained a cash-free and debt-free
  working capital as a percent of revenue between 2.8% and 7.7%. For the purposes of our analysis,
  we compared the Company's
                    Company’s cash-free and debt-free working capital as a percent of revenue to
  the selected guideline public companies,
                                companies, which
                                              which ranged
                                                     ranged from
                                                             from aa low of negative 41% to a high of
          Consequently, we
  32.3%. Consequently,   we selected
                            selected a cash-free and debt-free working
                                                                working capital
                                                                         capital as a percent of revenue
  of 6.2%, which is consistent with the first quartile of the selected guideline public companies.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 56
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 61 of 155                              PageID
                                 #: 10990
  VALUATION OVERVIEW


                                VALUATION OVERVIEW
  IINTRODUCTION
    NTRODUCTION

  There            generally accepted
  There are three generally   accepted approaches
                                        approaches forfor the valuation
                                                              valuation of an investment:
                                                                               investment: the income
                                                                                               income
  approach, the market approach, and the asset (or
                                                 (or cost)
                                                     cost) approach.
                                                            approach. Each of these was considered for
  application in the valuation of the Subject Interest.

  IINCOME
    NCOME A
          APPROACH
            PPROACH

  The income
       income approach
                approach is the most
                                  most direct
                                        direct representation
                                               representation of the theory
                                                                     theory that value
                                                                                 value represents
                                                                                       represents the
  present worth of the future economic benefits ofof ownership.
                                                     ownership. Under the income approach, the value
                    derived from expectations of the future cash flow of the business.
  of a business is derived                                                     business. Those future
  cash flows are converted to a value indication by the process of discounting or capitalizing them.
  The discount rate or capitalization rate reflects the current return requirements
                                                                       requirements of the market as
  well as the risks inherent in the specific investment.

  MARKET APPROACH
  MARKET APPROACH
  The market approach
               approach is based on the principle of substitution. In the market approach, value is
  derived by comparison with prices paid
                                      paid for
                                           for investments
                                               investments with
                                                             with similar
                                                                   similar risk.
                                                                            risk. For business valuation,
              approach relies
  the market approach   relies on a comparison
                                    comparison of aa subject
                                                        subject interest
                                                                 interest to
                                                                           to investments
                                                                               investments in
                                                                                           in companies
                                                                                              companies
  (guideline companies) that are similar to the subject company and whose shares are either publicly
  traded or have been acquired in the merger and acquisition market.

  ASSET A
  ASSET APPROACH
         PPROACH

  The asset approach is based on the principle of substitution and focuses on the individual types of
  assets and liabilities of an entity. The theory underlying this approach is that a prudent
                                                                                          prudent investor
  would not pay more for a group of assets than the the cost
                                                        cost to
                                                              to replace
                                                                 replace them.
                                                                          them. Under the asset approach,
     value indication
  a value   indication is reached
                            reached by adjusting
                                        adjusting the
                                                  the recorded
                                                      recorded book
                                                                  book value
                                                                         value of
                                                                                of a company's
                                                                                     company’s assets and
  liabilities to their fair market values. The value of the liabilities is subtracted from the value of the
  assets to derive the adjusted net asset value of the entity.

  C ONSIDERATION O
  CONSIDERATION  OF  APPROACHES
                   F APPROACHES

  Under the income approach, we applied the discounted cash flow method in our valuation analysis.
  Under the market approach, we applied the guideline public company and merger and acquisition
  method(s) as we identified
  method(s)         identified both publicly
                                     publicly traded
                                               traded companies
                                                       companies and recent
                                                                      recent merger
                                                                             merger and
                                                                                     and acquisition
                                                                                          acquisition
  transactions that
  transactions that were reasonably
                         reasonably comparable
                                      comparable to to the Company.
                                                           Company. While
                                                                     While we considered
                                                                                considered the asset
  approach, we did not apply it in this valuation. The asset approach is generally not an appropriate
  method for valuing a profitable operating company like B+KC. A hypothetical investor is more




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 57
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 62 of 155                      PageID
                                 #: 10991
  VALUATION OVERVIEW


  interested in the underlying cash flows that can be generated by a company than simply the value
  of a company’s
       company's tangible assets.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                          Page 58
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 63 of 155                            PageID
                                 #: 10992
  VALUATION ANALYSIS


                                 VALUATION ANALYSIS

  T
  THE INCOME APPROACH
   HE INCOME APPROACH
  Discounted Cash Flow Method
  Under the income approach, we used the discounted cash flow (DCF) method. In the DCF method,
  future cash flows are estimated for a discrete projection period. At the end of the projection period,
  the aggregate value of the remaining cash flows is estimated, referred to as the terminal value. The
  future economic
         economic benefits
                    benefits during
                              during the
                                     the projection
                                         projection period
                                                     period and
                                                             and the terminal value are discounted to
  present value at a risk-adjusted discount rate. Thus,
                                                  Thus, the
                                                         the DCF
                                                             DCF method
                                                                  method requires three main inputs:

     1. A forecast of the cash flows during a discrete period;
     1.

     2. An estimate of the value at the end of the forecast period (i.e., a terminal value); and
     2.

     3. A required
     3.    required rate of return
                             return (discount
                                    (discount rate) to convert
                                                       convert the forecasted
                                                                   forecasted cash
                                                                              cash flows
                                                                                   flows and the
        terminal value to their present value.

  The following section presents a discussion of each of the inputs.

  Forecasted Cash Flows
  An invested capital benefit stream was used in our analysis. Cash flow to invested capital is the
  cash flow available to pay out to equity holders (in the form of dividends) and debt investors (in
  the form of principal and interest) after funding operations of the business and making necessary
  investments of that cash flow back into
                                      into the
                                           the business.
                                               business. The forecasted income statement is provided
  in Exhibit 10. The adjustments to the forecast and adjusted forecast are presented in Exhibits 11
                         Exhibit 13
  and 12, respectively. Exhibit  13 then
                                     thenpresents
                                           presents the
                                                     the projected
                                                          projected EBITDA,
                                                                    EBITDA, income
                                                                             income from
                                                                                    from operations,
                                                                                         operations,
  income taxes, and cash flow items for the years ended December 31, 2013 through 2017.

  We were provided
  We         provided projected
                       projected financial
                                  financial information
                                            informationthat
                                                          that included
                                                                includedaa forecast
                                                                           forecast of
                                                                                    of the results of
                                                                                       the results
  operations for
  operations                                            through 2017 prepared
              for the years ended December 31, 2013 through             prepared by management
                                                                                     management on
  December 6, 2012. The following is a brief description of the key components
                                                                       components of management’s
                                                                                       management's
  projections as well as other elements used in determining the Company’s
                                                                  Company's net cash flows.

  Revenue—– The Company achieved revenue
  Revenue                                revenue of $19.1
                                                     $19 1 million for the eight months ended August
  31, 2012. On pro forma basis, revenue was expected to be $28.9 million, an increase of 34.5%
  from December 31, 2011. For the fiscal year ending December 31, 2013, sales are forecasted to
  contract by 18.7% from the pro forma year ended December 31, 2012. Following the contraction
                                               average rate of 5%
  in 2013, sales are expected to grow at an average             5% from
                                                                    from December
                                                                          December 31, 2014
                                                                                         2014 through
                                                                                               through
  2017 based on thethe reinvigorated
                        reinvigorated strategy to increase
                                                   increase market
                                                            market penetration
                                                                    penetration through targeting new
  clients as well as expanded service offerings.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                               Page 59
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 64 of 155                              PageID
                                 #: 10993
  VALUATION ANALYSIS


  Operating  Expenses—– The Company’s
  Operating Expenses                       operating expenses are expected to grow in line with sales
                              Company's operating
  growth. The Company will need to increase its headcount in support of higher levels of expected
  revenues over the 2014 to 2017 period, following the contraction in 2013. As a result of expenses
  related to
  related    subconsultants being
          to subconsultants     beinghighly
                                       highlyvariable
                                               variableininthe
                                                             the historical
                                                                 historicalperiod
                                                                            periodasas aa result
                                                                                          result of  the
                                                                                                 of the
  nonrecurring COE projects, subconsultant expenses were forecast to remain flat at $2.0 $2 0 million in
  each year of the discrete forecast, based on their historical average prior to the COE projects.

  Officers’  Salaries—– We adjusted officer salaries to their contractual amount in the forecast period.
  Officers' Salaries
                   the creation
  At the time of the   creation of
                                 of the
                                     the ESOP
                                          ESOP both
                                                  both of
                                                        of the
                                                            the executive
                                                                 executive officers
                                                                           officers of
                                                                                    of the
                                                                                        the Company
                                                                                            Company signed
  compensation agreements
  compensation    agreements setting
                               setting their
                                         their salaries
                                               salaries in
                                                         in each
                                                             each case at $480,000 annually, such that the
  officer salaries are expected to be $960,000 annually throughout the entire forecast period. In that
  the agreements are silent on the subject of inflationary increases we have adopted them unchanged
  for the entire forecast
                 forecast period. The agreements
                                          agreements support the proposition
                                                                      proposition that amounts beyond the
  specified salaries will be a function of discretionary bonuses granted by the board of directors.

  EBITDA
  EBITDA—– The Company's
                   Company’s historical
                               historical adjusted
                                          adjusted EBITDA
                                                   EBITDA margins
                                                           margins have
                                                                      have averaged
                                                                           averaged 25.6%
                                                                                      25.6% in the
  period of 2010 through 2012 and were expected to average 31.8% in the forecasted period of 2013
  through 2017.
  through  2017. Therefore,
                 Therefore, the
                            the resulting
                                resulting EBITDA
                                           EBITDA margins
                                                    margins in
                                                             in the
                                                                the forecasted
                                                                    forecasted period
                                                                               period are
                                                                                       are within
                                                                                           within a
  reasonable range of the Company’s
                          Company's historical EBITDA margins on an adjusted basis.

  Depreciation and
  Depreciation   and Capital
                       Capital Expenditures
                                Expenditures —– Capital
                                                   Capital expenditures
                                                             expenditures were
                                                                            were forecast
                                                                                  forecast based   on
                                                                                            based on
  management estimates,
  management    estimates, which
                           which included
                                  included the
                                            the addition
                                                addition of
                                                          of four
                                                             four to five vehicles and computers per
  year. The forecast of depreciation reflects the current level of net depreciable assets and forecast
  capital expenditures.

  Taxes
  Taxes —– The tax rate used is based on the blended marginal tax rate expected in the state of Hawaii,
  which equates to 39.2%.

  Working   Capital—– Working capital requirements were assumed to approximate 6.2% of revenue.
  Working Capital
  This was determined based on the historical levels of working capital as well as the range indicated
  by the selected guideline public companies.

  Debt-Free Net
  Debt-Free Net Cash
                CashFlow
                     Flow—– The elements above result in debt-free net cash flow for the forecast
  period.

  The Company's
      Company’s adjusted
                   adjusted levels of
                                   of revenue,
                                      revenue, operating
                                               operating expenses, and EBITDA for the historical
                                                                                      historical
  and projected period are presented in Table 5.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 60
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 65 of 155                                                                                                                  PageID
                                 #: 10994
  VALUATION ANALYSIS


                                                                                     TABLES
                                                                                     TABLE 5
                                                                        BOWERS ++ KUBOTA
                                                                        BOWERS    KUBOTA CONSULTING,
                                                                                         CONSULTING, INC.
                                                          SUMMARY COMPARISON
                                                                  COMPARISON OF ADJUSTED HISTORICAL TO ADJUSTED FORECAST
         In U.S.
            US. DOACIA4
                 Dollars (Thousands)


                                                                                                        Pro Forma
                                                  AsAdjusted
                                                  M AdjustedEfistoricaL,
                                                             Historical, Years
                                                                         Years Ended
                                                                               EndedDecember
                                                                                     December 31,
                                                                                              31,                                     As Adjusted
                                                                                                                                      M           Forecast,Years
                                                                                                                                         Masted Forecast,  Years Eating
                                                                                                                                                                 Ending December
                                                                                                                                                                        December 31,
                                                                                                       December 31,
                                                                                                       December 31,

                                                   2008         2009         2010          2011            2012                2013          2014          2015          2016          2017
                                                      Cash Basis                       Accrual Basis
                                                                                       Accrual Bash                                                  Accrual Basis
                                                                                                                                                     Accrual Bash
         Revenue
         REIERUE                              $      15,016 $    15,430 $       27,551 $    21,454 $           28,858      $     23,462 $      24,635 $    25,867 $        27,160 $     28,518
           Growth Rate                                  N/A       2.8%          78.5%      -22.1%              34.5%            -18.7%          5.0%         5.0%           5.0%         5.0%
      (1) CAGR                                                                                                  2.3%                                                                    -0.2%

         Total Operating Expenses                    13,692       13,470        19,902        18,523           19,376            15,832        16,792        17,836        18,974       20,216
           Operating Expense/Revenue                 91.2%        87.3%         72.2%         86.3%            67.1%             67.5%         68.2%         69.0%         69.9%        70.9%
           Growth Rate                                  N/A       -1.6%         47.8%         -6.9%             4.6%            -18.3%          6.1%          6.2%          6.4%         6.5%
      (1) CAGR                                                                                                 -1.3%                                                                     0.9%

         EBITDA
         EIHTDA                                       1,765        2,137         7,862         3,142            9,671             7,830         8,053         8,251         8,418        8,546
           EBITDA Margin                             11.8%        13.8%         28.5%         14.6%            33.5%             33.4%         32.7%         31.9%         31.0%        30.0%
           Growth Rate                                  N/A       21.0%        268.0%        -60.0%           207.9%            -19.0%          2.9%          2.5%          2.0%         1.5%
      (1) CAGR                                                                                                 10.9%                                                                    -2.4%

    Notes:
          The Pro
      (1) The Pro Forma
                  Forma December
                        December 31,2012
                                 31,2012 CAGR
                                         CAGRisisaatwo-year
                                                    two-yearCAGR,
                                                            CAGR,whereas
                                                                  whereasthe
                                                                          the 2017
                                                                              2017CAGR
                                                                                   CAGRisisa afive-year
                                                                                                five-yearCAGR beginning with
                                                                                                          CAGRbeginning with the
                                                                                                                              the adjusted results
                                                                                                                                           resultsfor
                                                                                                                                                   forPro
                                                                                                                                                      ProForma
                                                                                                                                                          Forma December
                                                                                                                                                                December31,2012.
                                                                                                                                                                         31,2012.




  Terminal Value
     terminal value
  A terminal   value represents
                      represents the
                                 the value
                                     value of
                                            of a business
                                                 business at the end
                                                                 end of
                                                                      of the
                                                                          the discrete
                                                                               discrete forecast
                                                                                          forecast period.
                                                                                                   period.
  Among the methods commonly used to estimate the terminal value are a constant growth model
         Gordon Growth
  (e.g., Gordon  Growth Model),
                           Model), aa fading
                                      fading growth
                                             growth model,
                                                      model, and
                                                              and an
                                                                  an exit
                                                                     exit multiple.
                                                                           multiple. As As a result of the
  Company experiencing
  Company     experiencingstable
                             stablegrowth,
                                    growth,II determined
                                              determinedaa3% 3% growth
                                                                 growthraterate in
                                                                                 in the
                                                                                    the final
                                                                                         fmal year
                                                                                              year of the
  discrete forecasts, which I consider indicative of an appropriate long-term growth rate. Therefore,
  I concluded that the constant growth model would be most appropriate in this case.

  I determined a 3% long-term growth rate was appropriate for B+KC. The long-term growth rate is
  assumed to be 3% based on (i) the long-term growth of nominal U.S. GDP expected to be 5.2%
               combination of The Livingston Survey’s
  which is a combination                         Survey's expected ten-year real GDP growthgrowth rate of
  2.7% plus expected
  2.7%         expected inflation
                         inflation of 2.5%;
                                      2.5%; (ii)
                                             (ii) management's
                                                  management’s expectations
                                                                   expectations for
                                                                                 for approximately
                                                                                      approximately 5%
  growth in revenues in the later years of the forecast; (iii) Hawaii’s
                                                               Hawaii's real GDP growth is expected to
  reach 2.4%
  reach  2.4% in both 2014 and 2015; and (iv) over  over the
                                                          the five
                                                               five years
                                                                    years ended
                                                                           ended 2017,
                                                                                  2017, revenue
                                                                                          revenue for the
  Engineering Services, Architects, and Construction Project Management industries were expected
                                                        3.3%, respectively. The terminal period debt-
  to rise at annualized real rates of 2.9%, 4.1%, and 3.3%,
  free net cash flow is converted to the terminal value by use of a capitalization rate based on the
  discount rate less the long-term growth rate. The
                                                  The derivation
                                                      derivation of
                                                                  of the discount rate is discussed in the
  next section of this Report.

  Required Rates of Return
     discount rate
  A discount   rate reflects
                      reflects the             return an
                                 the rate of return    an investor
                                                           investor requires
                                                                    requires to invest
                                                                                invest in aa particular
                                                                                              particular asset,
                                                                                                         asset,
  considering its
  considering   its risk.
                    risk. ItItisisthe
                                   therate
                                       rateofofreturn
                                                 returncommensurate
                                                        commensurate with
                                                                        with those
                                                                              those observed
                                                                                     observed for
                                                                                               for alternative
                                                                                                    alternative
  investments having
  investments   having comparable
                          comparable risk.      Empirical evidence clearly associates
                                         risk. Empirical                      associates the required
                                                                                              required rate of
  return to the risk of the investment; simply stated, as risk increases, so must the required rate of
  return.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                                                                                                    Page 61
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 66 of 155                               PageID
                                 #: 10995
  VALUATION ANALYSIS




  The appropriate discount rate for an invested capital benefit stream for a business enterprise is the
  weighted average cost of capital (WACC), whichwhich incorporates
                                                        incorporates the
                                                                     the cost
                                                                          cost of
                                                                               of equity
                                                                                  equity and
                                                                                         and the cost of
  debt. The
  debt. The determination
             determination of each
                               each of
                                     of the
                                         the factors
                                              factors that
                                                      that makes
                                                           makes up thethe WACC
                                                                           WACC is addressed
                                                                                       addressed in the
  following sections and shown in Exhibit 14.

  Cost of Equity Capital

  Two methods normally used to derive the cost of equity capital are the capital asset pricing model
  and the buildup method. These
                            These are
                                  are based
                                      based on the principle that a company’s
                                                                    company's required rate of return
  on equity is comprised of a number of identifiable risk factors that, in total, indicate the required
  rate of return on equity.

  I applied
    applied the
            the buildup
                buildup method,
                        method, estimating
                                estimating the
                                            the total
                                                total cost    equity based
                                                      cost of equity based on
                                                                           on the
                                                                               the following
                                                                                    following
  components.

  The cost of equity based on the buildup method may be expressed as:

                                  e=
                                kIce = RRff + ERP
                                              ERP ++ SP
                                                     SP +/- IRP +/- CSRP
                                                        +/- IRP     CSRP

  Where:

            ke
            ke         Cost of equity;
                    = Cost
            Rf
            Rf          Risk-freerate;
                    = Risk-free   rate;
            ERP        Marketequity
                    = Market  equityrisk
                                     riskpremium;
                                          premium;
            SP          Sizerisk
                    = Size    riskpremium;
                                   premium;
            URP        Unsystematicrisk
                    = Unsystematic  riskpremium
                                         premium

  There are two recognized studies that provide data for determining the appropriate risk premium
  for smaller size using the buildup method: the Center for Research in Security Prices Deciles Size
  Premia Studies (CRSP) and the Risk Premium Report Studies (RPR). I used the CRSP data. The
  data for this
  data     this study
                 study is
                       is available
                           available from
                                     from the
                                           the database
                                               database Duff
                                                        Duff &
                                                             & Phelps
                                                               Phelps Cost
                                                                       Cost of
                                                                            of Capital  Navigator™
                                                                                Capital NavigatorTM
  ("Navigator").38
  ("Navigator").38

  Risk-FreeRate
  Risk-Free   Rate— – This represents the rate of return available in the market on an investment free
  of default risk, which is considered the minimum return an investor requires. The yield for the 20-
                                                                                             39
  year U.S. Treasury bond as of the
                                  the Valuation
                                      Valuation Date
                                                  Date of
                                                       of 2.46%
                                                          2.46% was
                                                                 wasused,
                                                                       used,rounded
                                                                             roundedtoto2.5%.
                                                                                         2.5%."



  38
  38 <www.duffandphelps.com>, Duff & Phelps Cost of
                                                 of Capital
                                                    Capital NavigatorTM,
                                                            Navigator™, ©©2020
                                                                           2020Duff
                                                                               Duff&&Phelps,
                                                                                      Phelps,LLC.
                                                                                             LLC. All rights
  reserved. Accessed: November 6, 2020.
  39
  39 Ibid.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                   Page 62
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 67 of 155                              PageID
                                 #: 10996
  VALUATION ANALYSIS



  Equity Risk
  Equity  RiskPremium
                Premium—   – Investors expect additional compensation to induce them to invest in an
  equity instrument that has more risk associated with it than that of Treasury bonds. The equity risk
  premium (ERP)
  premium    (ERP) reflects
                     reflects the
                              the return
                                  return ofof the
                                              the Standard
                                                  Standard and
                                                             and Poor’s                 return of Treasury
                                                                  Poor's 500 over the return      Treasury
  bonds, measured over a period of time. ThereThere is significant empirical data that attempts to quantify
  the effect on the discount rate for
                                   for this
                                       this factor.
                                            factor. I used the long-horizon expected equity risk premium
  (supply-side) based on stock market returns from 1926 to December 14, 2012 of 6.14%, rounded
     6.1%.40
  to 6.1%.4°

  Size Premium
  Size Premium—   – The size premium accounts for the relationship between company size and risk,
  and demonstrates that stocks with smaller market capitalizations tend to require higher returns than
  larger stocks. The CRSP model categorizes the size premiums into 10 size deciles based on market
  capitalization (a further breakdown of the tenth decile
                                                   decile is
                                                          is also
                                                             also available).
                                                                  available). For B+KC, I selected the
  tenth decile, which includes companies with market capitalization from $1.028 million to $206.795
                                          41
  million, indicating a premium of 6.1%.
                                    6.1%.41

  Unsystematic   RiskPremium
  Unsystematic Risk    Premium—    – A risk adjustment reflecting unsystematic risk is also considered.
  The unsystematic
       unsystematic risk adjustment
                           adjustment addresses
                                        addresses risk
                                                   risk factors
                                                        factors specific
                                                                specific to
                                                                          to the industry and the subject
  entity or subject interest that have not been otherwise addressed. To appropriately reflect the risk
  inherent in
  inherent          industry, industry
            in the industry,   industry risk premiums
                                              premiums were
                                                          were considered
                                                                considered from
                                                                              from the       and Phelps
                                                                                    the Duff and   Phelps
  Navigator,42 SIC
  Navigator,42  SIC 871:
                      871: Engineering,
                           Engineering, Architectural,
                                           Architectural, and Surveying and SIC 8711: 8711: Engineering
             Based on the
  Services. Based        the factors
                              factors presented
                                      presented in Exhibit
                                                      Exhibit 14,
                                                               14, IIselected
                                                                      selected aacompany-specific
                                                                                   company-specific risk
                                                                                                     risk
  adjustment of 2.0%.

  Cost of Equity
          EquityConclusion
                 Conclusion—
                           – Based on this analysis, I concluded an equity cost of capital of 16.7%.

  Cost of Debt Capital

  I selected the Company’s                    Moody’s bond
                 Company's cost of debt based Moody's bond yield
                                                           yield for
                                                                 for BAA
                                                                     BAA rated
                                                                         rated corporate
                                                                               corporate debt,
  which was 4.6% as of the Valuation Date.

  Because interest expense
                   expense is tax deductible,
                                  deductible, I converted
                                                converted this
                                                          this cost
                                                               cost of debt to an after-tax basis, or
  2.8%.

  Capital Structure

  The selected capital structure used in our estimate of the WACC was based on an industry analysis
           assessment of the Company.
  and our assessment           Company. To estimate
                                               estimate the capital
                                                             capital structure,
                                                                     structure, I examined
                                                                                   examined the capital
                                                                                                   capital
  structure of the guideline public companies (discussed in aa subsequent
                                                               subsequent section
                                                                           section of
                                                                                    of this
                                                                                        thisReport).
                                                                                             Report). This
  assumes that
  assumes   that a buyer of an
                             an enterprise
                                enterprise could change
                                                   change the subject
                                                               subject capital
                                                                        capital structure
                                                                                structure toto one
                                                                                               one that
                                                                                                   that is
  reflective of the industry. Based on our analysis, I selected a capital structure of 90% equity and


  40 Ibid.
  41
     Ibid.
  42
     Ibid.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                  Page 63
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 68 of 155                           PageID
                                 #: 10997
  VALUATION ANALYSIS


  10% debt to estimate
  10%            estimate the
                          the WACC,
                              WACC, which
                                    which is
                                          is supported
                                              supported by
                                                        by Morningstar
                                                           Morningstar Duff
                                                                       Duff and Phelps
                                                                                Phelps data
  available at the Valuation Date.

  This analysis indicated
  This analysis  indicated aa WACC
                               WACC discount
                                        discount rate
                                                 rate of 15.6%. Subtracting
                                                      of 15.6%. Subtracting the
                                                                            the growth
                                                                                growth rate
                                                                                       rate of 3%
  indicates a capitalization rate of 12.6%.


  Value of Operations
  As shown in Exhibit 13, the discount rate is applied to the forecast cash flows and terminal value,
  indicating a present value of $39.6
                                $39.6 million
                                      million on
                                              on aacontrolling,
                                                    controlling, marketable
                                                                 marketable basis.
                                                                            basis. Because the earnings
  streams of B+KC were developed on a controlling basis, the resulting value is on the same basis.
  The implied multiples from the income approach are as follows:

     • 1.4x Concluded Value of Operations / Pro Forma 2012 Revenue

     • 4.2x Concluded Value of Operations / Pro Forma 2012 EBITDA

     • 1.7x Concluded Value of Operations / 2013 projected Revenue

     • 5.2x Concluded Value of Operations / 2013 projected EBITDA

  It is
     is my
        my opinion
           opinion that
                    that the
                          the market
                              market multiples
                                     multiples implied
                                                implied by
                                                        by this
                                                            this concluded
                                                                  concluded value
                                                                            value of
                                                                                  of operations
                                                                                     operations are
  reasonable.


  T   MARKET APPROACH
   HE MARKET
  THE        APPROACH
  Guideline Public Company Method
  The guideline public company method uses the prices of interests in publicly traded companies to
  develop valuation multiples that can be used as a guideline for the multiples at which interests in
  a subject company would trade. Because
                                   Because the
                                            the price
                                                price of
                                                      of aa share alone does not express relative value
  among companies, the price of shares in a company are compared to some financial metric of the
  company to derive a pricing multiple.

  Use of this method includes the following steps:

     1. Selecting publicly traded companies that are reasonably similar to the subject entity;
     1.

     2. Comparing the adjusted financial results and other metrics of the guideline companies to
     2.
        those of the subject entity;




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 64
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 69 of 155                              PageID
                                 #: 10998
  VALUATION ANALYSIS


      3. Calculating
      3. Calculating valuation
                       valuation multiples
                                 multiplesbased
                                           based on  various financial
                                                 on various  financial metrics
                                                                        metrics of the
                                                                                    the guideline
                                                                                         guideline
         companies and selecting appropriate valuation multiples
                                                       multiples to be used for application to the
         subject entity; and

      4. Applying those multiples to derive a value indication.

  The following sections present the details of our analysis.

  Selection of Guideline Companies
  I utilized ten companies in our analysis, including all of the
                                                             the companies,
                                                                 companies, collectively, considered
                                Sherman in our
  by both Mr. Kniesel and Mr. Sherman        our analysis.
                                                 analysis. Certain
                                                           Certain financial
                                                                   financial information about these
  selected companies is summarized in Exhibit 8.

  See Appendix G for guideline public company descriptions.

  Review of Reported Results and Comparative Analysis
  My discussion of the specific performance metrics was presented in the Financial Analysis of the
  Company, Ratio and Comparative Analysis section of this Report.

  Calculation of Valuation Multiples
  I calculated valuation multiples based on the guideline public companies’
                                                                      companies' enterprise value (EV).
  EV of the guideline public companies represents the market capitalization of equity, plus the value
  of interest-bearing debt and any other forms of invested capital, plus any existing minority interest,
  less cash. I used
               used EVEV multiples
                           multiples rather
                                     rather than
                                            than equity
                                                  equity multiples
                                                         multiples to eliminate
                                                                       eliminate the effects
                                                                                      effects of different
                                                                                                 different
  capital structures
  capital  structures among
                       among the the guideline
                                     guideline companies
                                                 companiesand andB+KC.
                                                                   B+KC. The The multiples
                                                                                  multiples selected
                                                                                             selected for
                                                                                                       for
  application in the valuation of B+KC were EV to (pro forma 2012) LTM EBITDA and EV to Y+1
  EBITDA. II selected
                selected these
                          these because
                                because the
                                         the pro
                                             pro forma
                                                  forma 2012
                                                        2012 and
                                                               and Y+1
                                                                   Y+1 EBITDA
                                                                         EBITDA were considered to be
  indicative of future expectations, being the most
                                                 most recent
                                                      recent indication
                                                              indication of
                                                                         of earnings.
                                                                            earnings. Exhibit 15 presents
  the details of the calculation of EV and the valuation multiples of the guideline companies.

  In order to determine the appropriate multiples to apply to the Company, I considered qualitative
  and quantitative difference between the guideline companies and B+KC, including:

      • The smaller size of B+KC relative to the guideline public companies;

      • The lower level of professional
                            professional and geographic
                                             geographic diversification
                                                        diversification of
                                                                        of B+KC
                                                                           B+KC (related
                                                                                (related to its
         smaller size);

      • B+KC's
         B+KC’s concentration
                concentration of
                              of management
                                 management responsibilities (related to its smaller size); and

      • The fact that management expected a decline in earnings for B+KC in 2013, while analysts
         expected earnings increases for the guideline companies for the same year.



   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 65
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 70 of 155                                                PageID
                                 #: 10999
  VALUATION ANALYSIS



  These factors are offset to some extent by the generally higher expected growth and profitability
  of B+KC.

  Prior to adjustments, I selected EV-to-LTM EBITDA and Y+1 EBITDA multiple(s) of 7.86x and
  a multiple of 6.18x, respectively.
                       respectively. Further,
                                     Further, II applied
                                                 applied aa EV-to-LTM
                                                            EV-to-LTM EBITDA
                                                                      EBITDA and Y+1 EBITDA
                                                                                        EBITDA
  multiple(s) of 5.42x and 4.26x to B+KC’s   adjusted pro forma 2012 EBITDA and 2013 EBITDA,
                                    B+KC's adjusted
  respectively, which reflects an adjustment of approximately
  respectively,                                   approximately negative 31% to the median of the
  GPC observed multiples.

  Value Indication
  The adjusted multiples were then applied to the appropriate earnings stream of B+KC, as seen in
  Exhibit 16. IIconsidered
                 considered the
                             the results
                                  results from
                                           from the
                                                 the two
                                                      two multiples
                                                          multiples to
                                                                    to be
                                                                       be equally
                                                                          equally representative
                                                                                  representative of value
                                 weight, indicating
  and they were given equal weight,         indicating in
                                                        in aa value
                                                              value of operations
                                                                       operations of  $42.99 million
                                                                                   of $42    million on
                                                                                                     on a
  controlling, marketable basis. Because the economic benefit stream of B+KC was developed on a
  controlling basis, the resulting value is on the same basis.

  Merger and Acquisition Method
                                                                         companies43 have been bought
  The merger and acquisition method uses the prices at which entire companies43
  or sold to develop valuation multiples
                                   multiples that can be used as a guideline for the multiples at which
  interests in a subject company would trade. Because
                                                  Because the
                                                          the price alone does not express relative value
  among companies,
  among    companies, thethe price
                             price paid
                                    paid for   company is compared
                                         for a company      compared to some financial
                                                                                 financial metric
                                                                                           metric of the
  company to derive a pricing multiple.

  Application of
  Application   of the  method begins
                   the method  begins with
                                       with the selection
                                                  selection of transactions
                                                                transactions in which
                                                                                which the
                                                                                        the acquired
                                                                                             acquired
  companies are
  companies   are in
                   in the same or similar
                      the same    similar business
                                           business as    subject company.
                                                     as a subject  company. Pricing
                                                                               Pricing multiples
                                                                                       multiples are
                                                                                                  are
  calculated and adjusted as necessary to reflect differences in risk perceived for an investment in
  the acquired companies relative to an investment in a subject company.

  Selection of Transactions
  I searched for completed acquisitions of target companies using the following criteria:

        • Industry Classifications:
                    Classifications: SIC Code 871.
                                              871: Engineering,
                                                   Engineering, Architectural,
                                                                Architectural, and Surveying; SIC
           8711: Engineering Services;
           8711. Engineering   Services; NAICS Code 541310: Architectural
                                                              Architectural Services;
                                                                            Services; and NAICS
           Code 541330: Engineering Services.




  43
  43Some of the transactions used might not reflect acquisition of 100% of a target company, but the ones selected for
  use in my study are acquisitions of controlling interests in the target company. In those cases, in order to use the prices
                 financial metrics, which are those for the entire target company, the price paid has been adjusted upward
  paid with the fmancial
  to reflect the assumed price in a transaction of 100%.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                                  Page 66
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 71 of 155                              PageID
                                 #: 11000
  VALUATION ANALYSIS


      • Geographic Location:
                    Location: United States Completion
                                            Completion Date Between: December
                                                                     December 15, 2007 and
         December 14, 2012;

      • Net Sales Between: $2
                            $2.8
                               8 million and $280 million; and

      • Percentage Acquired: equal to 100%.

  For this search, I used the Deal Stats transaction
                                         transaction database.  This search
                                                      database. This search identified 21 transactions.
  After reviewing the details of each of the transactions for such factors as business description, the
  availability of pricing multiples, and target companies that were not in loss positions, I narrowed
  the results to seven stock transactions.  The results
                             transactions. The  results are
                                                        are summarized in Exhibit 17.

  Value Indication
  Based on the Company’s     performance exceeding
                Company's performance         exceeding that of the guideline public companies, I applied
                        Purchase Price-to-Revenue
  the third quartile of Purchase   Price-to-Revenue and Purchase Price-to-EBITDA multiples to the
  Company’s revenue and earnings
  Company's                  earnings to derive
                                            derive indications
                                                    indications of
                                                                 of the
                                                                    the value
                                                                         value of
                                                                               of operations.
                                                                                  operations. The selected
  multiples were
  multiples  were then
                   then applied
                         applied to
                                  to the pro forma 2012 revenue
                                                             revenue and EBITDA
                                                                             EBITDA of of B+KC
                                                                                          B+KC as seen in
  Exhibit 18. IIconsidered
                 considered the
                             the results
                                  results from
                                           from the
                                                 the two
                                                      two multiples
                                                          multiples toto be
                                                                         be equally
                                                                            equally representative
                                                                                    representative of value
  and they were
  and        were given
                   given equal
                           equal weight,
                                  weight, indicating
                                             indicating in
                                                         in a value
                                                               value ofof operations
                                                                           operations of $41.5
                                                                                          $41.5 million
                                                                                                million on
  controlling, marketable
  controlling,  marketablebasis.
                              basis.Because
                                      Becausethe  the earnings
                                                       earningsstream
                                                                 streamof  of B+KC
                                                                              B+KC waswas developed
                                                                                           developed onon a
  controlling basis, the resulting value is on the same basis.

  T
  THE ASSET APPROACH
   HE ASSET APPROACH
  The asset approach is rarely used in the valuation
                                             valuation of operating
                                                           operating companies
                                                                      companies because
                                                                                 because the
                                                                                         the value
                                                                                              value of
  goodwill
  goodwill is not captured without   also using a market    or income  approach.  Generally,
                  captured without also using a market or income approach. Generally,        the asset
  approach is used in the valuation of an operating
  approach                                  operating company only in cases where value might be
  maximized through liquidation of the company rather than continuing as a going concern. While I
  considered the
  considered  the asset
                  asset approach,
                        approach, II did
                                     did not  apply it in this
                                          not apply        this valuation
                                                                valuation since B+KC is aa profitable
                                                                                            profitable
  operating company and its value would not be maximized through liquidation.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 67
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 72 of 155                             PageID
                                 #: 11001
  VALUATION ANALYSIS


  RECONCILIATION OF V
  RECONCILIATION          INDICATIONS
                     ALUE INDICATIONS
                    VALUE

  I derived indications of value for the Subject Interest using the discounted cash flow method under
                                  guideline public
  the income approach and the guideline       public company
                                                     company andand merger
                                                                     merger and
                                                                             and acquisition
                                                                                 acquisition method(s)
                                                                                             method(s)
  under the market approach. Also,
                                Also,the
                                       theselected
                                           selectedstock
                                                   stock transactions
                                                          transactions under
                                                                       under the merger and acquisition
  method were reasonably comparable to B+K.

  Based on these observations,
  Based             observations, II placed
                                     placed a greater weight
                                                         weight on the value
                                                                          value indicated
                                                                                 indicated by the
                                                                                              the income
                                                                                                   income
  approach. AsAs seen
                  seen in
                        in Exhibit
                           Exhibit 20,
                                   20, II applied
                                          applied aa weight
                                                     weight of
                                                            of 50%
                                                               50% to
                                                                    to the
                                                                        the discounted
                                                                            discounted cash flow method
  under the income approach and a 25% weight to each of the guideline public company and merger
  and acquisition methods under the market approach. The concluded value of operations was $44.0
  million as of the Valuation Date.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 68
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 73 of 155                           PageID
                                 #: 11002
  VALUATION ANALYSIS



                                 SUBSEQUENT EVENTS
  S
  STOCK APPRECIATION R
   TOCK APPRECIATION RIGHTS
                      IGHTS

  Subsequent to the Valuation Date, the Company implemented a Stock Appreciation Rights Plan
           Although the
  (SARs). Although   the SARs
                         SARs plan
                              plan was
                                   was established
                                        established subsequent
                                                    subsequent to the Valuation Date, the potential
  formation of the SARs Plan was known as of the Valuation Date.

  I reviewed the following documents to understand the nature of these SARs:

     • Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (Unsigned/Dated);44
                                                                        (Unsigned/Dated);44

     • Kniesel, Greg Email to Saaklaw re Bower + Kubota
                                                  Kubota Consulting
                                                         Consulting Inc
                                                                    Inc Stock
                                                                        Stock Appreciation
                                                                              Appreciation
                                         45
        Rights Plan (5:50pm) 2012 12 12;
                                     12;45 and

     • Saaklaw (Nick Saakvitne) Email to Greg Kniesel re Bower + Kubota Consulting Inc Stock
                                                      46
        Appreciation Rights Plan (10:23pm) 2012 12 12.
                                                   12.46

  Any potential future dilutive impact of the SARs was speculative as of the Valuation Date for the
  following reasons:

     •   The SARs Plan was not executed as of the Valuation Date;

     •   There were no SARs units issued as of the Valuation Date;

     •   The amount of SARs
          The amount    SARs potentially
                             potentially to     issued subsequent
                                         to be issued  subsequent to the
                                                                     the Valuation
                                                                         Valuation Date was
                                                                                        was
          unknown;

     •   The time period in which any SARs were to be issued was unknown; and,

     •   The vesting period alone would mitigate any immediate material dilutive impact.

  Accordingly, consistent with the conclusions reached by both Mr. Kniesel and Mr. Sherman, I do
  not believe there to be any material dilutive impact to the fair market value of the Subject Interest
  on the Valuation Date.




  "44RHYL00005-RHYL000023
      RHYL00005-RHYL000023
   45
   45 LIBRA-DOL INV 005583
   46
   46 LIBRA-DOL INV 005572




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 69
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 74 of 155                          PageID
                                 #: 11003
  VALUATION ANALYSIS


                                        CONCLUSION

  To reach the value of equity,
                        equity, other adjustments
                                      adjustments are required.
                                                          required. The
                                                                    The analysis
                                                                        analysis up
                                                                                 up to this point was
  completed on a cash-free basis. Therefore, excess cash and marketable securities held by B+KC
        November 30, 2012
  as of November      2012 were
                            were added
                                  added toto the
                                              the enterprise
                                                  enterprise value.
                                                             value. Following
                                                                    Following these
                                                                               these adjustments,
                                                                                     adjustments, the
  concluded value of equity on a controlling, marketable basis was $46.7 million.

  To reach the value
                value of
                      of aa controlling,
                             controlling, nonmarketable
                                          nonmarketable interest,
                                                         interest, II applied
                                                                      applied aa discount
                                                                                 discount for
                                                                                          for lack
                                                                                              lack of
  marketability of  7%,   to  arrive  at the value equity  of  $43.467    million   on
  marketability of 7%, to arrive the value equity of $43.467 million on a controlling, a  controlling,
  nonmarketable basis.

  Based on the
  Based      the analysis
                 analysis presented
                          presented in this
                                       this Report
                                            Report and
                                                    and subject
                                                         subject to
                                                                  to the
                                                                      the attached
                                                                           attached Assumptions
                                                                                    Assumptions and
  Limiting Conditions presented in Appendix C, it is our opinion that the fair market value of 100%
  of the equity of Bowers + Kubota Consulting, Inc. as of December 14, 2012 was $43.467,000 or
  $43.47per share, based on 1,000,000 shares outstanding.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                             Page 70
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 75 of 155                                      PageID
                                 #: 11004
  VALUATION DISCOUNTS



                                  VALUATION DISCOUNTS

  DISCOUNT FOR L
  DISCOUNT      ACK OF M
               LACK    MARKETABILITY
                        ARKETABILITY

  The fair market value standard of value is based on the premise of a cash or cash equivalent price.
  The cash equivalent price reflects the time, costs, and risk of actually receiving the cash from the
              Subject Interest.
  sale of the Subject                  All other
                           Interest. All   other things
                                                  things being
                                                         being equal,
                                                                equal, an investment
                                                                          investment isis worth
                                                                                          worth more
                                                                                                 more if
                                                                                                      if it is
  marketable than
  marketable   than ifif itit is not, since investors
                                             investors prefer
                                                       prefer liquidity
                                                              liquidity over
                                                                        over lack
                                                                              lack of
                                                                                   of liquidity. Interests in
                                                                                      liquidity. Interests
  closely held businesses are illiquid relative to most other investments.

  The means by which a controlling
                              controlling owner
                                             owner of a privately
                                                          privately held company
                                                                              company can liquidate
                                                                                              liquidate his or her
  controlling interest differs significantly from the avenues available to the owner of publicly traded
  securities. The
               Theowner
                   owner ofof publicly
                               publicly traded
                                          traded securities
                                                  securities is
                                                              is able
                                                                 able to
                                                                       to direct
                                                                          direct a broker to sell the securities at
  a price determined by the market for a nominal fee and effectively receive the resulting money in
  a few business days. AnAn owner
                               owner ofof aa controlling
                                             controlling interest
                                                         interest inin a privately held business can either take
      company public,
  the company     public, sell
                           sell the   entire business
                                 the entire    business to   another private
                                                         to another     private entity
                                                                                 entity or   individual, or
                                                                                         or individual,  or sell
                                                                                                            sell a
  controlling interest
  controlling   interesttoto the
                              the other
                                   other shareholders
                                           shareholdersororaa third
                                                                  third party.
                                                                         party. InIn any
                                                                                      any of
                                                                                           ofthese
                                                                                               thesetransactional
                                                                                                     transactional
  scenarios, the owner of the controlling block of shares must consider the time it would take to sell
  the business, the costs to prepare the business for sale and to execute the sale, the risk of actually
  obtaining the
  obtaining   the stated
                  stated price
                          price inin the future,
                                          future, and       inability to secure
                                                   and the inability        secure a loan using the interest as
              However,these
  collateral. However,   theserisks
                                 risksare
                                       are mitigated
                                             mitigated by
                                                       by the
                                                           the degree
                                                                degree toto which
                                                                            which this interest has over the cash
  flows of the company in the interim period until the consummation of the deal and the ultimate
  monetizing of the interest.

  Further, most business appraisers agree that the application of a discount for lack of marketability
       controlling interest is still
  to a controlling                    appropriate.”47 However,
                                still appropriate."47   However, currently
                                                                    currently there
                                                                               there is
                                                                                      is aa lack
                                                                                             lack of
                                                                                                   of sufficient
                                                                                                       sufficient
  empirical studies quantifying lack of  of marketability
                                            marketability for
                                                          for controlling
                                                              controlling interests.
                                                                           interests. Specific consideration
  in the determination of a discount for lack of marketability on a controlling basis should include
  factors related to the operating structure and financial
                                                   fmancial attributes of the subject entity in addition to
  costs that
  costs  that will likely be incurred
                              incurred by thethe subject
                                                  subject entity
                                                           entity in preparation
                                                                     preparation for        sale that
                                                                                   for a sale     that include:
                                                                                                        include:
  accounting costs;
  accounting           legal costs;
                costs; legal costs; appraisal
                                       appraisal costs;
                                                 costs; management
                                                         management time; and,  and, transactional       costs.48
                                                                                       transactional costs.48
  Transaction costs can include investment banking/broker fees and financial advisory fees.

  I considered the qualitative factors articulated in Mandelbaum (see below), as well as an estimate
  of the costs to create a liquidity event, including the application of the Lehman Formula (also see
  below), plus additional transaction expenses, in my estimate of the appropriate discount for lack
  of marketability for the Subject Interest.




  47
  47 Pratt, Shannon P. Business Valuation Discounts and Premiums, Second Edition, Hoboken, NJ: John Wiley & Sons,
  Inc., 2009, Page 201.
  48
     Ibid, Pages 204 to 206.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                         Page 71
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 76 of 155                           PageID
                                 #: 11005
  VALUATION DISCOUNTS



  Mandelbaum Considerations
  In the court opinion issued in Bernard Mandelbaum et al. v. Commissioner (69 TCM 2852), the
  court listed nine factors that could affect the size of the discount for lack of marketability:

        1. Financial statement analysis;
        1.

        2.
        2. Dividend policy;

        3. Nature of the company, its history, its position in the industry, and its economic outlook;
        3.

        4. Management;

        5.
        5. Amount of control of the transferred shares;

        6.
        6. Restrictions on transferability;

        7. Holding period for the stock;

        8. Company’s redemption policy; and
        8. Company's

        9.
        9. Costs associated with public offering.
                49
  Lehman Formula
         Formula49
  The Lehman formula is a compensation formula developed by Lehman Brothers to determine the
  commission on
  commission         investment banking
                 on investment                other business
                                 banking or other    business brokering
                                                               brokering services.
                                                                          services. Lehman
                                                                                    Lehman Brothers
                                                                                           Brothers
  developed the Lehman
  developed        Lehman formula,
                            formula, also
                                      also known
                                           known as the Lehman Scale Formula,
                                                                        Formula, in the 1960s while
  raising capital for corporate clients. The Lehman formula structures the investment banking fee on
  a percentage of the transaction amount with a set of tiered fees.

     common variant used by
  A common                    by mid-market
                                 mid-market M&A specialists
                                                     specialists and business
                                                                      business brokers
                                                                               brokers is the
                                                                                          the Double
                                                                                              Double
  Percentage                       Lehman").50 Under
  Percentage Lehman ("Modern Lehman").5°         Under this
                                                         this variation—not
                                                              variation—not to be confused
                                                                                   confused with the
           Lehman—both the
  Double Lehman—both        the percentages
                                percentages and
                                             and the scale were adjusted, instead of the percentages
                                                                                          percentages
  only. In addition, the percentage is held constant at 3% above $8 million.

  This calculation is displayed in Table 8.




  49
  49 https://www.investopedia.comiterms/l/lehmanformula.asp.
     https://www.investopedia.com/terms/l/lehmanformula.asp.
  "50https://en.m.wikipedia.org/wiki/Lehmanjormula.
     https://en.m.wikipedia.org/wiki/Lehman_Formula.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                               Page 72
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 77 of 155                                            PageID
                                 #: 11006
  VALUATION DISCOUNTS



                                                                TABLE 8
                                                   BOWERS ++ KUBOTA
                                                   BOWERS    KUBOTA CONSULTING,
                                                                    CONSULTING, INC.
                                                    MODERN DOUBLE
                                                            DOUBLE LEHMAN FORMULA

                                                                        1       $    1,000,000   10% $      100,000
                                                                        2            1,000,000    9%         90,000
                                                                        3            1,000,000    8%         80,000
                                                                        4            1,000,000    7%         70,000
                                                                        5            1,000,000    6%         60,000
                                                                        6            1,000,000    5%         50,000
                                                                        7            1,000,000    4%         40,000
                                                                                     7,000,000
                                                                        8           33,490,000   3%        1,004,700


           Concluded Value of Operations (Controlling, Marketable Basis)        $ 40,490,000
             Total Tiered Tras
                          Trasaction
                               action Fee                                                                  1,494,700

              Total Tiered Trasaction
                           Tras action Fee
                                       Fee as
                                           as a % of
                                                  of the
                                                     the Concluded Value of Operations                           3.69%

                  Transaction
            Other Trans action Expenses:
              Legal                                                                                          500,000
        (1)
        (1) Accounting                                                                                       300,000
        (2)
        (2)   Consulting                                                                                     450,000
                 Total Other Transaction Expenses                                                          1,250,000

           Total Transaction Fee                                                                           2,744,700

           Indicated DLOM                                                                                6.78%
           Indicated DLOM (Rounded)                                                                      7.00%



    Notes:
       (1) Expected fee for Quality
       (1)                  Quality of
                                     of Earnings,
                                        Earnings, due
                                                  due diligence.
       (2) Expected fees for tax, valuation.
       (2)                        valuation.




  There is a long-standing argument that little to no discount for lack of marketability should apply,
  as the controlling equity holder has the ability to sell the company and has the benefit of the cash
  flow available to him or her while it is on the
                                                the market
                                                    market to to be
                                                                 be sold.
                                                                     sold. In reality, however, there is a cost
  associated with the ability to monetize the value of a controlling interest in a closely held business.
  This cost is comprised of legal, accounting, tax, consulting and sometimes an investment banker
  fee. Considering
       Considering the
                     the expected
                         expected put
                                   put rights
                                       rights that
                                               that are
                                                     are afforded
                                                          afforded toto the
                                                                        the ESOP participants as well as the
  estimated costs necessary
                   necessary toto market
                                  market and
                                          and sell
                                               sell the
                                                     the company,
                                                         company, II havehave selected
                                                                               selectedaaDLOM
                                                                                          DLOMof  of7%.
                                                                                                     7%. This
  discount is qualitatively supported by the characteristics of the Subject Interest mentioned above,
      well as
  as well  as mathematically
              mathematically supported
                                supported by     accounting for
                                            by accounting       for full  expenses to
                                                                    full expenses              company, even
                                                                                     to sell a company,
  though an investment banking fee is sometimes not incurred in market transactions.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                            Page 73
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 78 of 155                                             PageID
                                 #: 11007
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



                        APPENDIX A –- ECONOMIC
                                      ECONOMIC ANALYSIS
                                                          51
  National Economy: Economic Outlook at a Glance (3Q 2012)
                                                     2012)51

  The         economy saw its
  The U.S. economy              its growth
                                    growth rate
                                            rate accelerate
                                                  accelerate slightly
                                                              slightly from
                                                                       from the
                                                                             the previous
                                                                                  previous quarter.
                                                                                           quarter. Many
                                                                                                    Many
  questioned whether consumer spending,
                                      spending, a crucial factor in GDP growth, could continue to grow
     its current
  at its current rate
                  rate as
                        as spending
                            spending outpaces
                                       outpaces income
                                                 income growth.
                                                         growth. Business
                                                                   Business spending
                                                                             spending on equipment
                                                                                           equipment and
  software, which had been a source of strength for 12 consecutive quarters, finally ceased to grow.
  The consensus seems to be that there is little to indicate economic growth is gaining momentum.

  Job growth was fairly weak in the thirdthird quarter,
                                               quarter, though the unemployment
                                                                   unemployment rate did drop below
  8.0%. Unfortunately,   the drop
         Unfortunately, the drop    in the unemployment
                                           unemployment rate puts the
                                                           rate puts the rate
                                                                         rate back on par with its level
  from January 2009. The White House took the decline in the unemployment rate as evidence that
  the economy is continuing to heal, though they did admit that more work still needs to be done to
  create more jobs. At this point, some experts believe that the job market is showing signs of firming
  up—though they admit it is far from strong.

  Consumer confidence reports were positive this quarter. Both the Conference
                                                                      Conference Board’s
                                                                                   Board's Consumer
  Confidence Index and the Thomson Reuters/University of Michigan Index of Consumer Sentiment
  the third quarter up. Both indexes had a strong September, as a booming stock market and rising
  home prices, coupled with declining personal debt levels, overshadowed the high unemployment
  rate and consumers’   expectations that their incomes will not keep pace with inflation.
           consumers' expectations

  Despite slow economic growth, domestically and abroad, stocks rallied this quarter, as the Federal
  Reserve’s announcement
  Reserve's  announcement of stimulus bolstered investor sentiment.
                                                            sentiment. All the major indexes are up
  between 20.0% and 30.0% from a year ago. With market volatility low, and assurance from the
  Federal Reserve, many investors moved out of bonds and back into equities. Those that remained
  gravitated toward
  gravitated toward inflation-protected
                     inflation-protected Treasuries,
                                         Treasuries,as
                                                     as the
                                                         the Fed’s announcement appeared
                                                             Fed's announcement    appeared to have
  caused some inflation concerns, leaving nominal Treasuries flat for the quarter.

  The Institute for Supply Management reported that, after three months, its manufacturing sector
  index finally pulled above a level signifying contraction. The Federal Reserve also reported that
  industrial production
             production was down for the quarter. The Institute for Supply Management’s
                                                                                Management's services
  index increased this quarter, and indicates that the services sector is increasing modestly.

  The housing market
                market continued
                         continued to
                                    to solidify. While existing-home
                                       solidify. While   existing-home sales dropped
                                                                                dropped in September,
                                                                                            September, it
  was due to aa lack
                 lack of
                      of inventory.
                          inventory. Seemingly
                                     Seemingly inin response
                                                     response to
                                                               to shrinking
                                                                   shrinking inventory
                                                                              inventory levels,
                                                                                        levels, privately-
                                                                                                privately-
  owned housing starts climbed nearly 35% from a year ago, and housing permits authorized have
  soared about 45% from 12 months ago. The National Association of Realtors reported that home


  51
              contents of the economic outlook section of this valuation Report are quoted from the Economic Outlook
  51 All of the
  Update™ 3Q
  UpdateTM  3Q2012
                2012published
                      publishedbybyBusiness
                                    BusinessValuation
                                               ValuationResources,
                                                         Resources, LLC,
                                                                     LLC, ©© 2012,
                                                                             2012, reprinted
                                                                                    reprinted with permission. The editors
  and Business Valuation Resources, LLC, while considering the contents
                                                                     contents to be accurate as of the date of publication
  of the EOU, take no responsibility for the information contained therein. Relation of this information to this valuation
  engagement is the sole responsibility of the author of this valuation Report.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                                Page 74
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 79 of 155                               PageID
                                 #: 11008
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  prices are up more than 11% from a year ago, and they believe that this upward trend will continue
  during the coming years.

  To sum it up, the U.S.
                     U.S. economy
                           economy is growing
                                         growing steadily, but nowhere near fast enough to lower the
  unemployment rate
  unemployment     rate substantially.
                        substantially. “Steady
                                        "Steady growth”
                                                  growth" might
                                                           might not
                                                                 not sound
                                                                      sound soso bad, but the
                                                                                            the Economic
                                                                                                Economic
  Policy Institute points out that the failure to address chronically high rates of joblessness deprives
  the U.S. economy of hundreds of billions of dollars each quarter. Moreover, even this slow-but-
  steady growth
  steady growth could        threatened by the approaching
                  could be threatened             approaching federal
                                                               federal spending
                                                                        spending cuts
                                                                                   cuts and expiring tax
  breaks mandated
  breaks  mandated under
                     under current
                            current law—referred
                                     law—referredtotoby  by many
                                                            many as
                                                                  as the
                                                                      the “fiscal
                                                                          "fiscal cliff.”  The consensus
                                                                                   cliff." The  consensus
  seems that,
  seems        should they happen,
         that, should        happen, these
                                       these cuts would slow growth
                                                                growth even further,
                                                                                further, and could
                                                                                               could quite
                                                                                                     quite
  possibly pull the U.S. economy into recession.

  The consensus forecasts for GDP,
                               GDP, personal
                                      personal consumption,
                                               consumption, business
                                                             business investments,
                                                                       investments, unemployment,
                                                                                    unemployment,
  along with other key indicators, remain mostly positive and indicate slow growth ahead.

  Gross Domestic Product

  The U.S. Department of Commerce reported that the nation's economy—as indicated by GDP—
  increased at
  increased  at an annual
                   annual rate of 2.0% in the
                                            the third
                                                 third quarter.
                                                        quarter. The third-quarter
                                                                     third-quarter 2012
                                                                                    2012 rate
                                                                                         rate is a slight
                                                                                                   slight
  acceleration from the previous quarter’s
                                  quarter's rate of 1.3%. GDP is the total market value of goods and
  services produced
  services produced in       U.S. economy
                      in the U.S.  economy andand isis generally
                                                        generally considered
                                                                   considered the
                                                                               the most
                                                                                   most comprehensive
                                                                                         comprehensive
  measure of economic growth.

  Most economists expected sluggish economiceconomic growth
                                                        growth in the third quarter, so few were surprised
  by the GDP report. The Economic Policy Institute notes that the 2.0% rate of growth in the third
  quarter is
  quarter  is at aa level
                     level that
                            that has
                                  hashistorically
                                      historically never
                                                    never put
                                                           put any
                                                                any sustained
                                                                     sustained downward
                                                                                downward pressure
                                                                                            pressure on the
  unemployment rate. Unfortunately,
  unemployment           Unfortunately, thethe annual
                                               annual growth
                                                      growth rate
                                                               rate has been 1.74% for the first nine months
                              year’s rate
  of this year, behind last year's    rate of
                                           of 1.80%—some
                                              1.80%—some economists
                                                              economists believe that the economy would
  need to growth around 3.0% for a full year to bringbring down
                                                           down the
                                                                  the unemployment
                                                                      unemployment rate by one percentage
                                                                                                  percentage
  point.

  Many analysts noted that there was little in the GDP report to signal economic growth is gaining
  momentum. Analysts
  momentum.      Analysts pointed
                           pointed out
                                    out that
                                         that much
                                              much of
                                                    of the GDP growth this quarter
                                                                           quarter came from large
                                                                                                 large
  defense expenditures, and questioned whether steep defense spending increases could be relied on
  in the future. Business spending on equipment and software was flat in the third quarter. Analysts
  find this particularly worrisome because this category of investment had been a source of strength
  in the U.S. economy for most of the recovery, but has begun decelerating in the last year. Many
  point out that a near-term reversal seems unlikely—unless there is a substantial increase in overall
  business sales, it is doubtful that firms will need to expand capacity.

  On a positive note, residential fixed investment contributed meaningfully
                                                                 meaningfully to
                                                                              to this
                                                                                 this quarter’s
                                                                                      quarter's growth
  rate, and shows no sign of reversing its strong contributions that have been seen over the last year.
  While state and local government spending continued
                                                 continued to drag down growth in the third quarter,
  this drag on GDP was far less than it had been in recent quarters.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                   Page 75
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 80 of 155                              PageID
                                  #: 11009
  APPENDIX A –- ECONOMIC ANALYSIS


  The U.S. Department
  The        Department ofof Commerce
                             Commerce found
                                          found that
                                                 that the
                                                      the increase
                                                          increase in
                                                                    in real
                                                                       real GDP
                                                                            GDP in thethe third
                                                                                           third quarter
                                                                                                 quarter
  reflected
  reflected positive contributions
                     contributions from personal
                                          personal consumption
                                                    consumption expenditures,
                                                                   expenditures, federal
                                                                                   federal government
                                                                                            government
  spending,   and residential
  spending, and                fixed investment.
                   residential fixed                This increase
                                      investment. This     increase was
                                                                     was partly
                                                                           partly offset
                                                                                   offset by
                                                                                           by negative
                                                                                                negative
  contributions from exports, nonresidential
  contributions from           nonresidential fixed investment,
                                                      investment, and private
                                                                        private inventory
                                                                                 inventory investment.
                                                                                            investment.
  Imports, which are a subtraction in the calculation of GDP, decreased.

  The acceleration
  The                in real
       acceleration in  real GDP
                             GDP in thethe third
                                            third quarter
                                                   quarter primarily
                                                            primarily reflected
                                                                       reflected an upturn
                                                                                     upturn inin federal
                                                                                                  federal
  government    spending,aa downturn
  government spending,        downturn in imports,
                                              imports, anan acceleration
                                                              acceleration in
                                                                            inpersonal
                                                                                personal consumption
                                                                                           consumption
  expenditures,
  expenditures, a smaller decrease in private inventory
                                                 inventory investment, an acceleration
                                                                             acceleration in residential
                                                                                             residential
  fixed investment, and a smaller decrease in state and local government spending. This acceleration
  was partly offset by downturns in exports and in  in nonresidential
                                                       nonresidential fixed investment. The economy
  grew 1.8% in 2011, after growing 2.4% in 2010.
  Consumer Spending
  Consumer spending grew at a rate of 2.0% during the third quarter of 2012. This is an acceleration
  from the prior
            prior quarter’s
                  quarter's rate
                            rate of
                                  of1.5%,
                                    1.5%,but
                                          butwas
                                             wasstill
                                                 stillregarded
                                                       regardedasasrather
                                                                     ratherweak.
                                                                            weak.Consumer
                                                                                  Consumerspending—
                                                                                              spending-
  also referred to as
                   as personal
                      personal consumption—accounts
                                 consumption-accounts forforapproximately
                                                             approximately 70%
                                                                             70% of
                                                                                  of the U.S. GDP.

  Many economists question whether the consumer-spending
                                           consumer-spending rate
                                                               rate of
                                                                    of 2.0% in the third quarter can
  even be sustained going forward. They note that inflation-adjusted disposable income rose at only
  a 0.8%
    0.8% rate,
          rate, while
                while the
                       the personal
                           personal savings
                                     savings rate fell from
                                                       from 4.0% to 3.7%.
                                                                      3.7%. In
                                                                            In aa nutshell,
                                                                                   nutshell, personal
                                                                                              personal
  consumption growth over the quarter was not solely funded through rising household incomes, but
  with a decline in savings as well.
       quarter's growth
  This quarter’s growth in
                        in consumer spending contributed 1.42 percentage points to the third-quarter
  GDP. Overall consumer spending increased 2.5% in 2011, after growing 1.8% in 2010.
  Consumer spending on durable
                           durable goods—items
                                   goods-items meant
                                                   meanttotolast
                                                             lastthree
                                                                  threeyears
                                                                        yearsoror more,
                                                                                  more, such as computers,
  cars, and machinery—increased
             machinery-increased atataarate
                                        rateofof8.5%
                                                 8.5%ininthe
                                                          thethird
                                                              thirdquarter,
                                                                     quarter, compared
                                                                              compared with a decreasing
  rate of 0.2% in the previous quarter. Consumer spending on durable goods increased 7.2% in 2011
  and 6.2% in 2010.
  Consumer   spendingon
  Consumer spending      onnondurable
                            nondurablegoods—items
                                         goods-items such
                                                      such asas food
                                                                food and
                                                                     andgasoline—increased
                                                                         gasoline-increased at a rate
  of 2.4% this quarter, up from a rate of 0.6% last quarter. Consumer spending on nondurable goods
  increased 2.3% in 2011 and 2010.
  Service expenditures grew at a rate of 0.8% this quarter, a deceleration from 2.1% in the previous
  quarter. Consumer spending on services increased 1.9% in 2011, after growing 1.0% in 2010.
  According
  According to the U.S. Department        Commerce, total
                          Department of Commerce,      total retail
                                                             retail and
                                                                    and food
                                                                        food service
                                                                             service sales
                                                                                     sales in the third
  quarter are up 1.4% from the previous quarter, and are up 5.4% from one year ago. Automobile
                                                                                           Automobile
  and parts sales increased 1.7% during the third quarter and 8.1% over the last 12 months.
                                                                                    months. Electronic
                                                                                             Electronic
  and appliance store sales increased 1.7% this quarter and are up 3.6% from a year ago. Gasoline
  station sales decreased 2.2% in the third quarter, and are up 5.8% over the last 12 months. Food




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 76
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 81 of 155                             PageID
                                  #: 11010
  APPENDIX A –- ECONOMIC ANALYSIS


  services and drinking places sales increased 0.4% this quarter and 5.6% over the last 12 months.
  Grocery store sales increased 0.9% this quarter and are up 3.8% from a year ago.

  Government Spending

  Total government spending grew at a rate of 3.7% in the third quarter, following eight consecutive
  quarterly declines
  quarterly declines in government
                        government spending.
                                     spending. This   quarter’s increase
                                                 This quarter's   increase in
                                                                            in government
                                                                                government spending
                                                                                            spending
  provided a 0.71
  provided    0.71 percentage
                    percentage point
                               point contribution
                                      contribution to
                                                    to the
                                                        the third-quarter
                                                             third-quarter GDP.
                                                                           GDP. Total
                                                                                   Total government
                                                                                          government
  spending decreased by 3.1% in 2011, after growing 0.6% in 2010.

  Federal government spending
                        spending increased
                                 increased at
                                            at a rate of 9.6% in the third quarter, after declining at a
  rate of 0.2% in the previous quarter. Federal government spending declined by 2.8% in 2011, after
  growing 4.5% in 2010.

  National defense
  National defense spending
                   spending decreased
                             decreased at
                                        at rate
                                           rate of
                                                of 13.0%
                                                   13.0% this
                                                         this quarter,
                                                              quarter, after
                                                                       after decreasing
                                                                             decreasing at
                                                                                        at aa rate of
  0.2% in the previous quarter. National defense spending declined 2.6% in 2011, after increasing
  3.0% in 2010.

  State and local government spending declined
                                        declined at a rate of 0.1% in the third
                                                                          third quarter,
                                                                                quarter, after decreasing
                                                                                               decreasing
            of 1.0%
  at a rate of 1.0% in
                    in the
                        the previous
                            previous quarter.
                                     quarter. State
                                              State and
                                                    and local
                                                         local government
                                                               government spending declined 3.4% in
  2011 and 1.8% in 2010.

  Fixed Investments

  Business spending, also known as nonresidential fixed investment, decreased at a rate of 1.3% in
                          quarter’s decrease
  the third quarter. This quarter's decrease comes
                                             comes after
                                                    after five
                                                          five straight
                                                                straight quarterly
                                                                         quarterly increases.
                                                                                    increases. Business
  spending contributed
  spending   contributed -0.13
                          -0.13 percentage
                                percentage points
                                             points to the
                                                        the third-quarter
                                                             third-quarter GDP.
                                                                            GDP. Business
                                                                                    Business spending
                                                                                               spending
  increased 8.6% in 2011 and 0.7% in 2010.

  Business spending on structures (nonresidential structures) decreased at an annual rate of 4.4% in
  the third quarter. Business expenditures on equipment and software were unchanged this quarter,
  after 12 consecutive quarterly increases.

  Residential fixed
  Residential fixed investment,
                    investment, often
                                 often considered
                                         considered aa proxy
                                                       proxy for
                                                              for the housing market, increased
                                                                                         increased at an
  annual rate of 14.4% during
  annual                 during the third quarter.
                                            quarter. This
                                                     This comes
                                                           comes after
                                                                  after aa rate of 8.5% in the
                                                                                            the previous
                                                                                                 previous
  quarter. This
  quarter.       quarter’s growth
           This quarter's  growth inin residential
                                        residential fixed
                                                    fixed investment
                                                           investment made
                                                                       made a 0.330.33 percentage
                                                                                        percentage point
                                                                                                    point
  contribution to the third-quarter
  contribution        third-quarter GDP. Residential
                                            Residential fixed
                                                         fixed investment
                                                               investment declined
                                                                             declined 1.4%
                                                                                      1.4% inin 2011 and
  3.7% in 2010.

  Business Inventories

  Business investments
  Business  investments in
                         in inventories
                            inventories decreased
                                        decreasedatat aa slower
                                                         slower pace
                                                                pace in
                                                                     in the
                                                                        the third
                                                                            third quarter
                                                                                  quarter than
                                                                                          than in the
            quarter. The change in private
  previous quarter.                 private inventories
                                            inventories subtracted 0.12 percentage points from the
  third-quarter change in real GDP after subtracting 0.46 percentage points from the second-quarter
  change. Farm inventories subtracted 0.42 percentage points from the third-quarter change in GDP
        subtracting 0.17 percentage
  after subtracting      percentage points
                                     points from
                                             from the second-quarter
                                                       second-quarter change.   Nonfarm inventories
                                                                      change. Nonfarm     inventories



   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 77
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 82 of 155                          PageID
                                 #: 11011
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  added 0.30 percentage points to the third-quarter change in GDP after subtracting 0.29 percentage
  points from the second-quarter change.

  Exports and Imports

  Net exports were a drag on growth this quarter, subtracting 0.18 percentage points from the third
  quarter GDP.

  Exports decreased at an annual rate of 1.6% in the third quarter, following
                                                                    following last
                                                                              last quarter’s
                                                                                   quarter's growing
  rate of 5.3%. Exports increased 6.7% in 2011 and 11.1% in 2010.

  Foreign imports, which are a subtraction in the calculation of GDP, decreased at an annual rate of
  0.2% during the third quarter. This follows last quarter’s
                                                   quarter's growth rate of 2.8%. Imports increased
  4.8% in 2011 and 12.5% in 2010.

  Consumer Prices and Inflation Rates

  According to the U.S. Department of Commerce, the price index for gross
                                                                        gross domestic
                                                                              domestic purchases,
                                                                                        purchases,
  which measures prices paid by U.S. residents, increased 1.5% in the third quarter, compared with
     increase of 0.7%
  an increase    0.7% last
                       last quarter.
                            quarter. Excluding
                                     Excluding food       energy prices,
                                               food and energy   prices, the price index for gross
                                                                                             gross
  domestic purchases increased 1.3% in the third quarter, compared with an increase of 1.4% in the
  previous quarter.

  The U.S. Department of Labor reported that the Consumer Price Index (CPI) increased 0.6% in
  September on a seasonally adjusted
                              adjusted basis—tying
                                        basis—tying August’s
                                                      August's rise as the largest increase since June
                                         products and services, including housing, electricity, food,
  2009. CPI is a measure of a basket of products
       transportation and
  and transportation  and is used as aa measure
                          is used       measure of
                                                 of inflation.
                                                     inflation. Increasing
                                                                Increasing gas prices fueled the CPI
  increase, with the gasoline index rising 7.0% in September after climbing 9.0% in August. The
  food index increased slightly, mostly because of higher prices for dairy products and nonalcoholic
  beverages. Over the last 12 months, CPI has climbed 2.0%.

  Core consumer prices (Core CPI), a measure of inflation that excludes volatile food and energy
  costs, increased 0.1% in September on a seasonally adjusted basis, after increasing 0.1% in both
  August and July. Increases in the indexes for shelter, medical care, apparel, and airline fares all
  contributed significantly
  contributed  significantly to
                             to the
                                the September
                                    September increase,
                                              increase, while
                                                        while the
                                                              the indexes
                                                                   indexes for used cars and trucks,
  new vehicles, personal care, and household furnishings all fell for the month. Core CPI has risen
  2.0% over the last 12 months.

  The U.S. Department
             Department of Labor reported that the Producer Price Index (PPI) increased 1.1% in
  September on a seasonally adjusted basis. PPI increased by 1.7% in August and 0.3% in July. The
  increase in August was the largest increase since June 2009. The index for energy, which increased
  4.7% in September and 6.4% in August, was the main driver of the PPI increases this quarter. The
  gasoline index accounted
                  accounted for
                              for over
                                  over 80%
                                       80% of September’s
                                                September's increase in the index for energy, though
  the indexes for diesel fuel and residential natural gas also increased. The index for food moved up
  this quarter, mostly because of rising dairy prices. PPI has increased 2.1% over the last 12 months.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                             Page 78
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 83 of 155                               PageID
                                 #: 11012
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  Core producer prices (Core PPI)—which do not include volatile food and  and energy
                                                                              energy prices—were
                                                                                       prices—were
  unchanged in September. This increase came after increases of 0.2% in August and 0.4% in July.
  September
  September was the first time in nearly a year where Core PPI did not increase.
                                                                         increase. Declining prices
  for communication and related equipment offset higher prices for light motor trucks in September.
  In August, much of the PPI rise was attributed to higher pharmaceutical prices.

  Interest Rates

  The Federal Open Market Committee (FOMC) met twice during the third quarter of 2012, issuing
  two statements on its target for the federal funds rate. As expected, the FOMC continued its pledge
  to keep its target for the federal funds rate near zero, at least through mid-2015. The federal funds
  rate is the interest rate at which a commercial bank lends immediately available funds in balances
     the Federal
  at the  Federal Reserve
                   Reserve to another
                                another commercial
                                         commercial bank.
                                                      bank. The FOMCFOMC establishes
                                                                           establishes aa target
                                                                                          target rate and
  expands or contracts the money supply with the aim that the federal funds rate, a market rate, will
  approximate the target rate.

  The   FOMC stated
  The FOMC       stated that the information
                                   information it has
                                                    has received
                                                         received indicated
                                                                   indicated that the economy
                                                                                       economy has beenbeen
  expanding moderately.
               moderately. The Committee
                                  Committee expressed
                                                expressed concern
                                                            concern that
                                                                     that growth in employment has been
  slow, and that
  slow,        that the
                     the unemployment
                          unemployment raterate remains
                                                 remains high.
                                                           high. Further,
                                                                 Further, while
                                                                           while household
                                                                                  household spending
                                                                                             spending has
  continued to grow, business spending has slowed. The FOMC believes that the housing
  continued                                                                                 housing sector,
                             improvement, is far from booming. It notes that inflation has been subdued,
  while showing signs of improvement,
  although the
  although   the prices of of some
                               some key
                                     key commodities
                                          commodities havehave increased
                                                                increased recently,
                                                                           recently, and
                                                                                     and that
                                                                                          that longer-term
                                                                                                longer-term
  inflation expectations
  inflation expectations havehave remained
                                  remained stable.
                                              stable. It
                                                      It anticipates
                                                         anticipates that
                                                                     that inflation
                                                                          inflation over
                                                                                    over the medium term
  likely will run at or below its goal of 2%. The Committee expressed concern that future economic
  growth might not be strong enough to create sustained improvement in labor market conditions,
                                  financial markets may impede U.S. economic growth.
  and that strains in the global fmancial

  During the third quarter of 2012, the Board of Governors of the Federal Reserve left the discount
  rate unchanged
       unchanged at 0.75%. The discount
                                   discount rate is the interest rate a commercial bank is charged to
  borrow funds, typically
                  typically for a short period, directly from a Federal Reserve
                                                                          Reserve Bank.
                                                                                  Bank. The board of
  directors of each Reserve Bank establishes the discount rate every 14 days, subject to the approval
  of the Board of Governors.

  Unemployment and Personal Income

  The U.S. Department
            Department of Labor reported
                                  reported that the unemployment
                                                    unemployment rate rate was
                                                                           was 7.8%
                                                                               7.8% at
                                                                                     at the end of the
        quarter (or approximately
  third quarter      approximately 12.1
                                   12.1 million
                                         million unemployed),
                                                 unemployed),down downfrom
                                                                         from8.2%
                                                                               8.2% at
                                                                                     at the
                                                                                        the end
                                                                                            end of the
  second quarter.
  second  quarter. The  unemployment rate
                    The unemployment    rate had
                                             had been
                                                 been higher                      February 2009, the
                                                        higher than 8.0% since February
  longest stretch since monthly jobless figures were first compiled in 1948. The 7.8% matches the
  January 2009 rate, the month President Obama took office. While the consensus is that the labor
  market is not robust, some economists believe it is starting to firm up.

  The economy added a relatively small 114,000 jobs in September, after adding 142,000 jobs in
  August and 181,100 jobs in July.
  August                       July. In
                                      In September,
                                         September, employment
                                                    employment increased in healthcare, with the
                    strongest month since February.
  sector seeing its strongest              February. September employment
                                                               employment also
                                                                           also increased
                                                                                increased in the




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 79
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 84 of 155                              PageID
                                 #: 11013
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  transportation and
  transportation and warehousing
                      warehousing sector,
                                  sector, but
                                          but changed
                                              changed little
                                                       little in most other major
                                                                            major industries.
                                                                                  industries. There
  were 44.8         long-term unemployed
          8 million long-term unemployed (those
                                           (those jobless
                                                  jobless for
                                                            for 27
                                                                27 weeks
                                                                   weeks or more), which made up
  40.1% of unemployed persons at the end of September.

  The White House Council of Economic Advisers, an agency within the Executive Office of the
  President, stated that the September employment
                                       employment report provided further evidence
                                                                             evidence that the U.S.
  economy is continuing to heal. Regardless, they acknowledge that there is more work that remains
  to be done. It emphasized the need to focus on the middle class, and stated that the most pressing
  issue was for Congress to pass an extension of the middle class tax cuts.

  Average hourly earnings for all private-sector employees rose seven cents in September, to $23.58.
  Average hourly earnings for all private-sector employees
                                                   employees have
                                                              have increased
                                                                   increased 1.8%
                                                                              1.8% over the past 12
  months. Average hourly earnings for for private-sector
                                          private-sector production
                                                         production and
                                                                    and nonsupervisory
                                                                         nonsupervisory employees
                                                                                         employees
  increased five
  increased       cents in
             five cents  in September,
                             September, toto $19.81.
                                              $19.81. Average
                                                       Average hourly
                                                                hourly earnings
                                                                        earnings for
                                                                                  forprivate-sector
                                                                                      private-sector
  production and nonsupervisory employees have increased 1.4% over the past 12 months.

  The U.S. Department of Commerce reported that current-dollar personal income increased $89.3
  billion (2.7%)
  billion (2.7%) in the third
                        third quarter,
                              quarter, compared
                                       compared with
                                                with an increase
                                                        increase of $130.3 billion (4.0%)
                                                                                   (4.0%) in the
  previous quarter.

  Personal current taxes increased
                           increased $13.2
                                     $13.2 billion
                                           billion in the third quarter, compared with an increase of
  $20.2 billion last quarter.

  Disposable personal income increased $76.1 billion (2.6%) in the third quarter, compared with an
  increase of
  increase     $110.0 billion
           of $110.0  billion (3.8%)
                               (3.8%) inin the
                                            the previous
                                                 previous quarter.
                                                           quarter. Real
                                                                    Real disposable
                                                                          disposable personal
                                                                                      personal income
                                                                                                income
  increased 0.8% in the third quarter, compared with an increase of 3.1% in the previous quarter.

  Personal outlays increased $111.4 billion (4.0%) in the third quarter, compared with an increase
                          last quarter.
  of $57.4 billion (2.0%) last quarter. Personal
                                        Personal saving—disposable
                                                 saving—disposable personal income less personal
  outlays—was $445.0
  outlays—was    $445.0 billion
                        billion in
                                in the third quarter, compared
                                                      compared with
                                                                with $480.3
                                                                     $480.3 billion
                                                                            billion in the previous
                                                                                           previous
  quarter.

  The personal saving rate—saving as a percentage of disposable personal income—was 3.7% in
  the third quarter, down from 4.0% last quarter.

  Consumer Confidence and Sentiment

  The Conference Board's Consumer Confidence Index stood at 68.4 at the end of the third quarter,
  up from 62.7 at the end of prior quarter. The index ended well up from a rough August, where the
  index fell to 61.3. In September, the index benefited from consumers'
                                                                   consumers’ more
                                                                                more positive
                                                                                      positive assessment
  of current conditions, specifically
                          specifically the
                                       the job market,
                                               market, as well as aa favorable
                                                                       favorable short-term
                                                                                   short-term outlook for
  business conditions, employment, and personal financial situations. Some economists attributed
      higher-than-expected September
  the higher-than-expected    Septemberincrease
                                           increasetoto several
                                                         several factors,
                                                                  factors, including
                                                                            includingaa rally
                                                                                        rally in     stock
                                                                                              in the stock
  markets in recent months and a turnaround in the weak housing market. While consumers are more




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 80
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 85 of 155                              PageID
                                 #: 11014
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  optimistic than they have been in several months, it is not clear whether this confidence level will
  continue, given the lingering high jobless rate.

  The Consumer Confidence Index is an indicator designed to measure consumer confidence, which
  is the degree of optimism on the state of the economy that consumers are expressing through their
  activities of
  activities     savings and
             of savings   and spending.
                               spending. A  A month-on-month
                                               month-on-month decreasing
                                                                 decreasing trend      the Consumer
                                                                             trend in the   Consumer
  Confidence Index suggests consumers have a negative outlook on their ability to secure and retain
                         rising trend
  good jobs, whereas a rising   trend in
                                       in consumer
                                          consumer confidence
                                                    confidence indicates
                                                                indicates improvements
                                                                          improvements in consumer
                                                                                            consumer
  buying patterns. Opinions on current conditions make up 40% of the index (the Present Situation
  Index), with expectations of future conditions comprising the remaining 60% (the Expectations
                                                                                         Expectations
  Index).

  The Thomson Reuters/University
                  Reuters/University of Michigan’s
                                          Michigan's Index of Consumer Sentiment increased to 78.3
  at the end of third quarter, from 73.2 at the end of last quarter. The index is well up from one year
  ago when the reading was 59.5. At the end of    of the
                                                     the third
                                                          third quarter,
                                                                 quarter, consumers
                                                                          consumers said they expect the
  economy to
  economy    to create
                create more
                        more jobs over the next year.
                                                  year. Consumers
                                                         Consumers also reported
                                                                             reported small
                                                                                      small gains in their
  current financial situations,
                     situations, mostly
                                 mostly because
                                         because of
                                                  of a reduction
                                                       reduction in their debt levels and an increase in
  the value of their assets, mainly in the form of higher stock prices and home values. Unfortunately,
  the majority of consumers anticipate very small wage gains. Consumers also expect to see a large
  price increase
  price  increase in
                   in the  year ahead,
                      the year   ahead, largely
                                         largely due
                                                 due toto rising
                                                          rising food
                                                                    food and
                                                                         and energy
                                                                              energy costs.   Overall, the
                                                                                      costs. Overall,  the
  information in
  information   in the report indicated
                               indicated that that half
                                                    half of
                                                          of all
                                                              all households
                                                                   households anticipate
                                                                               anticipate declining
                                                                                          declining living
                                                                                                    living
  standards as their incomes fail to keep pace with inflation.

  The Thomson Reuters/University
                 Reuters/University of
                                     of Michigan’s
                                         Michigan's Survey of Consumers is a rotating panel survey
  based on a nationally representative sample that gives each household in the contiguous U.S. an
  equal probability of being selected. Interviews are conducted throughout the month by telephone.
  The Index of Consumer Sentiment is composed of the Index of Consumer Expectations and the
  Current Conditions Index and is intended to gauge how consumers feel about when the economic
  environment will change. The survey's Index of Consumer Expectations is an official component
  of the U.S. Leading Economic Index.

  Stock Markets and Volatility

  Despite the fact that
  Despite            that unemployment
                          unemployment remains
                                          remains high,
                                                    high, U.S. economic
                                                               economic growth
                                                                           growth is sluggish,
                                                                                     sluggish, much
                                                                                                much of
  Europe is in a recession, China’s   growth is slowing, and the U.S. is approaching a potential fiscal
                             China's growth
  cliff (automatic spending
                    spending cuts and tax hikes), the major stock indexes rallied this quarter after a
  dismal second
  dismal   second quarter.
                   quarter. September
                            September hashas historically
                                              historicallybeen
                                                           beenthe
                                                                 the worst
                                                                     worst month
                                                                            month of
                                                                                   of the
                                                                                      the year      U.S.
                                                                                           year for U.S.
  stocks—which was certainly
  stocks—which          certainly not the case this year, as many of the indexes hit multi-year
                                                                                       multi-year highs.
  Many attributed this quarter's
                         quarter’s positive
                                   positive investor
                                            investor sentiment
                                                      sentiment to optimism surrounding the prospects
  for Federal Reserve and other central bank stimuli around the world. The president of the European
  Central Bank pledged to do "whatever
                                 “whatever it takes"
                                               takes” to preserve the euro and stabilize
                                                                                stabilize the Eurozone,
  while the Federal Reserve initiated another round of bond buying intended to keep interest rates
  low, encourage economic growth, and reduce unemployment. Further, many believe the relatively
  low market volatility this quarter encouraged investors to shift funds into the stock market, helping
  to support the rally.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 81
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 86 of 155                            PageID
                                 #: 11015
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  The Dow Jones Industrial Average (Dow) climbed 4.3% in the third quarter, and is up 10.0% year-
  to-date. The Dow has risen 23.1% over the last 12 months. The Dow is an index of 30 of the largest
                                companies in the U.S. and is considered
  and most widely held public companies                       considered the single
                                                                             single most watched
                                                                                           watched
  index in the world.

  The NASDAQ Composite Index (NASDAQ),
                                     (NASDAQ), consisting
                                               consisting mainly
                                                          mainly of high-tech stocks, ended the
  third quarter with a gain of 6.2%. The NASDAQ is up 19.6% for the year, and has gained 29.0%
  over the last 12 months.

  The S&P 500 grew 5.8% in the third quarter, and has seen year-to-date gains of 14.6%. The index
  has risen 27.3% over the last 12 months. The S&P 500 consists of a representative sample of 500
  leading companies
          companies of the U.S. economy and is one of the
                                                        the most
                                                            most commonly
                                                                  commonly used
                                                                             used benchmarks
                                                                                   benchmarks for
  the overall U.S. stock market.

  The Dow Jones U.S. Total Market Index gained 5.7% in the third quarter, and is up 14.6% year-
  to-date. The index has risen 27.6% over the last 12 months.
                                                       months. The Dow Jones U.S. Total
                                                                                    Total Market
                                                                                          Market
  Index,
  Index, considered
         considered aa total market
                             market index,
                                    index, represents
                                           represents the
                                                      the top
                                                          top 95%
                                                              95% of the U.S. stock market based
  on market capitalization.

  The Russell 2000 Index grew 4.9% this quarter, and is up 13.0% for the year. The Russell 2000
  has climbed 30.0% over the last 12 months. The Russell 2000 Index serves as a benchmark
                                                                                 benchmark for
  small cap stocks in the U.S. stock market.

  The Chicago Board Options Exchange Volatility Index (VIX)—a(VIX)—a popular volatility
                                                                              volatility measure—
                                                                                         measure—
  began the third quarter at 17.80 and ended at 15.73. The highest closing VIX reading this quarter
  was 20.47, compared with last quarter’s
                                  quarter's high of 26.66. The average VIX reading this quarter was
  16.21, compared to 20.03 last quarter.

  The VIX represents the implied volatility of 30-day
                                                 30-day options
                                                        options on
                                                                on the
                                                                   the Standard
                                                                       Standard &
                                                                                & Poor’s
                                                                                  Poor's 500 stocks
                                         “fear gauge."
  and has been termed by some as the "fear     gauge.” Accordingly,
                                                       Accordingly, the VIX represents the expected
  volatility of the market, as represented by the S&P 500. Stock market professionals use the VIX
  to gauge investor sentiment.

  Investopedia says the following: “VIX
                                    "VIX values greater than 30 are generally associated with a large
  amount of volatility as a result of investor
                                      investor fear
                                               fear or
                                                    or uncertainty,
                                                       uncertainty, while values below 20 generally
  correspond to less stressful, even complacent, times in the markets.”
                                                              markets."

  Bond Markets

  Low yields and less demand for safe-haven assets proved to be headwinds for the bond market this
  quarter. Broad bond market returns, as measured by Barclays Aggregate Bond Index, generally
  lagged stocks. Investment grade corporate
                                    corporate bonds
                                              bonds were
                                                    were a bright spot in the bond market this quarter,
  while high yield bonds saw even greater benefits for investors. Overall, nominal Treasuries were
  flat,  lagging the
  flat, lagging   the investment-grade
                       investment-grade U.S.
                                        U.S. bond
                                               bond market.
                                                     market. Treasury
                                                              Treasuryinflation-protected
                                                                         inflation-protected securities
                                                                                              securities




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                               Page 82
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 87 of 155                         PageID
                                 #: 11016
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  outperformed the broad bond market due to the longer-term inflationary implications of the Federal
  outperformed
  Reserve's quantitative easing program.

  The 30-day T-bill rate was 0.06% at the end of the third quarter, little changed from 0.04% at the
  end of last quarter. The 5-year Treasury ended the third quarter with a yield of 0.62%, compared
  with 0.72% at the end of the previous quarter.

  The 10-year Treasury bond yield was 1.65% at the end of the third quarter, nearly unchanged from
                                      previous quarter. The 20-year Treasury bond yield was 2.42%
  a yield of 1.67% at the end of the previous
  at the end of the third quarter, compared with 2.38% at the end of the previous quarter.

  Moody’s seasoned
  Moody's  seasoned Aaa
                     Aaa and
                         and Baa
                             Baa corporate
                                 corporate bonds
                                           bonds ended
                                                  ended the third quarter with a yield of 3.42% and
  4.72%, respectively, compared with yields of 3.66% and 5.06% at the end of last quarter.

  The prime lending rate was 3.25% at the beginning of the third quarter and remained there through
  the end of September. The discount window (primary credit) remained at 0.75% during the third
  quarter.

  Construction

  According to
  According                                 privately owned
               to the U.S. Census Bureau, privately    owned housing
                                                              housing starts
                                                                       starts in
                                                                              in September
                                                                                 September were
                                                                                           were at
                                                                                                 at a
  seasonally adjusted annual
                        annual rate of 872,000, up 15.0% from the previous month and 34.8% from
  one year ago. The construction of single-family homes increased 11.0% in September
                                                                                 September and is up
  42.9% from one year ago. Construction in the multifamily home sector grew 25.0% in September
  and is up 18.7% from one year ago. The multifamily home sector, which consists of buildings with
  five units or more, tends to be more volatile than the single-family home sector.

  Building permit
  Building          authorizations for
            permit authorizations  for privately
                                       privately owned
                                                 owned housing
                                                         housing units, considered a good leading
                                                                 units, considered         leading
  indicator of demand for new homes, were at a seasonally adjusted rate of 894,000 in September.
  This was 11.6% above the August rate and 45.1% above the rate from one year ago.   ago. Building
                                                                                          Building
  permits for single-family housing units were up 6.7% in September and 27.3% from one year ago.
  Building permits
            permits for multifamily
                        multifamily housing
                                     housing units
                                              units climbed
                                                    climbed 11.4%
                                                            11.4% in
                                                                  in September
                                                                      September and
                                                                                 and are up 93.4%
  from one year ago.

  The U.S. Census Bureau reported that overall
                                           overall spending
                                                   spending on new
                                                               new construction
                                                                    construction during
                                                                                  during September
                                                                                         September
  2012 was at aa seasonally
                  seasonally adjusted annual rate of $851.6 billion. This figure is 0.6% above the
  August rate of $846.2 billion and 7.8% above the $790.3 billion rate from one year ago. During
  the first nine months of 2012, construction spending amounted to $624.8 billion, 8.9% above the
  $573.1 billion for the same period in 2011.

  Spending on all private construction was at a seasonally adjusted annual rate of $580.5 billion in
  September, 1.3% above the August rate of $572.8 billion and 14.4% above the rate from one year
  ago. Private residential construction spending was at a seasonally adjusted annual rate of $285.9
  billion in September, 2.8% above the August rate of $278.0 billion and 20.9% above the rate from




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                            Page 83
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 88 of 155                          PageID
                                  #: 11017
  APPENDIX A –- ECONOMIC ANALYSIS


  one year ago. Private nonresidential construction
                                       construction was at a seasonally adjusted annual rate of $294.6
  billion in September, 0.1% below the August rate of $294.7 billion, but up 8.8% from a year ago.

  The seasonally adjusted
                  adjusted annual
                           annual rate of total public construction spending was $271.1 billion in
  September, down 0.8% from the August rate of $273.4 billion, and down 4.2% from a year ago.
  Educational construction
              construction was at a seasonally adjusted annual rate of $66.7 billion in September,
  0.8% below the August rate of $67.2 billion, and down 6.9% from a year ago. Highway and street
  construction was at a seasonally adjusted annual rate of $78.4 billion in September, 1.6% below
  the August rate of $79.6 billion, and 2.4% below the rate from one year ago.

  Services

  ISM reported that its Non-Manufacturing Index (known as NMI) increased to 55.1% at the end of
                          52.1% at the end of the
  the third quarter from 52.1%                  the prior
                                                    prior quarter.
                                                           quarter. NMI
                                                                    NMI measures
                                                                         measures the strength of the
  services sector and is based on data compiled from purchasing and supply executives nationwide.
  While the reading at the end of the third quarter is up from last quarter, the June reading marked a
  29-month low for NMI. An increase in the new orders index, up four points in September, more
  than offset a decrease in the employment index, which declined almost three points.

  The September NMI reading of 55.1% is above the 12-month average of 54.1%, but below the 12-
  month high of 57.3%.

     reading above
  A reading  above 50%
                   50% indicates
                        indicates the
                                   the nonmanufacturing
                                       nonmanufacturing sector economy
                                                               economy is generally
                                                                           generally expanding,
                                                                                      expanding,
  whereas a reading below 50% indicates the nonmanufacturing sector is generally contracting. The
  reading in
  reading     September indicates
           in September  indicates continued
                                     continuedgrowth
                                               growthfor
                                                       for the 33rd consecutive
                                                           the 33rd  consecutive month
                                                                                   month in    the
                                                                                           in the
  nonmanufacturing sector.

  Economic Outlook

  Consensus Economics Inc., publisher of Consensus
                                            ConsensusForecasts—USA,
                                                        Forecasts-USA, reports that the consensus of
  U.S. forecasters believes real GDP will increase at a seasonally adjusted annual rate of 1.9% in the
  fourth quarter of 2012 and 1.8% in the first quarter of 2013. Every month, Consensus Economics
  surveys a panel of 30 prominent U.S. economic and financial forecasters (the forecasters) for their
  predictions on a range of variables including future growth, inflation, current account and budget
  balances, and interest rates. The forecasters expect GDP to grow 2.2% in 2012, 2.1% in 2013, and
  3.1% in 2014. In the long term, they report that real GDP will grow by an average annual rate of
  2.4% between 2018 and 2021.

  The forecasters believe unemployment
                             unemployment will
                                            will average
                                                 average 8.1%
                                                         8.1% in
                                                              in both
                                                                 both the fourth quarter of 2012 and
  the first quarter of 2013. They believe unemployment will average 8.2% in 2012 and 8.0% in 2013.

  They also believe consumer prices will rise at a rate of 2.2% in the fourth quarter of 2012 and 2.0%
  in the first quarter of 2013. They expect consumer prices to increase 2.0% in both 2012 and 2013.
  They expect producer prices to increase at a rate of 1.1% in the fourth quarter of 2012 and 1.6%




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                             Page 84
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 89 of 155                                          PageID
                                 #: 11018
  APPENDIX A –- ECONOMIC
                ECONOMIC ANALYSIS


  in the first quarter of 2013. The forecasters anticipate producer prices will rise 1.5% in 2012 and
  1.4% in 2013.

  The forecasters expect industrial production to increase at a rate of 2.3% in both the fourth quarter
  of 2012 and the first
                   first quarter
                         quarter of
                                 of 2013.
                                    2013. They
                                          They forecast
                                                forecast industrial
                                                         industrial production will increase 4.1% in
  2012 and 2.7% in 2013.

  The 32 participants in The Livingston Survey (the Survey) released their latest predictions in June.
  The participants,  who are surveyed
       participants, who     surveyed by the Federal Reserve Bank of Philadelphia       twice a year,
                                                                         Philadelphia twice
  project real GDP to grow at an annual rate of 2.6% between 2Q 2012 and 4Q 2012 (up from their
  previous estimate of 2.5%). They then expect GDP will increase at an annual rate of 2.3% between
  4Q 2012 and 2Q 2013. They believe GDP will grow 2.7% annually over the next 10 years.

  The Survey also noted that forecasts for the unemployment rate have been revised downward from
  the previous Survey. They expect the unemployment
                                         unemployment rate to be about 8.0% by December 2012,
  down from their previous estimate of 8.7%. They expect unemployment
                                                           unemployment to decrease to 7.8% by
  June 2013.

  The forecasters
  The   forecasters in the
                       the Survey
                             Survey have
                                     have modified
                                           modified their
                                                     their near-term
                                                            near-term predictions
                                                                       predictions for
                                                                                   for consumer
                                                                                        consumer price
                                                                                                    price
  inflation  (CPI). They
  inflation (CPI).   They expect
                           expect CPI
                                   CPI to
                                       to be 2.3% in 2012,
                                                       2012, up slightly
                                                                  slightly from 2.2% in their
                                                                                          their previous
                                                                                                previous
  survey. They predict CPI will be 2.0% in 2013. The Survey expects CPI to average 2.5% over the
  next 10 years, unchanged from their forecast in the prior
                                                          prior Survey.
                                                                Survey. The
                                                                          The Survey
                                                                               Survey expects
                                                                                      expects producer
  price  inflation (PPI)
  price inflation   (PPI)toto be
                              be 2.1%
                                 2.1%inin 2012—down
                                          2012-down fromfrom the
                                                              the previous    estimateof
                                                                   previous estimate   of 2.3%—before
                                                                                           2.3%-before
  increasing 2.6% in 2013.

  Hawaii Economy52
         Economy52

  Hawaii’smajor
  Hawaii's  major economic
                   economicindicators
                            indicatorswere
                                       were all
                                            all positive
                                                positive in
                                                         in the second quarter of 2012. Visitor arrivals
  and average daily visitor census both increased
                                         increased significantly, and visitor expenditures increased
  even more. Both
  even          Both government
                      government contracts
                                   contracts awarded
                                              awarded and private
                                                              private building
                                                                      building permits
                                                                                permits increased.
                                                                                         increased. In
  addition, wage and salary jobs, personal income, and State general fund tax revenues all increased
  in the quarter as compared to the same quarter last year.

  Hawaii's
  Hawaii’s tourism
            tourism sector
                     sector performed
                            performed very
                                      very well in the second quarter of 2012 compared to the same
  quarter of 2011. The total number of visitors arriving
  quarter                                           arriving by air to Hawaii
                                                                       Hawaii increased 10.7% in the
  quarter. Both international and domestic visitor arrivals increased. Due to longer lengths of stay,
  the daily visitor census increased 12.5% in the quarter. In addition, since visitors spent more on a
  daily basis during the second quarter, total visitor spending by air increased 25.9% in the quarter.

  In construction,
     construction, both government
                         government contracts
                                       contracts awarded
                                                 awarded and
                                                         and the          private building
                                                             the value of private building permits
                                                                                           permits
  increased. In the second quarter of 2012, government contracts awarded increased $217.6 million.


  52
    Quarterly Statistical & Economic Report,  3rd Quarter
                                     Report, 3rd  Quarter 2012,
                                                          2012, The Department of Business, Economic Development
  & Tourism, State of Hawaii. The quarterly information contained in this Report reflects data received by the Research
  Division on or before August 15, 2012.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                             Page 85
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 90 of 155                             PageID
                                 #: 11019
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  The permit value for private construction increased $131.9 million in Honolulu, increased $29.5
  million in Maui, and increased
  million                 increased $2.6 million
                                           million in Kauai, compared
                                                              compared to the same quarter of 2011.
                                                                                                2011.
  Construction jobs decreased slightly
                                 slightly in the quarter. According to the most recent data available,
  current construction
           construction put-in-place
                         put-in-place based
                                      based onon excise
                                                 excise tax data increased $178.5 million
                                                                                  million or 12.9% in
  the first quarter of 2012 compared with the same quarter of 2011.

  In the second quarter of 2012, State general fund tax revenues were up $194.9 million or 15.5%
  over the same period of 2011. As an   an indicator
                                           indicator of
                                                      of current
                                                         current economic
                                                                 economic activity, state general excise
  tax revenue increased $51.2 million or 7.9% in the second quarter of 2012 compared to the same
  quarter in 2011. For the first half of 2012, State
                                               State general
                                                     general fund tax revenues
                                                                      revenues increased $313.3
                                                                                          $313 3 million
  or 13.5%, and state general excise tax revenue increased $109.5 million or 8.4% compared with
  the same period last year.

  The labor market conditions
                     conditions also show that the
                                                 the economy
                                                      economy isis improving.
                                                                    improving. After
                                                                                 After ten
                                                                                         ten consecutive
                                                                                              consecutive
  quarterly decreases in jobs from the second quarter
                                               quarter of
                                                       of 2008
                                                          2008 to
                                                               to the
                                                                   the third
                                                                        third quarter
                                                                              quarter of
                                                                                      of 2010,
                                                                                          2010, Hawaii’s
                                                                                                 Hawaii's
  jobs increased
  jobs  increased for  the seventh
                  for the  seventh time.
                                    time. In the
                                              the second
                                                   second quarter
                                                           quarter ofof 2012
                                                                         2012 Hawaii's
                                                                                Hawaii’s civilian
                                                                                            civilian non-
                                                                                                     non-
  agricultural wage and salary jobs averaged 599,550 jobs, an increase of 7,600 jobs or 1.3% from
  the same quarter of 2011.

  Job increase in the second quarter of 2012 was completely due to job increases in the private sector.
  In this quarter, the private sector added about 8,200 jobs compared to the second quarter of 2011.
  Job growth mainly occurred in visitor-related industries in the quarter. Food Services and Drinking
  Places experienced the largest job gains, added 3,050 jobs; followed by Accommodation (added
  2,500 jobs), Retail Trade (added 1,400 jobs), and Financial Activities (added 1,150 jobs. Private
  sector job losses were largest in the Construction sector (lost 500 jobs). During the second quarter
                                             together lost 600 jobs compared
  of 2012, the three levels of government together                   compared to the same quarter of
  2011.

  The most recent data from the U.S.
                                  U.S. Bureau
                                       Bureau of
                                               of Economic
                                                  Economic Analysis
                                                            Analysis (BEA)
                                                                     (BEA) shows
                                                                            shows that
                                                                                   that Hawaii’s
                                                                                        Hawaii's total
  nominal annualized personal income in the first quarter of 2012 increased $2,085 million or 3.6%
  from the same quarter of 2011. This increase includes inflation so that the growth of real personal
  income was smaller. The increase in nominal personal income during the first quarter of 2012 was
  due to increases in all major components of personal income. In dollar terms, the largest increases
  occurred in wage and salary disbursements, followed by dividends, interest, and rent, supplements
  to wage and salaries, which include retirement and unemployment insurance benefits, proprietors'
  income, and
  income,       personal current
           and personal    current transfer
                                   transfer receipts.
                                            receipts. For
                                                      For the whole year of 2011,
                                                          the whole           2011, total
                                                                                     total annualized
                                                                                            annualized
  personal income was $59,297 million, increased 4.7% from the previous year.

  According to the most recent data available, consumer prices in Honolulu increased 2.8% in the
  first half of 2012 compared with the same period of 2011, as measured by the Honolulu Consumer
  Price Index for Urban Consumers (CPI-U). By contrast, the U.S. CPI-U increased 2.3% in the first
  half of 2012. In 2011, the Honolulu CPI-U increased 3.7% from the previous year.

  The higher Honolulu CPI-U in the first half of 2012 was primarily due to relatively large increases
     the price
  in the price index
                index of
                      of Food
                          Food &&Beverages
                                  Beverages(4.5%),
                                              (4.5%), Education
                                                       Education and
                                                                  and Communication
                                                                      Communication (4.1%), and




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 86
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 91 of 155                           PageID
                                 #: 11020
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  Medical Care
  Medical         (3.7%). The
            Care (3.7%).         prices for
                            The prices  for Recreation
                                            Recreation and
                                                        and Apparel
                                                             Apparel increased
                                                                      increased 2.6%
                                                                                2.6% andand 2.4%,
                                                                                              2.4%,
  respectively; the prices for Housing, Transportation increased 2.3% and 2.1%, respectively; and
  the prices for Other Goods and Services only increased 1.1%, compared to the first half of 2011.

  Outlook for the Economy

                       recent development
  Based on the most recent     development in the national and global economy, the performance of
  Hawaii’s tourism
  Hawaii's  tourism industry,
                     industry, the
                                the labor
                                    labor market
                                          market conditions
                                                 conditions in
                                                            in the state, and growth of personal income
  and tax revenues, Hawaii’s     economy is expected to continue modest growth for the rest of 2012
                      Hawaii's economy
  and into 2013. Overall, the current DBEDT forecast is less optimistic for most of the economic
  indicators, except visitor related indicators, compared with the previous forecast.

  Hawaii’s economy
  Hawaii's  economy depends
                     depends significantly
                              significantly on
                                            on conditions
                                                conditions in the U.S. economy and key international
  economies, especially
  economies,   especially Japan.
                          Japan. According
                                 According to        August 2012
                                              to the August   2012 Blue Chip Economic
                                                                              Economic Consensus
                                                                                         Consensus
  Forecasts, U.S. real GDP is expected to increase by 2.2% in 2012 as a whole, slightly lower than
  the 2.3% growth rate projected in the April 2012 forecast. For 2013 the consensus forecast expects
  an overall 2.1% growth in U.S. real GDP, lower than the 2.6% growth rate projected in the April
  2012 forecast.

  Forecasts for Japan were increased in the August 2012 Blue Chip Economic Consensus Forecasts.
  Real GDP growth for Japan is now expected to increase 2.3% in 2012, higher than the 1.8% growth
  rate projected in the April 2012 forecast. For 2013, the consensus forecast now expects an overall
  1.6% growth in Japanese real GDP, slightly lower than the 1.7% growth projected in the April
  2012 forecast.

                economy, DBEDT expects most of the economic
  For the local economy,                           economic indicators, except visitor related
  indicators, will grow at slightly slower rates.

  Overall, Hawaii's economy measured by real GDP is projected to show a 1.5% increase in 2012,
  0.7% lower than the growth rate forecasted last quarter. Real GDP growth is currently expected to
  increase to 2.3% in 2013, same as the previous forecast.

  Visitor arrivals are expected to increase 8.6% in 2012, 2.1%age points higher than the previous
  forecast of 6.5%. The forecast for visitor days in 2012 is now expected to increase 9.4%, 3.2%age
                           previous forecast. The forecast for visitor expenditure
  point higher than the previous                                       expenditure in 2012 is revised
                                                                                              revised
  upward to 15.2%, from 9.0% growth projected in the previous forecast. For 2013, the growth rates
  of visitor arrivals, visitor days, and visitor expenditures are now expected to be 3.5%, 3.2%, and
  5.6%, respectively.

  Non-agricultural wage and salary jobs are expected to grow 1.2% in 2012 and 1.8% in 2013.

  The Honolulu Consumer Price Index (CPI), which increased 3.7% in 2011, is expected to increase
  2.8% in 2012, 0.2% below the previous forecast. In 2013, the CPI is projected to increase 2.6%,
  0.2% below the previous forecast.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 87
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 92 of 155                        PageID
                                 #: 11021
  APPENDIX A
  APPENDIX A—– ECONOMIC
               ECONOMIC ANALYSIS
                        ANALYSIS



  Personal income
  Personal  income inin current
                        current dollars
                                dollars is now expected
                                                expected to increase
                                                             increase 4.3%
                                                                      4.3% in 2012, 0.5% below the
  growth rate in the previous forecast. The real personal income is currently projected to grow 1.5%
     2012, 0.2%
  in 2012,  0.2% below
                   below the
                          the previous
                              previous forecast.
                                         forecast. In
                                                   In 2013,
                                                      2013, current-dollar
                                                             current-dollar personal
                                                                            personal income
                                                                                     income and real
  personal income are expected to increase 4.8% and 2.1%, respectively.

  Beyond 2013 the economy will be on a normal growth path with job growth expected to increase
  1.5% in 2014 and 1.3% in 2015. Visitor arrivals are expected to increase 2.6% in 2014 and 2.5%
                   expenditures are
  in 2015. Visitor expenditures   are expected
                                      expected to
                                                to increase
                                                   increase 5.2%
                                                            5.2% in
                                                                  in 2014
                                                                     2014 and 5.0% in 2015.
                                                                          and 5.0%    2015. Real
                                                                                             Real
  personal income
  personal income isis projected
                       projected to
                                 to increase
                                    increase 2.6%
                                             2.6% inin 2014
                                                       2014 and
                                                            and 2.4%
                                                                2.4% in 2015. Hawaii's
                                                                               Hawaii’s real GDP
                                                                                             GDP
  growth is expected to reach 2.4% in both 2014 and 2015.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                           Page 88
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 93 of 155                               PageID
                                 #: 11022
  APPENDIX BB —
  APPENDIX    – INDUSTRY
                 INDUSTRY ANALYSIS
                          ANALYSIS



                       APPENDIX B –- INDUSTRY
                                     INDUSTRY ANALYSIS
                                  53
  Engineering Services in the U.S.
                              U.S.53

  If it works, thank an engineer;
                         engineer; if itit breaks,
                                           breaks, blame
                                                   blame an
                                                          an engineer.
                                                             engineer. Unfortunately,
                                                                        Unfortunately, there
                                                                                       there is little any
  engineer could have done to stop the recent breakdown in demand for the Engineering
                                                                                   Engineering Services
  industry. Industry revenue started to decline as downstream construction marketsmarkets came
                                                                                          came to a halt
  during the recession.
  during      recession. While long-term
                                  long-term contracts
                                               contracts allowed
                                                         allowed many engineering
                                                                          engineering firms
                                                                                      firms to maintain
                                                                                                maintain
  revenue growth as the recession began, many companies delayed projects, leading to a decline in
  engineering firms’
  engineering   firms' backlogs. The shortage of liquidity in global financial markets
                                                                                   markets also cut into
  demand for engineering services. These declines have caused revenue to fall at an average annual
  rate of about 1.0% to total $183.1 billion during the five years to 2012. However, the construction
  market has
  market       begun to show signs
           has begun            signs ofof improvement;
                                            improvement; as a result,
                                                                result, industry
                                                                        industry revenue is expected
                                                                                             expected to
  increase 1.7% in 2012.

  The    Engineering Services
  The Engineering      Services industry
                                 industryisis fragmented,
                                               fragmented, with
                                                             with aa large
                                                                      large number
                                                                             number ofof small-scale
                                                                                          small-scale
  establishments, which often provide services to regional markets or specialized niches. About two-
  thirds of firms are non-employer establishments, which were hit particularly hard by the reduction
  in demand following the recession. As a result, many of these small firms were forced to leave the
  industry in 2009 and 2010. Firms have begun to reenter as business conditions have improved the
  past two
  past  two years.
              years. Consequently,
                     Consequently, the  number of
                                    the number       enterprises has
                                                  of enterprises      decreased only
                                                                  has decreased   only slightly
                                                                                       slightly at
                                                                                                at an
  annualized rate of 0.2% to 140,836 in the five years to 2012. Similarly, many firms with employees
  annualized
  reduced wages, head counts and the number of branch offices in order to maintain profit margins,
  which shrank for many operators as a result of poor demand.

  In the five years to 2017, the industry is anticipated to grow as the economy recovers, the value of
  construction rises,
  construction  rises, and
                       and demand
                           demand from key downstream
                                                downstream markets
                                                              markets revives.
                                                                       revives. Revenue
                                                                                 Revenue is forecast to
  increase at an average rate of 2.9% per year to total $211.2 billion in 2017. Profitability is forecast
     improve slightly, particularly among large operators
  to improve                                         operators that provide
                                                                    provide high-margin
                                                                              high-margin services like
  construction management.
  construction   management.Industry
                                Industryprofit
                                          profitmargins
                                                  marginsshould
                                                            shouldalso
                                                                   alsobenefit
                                                                        benefitfrom
                                                                                 from the
                                                                                        the rising
                                                                                            rising use
                                                                                                   use of
  computer-aided design
  computer-aided    design systems
                           systems that provide cost-effective project assessment. This technology
       increasingly be
  will increasingly               the construction
                      be used at the  construction site through the use
                                                                      use of
                                                                          of tablet
                                                                              tablet devices,
                                                                                     devices, improving
                                                                                                improving
  communication and reducing costs associated on-site errors.

  Key External Drivers

  Value of Private
            Private Nonresidential
                     NonresidentialConstruction
                                     Construction—– This industry provides engineering assessment,
  advisory and construction
  advisory       construction management
                                management services
                                              services across
                                                       across the entire
                                                                    entire construction
                                                                           construction sector.
                                                                                         sector. These
                                                                                                 These
  services are particularly pertinent to heavy industrial construction, including oil and gas facilities
  and chemical plants. The recent decline in this driver has inhibited revenue growth in the past five



  53
   IBISWor1d
  53IBISWorld Industry
               Industry Report
                        Report 54133,    Engineering Services
                                54133, Engineering    Services in
                                                                in the
                                                                   the U.S.,
                                                                       U.S., Austen
                                                                             Austen Sherman,
                                                                                    Sherman, December
                                                                                             December 2012,
                                                                                                      2012,
  www.ibisworld.com, IBISWor1d,  Inc. ©
                     IBISWorld, Inc.  © 2012.
                                        2012. Accessed:
                                              Accessed: November 16, 2020.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                  Page 89
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 94 of 155                              PageID
                                    #: 11023
  APPENDIX
  APPENDIX BB —   INDUSTRY ANALYSIS
               – INDUSTRY  ANALYSIS


                        expected to increase
  years. This driver is expected    increase during 2013, reflecting a potential
                                                                       potential opportunity to the
  industry.

  Value of Utilities
            Utilities Construction
                      Construction—– This industry provides services for heavy industrial construction
  projects, like power plants, railroads, highway and bridges. Increased investment from the public
  sector into fixed capital construction generates greater demand for engineering consulting services.
  This driver is expected to decrease in 2013, representing a potential threat for the industry.

  Demand from
  Demand     from Manufacturing
                   Manufacturing —– TheThe Engineering
                                             Engineering Services
                                                          Services industry
                                                                    industry generates
                                                                              generates a significant
                                                                                           significant
  proportion of
  proportion      revenue from activities
               of revenue        activities in the
                                                the manufacturing
                                                    manufacturing and industrial
                                                                        industrial market.
                                                                                   market. Growth
                                                                                           Growth in
  manufacturing output generally increases capacity utilization, adding to demand for engineering
  consulting services on the addition of new capital stock or the configuration of existing stock in
  order to increase efficiency. This driver is expected to increase during 2013.

  Demand from
  Demand   fromMining
                Mining—– The industry generates a significant proportion of revenue from activities
  in the mining and mineral processing market. Growth in domestic and global demand for mining
  commodities generally
  commodities   generally increases
                           increases demand
                                     demandforfor engineering
                                                   engineeringconsulting
                                                               consultingservices
                                                                          servicesinin the
                                                                                        the areas
                                                                                            areas of
  improving productive
  improving   productive efficiency,
                         efficiency, exploration
                                      exploration and
                                                  and new   mine-site development.
                                                       new mine-site  development. This
                                                                                     This driver
                                                                                           driver is
  expected to increase during 2013.

                 Building, Developing
  Demand from Building,    Developing and
                                      and General
                                          General Contracting—
                                                   Contracting – This industry provides engineering
  design and construction management services for building-construction projects like large-scale
  offices. Increased investment in commercial, institutional and industrial building construction can
  lead to greater
           greater demand
                   demand for engineering
                               engineering consulting
                                           consulting services.
                                                       services. This
                                                                 This driver is expected to increase
                                                                                             increase
  during 2013.

  Current Performance

  Leading
  Leading up       the recession,
            up to the   recession, the
                                    the Engineering
                                         Engineering Services
                                                        Services industry
                                                                   industry maintained
                                                                            maintained aa robust
                                                                                            robust pace
                                                                                                    pace of
  expansion.   Its
  expansion. Its   growth   corresponded
                            corresponded    with   strong  cyclical  growth  in  downstream    construction
                                                  strong cyclical growth in downstream construction
  markets, record
  markets,           levels of investment
            record levels       investment into
                                              into industrial
                                                    industrial capacity
                                                                capacity and
                                                                          and energy
                                                                                energy infrastructure,
                                                                                        infrastructure, and
  increased spending
  increased  spending on             infrastructure. However,
                         on public infrastructure.     However, the    recession’s effect
                                                                   the recession's  effect on
                                                                                           on construction
                                                                                               construction
  significantly eroded
  significantly  eroded investment
                         investment trends
                                      trends in
                                              in several
                                                 several key markets,
                                                               markets, resulting
                                                                         resulting in an overall decline in
  revenue. IBISWorld
  revenue.  IBISWorld estimates
                          estimates that
                                     that revenue
                                          revenue hashas fallen
                                                         fallen at
                                                                at an annualized
                                                                       annualized rate
                                                                                   rate of 1.0% to $183.1
                                                                                                     $183.1
  billion during the five years to 2012.

  Long-term contracts signed by operators before the recession kept the industry growing through
                              economy; it also helped the industry perform much better relative to
  2008, despite the slowing economy;
        industries that are reliant on downstream
  other industries                      downstream construction
                                                       construction markets
                                                                    markets as     provided them with
                                                                             as it provided
  guaranteed business.
  guaranteed  business. However,
                        However, aa variety
                                      variety of factors hampered further opportunities
                                                                            opportunities in 2009 and
  2010. As businesses faced tighter budgets, many companies delayed planned projects or scaled
  back existing ones. Engineering
                       Engineering firms’
                                     firms' backlogs began to dry up, and the number of projects in
  companies’ pipelines
  companies'   pipelines declined,
                          declined,leading
                                      leadingtoto falling
                                                  falling revenue
                                                           revenue in
                                                                    in 2009   and 2010.
                                                                       2009 and     2010. Building
                                                                                          Building on
                                                                                                   on
  momentum from 2011, a slight improvement in downstream markets in 2012 is expected to push
  revenue higher. Nevertheless, industry growth will be modest as clients remain hesitant to commit




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 90
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 95 of 155                             PageID
                                    #: 11024
  APPENDIX
  APPENDIX BB —   INDUSTRY ANALYSIS
               – INDUSTRY  ANALYSIS


           projects due to
  to large projects     to continued
                           continued economic
                                     economic uncertainty.
                                              uncertainty. As a result,
                                                                result, IBISWorld
                                                                        IBISWorld estimates that
  revenue will increase 1.7% in 2012.

  In the five years
              years to
                     to 2012,
                        2012, private
                              private fixed
                                      fixed investment
                                             investment in
                                                         in nonresidential
                                                            nonresidential construction declined
                                                                                            declined at an
  average annual
  average   annual rate
                   rate of 4.7%, with a decline of 21.1%
                                                      21.1% in 2009
                                                                 2009 alone.
                                                                       alone. This
                                                                               This negative
                                                                                     negative pattern has
  stifled growth for engineering services within the general construction market. Similarly, demand
  from building, developing and general contracting has contracted significantly,
                                                                         significantly, with
                                                                                         with a decline of
  24.0% in 2009. Weak business sentiment, tight credit conditions, business deleveraging and little
           expand production and office space all
  need to expand                                  all aided
                                                      aided the
                                                             the reduction
                                                                  reduction in
                                                                             in construction
                                                                                 construction investment.
                                                                                               investment.
  These factors contributed to the Engineering Services industry poor financial performance in 2009
  and 2010, when revenue fell 6.5% and 4.5%, respectively.

  Industry Outlook

  In the five years to 2017, revenue in the Engineering Services industry is forecast to increase at an
  average annual rate of 2.9% to $211.2 billion. The industry will experience relatively slow growth
  in 2012 as engineering firms struggle to increase the number of projects in their backlog. Demand
  conditions will strengthen in 2013, however, boosted by an improvement in private, fixed-capital
  investment, increased industrial production and improving business sentiment.

  Improving economic conditions will support demand for project design, construction management
  and procurement. The value of nonresidential building construction is projected to increase at an
  annualized rate of 6.5% over the next five years.
                                               years. Similarly,
                                                      Similarly, demand from building, development
      general contracting
  and general  contracting is
                           is anticipated
                              anticipated to
                                           to rise
                                              rise at average
                                                      average annual
                                                               annual rate                       time.
                                                                      rate of 8.7% during that time.
  Growth in service exports
  Growth             exports is also expected to boost demand for the industry,
                                                                           industry, supported
                                                                                     supported by the
  gradual recovery in investment into infrastructure projects in the Middle East, the Asia-Pacific and
  South America.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                 Page 91
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 96 of 155                                PageID
                                 #: 11025
  APPENDIX BB —
  APPENDIX    – INDUSTRY
                 INDUSTRY ANALYSIS
                          ANALYSIS


                        54
  Architects in the U.S.
                    U.S.54

  The Architects industry derives the bulk of its revenue from non-residential building design. Only
                               derived from
  a small share of revenue is derived   from contracts
                                               contracts in the
                                                            the housing
                                                                housing construction
                                                                        construction market; however,
                regionally based
  many small, regionally   based contractors
                                  contractors rely
                                                rely on the residential real estate market. Revenue is
  generated from fee-based
  generated        fee-based contracts
                              contracts from preplanning
                                                preplanning and                        construction and
                                                              and design services for construction
  building projects.
  building  projects. In     five years
                      In the five  years to
                                          to 2012,
                                              2012, IBISWorld
                                                     IBISWorld estimates
                                                                  estimates that
                                                                            that industry
                                                                                  industry revenue
                                                                                            revenue will
                                                                                                    will
  decrease an average of 2.6% annually to $42.4 billion. Industry growth slowed during the recession
  due to a deteriorating construction market and a decline in the number of building projects being
  planned. Further, business bankruptcies and pre-recession overbuilding have caused an oversupply
     commercial and industrial
  of commercial        industrial real estate. The residential real estate market has also
                                                                                         also contracted
                                                                                              contracted
  dramatically, with the number of housing starts plummeting during the past five years.

  Revenue is expected
  Revenue      expected to increase
                           increase 4.0% in 2012
                                              2012 due
                                                   due totomarginal
                                                            marginal improvements
                                                                      improvements inin downstream
                                                                                        downstream
  construction markets. Profit margins are expected to increase to 7.5% of revenue in 2012, up from
  6.6% in 2011. However,
                  However, profit remains
                                   remains below prerecession
                                                  prerecession levels. To maintain
                                                                            maintain margins, many
  large firms have taken cost-cutting measures, such as laying off workers and cutting wages.

  About half
  About            industry companies
          half of industry   companies are    sole proprietors
                                         are sole  proprietors or    partnerships that
                                                                  or partnerships  that do
                                                                                         do not
                                                                                            not have any
  employees; however, these nonemployers generate just 6.4% of total revenue. Small players were
  particularly hurt by the downturn because of their reliance on the residential
  particularly                                                             residential real estate market.
  Further, they have fewer variable costs to cut than
  Further,                                           than their
                                                           their big-name
                                                                 big-name counterparts.
                                                                            counterparts. Many of these
  small operators left the industry during the recession,
                                               recession, causing
                                                          causing the number
                                                                       number of firms to fall an average
  of 0.9% annually to 99,731 in the five years to 2012. Over the next five years, the industry will
  benefit from improvement in downstream industries. The volume of residential and non-residential
  construction projects will increase as access to credit becomes more readily available for clients.
  While revenue is projected to grow an average of 4.1% annually to $51.8 billion in the five years
  to 2017, it is not expected to surpass the industry’s
                                              industry's 2008 peak until 2015. Profit margins are also
  expected to rise during the next five years as more projects are putput into
                                                                          into firms’
                                                                               firms' pipelines.

  Key External Drivers

            from Non-Residential
  Demand from    Non-ResidentialBuilding
                                  BuildingConstruction
                                            Construction—– Trends in institutional and commercial or
  retail developments are major drivers of industry revenue. Demand for this type of construction is
  sensitive to business
  sensitive     business sentiment,
                          sentiment, economic
                                     economic conditions
                                                conditions and
                                                            and interest  rates. Demand
                                                                 interest rates. Demand from
                                                                                          from non-
                                                                                               non-
  residential construction is expected to increase during 2012, representing a potential opportunity
  for the industry.

  External Competition
  External  Competition—– General building construction firms that offer full construction services to
                major source
  clients are a major source of
                             of competition
                                competition for this
                                                this industry.
                                                      industry. Offering
                                                                Offering "one-stop"
                                                                          “one-stop” services makes



  54
  54IBISWorld
     IBISWorld Industry
               Industry Report
                        Report 54131,
                                54131, Architects in the U.S.,
                                       Architects in     U.S., Kevin Culbert,
                                                                     Culbert, August
                                                                              August 2012,
                                                                                     2012, www.ibisworld.com,
                                                                                           www.ibisworld.com,
  IBISWorld, Inc. © 2012. Accessed: November 16, 2020.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                    Page 92
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 97 of 155                                 PageID
                                    #: 11026
  APPENDIX
  APPENDIX BB —   INDUSTRY ANALYSIS
               – INDUSTRY  ANALYSIS


  general building
  general  building construction
                     construction firms
                                    firms an  attractive option
                                           an attractive option to clients.
                                                                    clients. Competition
                                                                             Competition from thesethese
  substitutes is expected to increase slowly during 2012, indicating a potential threat for the industry.

            from Residential
  Demand from    Residential Building
                              BuildingConstruction
                                        Construction—– The demand for the construction of single and
  multi-family residential units and apartments influences demand for industry services. Demand for
  residential construction is sensitive to consumer sentiment, economic conditions and interest rates.
  This driver is expected to increase during 2012.

  Housing Starts
  Housing  Starts—– The total number of housing starts has a direct
                                                             direct influence
                                                                    influence on industry
                                                                                 industry revenue,
                                                                                           revenue,
                          number of housing
  with an increase in the number    housing starts positively affecting the industry. This driver is
  expected to increase during 2012.

  Current Performance

  Before the recession, the Architects
  Before                      Architects industry
                                         industry blossomed,
                                                  blossomed, driven
                                                              driven by strong performance
                                                                                  performance in key
  downstream markets. However, demand deteriorated in 2008 as the subprime mortgage crisis took
  hold of construction markets across the country. Only a small portion of industry revenue is derived
  from the residential real estate market; however, similar declines also occurred in the commercial
  real estate market, making for an industry-wide recessionary decline.

  The poor market for residential and non-residential building construction has caused revenue to
  decrease over the past five years. In the five years to 2012, IBISWorld estimates that revenue will
  decrease at
  decrease         annualized rate
             at an annualized  rate of 2.6% to $42.4
                                                  $42.4 billion.
                                                          billion. Growth
                                                                   Growth is on
                                                                             on the
                                                                                 the horizon,
                                                                                      horizon, though.
                                                                                                though.
  IBISWorld estimates that revenue will increase 4.0% in 2012, largely due to an expected 2.6% rise
  in the value of private non-residential construction during the year.

  The major source of industry revenue comes from professional fees related to pre-design, advisory
  and design services. Firms derive only a small share of revenue
                                                               revenue from project
                                                                            project management services,
                   is typically
  since this task is   typically the
                                  the responsibility
                                       responsibility of
                                                      of construction
                                                         construction companies
                                                                      companies or
                                                                                 or property
                                                                                     property developers.
                                                                                              developers.
  Operators also provide drafting services, which involve the drawing of detailed layouts, plans and
  illustrations of buildings, structures, systems and components.

  Industry Outlook

  Over the next five years, the Architects industry will return to growth, as the economy and real
  estate markets recover. In the five years to 2017, IBISWorld forecasts that revenue will grow at an
  annualized rate of 4.1% to $51.8 billion. Firms will benefit from improvements
                                                                            improvements in in the
                                                                                               the industry’s
                                                                                                   industry's
  largest
  largest market,
          market, non-residential
                    non-residential construction;
                                      construction;this
                                                      thismarket’s
                                                           market's value
                                                                      value isis expected
                                                                                 expected to
                                                                                          to increase
                                                                                              increase at
                                                                                                        at an
  annualized rate of 7.0% during the next five years. Demand conditions will also trend upward in
  the housing construction market, climbing from a historical trough to provide some room to grow
  for smaller, residential-based
                residential-based architectural
                                   architectural firms.
                                                   firms. Furthermore,
                                                          Furthermore, the the number
                                                                                number of
                                                                                        of housing
                                                                                           housing starts
                                                                                                     starts is
  expected to increase at an annualized rate of 10.8% in the five years to 2017. Despite this growth,
  residential construction will still fall short of the level of activity in the mid-2000s.




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                     Page 93
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 98 of 155                                PageID
                                 #: 11027
  APPENDIX BB —
  APPENDIX    – INDUSTRY
                 INDUSTRY ANALYSIS
                          ANALYSIS



  Profitability will improve over the next five years, driven by a rise in demand for new construction
  projects. However, in the short term, profit will be restrained as the industry continues to recover
  from the deterioration that occurred following the credit crisis. IBISWorld projects that profit will
  increase from 7.5% of revenue in 2012 to 10.0% in 2017. Growth in profit will bring more players
                           especially small
  back into the industry, especially  small players
                                             players and
                                                     and sole
                                                          sole proprietors
                                                               proprietors that
                                                                             that left
                                                                                  left as
                                                                                       as a result of poor
  operating conditions after the recession. The number of industry firms is expected to increase at
  an annualized rate of 2.2% to 111,096 in the five years to 2017.
                                              55
  Construction Project Management in the U.S.
                                         U.S.55
  The Construction Project Management Services industry navigated recessionary
                                                                           recessionary declines
                                                                                        declines in the
  construction sector
  construction  sector to
                        to post
                           post impressive
                                impressive growth
                                             growth over
                                                       over the
                                                             the past
                                                                 past five years. From
                                                                      five years. From 2007
                                                                                        2007 to 2012,
                                                                                                  2012,
  IBISWorld estimates
              estimates industry
                        industry revenue
                                 revenue grew
                                          grew at a 9.6% average annual rate to $15.6 billion. Industry
  operators continued to benefit from the trend of project owners and construction firms outsourcing
          management functions
  project management     functions to
                                   to cut
                                      cut their staffing
                                                staffing costs
                                                         costs and keep projects on tight budgets and
  schedules. New worker safety, environmental protection and building material standards further
  spurred demand for industry services.

  The industry experienced
                  experienced strong
                               strong growth
                                      growth inin 2007 due to increases
                                                                increases in public-
                                                                             public- and
                                                                                     and private-sector
                                                                                          private-sector
  construction. Despite the bursting residential housing
                                                   housing bubble that plunged the US economy into
  recession, industry firms weathered
                              weathered the recessionary
                                             recessionary conditions
                                                           conditions well
                                                                       well through
                                                                            through 2008
                                                                                     2008 as
                                                                                           as a result of
  backlogged work. From 2009 onward, industry growth was supported by the American Recovery
  and Reinvestment Act, which invested about $35.1 billion and $28.4 billion in federal funding into
  transportation and infrastructure projects, respectively, to counter contracting construction demand
  from the private sector. Consequently,
                             Consequently, IBISWorld estimates that small rebounds in commercial
                                                                                            commercial
  and utilities construction, combined with the renewal of the American Recovery and Reinvestment
  Act in 2011 will push up revenue 1.6% over 2012.

  Not all industry operators fared well over the past five years, though, especially small firms with
  a narrow market focus. IBISWorld estimates that while the number of industry firms increased at
    0.6% average
  a 0.6%   average annual rate over thethe past
                                            past five
                                                  five years
                                                       years to
                                                              to about
                                                                  about 3,957,
                                                                         3,957, the
                                                                                 the industry
                                                                                      industry experienced
                                                                                                experienced
  declines in 2009 and 2010 due
                              due to
                                   to the
                                       the contraction
                                           contraction inin private
                                                            private non-residential
                                                                    non-residential construction.
                                                                                       construction. Larger
  industry players that had the scale, specialized services and resources were better able to compete
  for large-scale federal government, infrastructure and utilities contracts.

  Over the five years to 2017, IBISWorld estimates industry revenue will slow compared to the past
  five years, increasing at a 3.3% average annual rate to about $18.3 billion. Continued public-sector
  construction funding
  construction   funding and
                          and rebounds
                               rebounds in private-sector
                                           private-sector construction
                                                          construction will
                                                                       will be
                                                                             be the
                                                                                the primary
                                                                                    primary drivers
                                                                                             drivers of
  growth. The increased scale and complexity of public-and private-sector construction projects and
  processes will
  processes        also require
              will also  require greater
                                  greater oversight
                                          oversight and
                                                     and coordination
                                                          coordination that   industry firms
                                                                        that industry             well
                                                                                       firms are well
  positioned to offer.



  55
   IBISWorld
  55IBISWorld Industry
              Industry Report
                       Report OD4696,   Construction Project
                              OD4696, Construction   Project Management
                                                             Management inin the U.S., Doug
                                                                                       Doug Kelly,
                                                                                            Kelly, July 2012,
                                                                                                        2012,
  www.ibisworld.com, IBISWorld, Inc. © 2012. Accessed: November 16, 2020.




   IVIARCUM
       ACCOUNTANTS A ADVISORS
                                                                                                    Page 94
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 99 of 155                           PageID
                                    #: 11028
  APPENDIX
  APPENDIX BB —   INDUSTRY ANALYSIS
               – INDUSTRY  ANALYSIS


   Key External Drivers

  Value      Private Non-Residential
  Value of Private    Non-Residential Construction
                                        Construction—– This industry
                                                             industry provides
                                                                       provides project
                                                                                 project management
                                                                                         management
  services to the
  services      the construction
                     construction sector.
                                   sector. Higher
                                            Highernon-residential
                                                   non-residential construction
                                                                    construction spending
                                                                                  spending generally
                                                                                            generally
  increases demand for industry services. This driver is expected to increase in 2012, representing a
  potential opportunity for the industry.

           Funding for
  Federal Funding    forTransportation
                         Transportation—– The public sector is a key market for construction project
  management firms.
  management     firms. Within
                        Within this market segment, federal spending
                                                             spending on transportation
                                                                         transportation makes
                                                                                        makes up a
  significant component
  significant component of public-sector spending on construction
                                                        construction projects. Generally, increased
  federal spending on transportation boosts demand for construction project management services.
  This driver is expected to increase in 2012.

         and State
  Local and    State Government
                     GovernmentInvestment
                                    Investment—– Public-sector
                                                  Public-sector construction
                                                                 constructionisis aa key market for the
                                                                                     key market
  Construction Project
  Construction    Project Management
                           Management Services
                                          Services industry.
                                                    industry. Local  and state
                                                              Local and   state government
                                                                                 government spending
                                                                                              spending
  accounts for about half of public-sector investment in construction projects. Consequently, higher
  levels     local and
  levels of local   and state
                         state government
                                government investment
                                            investment in
                                                        in construction
                                                            construction generally
                                                                         generally leads to increased
                                                                                             increased
  demand for construction project management services. This driver is expected to decline in 2012,
  representing a potential threat to the industry.

  Value of Utilities
           Utilities Construction
                     Construction—– The value of utilities
                                                  utilities construction includes public and private
  investment in the construction of power, sewage and water supply
  investment                                                    supply infrastructure
                                                                       infrastructure projects which
  account for a significant share of industry revenue. This driver is expected to increase in 2012,
  which will benefit the industry.

  Demand from Building,
  Demand          Building, Developing
                              Developing and
                                           and General
                                                 General Contracting
                                                           Contracting —– The    Construction Project
                                                                            The Construction   Project
  Management Services
  Management     Services industry
                            industry provides
                                       provides third-party
                                                  third-party project
                                                               project management
                                                                        management services
                                                                                       services to  the
                                                                                                 to the
  construction sector, including commercial, industrial and municipal building construction projects.
  Therefore,
  Therefore, higher
              higher upstream
                     upstream investment
                                investment in
                                            in these
                                               these types
                                                      types of projects
                                                               projects can lead to higher demand for
  industry services. This driver is expected to increase in 2012.

  Current Performance

  The Construction Project Management Services industry continued to benefit from the increased
  outsourcing of project management by project owners and construction firms to project managers
  over the past five years to 2012. Higher demand for industry services has been driven by reductions
                                                                                            reductions
     owners’ facility
  in owners'  facility staff
                       staff during
                             during the
                                    the recession
                                        recession that caused more project owners to turn to industry
  firms     help plan,
  firms to help   plan, develop
                         develop and
                                  and execute
                                       execute construction
                                                construction programs
                                                             programs on
                                                                      on restricted
                                                                           restricted budgets.
                                                                                      budgets. Tighter
                                                                                               Tighter
  construction budgets
  construction  budgets further
                          further drove
                                  drove more construction
                                               construction companies
                                                            companies to
                                                                       to focus on hiring specialized
                                                                                           specialized
  industry construction project managers to ensure projects were completed and within budget.

  In addition, construction projects continued to get bigger while construction processes and building
  technologies became
  technologies   became more     sophisticated, requiring
                          more sophisticated,   requiring greater   oversight and coordination
                                                           greater oversight       coordination from
                                                                                                 from
  specialized project
  specialized          management personnel.
               project management     personnel. New                    environmental protection
                                                  New worker safety, environmental     protection and
  building material
  building  material standards
                      standards further    spurred demand
                                  further spurred   demand for industry
                                                                  industry services.
                                                                            services. Green
                                                                                      Green building
                                                                                              building




   IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 95
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 100 of 155                              PageID
                                    #: 11029
   APPENDIX
   APPENDIX BB —  INDUSTRY ANALYSIS
               – INDUSTRY  ANALYSIS


   construction that comply with Leadership in Energy and Environmental Design (LEED) standards
                                                                    significant driver of specialized
   and offer energy savings for building owners have also been a significant              specialized
   industry services. Consequently, IBISWorld estimates that over the five years to 2012, revenue for
       Construction Project
   the Construction   Project Management
                              Management Services
                                          Services industry
                                                    industry grew
                                                             grew at
                                                                   at aa 9.6% average
                                                                              average annual
                                                                                       annual rate to
   about $15.6 billion.

   Industry Outlook

              five years
   Over the five    years to
                           to 2017,
                               2017, IBISWorld
                                      IBISWorld estimates
                                                  estimates revenue
                                                            revenue grow
                                                                      grow for
                                                                             for the
                                                                                  the Construction
                                                                                      Construction Project
                                                                                                    Project
   Management Services
   Management      Services industry
                              industry will
                                        will slow
                                             slow compared
                                                  compared toto the
                                                                the past
                                                                    past five
                                                                         five years,
                                                                              years, increasing
                                                                                      increasing at
                                                                                                 at a 3.3%
   average annual
            annual rate to about $18.3 billion in 2017. Growth will come from the continuation
                                                                                           continuation of
   construction companies
   construction   companies and and project   owners outsourcing
                                    project owners   outsourcing of project management
                                                                              management to specialized
                                                                                                specialized
   industry firms to cut costs, ensure programs stick to budget and comply with the latest regulations
   and building standards. Continued project owner emphasis on green building construction to save
   on rising energy costs will further benefit industry firms. Also, the increased scale and complexity
   of public- and private-sector construction projects and processes will require greater oversight and
   coordination that industry firms are well positioned to offer.

   Improvements
   Improvements in   in the overall economy, such as   as declining
                                                          declining unemployment
                                                                    unemployment and rising
                                                                                         rising consumer
                                                                                                 consumer
   spending and corporate
   spending        corporate profit,
                               profit, will lead to greater
                                                    greater spending
                                                            spending on public
                                                                         public and
                                                                                and private
                                                                                     private construction
                                                                                              construction
   projects over the next five years. The value of overall construction spending is forecast to improve
        faster rate
   at a faster rate than
                    than overall
                          overall economic
                                   economic growth, increasing at a 7.8%
                                                                      7.8% average
                                                                            average annual rate through
   2017. Developers will gain easier access to credit, and corporations will begin investing in new
   buildings to facilitate expansion, which will both foster construction sector growth. This growth
   in construction will, in turn, support higher demand for industry services to plan, coordinate and
                                  construction projects.
   budget more sophisticated construction       projects. Consequently,
                                                           Consequently, higher
                                                                         higher demand
                                                                                 demand forfor services on
   specialized projects
   specialized   projects will
                          will present
                                present new firms with opportunities to enter the industry.
                                                                                    industry. IBISWorld
                                                                                               IBISWorld
   projects the number of industry enterprises will grow at a 1.7% average annual rate to about 4,303
   firms in 2017. The number of industry establishments is forecast to rise at a faster 2.1% average
   annual rate, indicating established industry players will also expand their operations and explore
   new market segments.

   Industry operators will improve their profit margins over the next five years. Construction material
   inputs are expected to be less volatile, which will enable firms to more accurately assess purchase
             improve profitability.
   costs to improve    profitability. In addition,
                                         addition, increasingly
                                                    increasingly complex
                                                                 complex construction
                                                                         construction projects, building
   technologies and compliance
   technologies        compliance standards
                                     standards will
                                                will drive
                                                      drive growth
                                                            growth in demand for industry services. This
   nature will enable industry firms to negotiate higher premiums for their services during project
   bidding processes over the next five years, which will increase industry profit. IBISWorld expects
   profit to rise to about 17.4% of industry revenue in 2017.




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 96
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 101 of 155                               PageID
                                      #: 11030
   APPENDIX C C— ASSUMPTIONSAND
               – ASSUMPTIONS AND LIMITING
                                 LIMITING CONDITIONS
                                           CONDITIONS


   APPENDIX C –- ASSUMPTIONS
                 ASSUMPTIONS AND LIMITING CONDITIONS
   This valuation is subject to the following assumptions and limiting conditions:

   1. Financial statements, tax returns, and other related information provided by the Company or
   1.
      its representatives in the course of this engagement
                                                engagement have been accepted without any verification
      as fully and correctly reflecting the Company's
                                              Company’s business
                                                           business conditions and operating results for
                      periods, except
      the respective periods,   except as specifically
                                            specifically noted
                                                         noted herein.
                                                               herein. I have not audited,
                                                                                    audited, reviewed, or
      compiled the financial information provided to us and, accordingly, I express no audit opinion
      or any other form of assurance or opinion on this information. For purposes of our analysis, I
      aggregated this information in the accompanying exhibits. Due  Due to
                                                                          to the limited purpose of these
      exhibits, they
      exhibits,  they may be be incomplete
                                 incomplete and
                                              and contain
                                                   contain departures
                                                            departures from
                                                                        from U.S.
                                                                               U.S. Generally
                                                                                     Generally Accepted
                                                                                                Accepted
      Accounting Principles (GAAP).

   2.
   2. If prospective financial
                     financial information
                                information approved
                                             approved by
                                                       by management
                                                           management hashas been
                                                                             been used
                                                                                  used in
                                                                                        in our work, I
                 examined or compiled
      have not examined        compiled the prospective
                                             prospective financial information
                                                                   information and therefore
                                                                                     therefore do not
      express an
      express      audit opinion
                an audit opinion or anyany other
                                            other form
                                                   form of
                                                         ofassurance
                                                            assurance ononthe
                                                                            theprospective
                                                                                prospective fmancial
                                                                                             financial
      information or the related assumptions.
      information                  assumptions. Users
                                                Users of this valuation Report should be aware that
      business valuations are based on future expectations that may or may not materialize. Events
      and circumstances frequently
                          frequently do not occur as expected, and there will usually be differences
                prospective financial
      between prospective    financial information
                                       information and
                                                    and actual
                                                        actual results,
                                                               results, and those differences
                                                                                  differences may be
      material.

   3. Public information and industry and statistical information have been obtained from sources I
   3.
      believe to be reliable. However, I make no representation as to the accuracy or completeness
      of such information and have performed no procedures to corroborate the information.

   4. Representatives of the Company warranted to us that the information they supplied, including
      historical and prospective financial information
                                              information as well as any other information, was complete
           accurate to the best
      and accurate           best of
                                  of their
                                      their knowledge
                                             knowledge and
                                                         and that
                                                              that the
                                                                    the financial
                                                                         financial information
                                                                                    information reflects
                                                                                                reflects the
      Company’s results
      Company's    results of
                           of operations
                              operations and financial condition.

   5.                        this valuation,
   5. During the course of this   valuation, II have
                                                have considered
                                                      considered information,
                                                                   information, estimates,
                                                                                estimates, and opinions
                                                                                                opinions
      provided
      provided by  management     and  other  third parties.
                  management and other third parties.        I believe  these sources
                                                                              sources to be reliable, but
                                                                                            reliable,
      assume no liability for such sources. Marcum LLP assumes no responsibility for any liability
      for damages of any kind resulting from reliance on this Report by the Company or any other
      party.

   6. I express no opinion for matters that require legal or other specialized expertise, investigation,
   6.
      or knowledge beyond that customarily employed by business appraisers. Any excerpts from,
          summary of,
      or summary     of, legal
                          legal documents
                                 documents included
                                               included in    this Report
                                                          in this  Report are intended
                                                                                intended to express
                                                                                             express our
                                                                                                      our
      interpretation asas reflected
      interpretation       reflectedinin our
                                         our valuation
                                                valuationanalysis
                                                            analysisand
                                                                      andare
                                                                           are not
                                                                                not intended
                                                                                    intended as     legal
                                                                                              as a legal
                      The legal
      interpretation. The   legal document
                                  document itself
                                             itself must
                                                    must be
                                                         be referenced
                                                             referenced for a complete understanding.




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                   Page 97
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 102 of 155                                  PageID
                                      #: 11031
   APPENDIX C C— ASSUMPTIONSAND
               – ASSUMPTIONS AND LIMITING
                                 LIMITING CONDITIONS
                                           CONDITIONS


   7. Unless stated otherwise in this Report, I express no opinion as to: (1) the tax consequences of
      any transaction that may result, (2) the effect of the tax consequences of any net value received
                                         transaction, and (3) the possible impact on the market value
      or to be received as a result of a transaction,
      resulting from any need to effect a transaction to pay taxes.

   8.
   8. I have not been made aware of any bona fide offers to purchase the Company that have been
      made within the five years preceding the Valuation Date other than what has been disclosed in
      our Report.

   9.
   9. Possession of this Report, or a copy thereof, is confidential and does not carry with it the right
         publication of
      of publication   of all
                          all or
                              or part
                                 part of
                                      of it. Distribution of
                                         it. Distribution  of this
                                                                this Report
                                                                     Report including
                                                                             including the
                                                                                       the transmittal
                                                                                            transmittal letter,
      appendices, and associated results, which are to be distributed only in their entirety, is intended
      and restricted to you and other Permitted Users, solely to assist you and other Permitted Users
      in the determination of the fair market value of the Subject Interest for the stated purpose:: the
      purpose of this engagement is to provide litigation consulting, an expert ESOP valuation report,
           expert ESOP
      and expert   ESOP valuation
                            valuation testimony
                                       testimonyininthethe Saakvitne
                                                            SaakvitneLitigation
                                                                         Litigation and
                                                                                     and is
                                                                                         is valid
                                                                                             valid only
                                                                                                   only as
                                                                                                         as of
      December 14, 2012. This  This Report,
                                    Report, including
                                              including the
                                                         the transmittal
                                                              transmittal letter,
                                                                          letter, appendices, and associated
      results is not to be used, circulated, quoted, or otherwise referred
                                                                        referred to, in whole or in part, for
      any other purpose, or to any other party for any purpose, without the express written consent
      of Marcum LLP.

   10. The various estimates of value presented in this Report apply to this valuation only and may not
   10.
                        the context
       be used out of the   context presented
                                    presented herein.   This valuation
                                               herein. This   valuation is valid
                                                                            valid only for the
                                                                                            the purpose
                                                                                                purpose or
       purposes specified
                 specified herein.  Any other
                            herein. Any  other use
                                               use will
                                                   will render
                                                         render the
                                                                 the Report
                                                                     Report invalid
                                                                            invalid and is not
                                                                                            not authorized.
                                                                                                authorized.
       This Report or its findings are not to be included, or referred to, in any offering
                                                                                    offering memorandum
       (public or private) or prospectus of any kind.

   11.Marcum
   11 Marcum LLP
               LLP does
                     does not
                          not consent
                              consent to
                                       to be
                                          be used
                                             used as
                                                   as an
                                                      an expert
                                                          expert with
                                                                 with respect
                                                                       respect to
                                                                               to matters
                                                                                  matters involving
                                                                                          involving the
      Securities
      Securities and  Exchange  Commission.     For  purposes
                      Exchange Commission. For purposes        of this  Report, the foregoing  sentence
                                                                                    foregoing sentence
      means
      means that Marcum
                  Marcum LLPLLP shall
                                 shall not
                                       not be referred
                                               referred to by name or anonymously
                                                                         anonymously in any filing or
      document. Should
      document.   Shouldyouyou breach
                                breach this
                                         this stipulation
                                              stipulationandandrefer
                                                                 refer to
                                                                        to Marcum
                                                                           Marcum LLPLLP by   name or
                                                                                           by name   or
      anonymously, you
      anonymously,   you will amend such filing or document upon the written request of Marcum
      LLP.

   12.
   12. Ongoing competent and qualified management of the Company is assumed.

   13. I are
   13.   are not
              not required
                   required to
                            to give
                                give testimony
                                       testimony in court
                                                     court or
                                                            or be
                                                                be ininattendance
                                                                        attendance during
                                                                                     during any
                                                                                            any hearings
                                                                                                 hearings or
       depositions, or provide any representation to any taxing authority with reference to the Company
       being valued,
       being  valued, unless
                       unless previous
                               previous arrangements
                                            arrangementshave
                                                           have been
                                                                 been made.
                                                                         made. However,
                                                                                 However, II will  retain our
                                                                                             will retain  our
       supporting workpapers
       supporting   workpapers for
                                for this
                                    this matter and will be available to assist in defending
                                                                                   defending our professional
       positions taken, at our then-current rates plus direct expenses, and according to our then-current
       standard professional agreement.




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                     Page 98
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 103 of 155                                PageID
                                      #: 11032
   APPENDIX C C— ASSUMPTIONSAND
               – ASSUMPTIONS AND LIMITING
                                 LIMITING CONDITIONS
                                           CONDITIONS


   14. This valuation reflects facts and conditions known (or knowable) at or near the Valuation Date.
   14.
       Subsequent events have not been considered. I have no obligation to update our Report for any
       other events and conditions.

   15. It has been assumed for valuation purposes that the Company is in good standing and is not in
   15.
       violation of any laws or regulatory statutes
                                               statutes of
                                                        of any
                                                           any kind.  This valuation
                                                               kind. This  valuation assumes
                                                                                      assumes no contingent
           other liabilities
       or other   liabilities of any
                                 any kind,
                                      kind, including
                                             including pending
                                                        pending or
                                                                 or threatened
                                                                     threatened lawsuits,
                                                                                 lawsuits, environmental
                                                                                           environmental or
       hazardous waste issues, or other similar matters, except as as noted
                                                                       noted herein.
                                                                             herein. These issues are outside
       of the scope of this Report, but, if present, could have a material impact on the fair market value
       estimate contained herein.

   16. Nothing in this Report is intended to recommend, imply, or provide any guarantees or opinions
   16.
       regarding the financial prudence, investment potential, or debt service ability of the Company or
            investment in
       any investment   in its
                           its stock
                               stock or
                                     or assets
                                         assets by
                                                by any
                                                     any party.  Such parties
                                                         party. Such   parties should
                                                                               should undertake
                                                                                        undertake a full due
       diligence review of the Company and make their own independent determinations of its future
       prospects, financial
       prospects,  financialor or otherwise,
                                  otherwise,and and the   financial prudence,
                                                      the financial  prudence,tax,tax, legal,
                                                                                       legal, and       other
                                                                                               and all other
       ramifications of
       ramifications           contemplated transaction
                      of any contemplated     transaction and                    independent and qualified
                                                            and should retain independent           qualified
       advisors. Nothing in this Report should be construed as providing a “due "due diligence”
                                                                                      diligence" study of the
       Company, as such a review has not been undertaken.         Such aa review
                                                     undertaken. Such     review could
                                                                                   could uncover factors not
       considered herein
       considered  herein that
                           that could
                                 could result
                                       result in
                                               in aa materially
                                                     materially different
                                                                different estimate
                                                                           estimateofofvalue.   No "fairness
                                                                                         value. No  “fairness
       opinion” of any kind is expressed herein regarding the stock in the Company or for any pending
       opinion"
       or contemplated transaction.




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                    Page 99
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 104 of 155                     PageID
                                      #: 11033
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


   APPENDIX D –- SIGNIFICANT
                 SIGNIFICANT SOURCES OF INFORMATION


   Information Provided by Representatives of the Company

          Bowers and Kubota Consulting, Inc. Balance Sheet as of 2012 11 30

          Ind, Inc. Financial Statements as of 1983 05 31(RHYL000159-RHYL000160)

          Ind, Inc. Financial Statements as of 1984 05 31(RHYL000152-RHYL000153)

          Ind, Inc. Financial Statements as of 1985 05 31(RHYL000150-RHYL000151)

          Ind, Inc. Financial Statements as of 1986 05 31(RHYL000148-RHYL000149)

          KFC Airport, Inc. Financial Statements as of 1982 05 31(RHYL000144-RHLY000147)

          KFC Airport, Inc. 1999 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 1999 12 31 (RHYL000086-RHYL000088)

      •   KFC Airport, Inc. 2000 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 2000 12 31 (RHYL000083-RHYL000085)

      •   KFC Airport, Inc. 1998 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 1998 12 31 (RHYL000080-RHYL000082)

      •   KFC Airport, Inc. 1997 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 1997 12 31 (RHYL000076-RHYL000078)

      •   KFC Airport, Inc. 1996 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 1996 12 31 (RHYL000073-RHYL000075)

      •   KFC Airport, Inc. 2002 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 2002 12 31 (RHYL000069-RHYL000072)

      •   KFC Airport, Inc. 2001 Financial Statements (Prepared by Robert H.Y. Leong &
           Company) 2001 12 31 (RHYL000065-RHYL000068)

      •   Bowers + Kubota Consulting, Inc. Combined Financial Statement as of 2012 08
           31(RHYL000680-RHYL000836)

      •   Bowers + Kubota Consulting, Inc. Combined Financial Statement 2011 12 31
           (RHYL000588-RHYL000679)




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                         Page 100
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 105 of 155                         PageID
                                      #: 11034
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


      •   Bowers + Kubota Consulting, Inc. Combined Financial Statement 2010 12 31
           (RHYL000549-RHYL000587)

      •   KFC Airport, Inc. Notice of New Employer Identification Number Assigned and
           Applications 1980 11 05 (RHYL000100-RHLY000102)

      •   Bowers + Kubota Consulting, Inc. ESOP Stock Purchase Agreement 2012 12 14
           (Bowers/Kubota 016557 - Bowers/Kubota 016572)

      •   Dexter C. Kubota Trust dated 2006 03 17 KFC Airport, Inc. Stock Certificate issued
           2007 09 14 CANCELLED (RHYL000042-RHYL000043)

      •   Damon, Key, Char & Brocken KFC Airport, Inc. 1988 06 03 Closing Documents
           Provided to Robert H.Y. Leong & Co., CPA's 1988 06 09 (RHYL000161-RHYL000188)

      •   Ind, Inc. First Amendment to Agreement with KFC Airport, Inc./Edward Noda/Francois
           Iragui and James Dittmar 1988 01 28 (RHYL000189-RHYL000206)

      •   KFC & Associates, Inc. Letter of Agreement to Francois Iragui (KFC Airport, Inc) re
           Stock Purchase1982 06 18 (RHLY000141-RHYL000143)

      •   Iragui, Francois (Ind, Inc.) Letter of Agreement to KFC & Associates, Inc. re Stock
           Purchase Price 1982 07 15 (RHLY000140)

      •   KFC Airport, Inc. Articles of Incorporation 1980 09 05 (RHYL000119-RHLY000139)

      •       &Associates,
           KFC & Associates, Inc.
                              Inc. Special
                                   Special Meeting
                                           Meeting of
                                                   of the
                                                      the Board
                                                          Board of Directors 1980 08 04
           (RHYL000117-RHLY000118)

      •   KFC Airport, Inc. Consent of Stockholders 1980 09 05 (RHLY000116)

      •   KFC Airport, Inc. Minutes of the Meeting of the Incorporators 1980 09 05
           (RHYL000114-RHLY000115)

      •   KFC Airport, Inc. Minutes of the First Meeting of the Board of Directors 1980 09 05
           (RHYL000111-RHLY000113)

      •   KFC Airport, Inc. Hawaii Department of Labor Report to Determine Liability Under
           Hawaii Employment Security Law 1980 09 29 (RHYL000107-RHLY000110)

      •   KFC Airport, Inc. Minutes of Shareholders Meeting (New Board of Directors) 1998 02
           18 (RHYL000099)

      •   KFC Airport, Inc. Resolution of the Board of Directors 1998 02 18 (RHYL000098)




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                           Page 101
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 106 of 155                         PageID
                                      #: 11035
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


      •   KFC & Associates, Inc. Letter of Agreement to Francois Iragui (KFC Airport, Inc) re
           Stock Purchase1982 06 18 (RHLY000095-RHYL000097)

      •   Iragui, Francois (Ind, Inc.) Letter of Agreement to KFC & Associates, Inc. re Stock
           Purchase Price 1982 07 15 (RHLY000094)

      •   KFC Airport, Inc. Minutes of a Special Meeting of the Stockholders and Directors 2000
           05 12 (RHYL000092-RHLY000093)

      •   Bowers, Brian KFC Airport, Inc. Stock Certificate Issued 2000 05 12(RHYL000091)

      •   Bowers, Brian KFC Airport, Inc. Stock Certificate Issued 2000 08 01(RHYL000090)

      •   KFC Airport, Inc. Stock Purchase Agreement with Brian Bowers and Dexter Kubota
           2007 09 24 (RHYL000050-RHLY000064)

      •   KFC Airport, Inc. Minutes of a Special Meeting of the Board of Directors 2007 09 14
           (RHYL000048-RHLY000049)

      •   KFC Airport, Inc. Hawaii Department of Commerce and Consumer Affairs Business
           Registration Division Articles of Amendment to Change Corporate Name (to Bowers +
           Kubota Consulting, Inc) 2008 02 15 (RHYL000047)

      •   Ind, Inc. KFC Airport, Inc. Stock Certificate issued 2000 05 12 CANCELED
           (RHYL000046)

      •   Bowers, Brian J. KFC Airport, Inc. Stock Certificate issued 2000 05 12 (RHYL000045)

      •   Bowers, Brian J. KFC Airport, Inc. Stock Certificate issued 2000 08 01 CANCELLED
           (RHYL000044)

      •   Brian J. Bowers Trust dated 2010 12 22 Bowers + Kubota Consulting, Inc. Stock
           Certificate issued 2011 09 01 (RHYL000041)

      •   Dexter C. Kubota Trust dated 2006 03 17 Bowers + Kubota Consulting, Inc. Stock
           Certificate issued 2011 09 14 (RHYL000040)

      •   Bowers + Kubota Consulting, Inc. Joint Action of the Directors and Shareholders
           Effective 2012 12 10 (RHYL000033-RHYL000034)

      •   Bowers + Kubota Consulting, Inc. Amended and Restated Articles of Incorporation 2012
           12 10 (RHYL000025-RHYL000032)

      •   Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc.
           Memorandum of Understanding 2012 12 14 (RHYL000024)




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                           Page 102
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 107 of 155                       PageID
                                      #: 11036
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


      •   Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (Unsigned/Dated)
           (RHYL000005-RHYL000023)

      •   Bowers + Kubota Consulting, Inc. Joint Consent of Directors and Shareholders
           (Approval of Stock Appreciation Rights Plan) 2013 09 24 (RHYL000002-RHYL000004)

      •   Bowers + Kubota Consulting, Inc. Employment Agreement with Brian J. Bowers 2012
           12 14 (Signed)

      •   Bowers + Kubota Consulting, Inc. Employment Agreement with Dexter C. Kubota 2012
           12 14 (Signed)

      •   Estimate of Revenues 2012 Cash Basis (DOL 003365)

      •   Estimate of Revenues 2011 (DOL 003364)

      •   Estimate of Revenues 2010 (DOL 003363)

      •   Estimate of Revenues 2009 (DOL 003362)

      •   Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Updated 2020 08 13

      •   Bowers and Kubota Consulting, Inc. Client Revenue 2006-2012

      •   Cover Page for Projections Provided in Native Form Market Comp Transaction Final
           December 2012 (DOL 003453)

      •   Cover Page for Projections Provided in Native Form 2007 - 2011 (DOL 003407)

      •   Cover Page for Projections Provided in Native Form 2013 - 2017 Revised 2012 12 06
           (DOL 003406)

      •   Estimate of Revenue 2012 Accrual Basis (DOL 003361)

      •   Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc. Income
           Statement Projections Updated
                                 Updated 2012
                                         2012 12
                                              12 06
                                                 06 (LIBRA-DOL INV 004973)

      •   Bowers + Kubota Consulting, Inc. and Bowers + Kubota Management, Inc. Income
           Statement Projections 2012 11 11 (LIBRA-DOL INV 004671)

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2012 12 31

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2012 12 14




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                       Page 103
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 108 of 155                      PageID
                                      #: 11037
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2013 12 31

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2017 12 31

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2018 12 31

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis as by Libra Valuation Advisors 2014 12 31

      •   Bowers and Kubota Consulting, Inc. Common Stock Valuation Report by Libra
           Valuation Advisors 2012 11 21

      •   Bowers and Kubota Fair Market Valuation by GMK Consulting 2012 05 08

      •   Libra Valuation Advisors, Inc. Site Visit Questions with Answers 2012 10 22 (LIBRA-
           DOL INV 001199-LIBRA-DOL INV 001214)

      •   Libra Valuation Advisors, Inc. Site Visit Questions (Blank )2012 10 22 (DOL 003461-
           DOL 003476)

      •   Libra Valuation Advisors, Inc. Fair Market Value and Fairness Opinion Letter 2012 12
           14 (DOL 001596-DOL 001600)

      •   Saakvitne Phone Call Notes Either 2012 11 21 or 2012 12 13 (DOL 001459-DOL
           001460)

      •   Expert Report of Steven J. Sherman, ASA, CPA 2020 10 19

      •   Bowers + Kubota Consulting, Inc. Valuation of the Common Stock on an ESOP
           Controlling Interest Basis (by Libra Valuation Advisors) as of 2010 12 14 FINAL

      •   Ind, Inc. 1120 1983 (RHYL000154-RHYL000158)

      •   KFC Airport, Inc. Department of Taxation Form G-HW-5(B) 1980 09 29 (RHYL000103-
           RHLY000106)

      •   Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2012 12 31
           (RHYL002436-RHYL002855)

      •   Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2011 12 31
           (RHYL002121-RHYL002435)




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                        Page 104
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 109 of 155                          PageID
                                      #: 11038
   APPENDIX D D—  SIGNIFICANTSOURCES
               – SIGNIFICANT SOURCES OF
                                     OF INFORMATION
                                        INFORMATION


      •   Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2010 12 31
           (RHYL001782-RHYL002120)

      •   Bowers + Kubota Consulting, Inc. Workpapers and Tax Returns 2008 12 31
           (RHYL001155-RHYL001490)

      •   Bowers ++ Kubota
           Bowers      Kubota Consulting,
                                Consulting, Inc  Workpapers and
                                             Inc Workpapers     and Tax
                                                                     Tax Returns
                                                                         Returns 2009
                                                                                   2009 12 31
                                                                                        12 31
           (RHYL001491-RHYL001781) Discussions with management during interview with Brian
           Bowers, President and Dexter Kubota, Vice President on November 6, 2020

      •   Various information
           Various informationfrom
                               from the  website of
                                     the website    Bowers ++ Kubota
                                                 of Bowers     Kubota Consulting,
                                                                       Consulting, Inc.,
                                                                                    Inc.,
           www.bowersandkubota.com.

   Market and Industry Information

      •             OutlookUpdateTM
           Economic Outlook   Update™ 3 Quarter
                                          Quarter 2012, (Compiled
                                                        (Compiled Using
                                                                  Using Data  Available as
                                                                         Data Available  as of
           September
           September 30,   2012) Business
                       30, 2012) Business Valuation
                                          Valuation Resources,
                                                    Resources, LLC,
                                                               LLC, ©   2012 (Reprinted
                                                                     © 2012   (Reprinted with
                                                                                         with
           permission).

      •                                            3rd Quarter 2012, The Department of Business,
           Quarterly Statistical & Economic Report, 3rd
           Economic Development & Tourism, State of Hawaii.

      •   Duff & Phelps’                 Navigator™ database.
                          Cost of Capital NavigatorTM
                  Phelps' Cost

      •   U.S. Financial Data. St. Louis Reserve Bank.

      •   S&P Capital IQ Platform © 2020 S&P Global.

      •   IBISWorld
           IBISWorld Industry                Engineering Services
                     Industry Report 54133, Engineering  Services in
                                                                  in the U.S., Austen Sherman,
           December  2012,IBISWorld,
           December 2012,  IBISWorld,Inc.
                                       Inc.
                                          © 2012.
                                            2012.

      •   IBISWorld
           IBISWorld Industry Report 54131, Architects
                                            Architects in the U.S., Kevin Culbert, August 2012,
           IBISWorld,
           IBISWorld,Inc.
                       Inc.©2012.
                            2012.

      •   IBISWorld Industry Report OD4696, Construction Project Management in the U.S., Doug
           Kelly, July2012,
           Kelly, July 2012,IBISWorld,
                             IBISWorld,Inc.
                                         Inc.
                                            © 2012.
                                              2012.

      •                    Studies® Philadelphia: Risk Management Association, 2012, for North
           Annual Statement Studies®
           American Industry Classification System Code 541330 - Engineering Services.

      •   <www.erieri.com>, Salary Assessor®, Copyright © 1995-2020 ERI Economic Research
           Institute, Inc., All Rights Reserved.

   This list is not intended to be all-inclusive, but covers many of the documents that were found to
   be particularly relevant during our analysis.




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                             Page 105
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 110 of 155                           PageID
                                       #: 11039
   APPENDIX
   APPENDIX EE —  PROFESSIONAL CERTIFICATION
               – PROFESSIONAL  CERTIFICATION


             APPENDIX E –- PROFESSIONAL
                           PROFESSIONAL CERTIFICATION
   I certify that, to the best of my knowledge and belief:
   1. The statements of fact contained in this Report are true and correct.
   1.
   2. The reported analyses, opinions, and conclusions are limited only by the reported assumptions
   2.
                                       my personal,
      and limiting conditions and are my   personal, impartial
                                                      impartial and
                                                                and unbiased
                                                                    unbiased professional
                                                                              professional analyses,
                                                                                           analyses,
      opinions, and conclusions.
   3. I have no present or prospective interest in the property that is the subject of this Report and I
   3.
      have no personal interest with respect to the parties involved.
   4. I have performed no services, as an appraiser or in any other capacity, regarding the property
      that is the subject of this
                             this Report
                                  Report within
                                         within the
                                                the three-year
                                                     three-year period
                                                                period immediately
                                                                       immediately preceding acceptance
      of this assignment.
   5.
   5. I have no bias with respect to the property that is the subject of this Report or to the parties
      involved with this assignment.
   6. My engagement
   6. My   engagement in    this assignment
                        in this   assignment was
                                             was not
                                                 not contingent
                                                      contingent upon
                                                                 upon developing
                                                                       developing or
                                                                                  or reporting
                                                                                      reporting
      predetermined results.
   7. My compensation, and that of Marcum LLP, for completing this assignment is not contingent
      upon the development or reporting of a predetermined value or direction in value that favors
      the cause of the client, the amount of the value opinion, the attainment of a stipulated result,
      or the occurrence of a subsequent event directly related to the intended use of this appraisal.
   8.
   8. My analyses, opinions, and conclusions were developed, and this Report has been prepared, in
      conformance with
      conformance   with the  American Institute
                         the American    Institute of Certified
                                                      Certified Public
                                                                Public Accountants'
                                                                       Accountants’ Statement
                                                                                    Statement on
      Standards for Valuation Services, the Uniform Standards of Professional Appraisal Practice
      of The Appraisal Foundation, the Principles of Appraisal Practice and Code of Ethics and the
                                            American Society of Appraisers, and the Professional
      Business Valuation Standards of the American
      Standards of the National Association of Certified Valuators and Analysts.
   9.                             ABV/CFF, ASA,
   9. Bryan M. Fleming, CPA, ABV/CFF,                   Director, and Daniel
                                              ASA, a Director,        Daniel C.C. McPadden
                                                                                   McPadden provided
                                                                                            provided
      significant business appraisal assistance to the persons signing this certification.
   10. The American Institute of Certified Public Accountants, the American Society of Appraisers,
   10.
       and the
       and  the National
                  National Association
                            Association of Certified
                                             Certified Valuators
                                                       Valuators andand Analysts
                                                                        Analysts have
                                                                                 have aa mandatory
                                                                                           mandatory
       recertification program. Each of the signing appraisers is in compliance with the requirements
       relevant to him.



   _____________________________________
   Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                              Page 106
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 111 of 155                                        PageID
                                  #: 11040
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE



                            APPENDIX F –- CURRICULA
                                          CURRICULA VITAE
                           Kenneth J. Pia, Jr., CPA, ABV, ASA, MCBA
                                            CURRICULUM VITAE


   Experience

   Kenneth J. Pia, Jr. is partner-in-charge of the Business Valuation Services group. With more than 30 years
      professional business
   of professional   business valuation
                               valuation and litigation support
                                         and litigation  support experience,
                                                                 experience, Mr.
                                                                             Mr. Pia       developed a national
                                                                                  Pia has developed       national
   reputation working
              working on a wide range of complex
                                             complex valuation engagements. He has performed valuations of
   businesses and partial business interests for a variety of purposes including, but not limited to, family law
   matters, employee stock ownership plans, business damages, buy-sell agreements, shareholder litigation,
   estate      gift tax
   estate and gift   tax matters,
                         matters, and
                                   and buying
                                        buying and
                                                andselling
                                                     sellingbusinesses.
                                                             businesses. Additional
                                                                          Additional valuation
                                                                                      valuation services
                                                                                                 services include
                                                                                                           include
   reasonable compensation analysis for tax and non-tax assignments.

   Mr. Pia is heavily
              heavily involved
                      involved with the
                                     the American
                                         American Society
                                                    Society of
                                                            of Appraisers
                                                               Appraisers (ASA),
                                                                             (ASA), the
                                                                                      the renowned
                                                                                          renowned international
                                                                                                      international
   organization devoted to the appraisal profession. He is Chair of the
                                                                     the ASA’s
                                                                         ASA's Business Valuation Committee,
   is a member of the
                  the National
                      National Business
                               Business Valuation
                                         Valuation Education
                                                   Education Committee,
                                                              Committee, andand teaches
                                                                                 teaches nationally
                                                                                          nationally for
                                                                                                     for the
                                                                                                          the ASA’s
                                                                                                              ASA's
   accreditation program.
   accreditation program.Mr.Mr. Pia
                                Pia is
                                    is also aa Charter
                                               Charter Member
                                                       Member of  of the
                                                                      the American
                                                                           American Academy
                                                                                       Academy of of Matrimonial
                                                                                                      Matrimonial
   Lawyers Foundation’s
   Lawyers   Foundation's Forensic
                           Forensic &   Business Valuation
                                     & Business   Valuation Division,
                                                              Division, and
                                                                          and has
                                                                               has recently
                                                                                    recently been
                                                                                               been named
                                                                                                     named to the
   American Academy for Certified Financial Litigators Advisory Board for New York and Connecticut.

   Mr. Pia is aa frequent
                 frequent speaker
                           speaker on topics
                                       topics in business
                                                 business valuation on a national
                                                                          national and local level for
                                                                                                   for numerous
                                                                                                       numerous
   professional organizations, including the American Bar Association, American Institute of Certified Public
   Accountants, American Academy of Matrimonial Lawyers, and National Center for Employee Ownership.
   In addition to teaching for the ASA's
                                    ASA’s accreditation
                                             accreditation program,
                                                           program, he
                                                                     he previously
                                                                        previously instructed for the American
                                                                                                       American
   Institute
   Institute of Certified
                 Certified Public
                           Public Accountants'
                                   Accountants’ Certificate
                                                  Certificate of
                                                              of Educational
                                                                 Educational Achievement
                                                                               Achievement (CEA)
                                                                                             (CEA) program
                                                                                                     program in
   business valuation.
   business  valuation. He
                         He is also an
                                    an Adjunct
                                         Adjunct Professor
                                                  Professor at
                                                             at Quinnipiac
                                                                Quinnipiac University.
                                                                            University. Mr. Pia has
                                                                                                 has technically
                                                                                                      technically
   reviewed publications on divorce finance and taxation for the American Bar Association, as well as several
   books on
   books       business valuation.
           on business    valuation.InIn 2007,
                                         2007, hehe was
                                                    was appointed
                                                         appointedasas one
                                                                        one of  two appraisers
                                                                             of two  appraisers to
                                                                                                 to the  State of
                                                                                                    the State
   Connecticut’s Eminent
   Connecticut's   Eminent Domain Task Force, established to determine the methodologies to be used in the
   calculation of lost economic intangible value of businesses due to the state exercising domain rights.

   Expert Testimony Experience

   Mr. Pia has been qualified as an expert witness  in Federal District Court and the State Courts
                                            witness in                                        Courts of
                                                                                                      of Connecticut
                                                                                                         Connecticut
   and New York, as well
                      well as
                           as various
                              various arbitration
                                       arbitration proceedings.
                                                   proceedings. He has also rendered
                                                                               rendered extensive
                                                                                          extensive services relating
   to court testimony. Mr.
                       Mr. Pia
                            Pia is on the State of New
                                                    New York
                                                         York Courts'
                                                               Courts’ list
                                                                        list to
                                                                              to receive
                                                                                  receiveCourt
                                                                                         Court appointments
                                                                                                appointments in the
   following counties:
              counties: New York,
                               York, Kings,
                                      Kings, Richmond,
                                               Richmond, Queens,
                                                           Queens, Nassau,
                                                                     Nassau, Suffolk,
                                                                                Suffolk, and
                                                                                          and Westchester.
                                                                                               Westchester. He has
             Court appointments in New York and Connecticut.
   received Court

   Professional Designations

       •         Certified Public Accountant
            CPA: Certified
            Licensed by the State of Connecticut, 1988




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                          Page 107
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 112 of 155                              PageID
                                  #: 11041
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


           Licensed by the State of New York, 1997

      •   ABV: Accredited in Business Valuation
           Designated by the American Institute of Certified Public Accountants

      •   ASA: Accredited Senior Appraiser (Business Valuation Discipline)
           Designated by the American Society of Appraisers

      •   MCBA: Master Certified Business Appraiser
           Designated by the Institute of Business Appraisers (now administered by the National
           Association of Certified Valuators and Analysts)

   Education

      •   Bachelor of Science in Accounting, Quinnipiac University, 1985

   Professional Organizations and Activities

      •   American Institute of Certified Public Accountants (AICPA)

      •   Connecticut Society of Certified Public Accountants (CTCPA)
                  Valuation, Forensic, and Litigation Support Group, Member
                  Committee on Liaison with the Bar, Past Chair
                  Advisory Council, Past Appointee
                  Federal Income Taxation Committee, Past Member

      •   American Society of Appraisers (ASA)
                  Business Valuation Discipline Committee, Treasurer
                  National Business Valuation Education Committee, Member

      •   Connecticut Chapter of American Society of Appraisers
                  Past President
                  Past Vice President
                  Business Valuation Committee, Past Chair

      •   American Academy of Matrimonial Lawyers (AAML) Foundation, Forensic & Business Valuation
           Division
                   Charter Member

      •   American Academy for Certified Financial Litigators (AACFL)
                  Advisory Board for Connecticut and New York, Member

      •   The ESOP Association

      •   National Center for Employee Ownership

      •   Quinnipiac University, Adjunct Professor




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 108
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 113 of 155                                 PageID
                                  #: 11042
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


                   Created and teaches the Finance course: Private Company Valuation

      •   National Association of Certified Valuators and Analysts (NACVA)
                  Advisory Board, Past Member

   Presentations (Since 2005)

      •   The Impact of COVID-19 on The Value of a Business, Hartford County Bar Association, May
           2020

      •   The Impact of the COVID-19 Crisis on Family Law Practice: Business Issues, Fairfield County
           Bar Association, Co-panelist, April 2020

      •   How Might the Value of your Business be Impacted as a Result of the Coronavirus Crisis?, Co -
           presented with Daniel Roche, William Scally, Marcum LLP, March 2020

      •   Professional Judgment
           Professional Judgmentinin Valuations
                                     Valuationsofof Early
                                                    Early Stage
                                                          Stage Companies
                                                                Companies(and
                                                                           (andwhere
                                                                                 wheretotolook
                                                                                           look for
                                                                                                 for itit in
                                                                                                          in a
           valuation report), Connecticut Bar   Association  Family Law  Section  Meeting,   New
           valuation report), Connecticut Bar Association Family Law Section Meeting, New Haven,    Haven,
           Connecticut, November 2019

      •   How to be
           How     be aaGreat
                         GreatTestifying
                               Testifying Expert,
                                           Expert, 2019
                                                    2019 Marcum
                                                          Marcum Valuation
                                                                 Valuation and
                                                                            and Litigation
                                                                                 Litigation Support
                                                                                            Support CPE
                                                                                                    CPE
           Conference, Fort Lauderdale, Florida, October 2019

      •           be aa Great
           How to be     Great Marketer,
                               Marketer, 2019
                                         2019 Marcum
                                               Marcum Valuation
                                                      Valuation and
                                                                and Litigation
                                                                    Litigation Support
                                                                               Support CPE
                                                                                       CPE Conference,
                                                                                           Conference,
           Fort Lauderdale, Florida, October 2019

      •   Autopsy of the
           Autopsy     the Forensic
                           Forensic Report
                                    Report —
                                           – Deposing
                                             Deposing the Financial
                                                          Financial Expert, American Bar Association,
                                                                                         Association,
           Austin, Texas, September, 2019

      •   What Experts
                Experts Need
                        Need to Know:
                                Know: A View from the Bar and thethe Bench,
                                                                     Bench, 2019
                                                                            2019 American
                                                                                 American Society
                                                                                           Society of
           Appraisers Advanced Business Valuation, Conference, New York, New York, August, 2019

      •                           – The
           Finding Chips and Seeds —  TheValuation
                                         ValuationExpert’s
                                                   Expert's Use
                                                            Use of Other Experts/Consultants, NYAAML
           CLE Seminar, NY, May 2019

      •                   – Discount
           Getting Whacked —  Discountand
                                       andCapitalization
                                          CapitalizationRates,
                                                         Rates, NY
                                                                NY AAML
                                                                   AAML CLE
                                                                        CLE Seminar,
                                                                            Seminar, NY, May 2019

      •   ESOP — – aa Tax-favored
                       Tax-favored Liquidity
                                    Liquidity and
                                              and Succession
                                                  Succession Strategy,
                                                             Strategy, UBS
                                                                       UBS Financial
                                                                           Financial Services,
                                                                                     Services, Inc., The
           Hartford Club, Hartford, CT, December 2018

      •   Fair Market Value or Fair Market Value, Joint ASA Advance Business Valuation and International
           Appraisers Conference, Anaheim, CA, October 2018

      •   The Role of IRS
                       IRS Revenue
                           Revenue Rulings
                                   Rulings and Tax
                                               Tax Court
                                                   Court Cases
                                                         Cases in
                                                                in Business
                                                                   Business Valuation,
                                                                            Valuation, ASA
                                                                                       ASA Webinar,
                                                                                           Webinar,
           September 2018




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                   Page 109
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 114 of 155                                PageID
                                  #: 11043
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   Do ESOPs and Construction Companies Mix? 2018 Marcum New England Construction Summit,
           New Haven, CT, September 2018

      •         Valuations —
           ESOP Valuations   – Fair
                                FairMarket
                                    MarketValue
                                           ValueororFair
                                                     FairMarket
                                                         MarketValue?,
                                                                Value?, 2018
                                                                        2018 Joint
                                                                             Joint ASA
                                                                                   ASA Advanced
                                                                                       Advanced Business
           Valuation and International Appraisers Conference, Anaheim, CA, September 2018

      •   Do ESOPs and Construction Companies Mix?, Engineering News Record, Webinar, New Haven,
           CT, June 2018

      •   Tax Cuts and Jobs Act
                             Act (TCJA)
                                 (TCJA) —
                                        – Summary
                                           Summaryofof New
                                                       New Tax
                                                             Tax Provisions
                                                                 Provisions Including
                                                                            Including the Potential Effect
           on Business Valuations, New York Bar Association, New York City, June 2018

      •                       Jobs Act
           ABA: Tax Cuts and Jobs    Act (TCJA)
                                          (TCJA) Summary
                                                  Summary of New
                                                               New Tax
                                                                   Tax Provisions
                                                                        Provisions Including
                                                                                   Including the Potential
                                                                                                 Potential
           Effect on Business Valuations, Nashville, Tennessee, May 2018

      •   Judicial Panel Event: Divorce and the New Tax Law,
                                                         Law, Strategies
                                                              Strategies and opportunities
                                                                             opportunities for divorcing
           couples, New York City Bar Association, New York City, NY, April 2018

      •   Hidden Assets: Discovery, Reliance, Evidence
                                               Evidence and Inference,
                                                            Inference, New York Chapter of the AAML,
           New York, NY, May 2017

      •   Valuation By The Numbers, New York City Bar Association, New York, NY, April 2017

      •   Understanding Hedge
           Understanding Hedge Fund
                               Fund Valuation
                                     Valuation and Double Dipping
                                               and Double Dipping Issues,
                                                                  Issues, Connecticut
                                                                          Connecticut Chapter
                                                                                      Chapter of the
           AAML, Shelton, CT, January 2017

      •   Valuing a Large Restaurant Chain, AAML Annual Meeting, Chicago, IL, November 2016

      •   BV201 Introduction to Business Valuation, ASA, San Francisco, CA, July 2016

      •   Deposing the
           Deposing      Expert, American
                     the Expert,  American Bar   Association Section
                                            Bar Association  Section of Family Law
                                                                     of Family Law 2016
                                                                                   2016 Spring
                                                                                        Spring CLE
                                                                                               CLE
           Conference, Paradise Island, Bahamas, May 2016

      •   Advanced Valuation
           Advanced Valuation and Fiduciary Issues in Executive
                                                      Executive Compensation,
                                                                Compensation, NCEO 2016
                                                                                   2016 Employee
                                                                                        Employee
           Ownership Conference, Minneapolis, MN, April 2016

      •   Standards of Value and Use of Various Methodologies in Valuing a Closely Held Business, New
           York Chapter of the AAML, New York, NY, March 2016

      •                 Experts —
           Battle of the Experts – AALook
                                      Lookinto
                                           intoWhat
                                               WhatCauses
                                                    Causesthe
                                                           theReal
                                                              RealDifference
                                                                   Difference in
                                                                               in the
                                                                                   the Valuation
                                                                                       Valuation of a Closely
           Held Business, 2015 Connecticut Legal Conference, Hartford, CT, June 2015

      •   Releveraging Your ESOP, NCEO 2015 Employee Ownership Conference, Denver, CO, April 2015

      •   BV201 Introduction to Business Valuation, ASA, Las Vegas, NV, January 2015




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 110
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 115 of 155                             PageID
                                  #: 11044
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   ESOP Q&A, New England Chapter of the ESOP Association's
                                                     Association’s Annual
                                                                   Annual Fall Conference,
                                                                               Conference, Mystic,
           CT, October 2014

      •   The ABCs of ESOPs:
                        ESOPs: A  A Tax-Favored
                                     Tax-Favored Succession
                                                 Succession and Liquidity
                                                                Liquidity Strategy for Business
                                                                                       Business Owners,
                                                                                                Owners,
           Texas Association of Staffing 2014 Owner’s
                                              Owner's Only Retreat, San Antonio, TX, July 2014

      •   Business Valuations: Beyond the Basics, CTCPA, Rocky Hill, CT, May 2014

      •   Double Dipping: Trial Practice Techniques for CPAs and Attorneys, 2014 AICPA/AAML National
           Conference on Divorce, Las Vegas, NV, April 2014

      •   ESOP Hot Topics Panel: What Are Your Burning Questions? New England Chapter of the ESOP
           Association Spring Conference, Nashua, NH, March 2014

      •   The Analysis and Valuation
                            Valuation of Privately
                                         Privately Held
                                                   Held Businesses,
                                                        Businesses, Quinnipiac
                                                                    Quinnipiac University G.A.M.E. IV
           Forum, New York, NY, March 2014

      •   Valuation Issues in Estate & Gift Tax:
                                             Tax: The
                                                  The Current
                                                      Current Landscape,
                                                              Landscape, Maine
                                                                         Maine Estate
                                                                               Estate Planning
                                                                                      Planning Council,
           Falmouth, ME, November 2013

      •                          Valuation, New York City Bar Association, New York, NY, October 2013
           Understanding Business Valuation,

      •               ESOP Stock
           How Is My ESOP    Stock Value
                                    Value Determined?
                                          Determined? New England
                                                           England Chapter
                                                                   Chapter of the ESOP Association's
                                                                                       Association’s
           Annual Fall Conference, Brewster, MA, October 2013

      •   BV201 Introduction to Business Valuation, ASA, Chicago, IL, August 2013

      •   Introduction to Business Valuation, CTCPA, Rocky Hill, CT, June 2013

      •   BV201 Introduction to Business Valuation, ASA, Skokie, IL, May 2013

      •   Valuation Inaccuracies
           Valuation Inaccuracies and
                                  and What
                                      What To Do About
                                                 About Them,
                                                       Them, Exit
                                                             Exit Planning
                                                                  Planning Exchange
                                                                           Exchange (XPX) Summit
           2013, Waltham, MA, May 2013

      •   The Analysis & Valuation of Privately Held Businesses, Quinnipiac University Investment Club,
           Hamden, CT, October 2012

      •   Navigating the Double Black Diamond Trail of DOL Audits of ESOPs, New England Chapter of
           the ESOP Association’s Annual Fall
                    Association's Annual Fall Conference, Killington, VT, October 2012

      •   BV201 Introduction to Business Valuation, ASA, Reston, VA, August 2012

      •   The Analysis & Valuation of Privately Held Businesses, Rhode Island Society of Certified Public
           Accountants, Providence, RI, June 2012

      •   Introduction to Business Valuation, Connecticut Society of Certified Public Accountants, Rocky
           Hill, CT, June 2012




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 111
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 116 of 155                               PageID
                                  #: 11045
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •             ESOP as
           Use of an ESOP  as aa Settlement
                                 Settlement Tool
                                            Tool in
                                                  in Divorce,
                                                     Divorce, 2012
                                                              2012 AICPA/AAML
                                                                   AICPA/AAML National
                                                                              National Conference on
           Divorce, Las Vegas, NV, May 2012

      •   Business Valuations:
           Business Valuations: Areas
                                Areas Ripe
                                      Ripe for Attack and Cross-Examination,
                                                          Cross-Examination, New
                                                                             New York
                                                                                 York Chapter
                                                                                      Chapter of the
           American Academy of Matrimonial Lawyers, New York, NY, May 2012

      •   Understanding Business Valuation, Alerus Financial, Minnetonka, MN, April 2012

      •   The Analysis and Valuation
                            Valuation of
                                      of Privately
                                         Privately Held
                                                   Held Businesses,
                                                        Businesses, Quinnipiac
                                                                    Quinnipiac University
                                                                               University G.A.M.E.
                                                                                          G.A.M.E. II
           Forum, New York, NY, March 2012

      •   Valuation Issues Specific to Hedge Funds, Private Equity Groups, and Venture Capital Firms, Sadis
           & Goldberg LLP, New York, NY, March 2012

      •   BV201 Introduction to Business Valuation, ASA, Herndon, VA, February 2012

      •   Understanding Business
           Understanding Business Valuation,
                                  Valuation, Wilmington
                                             Wilmington Trust Retirement and Institutional
                                                        Trust Retirement      Institutional Services
                                                                                            Services
           Company, Wilmington, DE, October 2011

      •   The Sale of Stock in a Closely-Held Business to an ESOP, New York State Bar Association, New
           York, NY, October 2011

      •   Wicked Good
           Wicked         Valuations after
                    Good Valuations   after September
                                            September15,15, 2008,
                                                            2008, New   England Chapter
                                                                   New England  Chapter of the ESOP
                                                                                        of the ESOP
           Association Annual Fall Conference, South Portland, ME, October 2011

      •   Understanding Business Valuation, Reliance Trust Company, Atlanta, GA, September 2011

      •   Integration
           Integration of
                       of the Value of aa Privately
                          the Value        Privately Held
                                                     Held Business
                                                          Business in
                                                                    in the
                                                                        the Divorce
                                                                            Divorce Process,
                                                                                    Process, Ninth
                                                                                             Ninth Annual
                                                                                                   Annual
           Conference of the Association of Divorce Financial Planners, Rye Brook, NY, September 2011

      •   The ESOP Trustee and The Appraiser: The Valuation Process, New England Chapter of the ESOP
           Association Internal Trustee Workshop, Cromwell, CT, September 2011

      •   BV201 Introduction to Business Valuation, ASA, Washington, DC, August 2011

      •   Understanding Business Valuation, First Bankers Trust Services, Quincy, IL, June 2011

      •   The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Citizens Bank, New Haven,
           March 2011

      •   The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, Cole, Schotz, Meisel, Forman
           & Leonard, P.A., Hackensack, NJ, January 2011

      •   The ABCs of ESOPs: A Tax-Favored Strategy for Business Owners, TD Bank, New Haven, CT,
           December 2010




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                   Page 112
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 117 of 155                             PageID
                                  #: 11046
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   Numb3rs: Solve the Mystery Behind Basic ESOP Accounting, New England Chapter of the ESOP
           Association, Cromwell, CT, October 2010

      •   The ABCs of ESOPs:
                        ESOPs: A A Tax-Favored
                                   Tax-Favored Strategy
                                                 Strategy for
                                                          for Business
                                                              Business Owners,
                                                                       Owners, Bank
                                                                               Bank of
                                                                                    of America/Merrill
                                                                                       America/Merrill
           Lynch, Stamford, CT, September 2010
      •   BV201 Introduction to Business Valuation, ASA, Bethesda, MD, September 2010

      •   The Sale of Stock in a Closely-Held
                                  Closely-Held Business to an ESOP: An Exit
                                                                        Exit and
                                                                             and Diversification
                                                                                 Diversification Strategy
           for Business Owners, XPX Connecticut, Hartford, CT, April 2010

      •   Valuation Aspects of ESOPs, Reid & Riege, P.C., Hartford, CT, March 2010

      •   The Sale of Stock in a Closely-Held Business to an ESOP, New York State Bar Association, White
           Plains, NY, February 2010

      •   The ABCs of ESOPs: A Tax-Favored
                                 Tax-Favored Strategy for Business Owners, Morgan, Lewis & Bockius
           LLP, New York, NY, September 2009

      •   CPE Seminar for CPAs - Topic: ESOPs, Smith Barney, New York, NY, November 2008

      •   Sale of Stock in a Closely-Held Business to an Employee Stock Ownership Plan: A Diversification
           Strategy for Business Owners, New York State Bar Association, New York, NY, November 2008

      •   Effectively Using Experts in Family Law, National Business Institute, North Haven, CT, August
           2008

      •   Temporary
           Temporary Alimony
                      Alimony and
                              and Support
                                   Support and
                                            and the Tax Consequences,
                                                the Tax Consequences, CT Chapter of the
                                                                      CT Chapter     the American
                                                                                         American
           Academy of Matrimonial Lawyers, Hamden, CT, October 2007

      •   Presentation on Alternative Minimum Tax, CT Chapter of the American Academy of Matrimonial
           Lawyers, New Haven, CT, October 2007

      •   Successful
           Successful Financial
                      Financial Settlements
                                Settlements for Your Divorce
                                            for Your Divorce Client, National
                                                                     National Business
                                                                              Business Institute,
                                                                                       Institute, North
                                                                                                  North
           Haven, CT, October 2007

      •   Using an Employee
           Using      Employee Stock
                               Stock Ownership
                                     Ownership Plan
                                                Plan as aa Privately
                                                           Privately Held
                                                                     Held Company
                                                                          Company Liquidity
                                                                                  Liquidity and Exit
                                                                                                Exit
           Strategy, CTCPA, Rocky Hill, CT, August 2006

      •   Using an Employee
           Using      Employee Stock
                               Stock Ownership
                                     Ownership Plan
                                               Plan as aa Privately
                                                          Privately Held
                                                                    Held Company
                                                                         Company Liquidity
                                                                                 Liquidity and Exit
                                                                                               Exit
           Strategy, CTCPA, Easton, CT, May 2006

      •   Using an Employee
           Using      Employee Stock
                               Stock Ownership
                                     Ownership Plan
                                                 Plan as aa Privately
                                                            Privately Held
                                                                      Held Company
                                                                           Company Liquidity
                                                                                   Liquidity and Exit
                                                                                                 Exit
           Strategy, CTCPA, Darien, CT, April 2006

      •   Forensic Accounting & Valuation, CTCPA Accounting & Auditing Conference, Plantsville, CT,
           June 2005




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                Page 113
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 118 of 155                              PageID
                                  #: 11047
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   Divorce 2005: The Financial Cutting Edge, NY Chapter of the American Academy of Matrimonial
           Lawyers, New York, NY, May 2005

      •   Equitable Distribution in Connecticut Divorce Cases, National Business Institute, Cromwell, CT,
           April 2005

   Books (Technical Reviewer)

      •   Taxes and Value: The Ongoing Research and Analysis Relating to the SS Corporation
                                                                                   Corporation Valuation
                                                                                               Valuation
           Puzzle, Nancy Fannon and Keith Sellers. April 2015, Business Valuation Resources

      •   Standards of Value, Theory and Applications, Second Edition, Jay E. Fishman, Shannon P. Pratt,
           and William J. Morrison, April 2013, John Wiley & Sons Inc.

   Publications (Since 2005)

      •   Control v. Non-Controlling Level of Value, Marcum ESOP Advisor, October 2018

      •   ESOP as a Liquidity
           ESOP      Liquidity Structure
                               Structure Using
                                         Using the
                                               the S Corp vs. C
                                                              C Corp
                                                                Corp Structure,
                                                                     Structure, Financier Worldwide,
           November 2011

      •   Turning
           Turning Lemons
                   Lemons into Lemonade:
                                Lemonade: Gifting
                                          Gifting Business
                                                  Business Interests
                                                           Interests in an
                                                                        an Economic
                                                                           Economic Downturn,
                                                                                    Downturn, MHP
           Newsletter, March 2009

      •   The Valuation of Closely Held Businesses in a Bad Economy, MHP Newsletter, October 2008

      •   Internal Revenue Code Section 409A - Be Aware, MHP Newsletter, June 2008

      •   A Question of Compensation, New Haven Register, October 2007

      •   Q&A - ESOP Tales from the Trenches: Tell It Like It Is! Mann on the Street, May 2007

      •   The ESOP as Liquidity
                       Liquidity and
                                 and Succession-Planning
                                     Succession-Planning Tool, Connecticut CPA, November/December
           2006

   Testimony Experience

      •   Clinton, John
           Clinton,  John v.v.Aspinwall,
                                  Aspinwall,Michael,
                                              Michael,HHD-CV-XX-XXXXXXX-S,
                                                           HHD-CV-XX-XXXXXXX-S, Hartford,
                                                                                Hartford, CT
                                                                                          CT
           Commercial/Valuation, Damages Deposition/Jury Trial, 2016/2018

      •   Kindle, Linda
           Kindle,  Linda and Brewley, Michael v. Dejana,
                                                   Dejana, Peter
                                                           Peter et
                                                                 et al,
                                                                     al, 14-CV-06784-SJF-ARL,
                                                                          14-CV-06784-SJF-ARL, Federal
                                                                                               Federal -
           District of New York Class Action/Valuation, Damages Deposition, 2016

      •   Ellison, Tony v. Ellison, Inga, 314583/13, New York, NY, Matrimonial/Valuation, Forensics Trial,
           2016




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                  Page 114
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 119 of 155                                 PageID
                                  #: 11048
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   Seth D. Harris (Department of Labor) v. First Bankers Trust Services, Inc., Maran, Inc., The Maran,
           Inc. Employee Stock Ownership
                                 Ownership Plan, David
                                                    David Greenberg
                                                           Greenberg and
                                                                       and Richard
                                                                           Richard Huang,
                                                                                     Huang, 1:12-CV-08648-
                                                                                              1:12-CV-08648-
           GBD, Federal - District of New York
                                          York Department
                                                Department ofof Labor/Valuation,
                                                                Labor/Valuation, Deposition/Trial, 2014/2017

      •   Boyle, James Brian v. Lambert, Mariel, 50126/2014, Brooklyn, NY, Matrimonial/Valuation Trial,
           2017

      •   Greenspan, Howard
           Greenspan,   Howard v.  v. Greenspan,
                                       Greenspan, Carrie,
                                                     Carrie,FBT-FA-XX-XXXXXXX-S,
                                                              FBT-FA-XX-XXXXXXX-S, Bridgeport,
                                                                                   Bridgeport, CT
                                                                                               CT
           Matrimonial/Valuation, Forensics, Deposition/Hearing/Trial, 2017/2018

      •   Victoria Desaulniers, Executrix of The Estate of Denis Desaulniers v. Lorraine Desaulniers, et al,
           UWY-CV-XX-XXXXXXX-S, Southbury,
           UWY-CV-XX-XXXXXXX-S,       Southbury, CT,   Commercial Estate
                                                  CT, Commercial    Estate Dispute/Valuation,
                                                                           Dispute/Valuation, Arbitration,
                                                                                               Arbitration,
           2017

      •   Zippo Evans,
           Zippo Evans, Tina
                         Tina Maria
                                Maria v.v.Alvine,
                                           Alvine,Robert,
                                                   Robert,NNH-FA17-6069482-S,
                                                           NNH-FA17-6069482-S, New Haven, CT,
                                                                               New Haven, CT,
           Matrimonial/Valuation, Hearing, 2018

      •   Grabe, Laura
           Grabe, Laurav.v.Hokin,
                           Hokin,Justin    FST-FA-XX-XXXXXXX-S, Stamford,
                                   Justin FST-FA-XX-XXXXXXX-S,  Stamford, CT,
                                                                          CT, Matrimonial/Valuation,
                                                                              Matrimonial/Valuation,
           Forensics, Deposition/Trial, 2018

      •   Riccio, Steven
           Riccio, Steven v. Genna,
                             Genna, Paul
                                    Paul etetal,
                                              al,X07-HHD-CV17-6077664-S,
                                                  X07-HHD-CV17-6077664-S, Hartford,
                                                                          Hartford, CT,
                                                                                    CT, Commercial
                                                                                        Commercial
           Shareholder Dispute/Valuation, Hearing, 2018

      •   Silver, Amy v.
           Silver, Amy   v. Silver,
                             Silver, Trevor,
                                      Trevor, FST
                                               FST16165016140-S,
                                                        5016140-S,Stamford,
                                                                    Stamford,CT,
                                                                              CT,Matrimonial/Valuation,
                                                                                  Matrimonial/Valuation,
           Deposition/Trial, 2017/2018

      •                      v. Packard,
           Packard, Susan J. v.  Packard, Ronald,
                                          Ronald, 2018-14338,
                                                   2018-14338, Virginia,
                                                               Virginia, Matrimonial/Valuation,
                                                                         Matrimonial/Valuation, Forensics,
           Deposition/Trial, 2018/2019

      •   Chase-Jenkins, Linda
           Chase-Jenkins, Linda M.        Jenkins III,
                                  M. v. Jenkins    III, Arthur
                                                         ArthurL.,
                                                                L.,FST-FA-XX-XXXXXXX-S,
                                                                    FST-FA-XX-XXXXXXX-S, Stamford,
                                                                                         Stamford, CT,
                                                                                                   CT,
           Matrimonial/Valuation, Trial, 2020

      •                     Nunez, Yojani,
           Nunez, Elianny v. Nunez, Yojani, 305116/2016,
                                            305116/2016, New
                                                         New York,
                                                             York, NY,
                                                                   NY, Matrimonial/Valuation
                                                                       Matrimonial/Valuation Trial,
           2020




    IVIARCUM
    ACCOUNTANTS A ADVISORS
                                                                                                   Page 115
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 120 of 155                                      PageID
                                  #: 11049
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


                                   Bryan M. Fleming, CPA, ABV/CFF, ASA
                                          CURRICULUM VITAE


   Experience

   Bryan Fleming is a director on Marcum’s    Valuation and Litigation Support team in Portland, Maine. He is
                                   Marcum's Valuation
   nationally and internationally
   nationally      internationally accredited
                                   accredited in accounting,
                                                 accounting, financial reporting, forensic financial
                                                                                              financial analysis,
                                                                                                        analysis,
   business valuation,
   business  valuation, valuation
                        valuation of  intangible assets
                                   of intangible            intellectual property,
                                                 assets and intellectual property, and corporate
                                                                                         corporate finance and
   strategy. He has led over 1,500 valuations and/or analytical projects across virtually all industries, and has
   performed such services for businesses ranging in size from Main Street to publicly-traded companies. In
   addition to mainstream finance issues, he is frequently involved with startups, acquisitions, spinoffs, joint
   ventures and other complicated business relationships.

        Fleming’s valuation
   Mr. Fleming's   valuation expertise
                              expertise also
                                        also includes
                                             includes valuation of financial instruments such as notes, warrants,
   stock appreciation rights, etc. In unique instances, he has also valued industrial plants, machine lines, and
   fleets of income producing tangible assets using income based approaches.
                                                                    approaches. He is also skilled in the valuation
   of intangible assets, including patents, trademarks, trade secrets, designs, technology platforms, software,
   computer code, and others. Mr. Fleming is one of fifty appraisers
                                                            appraisers worldwide that hold the American
                                                                                                American Society
   of Appraisers specialty accreditation in intangible assets and intellectual property. Formerly employed by
               world’s largest
   one of the world's   largest valuation
                                valuation firms, he has valued
                                                        valued companies in the US, UK, EU, Canada, Mexico,
   South America, Asia, and the Caribbean Basin.

   Mr. Fleming has testified in both state and federal courts on several occasions, and has been afforded expert
   status by various
   status    various courts in the
                                the areas
                                     areas of
                                            ofbusiness
                                               business valuation,
                                                         valuation, corporate
                                                                     corporate finance,
                                                                                finance, intellectual
                                                                                          intellectual property and
   complex commercial damages. He is a firm designated testifying expert.


   Professional Designations

       •   CPA: Certified Public Accountant, Licensed by the State of Florida, Registered in Illinois

       •   ABV: Accredited in Business Valuation, American
                                                   American Institute
                                                            Institute of
                                                                      of Certified Public Accountants

       •   CFF: Certified in Financial Forensics, American Institute of Certified Public Accountants

       •   ASA: Accredited Senior Appraiser, Business Valuation / Intangible Assets, American Society of
            Appraisers

       •   Formerly CGMA: Chartered Global Management Accountant

       •   Formerly DABFA: Diplomate of the American Board of Forensic Accounting

       •   Formerly CM&AA: Certified Merger and Acquisition Advisor

       •   Certificates in Econometric Analysis, Real Options, Simulation, Optimization, and Decision
            Tools




    MARCUM
    ACCOUNTANTS • ADVISORS
                                                                                                        Page 116
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 121 of 155                                 PageID
                                  #: 11050
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   Certificate in Intellectual Property Infringement Damages, Forensic Institute for Financial
           Experts

   Education
      •   Bachelor of Science in Accounting and Economics, Southern New Hampshire University,
           Manchester, NH, magna cum laude

      •   MSAcc equivalent, Accounting and Taxation, Southern New Hampshire University, Manchester,
           NH


   Professional Organizations and Activities

      •   American Institute of Certified Public Accountants, Forensic and Valuation Section (AICPA)

      •   Association of International Certified Professional Accountants

      •                   Chapter, American
           Central Florida Chapter, American Society
                                             Societyof
                                                     ofAppraisers,
                                                       Appraisers,Treasurer
                                                                   Treasurer2015
                                                                             2015—
                                                                                 – 2016

      •   Central Florida Chapter,
                           Chapter, American
                                    American Society
                                             Societyof
                                                     ofAppraisers,
                                                       Appraisers,President
                                                                   President2016
                                                                             2016—
                                                                                 – 2017

      •   Forum Penilai Pasar Modal, Masyarakat Profesi Penilai Indonesia, Honorary Member

      •   Delta Mu Delta, International Honor Society in Business Administration, Member


   Publications and Speaking

      •   Visiting lecturer in economics, Embry Riddle Aeronautical University, May 2017

      •   Tools  for Making
           Tools for  Making Preliminary
                               Preliminary Causation
                                            Causation Assessments
                                                       Assessments —
                                                                   – Commercial
                                                                     Commercial Damages.
                                                                                Damages. Journal
                                                                                         Journal of
           Valuation Strategies, Thomson Reuters, Jan/Feb 2016

      •                        Industrial Age
           Goodwill: From the Industrial   Age to
                                                to the
                                                    theAge
                                                       AgeofofIntangibles
                                                               Intangibles—
                                                                          – Intellectual Property. Journal
                                                                                                   Journal of
           Valuation Strategies, Thomson Reuters, Sep/Oct 2016

      •   Visiting lecturer in Business Valuation, Capital Markets Appraisers Forum, Jakarta, Indonesia,
           July 2012

      •   Diplomatic mission, Level Two Senior Economic Advisor, International Business Valuation
           Standards, USAID, Indonesian Ministry of Finance, Jakarta, Indonesia, June/July 2012


   Testimony Experience




    MARCUM
    ACCOUNTANTS • ADVISORS
                                                                                                    Page 117
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 122 of 155                                 PageID
                                  #: 11051
   APPENDIX FF —
   APPENDIX    – CURRICULA
                 CURRICULA VITAE


      •   In Re The Marriage of Randall Wayne West, Husband, and Gabriella Antonietta West, Wife, and
           West Family
           West  Family Holdings,
                        Holdings, Int., 5th Judicial
                                            Judicial Circuit,
                                                     Circuit, Lake
                                                              Lake County,
                                                                   County, Florida,
                                                                           Florida, Domestic
                                                                                    Domestic and Family
                                                                                                 Family
           Division

      •   W. Andrew Smith, Plaintiff, vs. Cecilia McGinnis and W.A.S Mine, Inc., A Florida Corporation,
           Defendants, Case No 2015CA-0771,
                                2015CA-0771, in in the Circuit
                                                       Circuit Court
                                                               Court of the Tenth Judicial Circuit in and for
           Polk County, Florida

      •   THOMAS TOOMEY,
           THOMAS       TOOMEY, individually,
                                  individually, and
                                                and as
                                                     as natural
                                                        natural guardian
                                                                guardian of LAUREN
                                                                             LAUREN TOOMEY,
                                                                                        TOOMEY, a minor,
           Plaintiff, vs.
           Plaintiff,     EDWARD M.
                      vs. EDWARD        TOOMEY, individually,
                                     M. TOOMEY,      individually, and
                                                                   and as  Successor Trustee
                                                                       as Successor  Trustee of        Shirley
                                                                                               of the Shirley
           Toomey Revocable
                     Revocable Trust,
                               Trust, Defendant,
                                      Defendant, in
                                                 in the
                                                    the Circuit
                                                        Circuit Court
                                                                Court of the 17th Judicial Circuit in and For
           Broward County, Florida, Probate Division, CASE NO.: PRC 160000322 (60J)

      •                  Marriage —
           Dissolution of Marriage – Maine
                                     MaineDistrict
                                           District Court,
                                                    Court, Portland,
                                                           Portland, ME,
                                                                     ME, Family
                                                                         Family Division, Case Number
           PORDC-FM-2018-836, in re the Marriage of Amy D. and Eugene J. Foley




    MARCUM
    ACCOUNTANTS • ADVISORS
                                                                                                   Page 118
                  Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 123 of 155                                                             PageID
                                                    #: 11052
         G—
APPENDIX G – DESCRIPTIONS
              DESCRIPTIONSOF
                          OFGUIDELINE
                             GUIDELINE PUBLIC
                                       PUBLIC COMPANIES


                  APPENDIX G –- DESCRIPTIONS
                                DESCRIPTIONS OF
                                             OF GUIDELINE PUBLIC COMPANIES

                                                         BOWERS ++ KOBUTA
                                                                    KOBUTA CONSULTING,
                                                                           CONSULTING, INC.
                                                   SUMMARY
                                                   SUMMARY OF
                                                           OF SFEFf'TED
                                                              SELECTED GUIDELINE  PUBLIC COMPANIES.
                                                                        GUIDELINE PUBLIC COMPANIES.

   Company Name                    Ticker                            Description
                                                            Business Description

   AECOM                           NYSE:ACM                 AECOM, together
                                                            AECOM,  together with
                                                                              with its
                                                                                    its subsidiaries,
                                                                                        subsidiaries, delivers
                                                                                                      delivers professional
                                                                                                               professional services
                                                                                                                            services to program and
                                                                                                                                                  and construction
                                                                                                                                                      construction
                                                            management in the Americas, Europe, the Middle East, Africa, and the Asia Asia Pacific.
                                                                                                                                           Pacific.
          Engineering Group Inc.
   Jacobs Engineering              NYSE:J                          Engineering Gump
                                                            Jacobs Engineering Group Inc. provides consulting,
                                                                                                      consulting, technical,
                                                                                                                   technical, scientific, and project delivery services for the
                                                            government and private sectors
                                                                                   sectors in
                                                                                            in the
                                                                                                the United
                                                                                                    United States,
                                                                                                           States,Europe,
                                                                                                                    Europe, Canada,
                                                                                                                            Canada, India, rest of Asia, Australia, New
                                                                     South America,
                                                            Zealand, South America, Mexico, the Middle East, and Africa.

   Fluor Corporation               NYSE:FLR
                                   NYSE:FIR                 Fluor Corporation,
                                                                  Corporation, through
                                                                                through its
                                                                                        its subsidiaries, provides engineering, procurement, construction, fabrication and
                                                            modularization, operation,
                                                            modularization, operation, maintenance
                                                                                       maintenance and
                                                                                                     and asset integrity, and project management services worldwide.
                                                                                                                                                          worldwide.

   MasTec, Inc.                    NYSE:MTZ                 MasTec, Inc., an infrastructure construction company, provides engineering,
                                                                                            construction company,           engineering, building, installation,
                                                                              upgrade services
                                                            maintenance, and upgrade   services for
                                                                                                 forcommunications,
                                                                                                    communications, energy,
                                                                                                                    energy,utility,
                                                                                                                            utility, and
                                                                                                                                     and other
                                                                                                                                         otherinfrastructure
                                                                                                                                               infrastructureprimarily
                                                                                                                                                              primarily in the
                                                            United States and Canada.

   WSP
   W SP Global
        Global Inc.
               Inc.                TSX:WSP
                                   TSX:W SP                 WSP Global
                                                                 GlobalInc.
                                                                        Inc.operates
                                                                             operates as
                                                                                      as aa professional
                                                                                            professional services consulting fine
                                                                                                                             firm in the United States, Canada, the United
                                                            Kingdom, Sweden, Europe, the Middle East, India, Africa,
                                                                                                                Africa, Australia,
                                                                                                                        Australia, Asia,
                                                                                                                                   Asia, New
                                                                                                                                         New Zealand,
                                                                                                                                              Zealand, and
                                                                                                                                                        and internationally.
   Stantec Inc.                    TSX:STN                  Stantec Inc. provides professional
                                                                                  professional consulting
                                                                                                consulting services
                                                                                                            servicesin
                                                                                                                     inthe
                                                                                                                        thearea
                                                                                                                            areaof
                                                                                                                                ofinfrastructure
                                                                                                                                   infrastructureand
                                                                                                                                                 andfacilities
                                                                                                                                                     facilities for
                                                                                                                                                                for clients in
                                                            the public and private sectors in
                                                                                           in Canada, the United States, and internationally.

   Michael Baker Corporation       IQ288890                 Michael Baker
                                                                     Baker Corporation,
                                                                           Corporation,through
                                                                                        through its
                                                                                                 its subsidiaries,
                                                                                                     subsidiaries, provides
                                                                                                                   provides engineering
                                                                                                                            engineering services
                                                                                                                                        services for public
                                                                                                                                                     public and
                                                                                                                                                            and private
                                                                                                                                                                private sector
                                                                                                                                                                        sector
                                                            clients worldwide.
   URS Corporation
       Corporation                 IQ190786                 URS Corporation
                                                            URS  Corporationprovides
                                                                               provides engineering,
                                                                                        engineering, construction,
                                                                                                     construction, and
                                                                                                                   and technical services
                                                                                                                                 services to public agencies and private
                                                            sector clients
                                                            sector clients worldwide.
                                                                           worldwide.

   Tutor Perini Corporation        NYSE:TPC                 Tutor Perini Corporation,
                                                                         Corporation,aaconstruction
                                                                                        construction company, provides
                                                                                                                provides diversified
                                                                                                                         diversified general
                                                                                                                                     general contracting,
                                                                                                                                             contracting, construction
                                                                                                                                                          construction
                                                            management, and
                                                                          and design-build services to private customers and
                                                                                                                          and public
                                                                                                                              public agencies worldwide.
                                                                                                                                               worldwide.
   Tetra Tech, Inc.                NasdaqGS:TTEK            Tetra Tech, Inc. provides
                                                                             provides consulting and engineering services worldwide.
                                                                                                                          worldwide.


   URS Corporation
       Corporation                 IQ190786                 URS Corporation
                                                            URS  Corporationprovides
                                                                               provides engineering,
                                                                                        engineering, construction,
                                                                                                     construction, and
                                                                                                                   and technical services
                                                                                                                                 services to public agencies and private
                                                            sector clients
                                                            sector clients worldwide.
                                                                           worldwide.




MARCUM
 ACCOUNTANTS • ADVISORS
                                                                                                                                                                           Page 119
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 124 of 155                                                                                                                   PageID
                                              #: 11053
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


               AECOM (NYSE:ACM)
               BUSINESS DESCRIPTION
               AECOM, together with its subsidiaries,
               AECOM,                       subsidiaries, delivers
                                                          deliversprofessional
                                                                   professionalservices
                                                                                servicestotoprogram
                                                                                             program andand construction
                                                                                                             constructionmanagement
                                                                                                                            management in  inthe
                                                                                                                                              the Americas,
                                                                                                                                                  Americas, Europe,
                                                                                                                                                             Europe, the
                                                                                                                                                                       the Middle
                                                                                                                                                                           Middle East,
                                                                                                                                                                                   East, Africa,
                                                                                                                                                                                         Africa, and
                                                                                                                                                                                                  and the Asia
                        It operates
               Pacific. It  operatesthrough
                                      throughthree
                                               threesegments:
                                                      segments:Americas,
                                                                  Americas,International,
                                                                             International, and
                                                                                             andAECOM
                                                                                                  AECOMCapital Capital.The
                                                                                                                         Thecompany
                                                                                                                               companyengages
                                                                                                                                         engagesin in planning,consulting,
                                                                                                                                                    planning,     consulting,architectural,
                                                                                                                                                                              architectural, engineering,
                                                                                                                                                                                              engineering, and
               construction management
               construction  management services for commercials
                                                          commercials and
                                                                        and governments
                                                                            governments clients.
                                                                                            clients. It also
                                                                                                        also invests
                                                                                                              invests in
                                                                                                                       in and
                                                                                                                           and develops
                                                                                                                                develops real
                                                                                                                                          realestate
                                                                                                                                               estateprojects.
                                                                                                                                                      projects.InInaddition,
                                                                                                                                                                    addition,the
                                                                                                                                                                              thecompany
                                                                                                                                                                                  companyprovides
                                                                                                                                                                                             providesbuilding
                                                                                                                                                                                                       building
               construction and
               construction  and energy,
                                  energy, as
                                          as well
                                             well as
                                                  as infrastructure
                                                     infrastructure and industrial
                                                                         industrial construction
                                                                                    constructionservices.
                                                                                                  services. ItIt serves  transportation, water,
                                                                                                                 serves transportation,  water, government,
                                                                                                                                                 government, facilities, environmental, and
                                                                                                                                                               facRies, environmental,    and energy
                                                                                                                                                                                               energy sectors.
               The company
               The  company was      formerly known
                                was formerly    known asas AECOM
                                                            AECOM Technology
                                                                      Technobgy Corporation
                                                                                     Corporationand andchanged
                                                                                                          changedits itsname
                                                                                                                          name toto AECOM
                                                                                                                                    AECOM in   in January
                                                                                                                                                  January 2015.
                                                                                                                                                           2015. AECOM
                                                                                                                                                                    AECOM was       founded in
                                                                                                                                                                               was founded        1980 and is
                                                                                                                                                                                               in 1980
               headquartered in
               headquartered   in Los Angeles,
                                       Angeles, California.
                                                California.




                                                   Fiscal Year Ended,
                                                               Ended,          LTM           Fiscal Year Ending,
                                                                                                         Ending,
               FINANCIAL SUMMARY                   9/30/10      9/30/11       9/30/12       9/30/13       9/30/14            COMPANY AND INDUSTRY INFORMATION

               Revenue                               6,546.0      8,037.0      8,218.2       8,294.3       8,511.6           Stock Exchange           NYSE
                Growth (%)                             7.0%        22.8%          N/A          3.2%          2.6%            Website                  http://www.aecom.com
                                                                                                                             Employees                54,000
               FB1TDA
               EBITDA                                  393.1        479.6        433.5         511.0         569.6           Latest Fiscal Quarter    9/30/2012
                 Margin (%)                            6.0%         6.0%         5.3%          6.2%          6.7%            S&P LT Rating            N/A
                                                                                                                             CIQ Primary
                                                                                                                                 PrimaryIndustry
                                                                                                                                           Industry   Construction and Engineering
                                                                                                                                                                       Engineering
               FB1T
               EBIT                                    320.0        376.0        336.8         401.1         441.7           SIC Code                 8711
                 Margin (%)                            4.9%         4.7%         4.1%          4.8%          5.2%                PrimaryIndustry
                                                                                                                             SIC Primary  Industry    Engineering Services

               Net Income                              237.0        276.0        (58.6)        258.2         290.5           Headquarters             300 South
                                                                                                                                                          South Grand
                                                                                                                                                                Grand Avenue, 9th Floor, Los Angeles, California,
                                                                                                                                                                                             Angeles, California,
                Margin (%)                             3.6%         3.4%       (0.7%)          3.1%          3.4%                                     90071, United
                                                                                                                                                      90071, United States
                                                                                                                                                                    States

                                                                As of                                                        PRICE/VOLUME GRAPH
               CAPITAL STRUCTURE                   9/30/10      9/30/11       9/30/12
                                                                                                                             35.00                                                                           6.0

               Share Price                             24.26        17.67        21.16
               Shares Outstanding                      115.0        118.0        111.9                                       30.00                                                                           5.0
                                                                                                                                                                                                           - 5.0
               Market Capitalization
               Market                               2,789.9      2,085.1      2,367.3
               Plus: Total Debt                        931.1      1,162.5      1,069.7                                       25.00




                                                                                                                                                                                                                    Volume (in millions)
               Plus: Preferred Stock                     0.2           -            -                                                                                                                        4.0
               Plus: Minority
                     Minority Interest                  48.5         55.4         55.0
                                                                                                                             20.00
               Less: Cash                             (612.9)      (456.9)      (593.8)                              Price
                                                                                                                                                                                                             3.0
               Enterprise Value                     3,156.9      2,846.0      2,898.3
                                                                                                                             15.00
                                                    Fiscal Year Ended,
                                                                Ended,         LTM           Fiscal Year Ending,
                                                                                                         Ending,                                                                                             2.0
               VALUATION MULTIPLE                  9/30/10       9/30/11      9/30/12       9/30/13       9/30/14            10.00

               EV / Revenue                         0.5a
                                                    0.5x          0.4a
                                                                  0.4x         0.4a
                                                                               0.4x          0.3a
                                                                                             0.3x          0.3a
                                                                                                           0.3x
                                                                                                                                                                                                             1.0
                Growth (%)                          2%           -27%             N/A        -1%           -3%                 5.00

               EV / EBITDA
                    FB11DA                          8.0x
                                                    8.0a          5.9x
                                                                  5.9a         6.7x          5.7x
                                                                                             5.7a          5.1a
                                                                                                           5.1x
                 Growth (%)                         -5%          -26%             N/A        -4%          -10%                 0.00                                                                          0.0
                                                                                                                                  12/10 3/11
                                                                                                                                  12/10 3/11 6/11
                                                                                                                                              6/11           9/11 12/11
                                                                                                                                                             9/11 12/11 3/12  6/12 9/12
                                                                                                                                                                        3/12 6/12   9/12
               EV // EBIT
                     EMT                            9.9x
                                                    9.9a          7.6x
                                                                  7.6a         8.6x
                                                                               8.6a          7.2x
                                                                                             7.2a          6.6x
                                                                                                           6.6a
                Growth (%)                         -10%          -23%             N/A        -5%           -9%                               Volume          -NYSE:ACM
                                                                                                                                                                NYSE:ACMPrice
                                                                                                                                                                         Price




 MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                           Page 120
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 125 of 155                                                                                                                 PageID
                                              #: 11054
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


                     Engineering Group Inc. (NYSE:J)
              Jacobs Engineering            (NYSE J)
              BUSINESS DESCRIPTION
                      Engineering Group
              Jacobs Engineering    Group Inc. provides
                                                  provides consulting,
                                                             consulting, technical,
                                                                            technical,scientific,
                                                                                          scientific,and
                                                                                                      andproject
                                                                                                          projectdelivery
                                                                                                                  deliveryservices
                                                                                                                            servicesfor
                                                                                                                                      for the
                                                                                                                                           the government
                                                                                                                                               government and
                                                                                                                                                            and private
                                                                                                                                                                 private sectors in the United States, Europe,
                                                                                                                                                                                                         Europe,
              Canada, India, rest of
                                   of Asia,
                                      Asia,Australia,
                                             Australia, New
                                                          NewZealand,
                                                                  Zealand,South
                                                                             SouthAmerica,
                                                                                    America,Mexico,
                                                                                                Mexico,thetheMiddle
                                                                                                              Middle East,
                                                                                                                      East,and
                                                                                                                            andAfrica.
                                                                                                                                 Africa.The
                                                                                                                                          Thecompany
                                                                                                                                                companyoperates
                                                                                                                                                          operatesinintwo
                                                                                                                                                                        twosegments,
                                                                                                                                                                            segments,Critical
                                                                                                                                                                                       CriticalMission
                                                                                                                                                                                                MissionSolutions
                                                                                                                                                                                                        Solutions
                  People &
              and People   & Places
                              PlacesSolutions.
                                       Solutions.The
                                                   TheCritical
                                                         CriticalMission
                                                                    MissionSolutions
                                                                              Solutions segment
                                                                                           segment provides
                                                                                                     provides cybersecurity,
                                                                                                               cybersecurity, data
                                                                                                                               dataanalytics,
                                                                                                                                     analytics,systems
                                                                                                                                                 systemsand
                                                                                                                                                          andsoftware
                                                                                                                                                              softwareapplication
                                                                                                                                                                          applicationintegration
                                                                                                                                                                                      integration and
                                                                                                                                                                                                   andconsulting,
                                                                                                                                                                                                       consulting,
              enterprise and mission IT, engineering
                                          engineering andand design,
                                                               design, nuclear,
                                                                         nuclear,enterprise
                                                                                  enterprise level
                                                                                               leveloperations
                                                                                                      operationsand
                                                                                                                 andmaintenance,
                                                                                                                     maintenance, and
                                                                                                                                    and other
                                                                                                                                         other technical consulting
                                                                                                                                                          consulting solutions.
                                                                                                                                                                       solutions.The
                                                                                                                                                                                 The People
                                                                                                                                                                                      People & Places
                                                                                                                                                                                                 Places Solutions
                                                                                                                                                                                                        Solutions
                       offers data
              segment offers  dataanalytics,
                                    analytics,artificial
                                               artificialintelligence
                                                          intelligence and
                                                                         and automation, software
                                                                                             software development,
                                                                                                       development, digitally
                                                                                                                     digitally driven
                                                                                                                               driven consulting,
                                                                                                                                      consulting,planning
                                                                                                                                                    planningand
                                                                                                                                                             andarchitecture,
                                                                                                                                                                 architecture,program
                                                                                                                                                                                programmanagement,
                                                                                                                                                                                          management, and
                                                                                                                                                                                                        and other
                        consulting solutions.
              technical consulting solutions. The
                                               The company
                                                     company is  is also involved
                                                                          involved inin the
                                                                                         the management                       wind-tunnel design-build
                                                                                             management and execution of wind-tunnel        design-build projects;
                                                                                                                                                         projects; and design-build
                                                                                                                                                                         design-buildfor
                                                                                                                                                                                      for water
                                                                                                                                                                                          water and construction
              management. Jacobs
                            Jacobs Engineering
                                     Engineering Group Inc. was founded founded in 1947 and is headquartered in Dallas, Texas.




                                                   Fiscal Year Ended,
                                                               Ended,          LTM           Fiscal Year Ending,
              FINANCIAL SUMMARY                   10/1/10       9/30/11       9/28/12       9/30/13       9/30/14          COMPANY AND INDUSTRY INFORMATION

              Revenue
              Resenue                                9,915.5     10,381.7     10,893.8       12,010.9      13,143.8       Stock Exchange           NYSE
                Growth (%)                           -13.5%         4.7%          N/A         15.7%           9.4%        Website                  http://www.jacobs.com
                                                                                                                                                   http://www.iacobs.com
                                                                                                                          Employees                52,000
              FBI DA
              EBITDA                                   540.9        628.5        695.4         780.2          834.6       Latest Fiscal Quarter    9/28/2012
                Margin (%)                             5.5%         6.1%         6.4%          6.5%           6.3%        S&P LT Rating            N/A
                                                                                                                          CIQ Primary
                                                                                                                              PrimaryIndustry
                                                                                                                                        Industry   Construction and Engineering
              EBIT                                     452.4        534.1        596.1         675.0          732.7       SIC Code                 7370
                Margin (%)                             4.6%         5.1%         5.5%          5.6%           5.6%        SIC Primary
                                                                                                                              PrimaryIndustry
                                                                                                                                       Industry              Programming,Data
                                                                                                                                                   Computer Programming,      DataProcessing,
                                                                                                                                                                                   Processing, And
                                                                                                                                                                                               And Other Computer
                                                                                                                                                   Related Services
              Net Income                               246.0        331.0        379.0         429.2          467.2        Headquarters            1999 Bryan
                                                                                                                                                         Bryan Street, Suite 1200,
                                                                                                                                                                             1200, Dallas, Texas, 75201, United
                                                                                                                                                                                                         United
                Margin (%)                             2.5%         3.2%         3.5%          3.6%           3.6%                                 States

                                                                As of                                                     PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                   10/1/10       9/30/11       9/28/12
                                                                                                                              60.00                                                                        6.0

              Share Price                              39.01        32.29         40.43
              Shares Outstanding                       125.8        127.2         128.7                                       50.00                                                                        5.0
              Market Capitalization                 4,907.1      4,108.4       5,203.0
              Plus: Total Debt                          79.9        568.1         528.3




                                                                                                                                                                                                                 Volume (in millions)
                                                                                                                                                                                                                 in
              Plus: Preferred
                    Preferred Stock
                              Stock                       -            -             -                                        40.00                                                                        4.0     g
              Plus: Minority
                    Minority Interest                    5.9         10.4          45.3
              Less: Cash                              (938.8)      (905.6)     (1,032.5)
                                                                                                                      Price                                                                                         E
                                                                                                                              30.00                                                                        3.0
                                                                                                                                                                                                           3.0 .c
              Enterprise Value                      4,054.0      3,781.3       4,744.1                                0.
                                                                                                                                                                                                                    E
                                                   Fiscal Year Ended,
                                                               Ended,          LTM           Fiscal Year Ending,              20.00                                                                        2.0
              VALUATION MULTIPLE                  10/1/10       9/30/11       9/28/12       9/30/13       9/30/14

              EV / Revenue
                   Resenue                          0.4x          0.4x         0.4x           0.4x          0.4x              10.00                                                                        1.0
               Growth (%)                           6%           -II%
                                                                 -11%             N/A         8%            -9%
              EV // EBITDA
                    EM MA                          7.5x           6.0x          6.8x          ism(
                                                                                              nmf           ism(
                                                                                                            nmf
                                                                                                                               0.00                                                                        0.0
               Growth (%)                          20%           -20%              N/A        N/A           N/A
                                                                                                                                  12/10  3/11
                                                                                                                                  12 10 3/11       6/11
                                                                                                                                                   6/11   9/11
                                                                                                                                                          9/11     12/11
                                                                                                                                                                   12/11    3/12     6/12     9/12
              EV / EBIT                            9.0x           7.1x         8.0x          7.0x           6.5x
               Growth (%)                          26%           -21%             N/A        -1%            -8%                             Volume               NYSE:JPrice
                                                                                                                                                             - NYSE:J   Price




 MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                        Page 121
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 126 of 155                                                                                                                 PageID
                                              #: 11055
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


              Fluor Corporation (NYSE:FLR)
              BUSINESS DESCRIPTION
              Fluor Corporation,
              Fluor Corporation, through
                                 through its
                                          its subsidiaries,
                                              subsidiaries, provides
                                                            provides engineering,
                                                                     engineering,procurement,
                                                                                    procurement, construction,
                                                                                                    construction,fabrication
                                                                                                                   fabrication and
                                                                                                                               and modularization,
                                                                                                                                    modularization,operation,
                                                                                                                                                     operation,maintenance
                                                                                                                                                                 maintenanceand
                                                                                                                                                                             and asset integrity, and
                                                                                                                                                                                 asset integrity,
              project management
              project management services    worldwide. ItIt operates through
                                    services worldwide.               through six
                                                                               six segments: Energy
                                                                                                 Energy & Chemicals;
                                                                                                              Chemicals; Mining
                                                                                                                          Mining & Industrial;
                                                                                                                                     Industrial; Infrastructure
                                                                                                                                                 Infrastructure & Power;
                                                                                                                                                                    Power;Government;
                                                                                                                                                                            Government; Diversified
                                                                                                                                                                                          Diversified
              Services; and Other.
                            Other. The
                                    The Energy
                                         Energy&&Chemicals
                                                    Chemicalssegment
                                                                segmentoffers
                                                                         offersa arange
                                                                                    rangeofofdesign,
                                                                                               design,engineering,
                                                                                                        engineering,procurement,
                                                                                                                     procurement,construction,
                                                                                                                                   construction,fabrication,
                                                                                                                                                 fabrication, and
                                                                                                                                                              and project management services inin the
              upstream,  midstream, downstream,
              upstream, midstream,    downstream, chemical,
                                                    chemical, petrochemical,
                                                               petrochemical,offshore
                                                                              offshore and
                                                                                        and onshore
                                                                                            onshore oil
                                                                                                     oil and      production, and liquefied
                                                                                                         and gas production,         liquefied natural
                                                                                                                                                 natural gas      pipeline markets.
                                                                                                                                                         gas and pipeline                 Mining &
                                                                                                                                                                            markets. The Mining
              Industrial segment
              Industrial segment provides
                                   provides design,
                                             design,engineering,
                                                     engineering,procurement,
                                                                    procurement,construction, and
                                                                                  construction,    project
                                                                                                 and        management
                                                                                                      project management   services
                                                                                                                             services  totothe
                                                                                                                                            themining
                                                                                                                                                miningand andmetals,
                                                                                                                                                              metals, life
                                                                                                                                                                       life sciences,      advanced
                                                                                                                                                                            sciences, and advanced
              manufacturing and
              manufacturing   and technologies
                                  technologies sectors.
                                                sectors. The                  Powersegment
                                                         The Infrastructure & Power   segmentoffers
                                                                                               offersdesign,
                                                                                                      design,engineering,
                                                                                                              engineering, procurement,
                                                                                                                            procurement, construction,
                                                                                                                                             construction, and project management services to the
                                     The Government
              infrastructure sector. The Government segment
                                                       segment provides
                                                                provides engineering
                                                                         engineering and construction services, logistics,
                                                                                                                logistics, and
                                                                                                                           and life-support
                                                                                                                               life-supportservices,
                                                                                                                                               services, as
                                                                                                                                                         as well as contingency
                                                                                                                                                                    contingency operations
                                                                                                                                                                                  operations support
                                                                                                                                                                                             support
                                        sector. ItIt also
              services to the defense sector.        also offers
                                                          offers support
                                                                  support services
                                                                          services to
                                                                                    to the
                                                                                        the United
                                                                                            United States
                                                                                                   States (U.S.)
                                                                                                          (U.S.) intelligence
                                                                                                                  intelligence community,
                                                                                                                               community,the theU.S.
                                                                                                                                                 U.S. Department
                                                                                                                                                      Department of
                                                                                                                                                                  of Energy
                                                                                                                                                                     Energy and    National Nuclear Security
                                                                                                                                                                              andNational
              Administration, and
              Administration,    andthe
                                     the U.S.
                                         U.S. Department of Homeland Security.Security. The Diversified
                                                                                               Diversified Services
                                                                                                           Services segment provides
                                                                                                                                provides asset maintenance and asset
                                                                                                                                                                 asset integrity
                                                                                                                                                                        integrity services to the
                                                                                                                                                                                              the oil
                                                                                                                                                                                                  oil and gas,
              chemicals, life
                          life sciences,
                               sciences, power, mining
                                                   miningandandmetals,
                                                                 metals,consumer
                                                                         consumer products,
                                                                                     products,and
                                                                                                andmanufacturing
                                                                                                    manufacturingindustries;
                                                                                                                     industries;and
                                                                                                                                 andstaffing
                                                                                                                                     staffingservices.
                                                                                                                                              services.The
                                                                                                                                                       TheOther
                                                                                                                                                           Other segment
                                                                                                                                                                 segment researches,    develops, licenses,
                                                                                                                                                                            researches, develops,

                                                  Fiscal Year Ended,
                                                  Fiscal                      LTM          Fiscal Year Ending,
                                                                                           Fiscal
              FINANCIAL SUMMARY                  12/31/09      12/31/10     12/31/11      12/31/12      12/31/13       COMPANY AND INDUSTRY INFORMATION

              Revenue                              21,990.3     20,849.3     23,381.4      27,732.0      29,429.6     Stock
                                                                                                                      Stock Exchange               NYSE
                                                                                                                                                   NYSE
               Growth (%)                            -1.5%        -5.2%
                                                                  -5.2%          N/A
                                                                                 N/A        33.0%           6.1%      Website                      http://www.fluor.com
                                                                                                                                                   http://www.fluor.com
                                                                                                                      Employees                    50,182
              EMMA
              EBITDA                                1,304.6        739.6      1,187.4       1,271.2       1,384.8     Latest Fiscal Quarter        9/30/2012
                Margin (%)
               Margin                                 5.9%         3.5%         5.1%          4.6%          4.7%      S&P LT Rating                N/A
                                                                                                                                                   N/A
                                                                                                                      CIQ Primary
                                                                                                                          Primary Industry
                                                                                                                                    Industry       Construction and
                                                                                                                                                   Construction  and Engineering
              EBIT                                  1,122.6        549.0        985.5       1,079.7       1,183.6     SIC Code                     1600
                Margin (%)
               Margin                                 5.1%         2.6%         4.2%          3.9%          4.0%      SIC Primary
                                                                                                                          PrimaryIndustry
                                                                                                                                   Industry        Heavy Construction Other Than
                                                                                                                                                                              Than Building
                                                                                                                                                                                     Building Construction
                                                                                                                                                   Contractors
              Net Income                              691.1       357.5         593.7         623.1         696.0     Headquarters                 6700 Las
                                                                                                                                                   6700  Las Colinas
                                                                                                                                                             Colinas Boulevard, Irving,Texas,
                                                                                                                                                                     Boulevard, Irving, Texas, 75039,
                                                                                                                                                                                               75039, United States
                Margin (%)
               Margin                                 3.1%        1.7%
                                                                  1.7%          2.5%          2.2%          2.4%

                                                               As of
                                                                   of                                                  PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                  12/31/09      12/31/10     12/31/11
                                                                                                                            80.00
                                                                                                                            80 .VV                                                                           10.0
              Share Price                             45.04        66.26        50.25                                                                                                                        9.0
                                                                                                                            70.00
                                                                                                                            70 .00
              Shares Outstanding                      180.9        181.0        174.6
              Market Capitalization                8,146.0     11,9923
                                                               11,992.3      8,771.8                                                                                                                         8.0
                                                                                                                            60.00
                                                                                                                            60 .00
              Plus: Total Debt                        127.5        114.5        533.0




                                                                                                                                                                                                                               millions))
                                                                                                                                                                                                                    Volume (in millions
                                                                                                                                                                                                             7.0
              Plus: Preferred
              Plus: Preferred Stock                      -            -            -
              Plus: Minority
                    Minority Interest                  28.4         31.6         64.4
                                                                                                                            50.00
                                                                                                                            50 .00                                                                           6.0
              Less: Cash                           (2,290.6)    (2,328.3)    (2,257.8)                              Price
              Enterprise Value                     6,011.3
                                                   6,0113       9,810.1      7,1113
                                                                             7,111.3                                        40.00
                                                                                                                            40 .00                                                                           5.0
                                                                                                                    0.
                                                                                                                            30.00
                                                                                                                                                                                                             4.0
                                                  Fiscal Year Ended,
                                                  Fiscal                     LTM           Fiscal Year Ending,
                                                                                           Fiscal                           30 .00
              VALUATION MULTIPLE                 12/31/09      12/31/10     12/31/11      12/31/12      12/31/13                                                                                             3.0
                                                                                                                            20.00
                                                                                                                            20 .00
              EV / Revenue                         0.3x
                                                   03x          0.5x
                                                                03x           0.3x
                                                                              03x           0.3x
                                                                                            03x           0.2x                                                   1110412.0
               Growth (%)                          -3%
                                                   -3%          72%              N/A
                                                                                 N/A       -46%           -6%               10.00
                                                                                                                            10 .00    ,                                                       it     1   1
                                                                                                                                                                                                             1.0
              EV
              EV // EBITDA
                    EMMA                           4.6x         13.3x
                                                               133x           6.0x          5.6x          5.1x
                                                                                                                               flfl
               Growth (%)                         -14%
                                                  -14%         188%
                                                               188%              N/A
                                                                                 N/A       -58%           -8%
                                                                                                          -8%                0.00
                                                                                                                             0                                                                               0.0
                                                                                                                                12/10     3/11
                                                                                                                                          3/11   6/11 9/11 12/11
                                                                                                                                                 6/11 9/11 12/11 3/12
                                                                                                                                                                 3/12 6/12
                                                                                                                                                                       6/12 9/12
                                                                                                                                                                             9/12
              EV / EBIT                            5.4x         17.9x         7.2x          6.6x          6.0x
               Growth (%)                         -14%
                                                  -14%          234%             N/A
                                                                                 N/A       -63%           -9%
                                                                                                          -9%                             Volume            - NYSE:FL R Price
                                                                                                                                                                NYSE:FLR Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                            Page 122
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 127 of 155                                                                                                                         PageID
                                              #: 11056
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


               MasTec,
               MasTec, Inc.
                       Inc. (NYSE:MTZ)
                            (NYSE:MTZ)
              BUSINESS DESCRIPTION
              MasTec, Inc.,
                         Inc., an
                               aninfrastructure
                                   infrastructureconstruction
                                                    constructioncompany,
                                                                   company,provides
                                                                               providesengineering,
                                                                                           engineering,building,
                                                                                                          building, installation,
                                                                                                                     installation, maintenance,
                                                                                                                                    maintenance, andand upgrade
                                                                                                                                                        upgrade services for  for communications,
                                                                                                                                                                                   communications, energy,
                                                                                                                                                                                                      energy, utility,
                                                                                                                                                                                                              utility, and
              other infrastructure primarily
                                     primarily in
                                                in the
                                                    the United
                                                        United States
                                                                States and Canada. It operates
                                                                                          operates through
                                                                                                     through five
                                                                                                               five segments:
                                                                                                                    segments: Communications,
                                                                                                                                  Communications, Oil Oil and
                                                                                                                                                          and Gas, Electrical Transmission,
                                                                                                                                                                                  Transmission, Power
                                                                                                                                                                                                 Power Generation and
              Industrial,
              Industrial, and
                           and Other. The
                                        The company
                                             company builds
                                                          builds underground
                                                                 underground and overhead
                                                                                       overhead distribution
                                                                                                   distribution systems,
                                                                                                                  systems, including
                                                                                                                              includingtrenches,
                                                                                                                                          trenches, conduits,
                                                                                                                                                     conduits,cell
                                                                                                                                                                cell towers,
                                                                                                                                                                      towers, cable,
                                                                                                                                                                               cable, and power lines,
                                                                                                                                                                                                   lines, which
                                                                                                                                                                                                          which provide
                                                                                                                                                                                                                  provide
              wireless and wireline/fiber
                             wireline/fiber communications;
                                             communications; natural
                                                                   natural gas,
                                                                           gas, crude oil,
                                                                                         oil, and refined product transport pipelines;
                                                                                                                                  pipelines; electrical power generation,
                                                                                                                                                                 generation, transmission,
                                                                                                                                                                               transmission, and distribution
                                                                                                                                                                                                   distribution systems;
                      generation infrastructure,
              power generation      infrastructure, such
                                                      such as  renewable energy,
                                                            as renewable    energy; heavy industrial
                                                                                                industrial plants;
                                                                                                            plants;compressor
                                                                                                                      compressorand  and pump
                                                                                                                                          pump stations,
                                                                                                                                                 stations,and
                                                                                                                                                            and treatment
                                                                                                                                                                 treatment plants;
                                                                                                                                                                              plants; water
                                                                                                                                                                                      water and sewer
                                                                                                                                                                                                  sewer infrastructure,
                                                                                                                                                                                                          infrastructure,
              including water
              including   water pipelines;
                                pipelines;and
                                            and other
                                                 other civil
                                                        civilconstruction
                                                              constructioninfrastructure.
                                                                            infrastructure. It also installs
                                                                                                      installs electrical
                                                                                                                electrical and other energy
                                                                                                                                        energy distribution
                                                                                                                                                distribution and transmission
                                                                                                                                                                   transmission systems, power generation
                                                                                                                                                                                                    generation facilities,
                                                                                                                                                                                                                facilities,
                           aerial fiber
              buried and aerial   fiber optic
                                        optic and
                                               and other
                                                     other cables,
                                                           cables, and
                                                                     andsatellite
                                                                         satellite dishes,
                                                                                    dishes, as
                                                                                             as well
                                                                                                wellas
                                                                                                     as home
                                                                                                         home automation
                                                                                                                 automation and and energy
                                                                                                                                    energy management
                                                                                                                                             managementsolutions.
                                                                                                                                                            solutions. In
                                                                                                                                                                        In addition,
                                                                                                                                                                           addition, the company offers maintenance
              and upgrade
                   upgrade support
                              support services
                                        services comprising
                                                    comprising maintenance
                                                                  maintenance of   of customers'
                                                                                       customers’distribution
                                                                                                     distribution facilities,
                                                                                                                    facilities, networks,
                                                                                                                                 networks, and infrastructure,
                                                                                                                                                  infrastructure, including
                                                                                                                                                                     including natural         and petroleum
                                                                                                                                                                                 natural gas and     petroleum pipeline,
                                                                                                                                                                                                                 pipeline,
              communications,
              communications,electrical
                                   electricaldistribution
                                               distributionand
                                                             andtransmission,
                                                                   transmission, power
                                                                                    powergeneration,
                                                                                             generation,andandheavy
                                                                                                                heavycivil
                                                                                                                        civilinfrastructure;
                                                                                                                               infrastructure;emergency
                                                                                                                                                emergencyservices
                                                                                                                                                             servicesfor foraccidents
                                                                                                                                                                             accidentsoror storm
                                                                                                                                                                                           storm damage;           routine
                                                                                                                                                                                                  damage; and routine
              replacements andand upgrades
                                   upgrades toto overhauls.
                                                 overhauls. Its
                                                              Itscustomers
                                                                  customersinclude
                                                                              include public
                                                                                        public and
                                                                                                and private
                                                                                                     private energy
                                                                                                              energyproviders,
                                                                                                                       providers, pipeline
                                                                                                                                    pipeline operators, wireless and wireline/fiber service providers, broadband

                                                     Fiscal
                                                     Fiscal Year Ended,           LTM            Fiscal
                                                                                                 Fiscal Year Ending,
              FINANCIAL SUMMARY                     12/31/10      12/31/11       9/30/12       12/31/12       12/31/13       COMPANY AND INDUSTRY INFORMATION

              Revenue                                  2,143.0      2,831.3        3,526.0       3,706.9        3,925.3      Stock Exchange             NYSE
                Growth (%)                              32.0%        32.1%            N/A         30.9%           5.9%       Website                    http://www.mastec.com
                                                                                                                             Employees                  18,000
              FBITDA
              EBITDA                                    201.5         240.5         275.8          323.3          392.7      Latest Fiscal Quarter      9/30/2012
                Margin (%)                              9.4%
                                                        9.4%          8.5%          7.8%           8.7%          10.0%       S&P LT Rating              N/A
                                                                                                                             CIQ Primary
                                                                                                                                 Primary Industry
                                                                                                                                           Industry     Construction and Engineering
              EBIT                                      144.5         166.4         189.3          237.1          295.3      SIC Code                   1623
                Margin (%)                              6.7%
                                                        6.7%          5.9%          5.4%           6.4%
                                                                                                   6.4%           7.5%       SIC Primary
                                                                                                                                 PrimaryIndustry
                                                                                                                                          Industry      Water, Sewer, Pipeline,
                                                                                                                                                                       Pipeline, and
                                                                                                                                                                                 and Communications
                                                                                                                                                                                     Communicationsand and Power
                                                                                                                                                                                                           PowerLine
                                                                                                                                                                                                                   line
                                                                                                                                                        Construction
              Net Income                                  90.5        106.0           79.6         120.6          156.3      Headquarters               800 South Douglas Road,
                                                                                                                                                                            Road, 12th
                                                                                                                                                                                   12th Floor,
                                                                                                                                                                                        Floor, Coral Gables, Florida,
                Margin (%)                               4.2%
                                                         4.2%         3.7%           2.3%          3.3%           4.0%                                  33134, United
                                                                                                                                                        33134,  United States
                                                                                                                                                                       States

                                                                  As  of
                                                                   As of                                                     PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                     12/31/10      12/31/11       9/30/12
                                                                                                                                   30.00                                                                             9.0
              Share Price                                14.59        17.37         19.70                                                                                                                           8.0
                                                                                                                                                                                                                  - 8.0
              Shares Outstanding                          90.9         86.7          82.0                                          25.00
              Market
              Market Capitalization                   1,326.0      1,506.3       1,615.0                                                                                                                             7.0
              Plus: Total Debt                           412.6        494.7         453.0




                                                                                                                                                                                                                           Volume (in millions)
              Plus: Preferred
                    Preferred Stock
                              Stock                         -            -             -                                           20.00                                                                             6.0
              Plus: Minority
                    Minority Interest
                              Interest                     0.1          0.1           0.0
              Less: Cash                                (159.6)        (7.4)        (10.5)                                 Price                                                                                     5.0
              Enterprise Value                        1,579.0      1,993.6       2,057.6                                           15.00
                                                                                                                          o.                                                                                         4.0
                                                     Fiscal Year Ended,
                                                                 Ended,           LTM           Fiscal
                                                                                                Fiscal Year Ending,
                                                                                                                                   10.00                                                                             3.0
              VALUATION MULTIPLE                    12/31/10      12/31/11       9/30/12       12/31/12      12/31/13

              EV // Revenue                           0.7x          0.7x          0.6x            0.6x          0.5x                                                                                                 2.0
                                                                                                                                    5.00
                Growth (%)                           -14%
                                                     -14%           -4%              N/A         -21%           -6%
                                                                                                                                                                                                                     1.0
                   FBITDA
              EV / EBITDA                             7.8x          8.3x          7.5x            6.4x          5.2x
                Growth (%)                           -16%
                                                     -16%           6%               N/A         -23%          -18%                 0.00                                                                             0.0
                                                                                                                                       12/10   3/11     6/11 9/11 12/11
                                                                                                                                                        6/11 9/11 12/11 3/12
                                                                                                                                                                        3/12 6/12
                                                                                                                                                                              6/12 9/12
                                                                                                                                                                                    9/12
              EV / EBIT                              10.9x         12.0x          10.9x           8.7x          7.0x
                Growth (%)                           -22%
                                                     -22%          10%               N/A         -28%          -20%                            Volume                  NYSE:MTZ
                                                                                                                                                                       NYSE: MTZPrice
                                                                                                                                                                                Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                                  Page 123
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 128 of 155                                                                                                                         PageID
                                              #: 11057
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


               WSP Global Inc. (TSX:WSP)
               BUSINESS DESCRIPTION
                      Global Inc. operates as
               WSP Global                       as aaprofessional
                                                      professional services
                                                                      services consulting
                                                                                consulting firm in the United
                                                                                                         United States,
                                                                                                                  States, Canada,
                                                                                                                           Canada, thethe United
                                                                                                                                          United Kingdom,
                                                                                                                                                    Kingdom, Sweden, Europe, the Middle   Middle East, India,
                                                                                                                                                                                                          India, Africa,
               Australia, Asia,
               Australia,  Asia, New Zealand,
                                         Zealand, andand internationally.
                                                          internationally. The
                                                                            The company
                                                                                  company advises,
                                                                                             advises, plans,
                                                                                                       plans, designs,
                                                                                                               designs, and               projects for
                                                                                                                         and manages projects       for rail
                                                                                                                                                          railtransit,
                                                                                                                                                               transit,aviation,
                                                                                                                                                                        aviation, highways,
                                                                                                                                                                                  highways, bridges,
                                                                                                                                                                                              bridges, tunnels,
                                                                                                                                                                                                        tunnels, water,
               maritime, and
               maritime,   and urban
                               urban infrastructure
                                       infrastructure forfor public
                                                             public and
                                                                     and private
                                                                          private clients,
                                                                                   clients, construction
                                                                                            constructioncontractors,
                                                                                                          contractors,andandother
                                                                                                                              other partners.
                                                                                                                                     partners. It also provides
                                                                                                                                                          provides engineering
                                                                                                                                                                    engineering andand consultancy
                                                                                                                                                                                        consultancy services,
                                                                                                                                                                                                     services, such as
               decarbonisation strategies, SMART
                                               SMART building
                                                          building design,
                                                                    design, structural and mechanical, electrical, and plumbing
                                                                                                                            plumbing engineering
                                                                                                                                        engineering services.        addition, the
                                                                                                                                                       services. In addition,   the company
                                                                                                                                                                                    company works with and advises
               businesses and
                            and governments
                                governments in   in various
                                                     various areas
                                                              areasofofenvironmental
                                                                         environmentalconsultancy.
                                                                                         consultancy.Further,
                                                                                                        Further,ititprovides
                                                                                                                     provideslong-term
                                                                                                                               long-termoperational
                                                                                                                                           operationalmanagement
                                                                                                                                                          managementsupport
                                                                                                                                                                         support services
                                                                                                                                                                                   servicescomprising
                                                                                                                                                                                            comprising first
                                                                                                                                                                                                         first feasibility
                                                                                                                                                                                                                feasibility
               studies; advisory services, which comprise technical, financial, and     and environmental issues,
                                                                                                             issues, as well as
                                                                                                                              as engineering
                                                                                                                                  engineering design
                                                                                                                                                design and
                                                                                                                                                         and energy
                                                                                                                                                               energysimulations.
                                                                                                                                                                       simulations. Additionally,
                                                                                                                                                                                     Additionally, the
                                                                                                                                                                                                   the company plans,
               designs, and supports
                             supports the development
                                            development of   of pipelines
                                                                pipelinesand
                                                                           andgas
                                                                                gas networks;
                                                                                    networks; and
                                                                                                and offers
                                                                                                    offers services to maintain
                                                                                                                         maintain the
                                                                                                                                   the integrity
                                                                                                                                        integrityofof critical
                                                                                                                                                      criticalassets,
                                                                                                                                                                assets, and obtain
                                                                                                                                                                            obtain permits
                                                                                                                                                                                    permits and
                                                                                                                                                                                             and consent for clients in
                   mining, and
               the mining,  and oil
                                 oiland
                                     andgas
                                          gas industries.
                                               industries.ItItalso
                                                              alsoprovides
                                                                    providesaarange
                                                                                range of
                                                                                       of consulting
                                                                                          consultingand
                                                                                                      andengineering
                                                                                                           engineeringservices,
                                                                                                                         services,such
                                                                                                                                    such as
                                                                                                                                          as strategic
                                                                                                                                             strategic studies, concept design,
                                                                                                                                                                            design, and productivity
                                                                                                                                                                                         productivity analysis,
                                                                                                                                                                                                       analysis, asas well
                   engineering, procurement,
               as engineering,   procurement, and        construction management
                                                    and construction     management contract
                                                                                        contract services       the food
                                                                                                  services to the     food and
                                                                                                                            andbeverages,
                                                                                                                                 beverages,pharmaceutical
                                                                                                                                                pharmaceuticaland  andbiotechnology,
                                                                                                                                                                         biotechnology, automotive,
                                                                                                                                                                                          automotive, and
                                                                                                                                                                                                        and chemicals
                                                                                                                                                                                                               chemicals
                              addition, the
               industries. In addition,  the company
                                             company offers strategic advisory
                                                                           advisory services
                                                                                     services comprising
                                                                                               comprising planning and advisory, management,
                                                                                                                                       management, and technology and     and sustainability
                                                                                                                                                                               sustainabilityservices.
                                                                                                                                                                                              services. The
                                                                                                                                                                                                        The company

                                                      Fiscal Year Ended,
                                                                  Ended,           LTM           Fiscal Year Ending,
                                                                                                             Ending,
               FINANCIAL SUMMARY                    12/31/10       12/31/11       9/29/12       12/31/12      12/31/13         COMPANY AND INDUSTRY INFORMATION

               Revenue                                   583.6         641.3         931.5        1,025.0        1,695.1      Stock Exchange            TSX
                 Growth (%)                             27.9%          9.9%           N/A          59.8%
                                                                                                   59.8%          65.4%
                                                                                                                  65.4%       Website                   http://www.wsp.com
                                                                                                                              Employees                 47,100
               FBI DA
               EBITDA                                     86.4          83.6         100.9          118.1         193.6       Latest Fiscal Quarter     9/29/2012
                 Margin (%)                             14.8%         13.0%         10.8%          11.5%
                                                                                                   11.5%         11.4%
                                                                                                                 11.4%        S&P LT Rating             N/A
                                                                                                                              CIQ Primary
                                                                                                                                  Primary Industry
                                                                                                                                            Industry    Construction and Engineering
               EBIT                                       63.1          62.3          71.1           87.0         145.7       SIC Code                  8711
                 Margin (%)                             10.8%          9.7%          7.6%           8.5%          8.6%
                                                                                                                  8.6%        SIC Primary
                                                                                                                                  Primary Industry
                                                                                                                                           Industry     Engineering Services

               Net Income                                  51.2         49.3          34.2           54.5           97.7       Headquarters             1600 Rene-Levesque
                                                                                                                                                        1600 Rene-Levesque Boulevard
                                                                                                                                                                           Boulevard West, 11th Floor, Montreal,
                 Margin (%)                               8.8%         7.7%          3.7%           5.3%
                                                                                                    5.3%           5.8%
                                                                                                                   5.8%                                 Quebec, H3H
                                                                                                                                                        Quebec, H3H 1P9, Canada
                                                                                                                                                                         Canada

                                                                   As of                                                      PRICE/VOLUME GRAPH
               CAPITAL STRUCTURE                    12/31/10       12/31/11       9/29/12
                                                                                                                                   40.00                                                                            2.5

               Share Price                               30.60         25.89         22.93                                         35.00
               Shares Outstanding                         27.2          26.2          36.7
               Market Capitalization
                        Calitalization                  831.1
                                                        8311          679.2         841.0                                                                                                                           2.0
                                                                                                                                   30.00
               Plus: Total Debt                           75.3          76.0         273.1




                                                                                                                                                                                                                          Volume (in millions)
               Plus: Preferred
                     Preferred Stock                        -             -             -
                                                                                                                                   25.00                                                                            1.5
               Plus: Minority
                     Minority Interest                      -            0.1           2.2
               Less: Cash                                (27.1)       (141.6)        (62.4)                                Price
               Enterprise Value                         879.3         613.7       1,053.9                                          20.00
                                                                                                                           o.
                                                                                                                                                                                                                    1.0
                                                                 Ended,
                                                     Fiscal Year Ended,            LTM           Fiscal Year Ending,
                                                                                                             Ending,               15.00
                         MULTIPLE
               VALUATION MULTIPLE                   12/31/10      12/31/11        9/29/12       12/31/12      12/31/13
                                                                                                                                                                                                                          z
                                                                                                                                   10.00
               EV / Revenue                           1.5a
                                                      1.5x           1.0a
                                                                     1.0x          1.1a
                                                                                   1.1x           1.0a
                                                                                                  1.0x           0.6a
                                                                                                                 0.6x                                                                                               0.5
                Growth (%)                            5%            -36%              N/A         7%
                                                                                                  7%            -40%                5.00
               EV / EBITDA
                    FBITDA                            10.2x
                                                      10.2a          7.3x
                                                                     7.3a          10.4x
                                                                                   10.4a          8.9x
                                                                                                  8.9a           5.4x
                                                                                                                 5.4a
                Growth (%)                            21%           -28%              N/A         22%           -39%                0.00                                                                            0.0
                                                                                                                                       12/10   3/11    6/11     9/11
                                                                                                                                                                9/11     12/11
                                                                                                                                                                         12/11     3/12      6/12     9/12
               EV / EBIT                              13.9x
                                                      13.9a          9.9a
                                                                     9.9x          14.8a
                                                                                   14.8x         12.1a
                                                                                                 12.1x           7.2x
                Growth (%)                            18%           -29%              N/A        23%            -40%                           Volume                TSX:WSPPrice
                                                                                                                                                                  -TSX:WSP   Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                                 Page 124
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 129 of 155                                                                                                                     PageID
                                              #: 11058
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


              Stantec Inc. (TSX:STN)
              BUSINESS DESCRIPTION
                               provides professional consulting
              Stantec Inc. provides                   consultingservices
                                                                   services ininthe
                                                                                 the area
                                                                                      area of infrastructure and facilities
                                                                                                                    facilities for
                                                                                                                               for clients
                                                                                                                                   clients inin the
                                                                                                                                                 the public
                                                                                                                                                     public and
                                                                                                                                                            and private
                                                                                                                                                                 private sectors
                                                                                                                                                                          sectors inin Canada,
                                                                                                                                                                                       Canada, the
                                                                                                                                                                                                 the United
                                                                                                                                                                                                     United States, and
              internationally. The
              internationally.    The company
                                        company offers     consulting services
                                                  offers consulting    services in in engineering,
                                                                                       engineering, architecture,
                                                                                                     architecture, interior
                                                                                                                      interior design,
                                                                                                                                design, landscape
                                                                                                                                          landscape architecture,
                                                                                                                                                        architecture, surveying,
                                                                                                                                                                       surveying, environmental
                                                                                                                                                                                      environmental sciences, project
                                                                                                                                                                                                                 project
              management and
              management             planning, and
                                and planning,   and project
                                                    project economics.
                                                              economics. ItIt also           water, transportation,
                                                                                also offers water,    transportation, andand public
                                                                                                                              public works;
                                                                                                                                       works; transportation
                                                                                                                                                  transportation planning
                                                                                                                                                                  planning and     traffic engineering;
                                                                                                                                                                            and traffic     engineering; and resource
                                                                                                                                                                                                               resource
              assessment,
              assessment, minemine development,
                                    development, reclamation, hydrology,
                                                                 hydrology, andand geotechnical
                                                                                    geotechnical and
                                                                                                   and infrastructure
                                                                                                        infrastructure engineering services, as well as urban urban planning,
                                                                                                                                                                     planning, traffic assessments
                                                                                                                                                                                         assessments and
                                                                                                                                                                                                       andoptimization,
                                                                                                                                                                                                           optimization,
              environmental
              environmental impact
                                 impact assessments, and
                                                       and public
                                                             public consultation services. In In addition,
                                                                                                  addition, the company
                                                                                                                 company provides
                                                                                                                             provides structural,
                                                                                                                                       structural, mechanical,
                                                                                                                                                     mechanical, electrical,
                                                                                                                                                                   electrical, plumbing,
                                                                                                                                                                                plumbing, and hydraulics
                                                                                                                                                                                                 hydraulics engineering
                                                                                                                                                                                                            engineering
              services. ItIt serves
                             serves urban
                                     urbanregeneration,
                                            regeneration, infrastructure,
                                                           infrastructure, education,
                                                                           education, energy, industrial,
                                                                                                 industrial, building,
                                                                                                              building,tourism
                                                                                                                         tourismandandleisure,
                                                                                                                                        leisure,andandwaste
                                                                                                                                                       wasteand
                                                                                                                                                              andwater
                                                                                                                                                                   watersectors,
                                                                                                                                                                          sectors, asas well as office and commercial,
              residential,
              residential, and
                             and retail
                                  retail and
                                         and town
                                             town centers. The company
                                                                  company was was formerly
                                                                                    formerly known
                                                                                              known as as Stanley
                                                                                                           Stanley Technology
                                                                                                                    Technology Group
                                                                                                                                   Group Inc.
                                                                                                                                            Inc. and changed itsits name to Stantec Inc. in   in October 1998. Stantec
                   was founded
              Inc. was  founded in  in 1954 and is headquartered
                                                   headquartered in in Edmonton, Canada.




                                                    Fiscal Year Ended,
                                                                Ended,           LTM           Fiscal Year Ending,
              FINANCIAL SUMMARY                    12/31/10      12/31/11       9/30/12       12/31/12      12/31/13         COMPANY AND INDUSTRY INFORMATION

              Revenue                                 1,232.7       1,356.0       1,545.6       1,582.4        1,751.4      Stock Exchange            TSX
                Growth (%)                              3.9%        10.0%            N/A        16.7%           10.7%       Website                   http://www.stantec.com
                                                                                                                            Employees                 22,000
              EBITDA                                    180.5        195.5         217.8          224.2         246.6       Latest Fiscal Quarter     9/30/2012
               Margin (%)                              14.6%        14.4%         14.1%          14.2%         14.1%        S&P LT Rating             N/A
                                                                                                                            CIQ Primary
                                                                                                                                Primary Industry
                                                                                                                                          Industry    Research and Consulting Services
              EBIT                                      137.6        149.9         170.7          175.5         193.9       SIC Code                  8711
               Margin (%)                              11.2%        11.1%         11.0%          11.1%         11.1%        SIC Primary
                                                                                                                                PrimaryIndustry
                                                                                                                                         Industry     Engineering Services

              Net Income                                 95.3          12.5         28.2          121.1         133.7        Headquarters             10220-103 Avenue
                                                                                                                                                      10220-103        NW, Suite
                                                                                                                                                                Avenue NW, Suite 400,
                                                                                                                                                                                 400, Edmonton,
                                                                                                                                                                                      Edmonton,Alberta,
                                                                                                                                                                                                Alberta,T5J
                                                                                                                                                                                                         T5J0104,
                                                                                                                                                                                                             0K4,
                Margin (%)                              7.7%          0.9%         1.8%           7.7%          7.6%                                  Canada

                                                                 As of                                                      PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                    12/31/10      12/31/11       9/30/12
                                                                                                                                                                                                              14.0
                                                                                                                                 25.00                                                                         14.0

              Share Price                               13.94         13.56        17.00
              Shares Outstanding                         91.8          91.4         91.4                                                                                                                        12.0
                                                     1,279.5                                                                     20.00
              Market Capitalization                  1,2795        1,238.7      1,554.0
              Plus: Total Debt                          323.8         291.4        299.2                                                                                                                        10.0 •




                                                                                                                                                                                                                       Volume (in millions)
              Plus: Preferred
                    Preferred Stock                        -             -            -                                                                                                                                  0
              Plus: Minority
                    Minority Interest                     0.1           0.1          0.1                                         15.00
                                                                                                                                                                                                                8.0
              Less: Cash                                (73.7)        (49.9)       (34.7)
                                                                                                                         Price
                                                                                                                         8                                                                                             E
              Enterprise Value                       1,529.6       1,4803
                                                                   1,480.3      1,818.6                                                                                                                                0
                                                                                                                                                                                                                6.0
                                                                                                                                 10.00                                                                                 E
                                                    Fiscal Year Ended,
                                                                Ended,           LTM           Fiscal Year Ending,
                                                                                                                                                                                                                       0
              VALUATION MULTIPLE                   12/31/10      12/31/11       9/30/12       12/31/12      12/31/13                                                                                            4.0
                                                                                                                                                                                                              - 4.0
              EV / Revenue                           1.2x
                                                     1.2z           1.1x         1.2x
                                                                                 1.2z           1.1x           1.0x               5.00
               Growth (%)                            -4%           -12%             N/A         5%            -10%                                                                                              2.0
                                                                                                                                                                                                              - 2.0

              EV / EBITDA                            8.5x
                                                     8.5z           7.6x
                                                                    7.6z         8.4x
                                                                                 8.4z           8.1x
                                                                                                8.1z           7.4x
               Growth (%)                            -5%           -11%
                                                                   -I I%            N/A         7%             -9%                0.00                                                                          0.0
                                                                                                                                     12/10
                                                                                                                                     12/10 3/11  6/11 9/11
                                                                                                                                            3/11 6/11 9/11 12/11
                                                                                                                                                           12/11 3/12
                                                                                                                                                                 3/12 6/12
                                                                                                                                                                       6/12 9/12
                                                                                                                                                                             9/12
              EV / EB1T
                   EBIT                             11.1z
                                                    11.1x           9.9x
                                                                    9.9z         10.7x
                                                                                 10.7z         10.4x           9.4x
               Growth (%)                           -6%            -II%
                                                                   -11%             N/A         5%             -9%                           Volume                TSX:STNPrice
                                                                                                                                                                -TSX:STN   Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                              Page 125
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 130 of 155                                                                                                                   PageID
                                              #: 11059
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


              Michael Baker Corporation
              BUSINESS        DESCRIPTION
              BUSINESS DESCRIPTION
                                 Corporation, through
              Michael Baker Corporation,        through its subsidiaries,
                                                            subsidiaries, provides
                                                                            provides engineering
                                                                                       engineeringservices
                                                                                                     servicesfor
                                                                                                               for public
                                                                                                                   publicand
                                                                                                                           and private
                                                                                                                                privatesector
                                                                                                                                         sector clients
                                                                                                                                                clients worldwide.
                                                                                                                                                         worldwide. TheThe company
                                                                                                                                                                           company operates
                                                                                                                                                                                      operates inin two segments,
              Transportation and Federal.
              Transportation          Federal. Its
                                                Itsservices
                                                    servicesinclude
                                                               includeproject
                                                                        projectand
                                                                                 andprogram
                                                                                      program    management,design-build,
                                                                                               management,       design-build,construction
                                                                                                                                 constructionmanagement
                                                                                                                                               managementand    andinspection,
                                                                                                                                                                     inspection,consulting,
                                                                                                                                                                                 consulting,planning,
                                                                                                                                                                                             planning, surveying,
                                                                                                                                                                                                        surveying,
              mapping, geographic
              mapping,    geographic information
                                        informationsystems,
                                                     systems,architectural,
                                                                architectural,interior
                                                                               interiordesign,
                                                                                        design,site
                                                                                                 siteplanning
                                                                                                      planningand
                                                                                                                anddesign,
                                                                                                                     design,constructability
                                                                                                                             constructabilityreviews,
                                                                                                                                                reviews,site
                                                                                                                                                           siteassessment
                                                                                                                                                                assessment and
                                                                                                                                                                            and restoration,
                                                                                                                                                                                 restoration, strategic regulatory
              analysis, and
              analysis,   and compliance.
                               compliance.The The company
                                                   company designs
                                                              designsaa range
                                                                          range of   projects, such as highways,
                                                                                 of projects,            highways, bridges,
                                                                                                                     bridges, airports,
                                                                                                                               aiipmts, bus
                                                                                                                                          bus ways, corporate
                                                                                                                                                       corporate headquarters,
                                                                                                                                                                   headquarters, data             and educational
                                                                                                                                                                                  data centers, and    educational
              facilities.
              facilities. It provides services
                                       services for
                                                 forsurface
                                                     surfacetransportation,
                                                              transportation,defense,
                                                                               defense,environmental,
                                                                                          environmental,architecture,
                                                                                                           architecture,geospatial
                                                                                                                          geospatialinformation
                                                                                                                                      informationtechnology,
                                                                                                                                                    technology,homeland
                                                                                                                                                                  homelandsecurity,
                                                                                                                                                                             security,municipal
                                                                                                                                                                                      municipal and
                                                                                                                                                                                                  andcivil,
                                                                                                                                                                                                      civil, oil and
              gas, telecom and utilities,
                                  utilities,water/wastewater,
                                            water/wastewater, pipeline,
                                                                  pipeline, urban
                                                                            urbandevelopment,
                                                                                   development,and andaviation
                                                                                                        aviationand
                                                                                                                 andrail
                                                                                                                      railand
                                                                                                                           andtransit
                                                                                                                                transitmarkets,
                                                                                                                                        markets,asaswell
                                                                                                                                                      wellasasto
                                                                                                                                                               tothe
                                                                                                                                                                  the emergency
                                                                                                                                                                      emergency and
                                                                                                                                                                                  and consequence management
                               management markets.
              and resource management          markets. The   company was founded
                                                         The company            founded in in 1940
                                                                                              1940 and
                                                                                                    and is
                                                                                                         is headquartered
                                                                                                             headquartered inin Moon
                                                                                                                                  Moon Township,
                                                                                                                                         Township, Pennsylvania.
                                                                                                                                                      Pennsylvania. As  As of October 8,8, 2013,
                                                                                                                                                                                           2013, Michael
                                                                                                                                                                                                   Michael Baker
              Corporation operates as a subsidiary
                                             subsidiary of Michael Baker International, LLC.




                                                   Fiscal Year Ended,           LTM          Fiscal Year Ending,
              FINANCIAL SUMMARY                   12/31/10      12/31/11       9/30/12      12/31/12
                                                                                            12./31/12     12/31/13
                                                                                                          12./31/13                        INDUSTRY INFORMATION
                                                                                                                               COMPANY AND INDUSTRY  INFORMATION

              Femme
              Revenue                                  499.4        538.4         608.4         596.4          583.8       Stock Exchange              0
                Growth (%)                            12.2%         7.8%           N/A         10.8%          -2.1%        Website                     http://www.mbakercorp.com
                                                                                                                           Employees                   2,878
              EBITDA                                    33.6         40.7          31.9          25.5           34.2       Latest Fiscal Quarter       9/30/2012
               Margin (%)                              6.7%         7.6%          5.2%          4.3%           5.9%        S&P LT Rating               N/A
                                                                                                                           CIQ Primary
                                                                                                                               Primary Industry
                                                                                                                                         Industry                   and Engineering
                                                                                                                                                       Construction and Engineering
              EB1T
              EBIT                                      24.1         26.6          14.0           7.2           19.4       SIC Code                    8711
                Margin (%)                             4.8%         4.9%          2.3%          1.2%           3.3%        SIC Primary
                                                                                                                               Primary Industry
                                                                                                                                        Industry       Engineering Services

              Net Income                                12.2         17.3           9.5           5.6           11.3           Headquarters                    Business Park,
                                                                                                                                                       Airside Business Park, 100 Airside
                                                                                                                                                                                  Airside Drive,
                                                                                                                                                                                          Drive,Moon
                                                                                                                                                                                                 Moon Township,
                                                                                                                                                                                                      Township,
               Margin (%)                              2.4%         3.2%          1.6%          0.9%           1.9%                                    Pennsylvania, 15108,
                                                                                                                                                       Pennsylvania, 15108, United
                                                                                                                                                                            United States
                                                                                                                                                                                   States

                                                                As of                                                          PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                   12/31/10      12/31/11       9/30/12                                         35.00                                                                         0.3

              Share Price                              31.10        19.61         23.86
              Shares Outstanding                         9.2          9.4           9.6                                        30.00
                                                                                                                                                                                                             0.2
              Market Capitalization                   284.7        183.7         229.4
              Plus: Total Debt                           0.0          0.0           0.0                                        25.00




                                                                                                                                                                                                                   Volume (in millions)
              Plus: Preferred
                    Preferred Stock                       -            -             -                                                                                                                                0
              Plus: Minority
                    Minority Interest
                              Interest                   0.7          0.7           0.7
                                                                                                                               20.00
                                                                                                                                                                                                             0.2   p
                                                                                                                                                                                                                    E
                                                                                                                       Price
              Less: Cash                               (87.2)       (48.4)        (67.1)                               8
              Enterprise Value                        198.1        136.1         163.1
                                                                                                                               15.00
                                                                                                                                                                                                             0.1
                                                                                                                                                                                                             0.1
                                                   Fiscal Year Ended,           LTM          Fiscal Year Ending,
                                                                                                                                                                                                                   0
              VALUATION MULTIPLE
                        MULTIPLE                  12/31/10      12/31/11       9/30/12      12/31/12      12/31/13             10.00
              EV
              EV // Revenue
                    Retenue                         0.4x           0.3x         0.3x          0.3x           0.3x                                                                                            0.1
                                                                                                                                                                                                             0.1
                Growth (%)                         -32%           -36%             N/A        8%             2%                 5.00

              EV
              EV // EBITDA
                    EMMA                            5.9x           3.3x         5.1x          6.4x           4.8a
                                                                                                             4.8x
                Growth (%)                         -19%           -43%             N/A        91%           -25%                0.00                                                                         0.0
                                                                                                                                   12/10      3/11
                                                                                                                                              3/11   6/11
                                                                                                                                                     6/11     9/11 12/11 3/12
                                                                                                                                                              9/11 12/11  3/12         6/12     9/12
              EV / EB1T
                   EBIT                             8.2a
                                                    8.2x           5.1x         11.6a
                                                                                11.6x        22.8a
                                                                                             22.8x           8.4x
                Growth (%)                          -5%           -38%             N/A       345%           -63%                              Volume
                                                                                                                                              Volume           - IIQ288890
                                                                                                                                                                   Q288890 Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                          Page 126
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 131 of 155                                                                                                                           PageID
                                              #: 11060
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


               URS Corporation
              BUSINESS DESCRIPTION
              URS Corporation
                      Corporation provides
                                    provides engineering,
                                               engineering, construction,
                                                                 construction,and  andtechnical
                                                                                        technicalservices
                                                                                                   services to   public agencies
                                                                                                              to public                  private sector
                                                                                                                         agencies and private      sector clients
                                                                                                                                                            clients worldwide.
                                                                                                                                                                     worldwide. TheThe company
                                                                                                                                                                                        company modernizes
                                                                                                                                                                                                    modernizes weapons
              systems; refurbishes
                          refurbishes military
                                      military vehicles and
                                                          and aircraft;
                                                                aircraft; trains
                                                                           trains pilots;
                                                                                   pilots; manages
                                                                                           managesmilitary
                                                                                                     military and
                                                                                                               and government
                                                                                                                    government installations;
                                                                                                                                 installations; and provides logistics
                                                                                                                                                                 logistics support for military
                                                                                                                                                                                        military operations
                                                                                                                                                                                                  operations and supports
              the decommissioning
                  decommissioning of   of former
                                          former military
                                                   militarybases
                                                             bases for
                                                                     for redevelopment, as   as well as supports programs to eliminate nuclear, chemical, and biological biologicalweapons.
                                                                                                                                                                                     weapons. It
                                                                                                                                                                                               It offers
                                                                                                                                                                                                  offers services toto build,
                                                                                                                                                                                                                       build,
              expand, andand modernize
                              modernize infrastructure,
                                          infrastructure,such
                                                           such as as surface, air, and rail transportation
                                                                                               transportation networks;
                                                                                                                 networks; ports
                                                                                                                            ports and harbors; and water supply,supply, treatment, and conveyance systems,
                                                                                                                                                                                                        systems, provides
                                                                                                                                                                                                                   provides
              operations
              operations and maintenance
                                 maintenance services for  for completed
                                                                 completed projects.
                                                                               projects. InInaddition,
                                                                                              addition, the
                                                                                                         the company
                                                                                                              company develops
                                                                                                                         develops conventional
                                                                                                                                   conventional and and unconventional
                                                                                                                                                         unconventional oil  oil and
                                                                                                                                                                                 and gas
                                                                                                                                                                                     gas resources; andand plans,
                                                                                                                                                                                                            plans, designs,
                                                                                                                                                                                                                    designs,
              engineers, constructs, retrofits,
                                        retrofits, and maintains
                                                        maintains various
                                                                      various power-generating
                                                                                power-generating facilities,
                                                                                                      facilities,and
                                                                                                                  andsystems
                                                                                                                       systemsthat
                                                                                                                               that transmit
                                                                                                                                     transmit and
                                                                                                                                                and distribute
                                                                                                                                                     distributeelectricity,
                                                                                                                                                                  electricity,as
                                                                                                                                                                               aswell
                                                                                                                                                                                  wellas
                                                                                                                                                                                       as develops        installs clean air
                                                                                                                                                                                          devebps and installs
              technologies,
              technologies, engineering,
                               engineering,procurement,
                                              procurement,and   and construction
                                                                     construction services
                                                                                      services for         industrial and process
                                                                                                for new industrial         process facilities;
                                                                                                                                    facilities; and
                                                                                                                                                and for
                                                                                                                                                     for the
                                                                                                                                                          theexpansion,
                                                                                                                                                               expansion, modification,
                                                                                                                                                                             modification, and up gradation
                                                                                                                                                                                                     gradation of existing
                                                                                                                                                                                                                    existing
              facilities.
              facilities. The
                           The company’s    services include
                               company's services     include front-end studies, engineering and     and process design, procurement, construction and construction management, facility       facility management, and
              operations
              operations and maintenance
                                maintenance services, as well as due    due digence,
                                                                              diligence,permission,
                                                                                           permission,compliance,
                                                                                                        compliance,environmental
                                                                                                                       environmental management, pollution
                                                                                                                                                       pollution control,
                                                                                                                                                                    control,health
                                                                                                                                                                              healthand
                                                                                                                                                                                     andsafety,
                                                                                                                                                                                         safety,and
                                                                                                                                                                                                  and waste
                                                                                                                                                                                                      waste management
              and remediation services. Additionally,
                                            Additionally, itit provides
                                                               providesprogram
                                                                          program management;
                                                                                      management; planning,
                                                                                                      planning,design,
                                                                                                                  design,and
                                                                                                                          andengineering;
                                                                                                                              engineering;systems
                                                                                                                                              systemsengineering
                                                                                                                                                       engineeringand  andtechnical
                                                                                                                                                                            technicalassistance;
                                                                                                                                                                                      assistance; construction and

                                                     Fiscal Year Ended,
                                                                 Ended,            LTM            Fiscal Year Ending,
              FINANCIAL SUMMARY                     12/31/10      12/3W11
                                                                  12/30/11        9/28/12       12/31/12       12/31/13            COMPANY AND INDUSTRY INFORMATION

              Revenue                                  9,177.1       9,545.0      10,393.0       10,974.9       12,178.4       Stock Exchange
                                                                                                                                     Eachange              0
                Growth (%)                              -0.8%          4.0%           N/A         15.0%          11.0%         Website                     http://www.aecom.com
                                                                                                                                                           http://www.aecom.corn
                                                                                                                               Employees                   50,000
              1831IDA
              EBITDA                                     630.1         619.4         772.3          884.2          953.4       Latest Fiscal Quarter       9/28/2012
                Margin (%)                               6.9%          6.5%
                                                                       6.5%          7.4%           8.1%           7.8%        S&P LT Rating               N/A
                                                                                                                               CIQ Primary
                                                                                                                                   PrimaryIndustry
                                                                                                                                             Industry      Construction and Engineering
              EBIT                                       496.6         476.7         569.8          701.7          748.1       SIC Code                    8711
               Margin (%)                                5.4%          5.0%
                                                                       5.0%          5.5%           6.4%           6.1%            PrimaryIndustry
                                                                                                                               SIC Primary  Industry       Engineering Services

              Net Income                                 287.9         (42.9)        691.2          324.9          347.0           Headquarters            600 Montgomery
                                                                                                                                                               Montgomery Street, 26th Floor, San Francisco,
                                                                                                                                                                                                  Francisco, California,
                Margin (%)                               3.1%        (0.4%)          6.7%           3.0%           2.8%                                    94111,
                                                                                                                                                           94111, United
                                                                                                                                                                  United States
                                                                                                                                                                         States

                                                                   As of                                                       PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                     12/31/10       12/3W11
                                                                   12/30/11       9/28/12                                          50.00                                                                              4.0

              Share Price                                41.61         35.12         35.31                                         45.00
                                                                                                                                                                                                                     3.5
                                                                                                                                                                                                                   - 3.5
              Shares Outstanding
              Shares                                      81.3          77.3          74.5
                                                                                                                                   40.00
              Market Capitalization                   3,382.9       2,714.8       2,630.6                                                                                                                            3.0
                                                                                                                                                                                                                   - 3.0
              Plus: Total Debt                           701.8         798.5       2,153.2




                                                                                                                                                                                                                            Volume (in millions)
                                                                                                                                   35.00
              Plus: Preferred
                    Preferred Stock
                              Stock                         -             -             -
                                                                                                                                                                                                                   - 2.5
              Plus: Minority Interest                     83.8         107.2         133.0                                         30.00
              Less: Cash                                (573.8)       (436.0)       (289.2)                                Price                                                                                               E
                                                                                                                              25.00
                                                                                                                           $25.00                                                                                     2.0
                                                                                                                                                                                                                      2.0 .c
              Enterprise Value                        3,594.7       3,184.5       4,627.6                                  o.
                                                                                                                              20.00
                                                                                                                                                                                                                      1.5
                                                     Fiscal Year Ended,
                                                                 Ended,            LTM           Fiscal Year Ending,
              VALUATION MULTIPLE                    12/31/10      12/30/11        9/28/12       12/31/12      12/31/13             15.00
                                                                                                                                                                                                                   - 1.0
              EV / Revenue                            0.4x           0.3x          0.4x           0.4x           0.4x              10.00
               Growth (%)                             -3%           -15%              N/A         26%           -10%                                                                                                 0.5
                                                                                                                                                                                                                   - 0.5
                                                                                                                                    5.00
              EV / EBITDA
                   EMTDA                              5.7x           5.1x          6.0x           5.2x           4.9x
               Growth (%)                            -18%           -10%              N/A         2%             -7%                0.00                                                                              0.0
                                                                                                                                       12/103/11
                                                                                                                                       12/10 3/11 6/11
                                                                                                                                                  6/1 9/11
                                                                                                                                                       9/11 12/11
                                                                                                                                                             12/11 3/12
                                                                                                                                                                    3/12 6/12
                                                                                                                                                                          6/12 9/12
                                                                                                                                                                                9/12
              EV
              EV // EBIT
                    MIT                               7.2x           6.7x          8.1x           6.6x           6.2x
                Growth (%)                           -23%            -8%              N/A         -1%            -6%                              Volume            -1IQ190786
                                                                                                                                                                       Q190766 Price




 MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                                   Page 127
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 132 of 155                                                                                                                    PageID
                                                  #: 11061
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES


            Tutor Perini Corporation (NYSE:TPC)
            BUSINESS DESCRIPTION
                            Corporation, a construction company, provides
            Tutor Perini Corporation,                                   provides diversified
                                                                                   diversified general
                                                                                                general contracting,
                                                                                                         contracting, construction
                                                                                                                         construction management,
                                                                                                                                       management, andand design-build
                                                                                                                                                           design-buildservices
                                                                                                                                                                           services to
                                                                                                                                                                                     to private
                                                                                                                                                                                        private customers and
                                                                                                                                                                                                            and public
                                                                                                                                                                                                                  public
                        worldwide. The company
            agencies worldwide.            company operates
                                                       operates through
                                                                 through three
                                                                            three segments:
                                                                                   segments:Civil,
                                                                                               Civil, Building,
                                                                                                      Building, andand Specialty
                                                                                                                        Specialty Contractors.
                                                                                                                                   Contractors. The   Civil segment
                                                                                                                                                The Civil    segment engages               public works
                                                                                                                                                                        engages in the public     works construction,
                                                                                                                                                                                                          construction,
                                  reconstruction of infrastructure,
            replacement, and reconstruction           infrastructure, including
                                                                        including highways,
                                                                                   highways,bridges,
                                                                                                bridges,tunnels,
                                                                                                          tunnels,mass-transit
                                                                                                                      mass-transitsystems,
                                                                                                                                   systems,and
                                                                                                                                             andwater
                                                                                                                                                  water management
                                                                                                                                                          management and  and wastewater treatment
                                                                                                                                                                                             treatment facilities.
                                                                                                                                                                                                        facilities. This
                                                                                                                                                                                                                    This
            segment alsoalso provides
                              provides drilling,
                                        drilling, foundation,
                                                   foundation,and
                                                                and excavation
                                                                     excavation support
                                                                                   support for
                                                                                             for shoring,
                                                                                                 shoring, bridges,
                                                                                                            bridges, piers,
                                                                                                                       piers,roads,
                                                                                                                              roads, and
                                                                                                                                     and highway
                                                                                                                                          highway projects.
                                                                                                                                                    projects. The    Building segment
                                                                                                                                                                The Building     segment offers              in various
                                                                                                                                                                                            offers services in   various
                          building markets,
            specialized building    markets, including
                                               includinghospitality
                                                         hospitalityand
                                                                     andgaming,
                                                                           gaming,transportation,
                                                                                     transportation,healthcare,
                                                                                                      healthcare,commercial
                                                                                                                    commercialoffices,
                                                                                                                                 offices,government
                                                                                                                                          government facilities,
                                                                                                                                                       facilities,sports
                                                                                                                                                                   sportsand
                                                                                                                                                                          and entertainment,
                                                                                                                                                                               entertainment, education,
                                                                                                                                                                                                education, correctional
            facilities,
            facilities, biotech,
                         biotech, pharmaceutical,
                                   pharmaceutical,and  andindustrial
                                                           industrialandand high-tech.
                                                                             high-tech. The
                                                                                          The Specialty
                                                                                               Specialty Contractors                 provides electrical,
                                                                                                           Contractors segment provides        electrical, mechanical,
                                                                                                                                                            mechanical, plumbing,
                                                                                                                                                                            plumbing, fire
                                                                                                                                                                                        fire protection
                                                                                                                                                                                             protection systems,
                                                                                                                                                                                                         systems, and
            pneumatically placed
            pneumatically     placed concrete services, as  as well
                                                               wellasasheating,
                                                                          heating,ventilation,
                                                                                   ventilation, and
                                                                                                and air
                                                                                                     air conditioning
                                                                                                          conditioning services (HVAC)
                                                                                                                                   (HVAC) forforthe
                                                                                                                                                 theindustrial,
                                                                                                                                                      industrial, commercial,
                                                                                                                                                                   commercial, hospitality
                                                                                                                                                                                  hospitality and gaming,
                                                                                                                                                                                                   gaming, and mass-
            transit end markets. ItIt also
                                       alsooffers
                                              offersgeneral
                                                     generalcontracting,
                                                              contracting,pre-construction
                                                                             pre-constructionplanning,
                                                                                                planning, and
                                                                                                           and project
                                                                                                                  project management
                                                                                                                          management services,
                                                                                                                                         services,including
                                                                                                                                                   including planning
                                                                                                                                                               planning and scheduling
                                                                                                                                                                               scheduling of manpower,
                                                                                                                                                                                               manpower, equipment,
                                                                                                                                                                                                            equipment,
            materials, and subcontractors; and self-performed construction services comprising   comprising sitesite work,
                                                                                                                     work, concrete forming and placement, steel  steel erection,
                                                                                                                                                                        erection, electrical,
                                                                                                                                                                                   electrical, plumbing,
                                                                                                                                                                                               plumbing, HVAC,
                                                                                                                                                                                                           HVAC, and
                                 company was
            mechanical. The company        was formerly
                                                  formerly known
                                                           known as as Perini
                                                                       PeriniCorporation
                                                                               Corporation and
                                                                                             and changed
                                                                                                  changedits its name
                                                                                                                 name totoTutor
                                                                                                                           TutorPerini
                                                                                                                                 PeriniCorporation
                                                                                                                                        Corporation in
                                                                                                                                                     in 2009.
                                                                                                                                                         2009. Tutor Perini
                                                                                                                                                                       Perini Corporation was founded
                                                                                                                                                                                                  founded in 1894

                                                  Fiscal Year Ended,            LTM             Fiscal Year Ending,
            FINANCIAL SUMMARY                    12/31/10      12/30/11        9/28/12         12/31/12      12/31/13            COMPANY AND INDUSTRY INFORMATION

            Revenue                                 9,177.1      9,545.0         10,393.0       10,974.9      12,178.4        Stock Exchange             NYSE
              Growth (%)                             -0.8%         4.0%              N/A          15.0%         11.0%         Website                    http://www.tutorperinicom
                                                                                                                                                         http://www.tutorperini.com
                                                                                                                              Employees                  9,100
            EBITDA                                    630.1        619.4            772.3         884.2          953.4        Latest Fiscal Quarter      9/30/2012
              Margin (%)                              6.9%         6.5%             7.4%          8.1%           7.8%         S&P LT Rating              N/A
                                                                                                                                   PrimaryIndustry
                                                                                                                              CIQ Primary   Industry     Construction and Engineering
            EBIT                                      496.6        476.7            569.8          701.7         748.1        SIC Code                   1540
              Margin (%)                              5.4%         5.0%             5.5%           6.4%          6.1%             PrimaryIndustry
                                                                                                                              SIC Primary  Industry      General Building
                                                                                                                                                                 BuildingContractors-nonresidential
                                                                                                                                                                          Contractors-nonresidential

            Net Income                                287.9        (42.9)           691.2         324.9          347.0           Headquarters            15901 Olden
                                                                                                                                                               Olden Street, Sylmar, California, 91342,
                                                                                                                                                                                                 91342,United
                                                                                                                                                                                                        United States
                                                                                                                                                                                                               States
             Margin (%)                               3.1%       (0.4%)             6.7%          3.0%           2.8%

                                                                 As of                                                           PRICE/VOLUME GRAPH
            CAPITAL STRUCTURE                    12/31/10      12/30/11        9/28/12                                           50.00                                                                             4.0
            Share Price                               41.61        35.12            35.31                                        45.00                                                                           - 3.5
                                                                                                                                                                                                                   3.5
            Shares Outstanding                         81.3         77.3             74.5
            Market
            Market Capitalization                  3,382.9      2,714.8          2,630.6                                         40.00
                                                                                                                                                                                                            i- 3.0
                                                                                                                                                                                                                3.0
            Plus: Total Debt                          701.8        798.5          2,153.2




                                                                                                                                                                                                                         Volume (in millions)
                                                                                                                                 35.00
            Plus: Preferred Stock                        -              -                -                                                                                                                 A
                                                                                                                                 30.00
                                                                                                                                                                                                              - 2.5
                                                                                                                                                                                                                2.5
            Plus: Minority Interest                    83.8        107.2            133.0                                                                                                                                E
            Less: Cash                               (573.8)      (436.0)          (289.2)
                                                                                                                         .c8 25.00
                                                                                                                         Price

            Enterprise Value                       3,594.7      3,184.5          4,627.6
                                                                                                                             25.00                                                                                 2.0
                                                                                                                         0.
                                                                                                                                 20.00                                                                             1.5
                                                  Fiscal Year Ended,            LTM             Fiscal Year Ending,
            VALUATION MULTIPLE                   12/31/10      12/30/11        9/28/12         12/31/12      12/31/13            15.00
                                                                                                                                                                                                                 - 1.0
                                                                                                                                                                                                                   1.0
            EV/
            EV / Revenue                           0.4x          0.3z
                                                                 0.3x            0.4x           0.4x           0.4x              10.00
              Growth (%)                           -3%          -15%                    N/A     26%           -10%                                                                                               - 0.5
                                                                                                                                                                                                                   0.5
                                                                                                                                  5.00
            EV/
            EV / EBITDA
                 EBITDA                            5.7x          5.1z
                                                                 5.1x            6.0x            5.2x          4.9z
                                                                                                               4.9x
              Growth (%)                          -18%          -10%                    N/A      2%            -7%                0.00                                                                             0.0
                                                                                                                                     12/1
                                                                                                                                     12/10 3/11
                                                                                                                                            3/11 6/1
                                                                                                                                                  6/11          9/11 2/11 3/12
                                                                                                                                                                9/11 12/11 3/12 6/12
                                                                                                                                                                                 6/12 9/12
                                                                                                                                                                                       9/12
            EV/
            EV / EBIT
                 EBIT                              7.2x          6.7z
                                                                 6.7x            8.1z
                                                                                 8.1x           6.6z
                                                                                                6.6x           6.2x
              Growth (%)                          -23%           -8%                    N/A     -1%            -6%                              Volume            -IQ190786
                                                                                                                                                                      IQ190786Price
                                                                                                                                                                               Price




MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                                Page 128
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 133 of 155                                                                                                                   PageID
                                              #: 11062
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES



              Tetra Tech,
                    Tech, Inc.
                          Inc. (NasdaqGS:TTEIC)
                                (NasdaqGS:TTEK)
             BUSINESS DESCRIPTION
                    Tech, Inc.
             Tetra Tech,   Inc. provides
                                 provides consulting
                                            consulting and engineering
                                                               engineering services worldwide.
                                                                                       worldwide. The
                                                                                                    The company
                                                                                                          company operates
                                                                                                                    operatesthrough
                                                                                                                              through Government
                                                                                                                                        Government Services
                                                                                                                                                       Services Group
                                                                                                                                                                  Group(GSG)
                                                                                                                                                                          (GSG) and
                                                                                                                                                                                  andCommercial/International
                                                                                                                                                                                       Commercial/International
             Services                  segments. The
             Services Group (CIG) segments.           The GSG
                                                            GSGsegment
                                                                  segmentoffers
                                                                             offersearly
                                                                                     earlydata
                                                                                           datacollection
                                                                                                 collectionand
                                                                                                            andmonitoring,
                                                                                                                  monitoring,data
                                                                                                                              dataanalysis
                                                                                                                                    analysisand
                                                                                                                                              andinformation
                                                                                                                                                   informationtechnology,
                                                                                                                                                                 technology, science
                                                                                                                                                                               science and
                                                                                                                                                                                        andengineering
                                                                                                                                                                                               engineering applied
                                                                                                                                                                                                              applied
             research, engineering design,
             research, engineering   design, construction
                                               constructionmanagement,
                                                               management,and  andoperations
                                                                                   operationsand
                                                                                               andmaintenance
                                                                                                    maintenance services;
                                                                                                                  services; and
                                                                                                                            and climate
                                                                                                                                climate change
                                                                                                                                         change and energy management consulting,
                                                                                                                                                                              consulting, asas well as greenhouse
                 inventory assessment, certification,
             gas inventory                   certification, reduction,
                                                             reduction,and
                                                                         andmanagement
                                                                              managementservices.
                                                                                              services.This
                                                                                                        This segment
                                                                                                              segment serves
                                                                                                                       serves federal,
                                                                                                                               federal, state, and local
                                                                                                                                                    local governments,
                                                                                                                                                          governments, and development
                                                                                                                                                                                development agencies
                                                                                                                                                                                                 agencies inin water
             resources analysis
                        analysis and
                                   and water
                                        watermanagement,
                                                 management, environmental
                                                                  environmental monitoring
                                                                                   monitoring, data analytics,
                                                                                                      analytics, government
                                                                                                                 government consulting,
                                                                                                                               consulting,waste
                                                                                                                                            waste management,
                                                                                                                                                   management,and   and aa range of
                                                                                                                                                                                  of civil
                                                                                                                                                                                      civil infrastructure
                                                                                                                                                                                             infrastructure master
             planning and
             planning  and engineering
                            engineering design
                                           design markets.
                                                     markets. The         segment provides
                                                               The CIG segment       provides early
                                                                                               early data
                                                                                                     data collection
                                                                                                           collection and
                                                                                                                      and monitoring,
                                                                                                                           monitoring, data analysis
                                                                                                                                              analysis and
                                                                                                                                                        and information
                                                                                                                                                             information management,
                                                                                                                                                                           management, feasibility
                                                                                                                                                                                           feasibility studies
                                                                                                                                                                                                         studies and
             assessments, science andand engineering
                                            engineering applied
                                                          applied research, engineering
                                                                                engineering design,
                                                                                             design, construction
                                                                                                     construction management,
                                                                                                                    management,and and operations
                                                                                                                                        operations and
                                                                                                                                                     and maintenance
                                                                                                                                                          maintenance services.
                                                                                                                                                                         services. This
                                                                                                                                                                                   This segment
                                                                                                                                                                                         segment serves natural
             resources,               utilities markets,
             resources, energy, and utilities   markets, asas well as
                                                                    as civil
                                                                       civilinfrastructure
                                                                             infrastructuremaster
                                                                                            master planning
                                                                                                    planningandandengineering
                                                                                                                   engineeringdesign
                                                                                                                                designmarkets.
                                                                                                                                       markets.Tetra
                                                                                                                                                  TetraTech,
                                                                                                                                                         Tech,Inc.
                                                                                                                                                                Inc.was
                                                                                                                                                                    was founded in in 1966
                                                                                                                                                                                      1966 andand is
                                                                                                                                                                                                   is headquartered
                                                                                                                                                                                                      headquartered
             in Pasadena,  California.
                Pasadena, California.



                                                  Fiscal Year Ended,
                                                              Ended,            LTM            Fiscal Year Ending,
             FINANCIAL SUMMARY                   12/31/10      12/30/11        9/28/12        12/31/12      12/31/13            COMPANY AND INDUSTRY INFORMATION

             Revenue                                9,177.1      9,545.0         10,393.0      10,974.9      12,178.4        Stock Exchange            NasdaqGS
               Growth (%)                            -0.8%         4.0%              N/A         15.0%
                                                                                                 15.0%         11.0%         Website
                                                                                                                             Webs  ite                 http://www.tetratech.com
                                                                                                                             Employees                 20,000
             EMMA
             EBITDA                                   630.1        619.4           772.3          884.2         953.4        Latest Fiscal Quarter     9/30/2012
               Margin (%)                             6.9%         6.5%            7.4%           8.1%          7.8%         S&P LT Rating             N/A
                                                                                                                             CIQ Primary
                                                                                                                                 PrimaryIndustry
                                                                                                                                           Industry    Environmental and Facilities Services
             EBIT                                     496.6        476.7           569.8          701.7         748.1        SIC Code                  8711
               Margin (%)                             5.4%         5.0%            5.5%           6.4%          6.1%         SIC Primary
                                                                                                                                 PrimaryIndustry
                                                                                                                                          Industry     Engineering Services

             Net Income                               287.9        (42.9)          691.2          324.9         347.0        Headquarters              3475 East
                                                                                                                                                            East Foothill Boulevard, Pasadena,California,
                                                                                                                                                                          Boulevard, Pasadena, California,91107-6024,
                                                                                                                                                                                                           91107-6024,
              Margin (%)                              3.1%       (0.4%)            6.7%           3.0%          2.8%                                   United States

                                                                 As of                                                       PRICE/VOLUME GRAPH
             CAPITAL STRUCTURE                   12/31/10      12/30/11        9/28/12
                                                                                                                                50 .VV
                                                                                                                                50.00                                                                           4.0

             Share Price                              41.61        35.12            35.31                                       45 .00
                                                                                                                                45.00
                                                                                                                                                                                                                3.5
             Shares Outstanding                        81.3         77.3             74.5
             Market
             Market Capitalization                 3,382.9      2,714.8          2,630.6
                                                                                                                                40 .00
                                                                                                                                40.00
                                                                                                                                                                                                                3.0
             Plus: Total Debt                         701.8        798.5          2,153.2




                                                                                                                                                                                                                      Volume (in millions)
                                                                                                                                35.00
                                                                                                                                35 .00
             Plus: Preferred Stock                       -            -                -
                                                                                                                                30.00
                                                                                                                                                                                                                2.5
             Plus: Minority
                   Minority Interest
                             Interest                  83.8        107.2            133.0                                       30 .00
             Less: Cash                              (573.8)      (436.0)          (289.2)
                                                                                                                        Price                                                                                             E
                                                                                                                                25 .00
                                                                                                                                25.00                                                                           2.0
                                                                                                                                                                                                                2.0 .c
             Enterprise Value                      3,594.7      3,1845
                                                                3,184.5          4,627.6                                0.
                                                                                                                                20 .00
                                                                                                                                20.00
                                                                                                                                                                                                                1.5
                                                  Fiscal Year Ended,
                                                              Ended,            LTM            Fiscal Year Ending,
             VALUATION MULTIPLE                  12/31/10      12/30/11        9/28/12        12/31/12      12/31/13            15 .00
                                                                                                                                15.00
                                                                                                                                                                                                                1.0
             EV / Revenue                          0.4x          0.3x           0.4x            0.4x          0.4x              10 .00
                                                                                                                                10.00
              Growth (%)                           -3%          -15%                   N/A      26%          -10%                                                                                               0.5
                                                                                                                                 5.00
                                                                                                                                 5.00
             EV / EMMA
                  EBITDA                           5.7x          5.1x           6.0x            5.2x          4.9x
               Growth (%)                         -18%          -10%                   N/A      2%            -7%                0.00
                                                                                                                                 0.00                                                                           0.0
                                                                                                                                    12/10 3/11
                                                                                                                                    12/10  3/11 6/11 9/11 12/11
                                                                                                                                                6/1 9/11   12/11 3/12
                                                                                                                                                                  3/12 6/12
                                                                                                                                                                        6/12 9/12
                                                                                                                                                                              9/12
             EV / E
                  EBIT                             7.2x          6.7x           8.1x            6.6x          6.2x
               Growth (%)                         -23%           -8%                   N/A      -1%           -6%                             Volume            -1Q19
                                                                                                                                                                   IQ190786
                                                                                                                                                                       07 86 Price
                                                                                                                                                                             Price




 MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                             Page 129
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 134 of 155                                                                                                                             PageID
                                              #: 11063
APPENDIX G –- DESCRIPTIONS
              DESCRIPTIONS OF GUIDELINE PUBLIC COMPANIES



              URS Corporation
              BUSINESS DESCRIPTION
                      Corporation provides engineering,
              URS Corporation                engineering, construction,
                                                              construction, and
                                                                              and technical
                                                                                   technical services
                                                                                              services to public
                                                                                                            public agencies
                                                                                                                    agencies and private
                                                                                                                                     private sector clients worldwide.
                                                                                                                                                               worldwide. The
                                                                                                                                                                            The company modernizes
                                                                                                                                                                                             modernizes weapons systems;
              refurbishes   military vehicles
              refurbishes military   vehicles and
                                                and aircraft;           pilots; manages military
                                                    aircraft; trains pilots;                military and government
                                                                                                            government installations;
                                                                                                                           installations; and
                                                                                                                                            and provides
                                                                                                                                                  provides logistics
                                                                                                                                                             logistics support
                                                                                                                                                                       support for  military operations
                                                                                                                                                                                for military   operations and    supports the
                                                                                                                                                                                                            and supports
              decommissioning
              decommissioningof    of former
                                       former military
                                               militarybases
                                                         bases for    redevelopment, as well as supports
                                                                  for redevelopment,                  supports programs
                                                                                                                  programs to to eliminate
                                                                                                                                  eliminate nuclear,
                                                                                                                                               nuclear, chemical,
                                                                                                                                                        chemical, and biological
                                                                                                                                                                         biological weapons.
                                                                                                                                                                                     weapons. It            services to
                                                                                                                                                                                                 It offers services    to build,
                                                                                                                                                                                                                           build,
              expand,
              expand, and modernize
                             modernize infrastructure,
                                          infrastructure,such
                                                            such asas surface, air, and rail transportation
                                                                                              transportation networks;
                                                                                                                 networks; ports
                                                                                                                             ports and
                                                                                                                                     and harbors;
                                                                                                                                          harbors; and
                                                                                                                                                     and water supply,
                                                                                                                                                                 supply, treatment, and conveyance systems,systems, provides
                                                                                                                                                                                                                      provides
              operations
              operations and maintenance
                                 maintenance services for  for completed
                                                                 completed projects.
                                                                              projects. In
                                                                                         In addition,
                                                                                             addition, the
                                                                                                       the company
                                                                                                              company develops
                                                                                                                         develops conventional
                                                                                                                                      conventional and unconventional
                                                                                                                                                           unconventional oil oil and
                                                                                                                                                                                  and gas
                                                                                                                                                                                       gas resources; and and plans,
                                                                                                                                                                                                               plans, designs,
                                                                                                                                                                                                                       designs,
              engineers,
              engineers, constructs, retrofits, and maintains
                                                        maintains various power-generating facAities,facilities, and
                                                                                                                  and systems
                                                                                                                       systems that
                                                                                                                                 that transmit
                                                                                                                                       transmit and distribute
                                                                                                                                                       distribute electricity,
                                                                                                                                                                   electricity,as
                                                                                                                                                                                as well
                                                                                                                                                                                   well as develops
                                                                                                                                                                                            develops and installs
                                                                                                                                                                                                             installs clean air
              technologies, engineering,
              technologies,   engineering,procurement,
                                              procurement,and   andconstruction
                                                                     constructionservices
                                                                                     servicesfor
                                                                                               for new
                                                                                                   new industrial
                                                                                                         industrialandand process     facilities; and for the
                                                                                                                           process facilities;              the expansion,
                                                                                                                                                                 expansion, modification,
                                                                                                                                                                              modification, and        gradation of
                                                                                                                                                                                              and up gradation      of existing
                                                                                                                                                                                                                       existing
              facilities.
              facilities. The
                          The company’s     services include
                              company's services      include front-end
                                                                 front-end studies,
                                                                            studies, engineering
                                                                                      engineering and process
                                                                                                          process design,
                                                                                                                    design, procurement,
                                                                                                                             procurement, construction
                                                                                                                                                construction and construction
                                                                                                                                                                   construction management, facility
                                                                                                                                                                                                  facility management, and
              operations
              operations and maintenance services, as     as well
                                                                wellas
                                                                     asdue
                                                                        duediligence,
                                                                             diligence, permission,
                                                                                         permission, compliance, environmental
                                                                                                                       environmental management,
                                                                                                                                         management, pollution
                                                                                                                                                          pollutioncontrol,
                                                                                                                                                                     control,health
                                                                                                                                                                               healthand
                                                                                                                                                                                       andsafety,
                                                                                                                                                                                            safety,and
                                                                                                                                                                                                    and waste
                                                                                                                                                                                                          waste management
              and remediation services. Additionally,
                                            Additionally, itit provides
                                                               providesprogram
                                                                         program management;
                                                                                    management; planning,
                                                                                                    planning,design,
                                                                                                                 design,and
                                                                                                                         andengineering;
                                                                                                                              engineering;systems
                                                                                                                                               systemsengineering
                                                                                                                                                        engineeringand andtechnical
                                                                                                                                                                           technicalassistance;
                                                                                                                                                                                      assistance; construction and

                                                     Fiscal Year Ended,
                                                                 Ended,              LTM             Fiscal Year Ending,
              FINANCIAL SUMMARY                     12/31/10      12/30/11          9/28/12        12/31/12       12/31/13            COMPANY AND INDUSTRY INFORMATION

              Revenue                                  9,177.1       9,545.0         10,393.0       10,974.9       12,178.4        Stock Exchange            0
                Growth (%)                              -0.8%          4.0%              N/A          15.0%          11.0%         Website                   http://www.aecom.com
                                                                                                                                   Employees                 50,000
              EMMA
              EBITDA                                     630.1         619.4            772.3          884.2          953.4        Latest Fiscal Quarter     9/28/2012
                Margin (%)                               6.9%          6.5%             7.4%           8.1%           7.8%         S&P LT Rating             N/A
                                                                                                                                   CIQ Primary
                                                                                                                                       Primary Industry
                                                                                                                                                 Industry    Construction and Engineering
              EBIT                                       496.6         476.7            569.8          701.7          748.1        SIC Code                  8711
               Margin (%)                                5.4%          5.0%             5.5%           6.4%           6.1%         SIC Primary
                                                                                                                                       Primary Industry
                                                                                                                                                Industry     Engineering Services

              Net Income                                 287.9         (42.9)           691.2          324.9          347.0        Headquarters              600 Montgomery
                                                                                                                                                                 Montgomery Street, 26th Floor, San Francisco,
                                                                                                                                                                                                    Francisco, California,
                Margin (%)                               3.1%        (0.4%)             6.7%           3.0%           2.8%                                   94111, United
                                                                                                                                                             94111, United States
                                                                                                                                                                           States

                                                                     As of                                                         PRICE/VOLUME GRAPH
              CAPITAL STRUCTURE                     12/31/10       12/30/11         9/28/12
                                                                                                                                      50.00                                                                               4.0

              Share Price                                41.61         35.12             35.31                                        45.00                                                                              3.5
                                                                                                                                                                                                                       - 3.5
              Shares Outstanding                          81.3          77.3              74.5
                                                                                                                                      40.00
              Market Capitalization                   3,382.9       2,714.8           2,630.6                                                                                                                             3.0
              Plus: Total Debt                           701.8         798.5           2,153.2




                                                                                                                                                                                                                                Volume (in millions)
                                                                                                                                      35.00
              Plus: Preferred
                    Preferred Stock                         -             -                 -
                                                                                                                                                                                                                          2.5
              Plus: Minority
                    Minority Interest                     83.8         107.2             133.0                                        30.00
              Less: Cash                                (573.8)       (436.0)           (289.2)                               Price
                                                                                                                                      25.00                                                                               2.0
              Enterprise Value                        3,594.7       3,184.5           4,627.6                                 a.
                                                                                                                                      20.00                                                                               1.5
                                                     Fiscal Year Ended,
                                                                 Ended,              LTM            Fiscal Year Ending,
              VALUATION MULTIPLE                    12/31/10      12/30/11          9/28/12        12/31/12      12/31/13             15.00
                                                                                                                                                                                                                          1.0
              EV / Revenue                            0.4x           0.3x
                                                                     0.3a            0.4x            0.4x            0.4x             10.00
               Growth (%)                             -3%           -15%                    N/A      26%            -10%                                                                                                  0.5
                                                                                                                                       5.00
              EV
              EV // EBITDA
                    EMMA                              5.7x
                                                      5.7a           5.1x
                                                                     5.1a            6.0x             5.2x          4.9x
                                                                                                                    4.9a
                Growth (%)                           -18%           -10%                    N/A       2%            -7%                0.00                                                                               0.0
                                                                                                                                          12/10 3/11
                                                                                                                                          12/10  3/11 6/11
                                                                                                                                                      6/11 9/11
                                                                                                                                                           9/11 12/11
                                                                                                                                                                12/11 3/12
                                                                                                                                                                      3/12 6/12
                                                                                                                                                                            6/12 9/12
                                                                                                                                                                                  9/12
              EV / EBIT                               7.2x
                                                      7.2a           6.7x
                                                                     6.7a            8.1x
                                                                                     8.1a            6.6x           6.2x
               Growth (%)                            -23%            -8%                    N/A      -1%
                                                                                                     -I%            -6%                             Volume                  IQ190786
                                                                                                                                                                            I Q190786 Price




 MARCUM
 ACCOUNTANTS ► ADVISORS
                                                                                                                                                                                                                                                       Page 130
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 135 of 155             PageID
                                              #: 11064
APPENDIXHH—
APPENDIX  – EXHIBITS
            EXHIBITS



                                        APPENDIX H –- EXHIBITS



                           LIST OF EXHIBITS

                           Exhibit 1     Balance Sheets - As Reported
                           Exhibit 2     Adjustments to Historical Balance Sheets
                           Exhibit 3     Balance Sheets - As Adjusted
                           Exhibit 4     Results of Operations - As Reported
                           Exhibit 5     Adjustments to Historical Results of Operations
                           Exhibit 6     Results of Operations - As Adjusted
                           Exhibit 7     Detailed Comparative Analysis
                           Exhibit 8     Comparative Summary of Select Financial Fundamentals
                           Exhibit 9     Working Capital Analysis
                           Exhibit 10    Forecast
                           Exhibit 11    Adjustments to Forecast
                           Exhibit 12    Forecast - As Adjusted
                           Exhibit 13    Discounted Cash Flow Method
                           Exhibit 14    Weighted Average Cost Of Capital
                           Exhibit 15    Calculation Of Trading Multiples
                           Exhibit 16    Market Approach - Guideline Public Company Method
                           Exhibit 17    List of Dealstats Merger and Acquisition Transactions
                           Exhibit 18    Market Approach - Merger and Acquisition Method
                           Exhibit 19    Reconciliation
                           Exhibit 20    Final Value Per Share




MARCUM
 ACCOUNTANTS • ADVISORS
                                                                                                          Page 131
          Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 136 of 155                                                                                            PageID
                                            #:EXHIBIT
                                                11065 1
                                                                             BOWERS + KUBOTA CONSULTING, INC.
                                                                              BALANCE SHEETS - AS REPORTED (1)

    In U.S. Dollars (Thousands)
    In U.S. Dollars (Thousands)                                                 December 31,                                August 31,                    December 31,                August 31,
                           As of                          2008              2009           2010              2011             2012              2008      2009   2010    2011           2012
                                                       Compiled F/S      Compiled F/S Compiled F/S        Compiled F/S     Compiled F/S                        Common Size
                         Assets
    Current Assets:
      Cash                                             $         313 $            703 $            638 $            402 $          3,390        14.1%     25.9%      5.8%      3.7%           22.0%
      Marketable Securities                                      202              266            2,665            3,174            3,439         9.1%      9.8%     24.1%     28.9%           22.3%
      Contracts Receivable                                         -                -            5,896            3,928            2,701         0.0%      0.0%     53.4%     35.7%           17.6%
             Receivable From
     Notes Receivable   From Affiliate                             -                -                -              122               91         0.0%      0.0%      0.0%      1.1%            0.6%
      Costs in Excess of Billings                                  -                -                -            1,490            4,106         0.0%      0.0%      0.0%     13.5%           26.7%
      Investments in Limited Liability Companies                   -                -                -              249              249         0.0%      0.0%      0.0%      2.3%            1.6%
      Prepaid Expenses                                            20                -                -              156                -         0.9%      0.0%      0.0%      1.4%            0.0%
      Other Current Assets                                        11                5                5                5                5         0.5%      0.2%      0.0%      0.0%            0.0%
        Total Current Assets                                     547              974            9,205            9,524           13,980        24.7%     35.9%     83.3%     86.6%           90.8%

     Property and Equipment:
       Furniture, Fixtures and Equipment                          431              433             501              597              619         19.4%     16.0%     4.5%      5.4%            4.0%
       Leasehold Improvements                                     728              728             728              728              728         32.8%     26.8%     6.6%      6.6%            4.7%
       Vehicles                                                   669              724             815              865              962         30.1%     26.7%     7.4%      7.9%            6.3%
         Total Cost                                             1,828            1,886           2,044            2,190            2,310         82.4%     69.5%    18.5%     19.9%           15.0%
            Less: Accumulated Depreciation                       (910)          (1,042)           (918)          (1,129)          (1,226)       -41.0%    -38.4%    -8.3%    -10.3%           -8.0%
         Net Property and Equipment                               919              844           1,126            1,061            1,084         41.4%     31.1%    10.2%      9.7%            7.0%

     Other Assets:
             Receivable From
       Notes Receivable From Affiliate                           753              897              715              409              326        34.0%     33.0%      6.5%      3.7%           2.1%
         Total Other Assets                                      753              897              715              409              326        34.0%     33.0%      6.5%      3.7%           2.1%

     Total Assets                                      $       2,219     $      2,716 $         11,046    $      10,994 $         15,390       100.0% 100.0% 100.0% 100.0%                100.0%

          Liabilities and Shareholders' Capital

    Current Liabilities:
      Accounts Payable                                 $           - $              - $            622 $            690 $            753         0.0%      0.0%      5.6%      6.3%            4.9%
      Accrued Liabilities                                          -                -            1,345            1,521            1,626         0.0%      0.0%     12.2%     13.8%           10.6%
      Taxes, Other Than Income Taxes                               1               51              244              220              354         0.1%      1.9%      2.2%      2.0%            2.3%
      Profit Sharing Plan Contribution Payable                   820              906              995            1,133              600        36.9%     33.4%      9.0%     10.3%            3.9%
      Deferred Income Taxes                                        -                -            1,346              957            1,479         0.0%      0.0%     12.2%      8.7%            9.6%
      Other Current Liabilities                                    -               31              570                -              878         0.0%      1.1%      5.2%      0.0%            5.7%
        Total Current Liabilities                                821              988            5,120            4,520            5,688        37.0%     36.4%     46.4%     41.1%           37.0%

     Total Liabilities                                           821              988            5,120            4,520            5,688        37.0%     36.4%     46.4%     41.1%           37.0%

     Shareholders' Capital:
       Common Stock                                               10               10               20               20               20         0.5%      0.4%      0.2%      0.2%            0.1%
       Accumulated Other Comprehensive Income                      --               -               76             (124)             (19)        0.0%      0.0%      0.7%     -1.1%           -0.1%
       Retained Earnings                                       1,388            1,718            5,829            6,578            9,701        62.5%     63.3%     52.8%     59.8%           63.0%
         Total Shareholders' Capital                           1,398            1,728            5,926            6,474            9,702        63.0%     63.6%     53.6%     58.9%           63.0%

     Total Liabilities and Shareholders' Capital       $        2,219    $      2,716 $         11,046    $      10,994 $         15,390       100.0% 100.0% 100.0% 100.0%                100.0%

     Memo Items:
      Interest-Bearing Debt                            $           - $              - $              - $              - $              -         0.0%      0.0%      0.0%      0.0%            0.0%
      Book Value of Invested Capital                   $       1,398 $          1,728 $          5,926 $          6,474 $          9,702        63.0%     63.6%     53.6%     58.9%           63.0%

Notes:
     The Company's
 (1) The Company's financial statements were reported on a cash basis as of December 31, 2008 and 2009.
                                                                                                  2009. Subsequently,
                                                                                                        Subsequently, the Company's financial statements were reported on an accrual basis.
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 137 of 155                                                                                      PageID
                                  #:EXHIBIT
                                      11066 2
                                                     BOWERS + KUBOTA CONSULTING, INC.
                                                 ADJUSTMENTS TO HISTORICAL BALANCE SHEETS

                 In U.S. Dollars (Thousands)

                 In U.S. Dollars (Thousands)                                                   December 31,                                   August 31,
                                        As of                            2008               2009          2010                 2011             2012

                                  Assets
             Current Assets:
          (1) Cash                                                 $            (313) $         (703) $             62 $             298 $          (2,390)
          (1) Marketable Securities                                             (202)           (266)           (2,665)           (3,174)           (3,439)
               Contracts Receivable                                              -               -                 -                 -                 -
              Notes Receivable From Affiliate                                    -               -                 -                 -                 -
               Costs in Excess of Billings                                       -               -                 -                 -                 -
               Investments in Limited Liability Companies                        -               -                 -                 -                 -
               Prepaid Expenses                                                  -               -                 -                 -                 -
               Other Current Assets                                              -               -                 -                 -                 -
                 Total Current Assets                                           (516)           (969)           (2,603)           (2,876)           (5,828)

                 Property and Equipment:
                   Furniture, Fixtures and Equipment                             -               -                 -                  -                -
                   Leasehold Improvements                                        -               -                 -                  -                -
                   Vehicles                                                      -               -                 -                  -                -
                     Total Cost                                                  -               -                 -                  -                -
                        Less: Accumulated Depreciation                           -               -                 -                  -                -
                     Net Property and Equipment                                  -               -                 -                  -                -

                 Other Assets:
                   Notes Receivable From Affiliate                               -               -                 -                  -                -
                     Total Other Assets                                          -               -                 -                  -                -

                 Total Assets                                      $            (516) $         (969) $         (2,603) $         (2,876) $         (5,828)

                      Liabilities and Shareholders' Capital

                 Current Liabilities:
                   Accounts Payable                                $             -      $
                                                                                        $        -      $
                                                                                                        $          -      $
                                                                                                                          $           -     $
                                                                                                                                            $          -
                   Accrued Liabilities                                           -               -                 -                  -                -
                   Taxes, Other Than Income Taxes                                -               -                 -                  -                -
                   Profit Sharing Plan Contribution Payable                      -               -                 -                  -                -
                   Deferred Income Taxes                                         -               -                 -                  -                -
                   Other Current Liabilities                                     -               -                 -                  -                -
                     Total Current Liabilities                                   -               -                 -                  -                -

                 Total Liabilities                                               -               -                 -                  -                -

             Shareholders' Capital:
               Common Stock                                                      -               -                 -                 -                 -
               Accumulated Other Comprehensive Income                            -               -                 -                 -                 -
          (1) Retained Earnings                                                 (516)           (969)           (2,603)           (2,876)           (5,828)
                 Total Shareholders' Capital                                    (516)           (969)           (2,603)           (2,876)           (5,828)

                 Total Liabilities and Shareholders' Capital       $            (516) $         (969) $         (2,603) $         (2,876) $         (5,828)

        Notes:
              Excess cash
          (1) Excess  cash was
                           was removed
                                removed to
                                         to reflect
                                            reflect an
                                                    an adequate
                                                       adequate level
                                                                 level of
                                                                       of cash
                                                                          cash required
                                                                               required to
                                                                                        to meet
                                                                                           meet current
                                                                                                current liabilities such as accounts payable and profit
              sharing plan contribution payable. In addition, marketable securities were removed as a result
                                                                                                          result of
                                                                                                                 of their
                                                                                                                    their nonoperating nature. Accordingly,
              retained earnings were adjusted to offset the reduction of cash and marketable securities.
      Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 138 of 155                                                                                PageID
                                        #:EXHIBIT
                                            11067 3
                                                                    BOWERS + KUBOTA CONSULTING, INC.
                                                                      BALANCE SHEETS - AS ADJUSTED

In U.S. Dollars (Thousands)

In U.S. Dollars (Thousands)                                            December 31,                                 August 31,               December 31,              August 31,
                       As of                       2008             2009          2010             2011               2012          2008     2009   2010    2011         2012
                                                                                                                                                  Common Size
                     Assets
Current Assets:
  Cash                                         $          -   $           -       $     700 $           700 $             1,000       0.0%    0.0%    8.3%     8.6%         10.5%
  Marketable Securities                                   -               -             -               -                   -         0.0%    0.0%    0.0%     0.0%          0.0%
  Contracts Receivable                                    -               -           5,896           3,928               2,701       0.0%    0.0%   69.8%    48.4%         28.3%
 Notes Receivable From Affiliate                          -               -             -               122                  91       0.0%    0.0%    0.0%     1.5%          1.0%
  Costs in Excess of Billings                             -               -             -             1,490               4,106       0.0%    0.0%    0.0%    18.3%         42.9%
  Investments in Limited Liability Companies              -               -             -               249                 249       0.0%    0.0%    0.0%     3.1%          2.6%
  Prepaid Expenses                                         20             -             -               156                 -         1.2%    0.0%    0.0%     1.9%          0.0%
  Other Current Assets                                     11                 5           5               5                   5       0.7%    0.3%    0.1%     0.1%          0.1%
    Total Current Assets                                   31                 5       6,601           6,649               8,151       1.8%    0.3%   78.2%    81.9%         85.3%

Property and Equipment:
  Furniture, Fixtures and Equipment                     431               433           501             597                  619     25.3% 24.8%       5.9%     7.3%         6.5%
  Leasehold Improvements                                728               728           728             728                  728     42.8% 41.7%       8.6%     9.0%         7.6%
  Vehicles                                              669               724           815             865                  962     39.3% 41.5%       9.7%    10.7%        10.1%
    Total Cost                                        1,828             1,886         2,044           2,190                2,310    107.3% 108.0%     24.2%    27.0%        24.2%
       Less: Accumulated Depreciation                  (910)           (1,042)         (918)         (1,129)              (1,226)   -53.4% -59.6%    -10.9%   -13.9%       -12.8%
    Net Property and Equipment                          919               844         1,126           1,061                1,084     53.9% 48.3%      13.3%    13.1%        11.3%

Other Assets:
  Notes Receivable From Affiliate                         753            897             715              409               326      44.2%   51.4%    8.5%     5.0%          3.4%
    Total Other Assets                                    753            897             715              409               326      44.2%   51.4%    8.5%     5.0%          3.4%

Total Assets                                   $      1,703     $      1,747      $   8,443    $      8,119     $         9,561     100.0% 100.0% 100.0% 100.0%           100.0%

     Liabilities and Shareholders' Capital

Current Liabilities:
  Accounts Payable                             $          -     $        -   $          622 $           690 $               753       0.0%    0.0%    7.4%     8.5%          7.9%
  Accrued Liabilities                                     -              -            1,345           1,521               1,626       0.0%    0.0%   15.9%    18.7%         17.0%
  Taxes, Other Than Income Taxes                            1             51            244             220                 354       0.1%    2.9%    2.9%     2.7%          3.7%
  Profit Sharing Plan Contribution Payable                820            906            995           1,133                 600      48.1%   51.9%   11.8%    13.9%          6.3%
  Deferred Income Taxes                                   -              -            1,346             957               1,479       0.0%    0.0%   15.9%    11.8%         15.5%
  Other Current Liabilities                               -               31            570             -                   878       0.0%    1.8%    6.7%     0.0%          9.2%
    Total Current Liabilities                             821            988          5,120           4,520               5,688      48.2%   56.5%   60.6%    55.7%         59.5%

Total Liabilities                                         821            988          5,120           4,520               5,688      48.2%   56.5%   60.6%    55.7%         59.5%

Shareholders' Capital:
  Common Stock                                             10             10             20              20                  20       0.6%    0.6%    0.2%     0.2%          0.2%
  Accumulated Other Comprehensive Income                  -              -               76            (124)                (19)      0.0%    0.0%    0.9%    -1.5%         -0.2%
  Retained Earnings                                       872            749          3,226           3,702               3,872      51.2%   42.9%   38.2%    45.6%         40.5%
    Total Shareholders' Capital                           882            759          3,322           3,598               3,873      51.8%   43.5%   39.4%    44.3%         40.5%

Total Liabilities and Shareholders' Capital    $      1,703     $      1,747      $   8,443    $      8,119     $         9,561     100.0% 100.0% 100.0% 100.0%           100.0%

Memo Items:
 Total Interest-Bearing Debt                   $            - $            - $            - $             - $                 -       0.0%    0.0%    0.0%     0.0%          0.0%
 Book Value of Invested Capital                $          882 $          759 $        3,322 $         3,598 $             3,873      51.8%   43.5%   39.4%    44.3%         40.5%
            Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 139 of 155                                                                                   PageID
                                              #: 11068
                                              EXHIBIT 4
                                                                                        CONSULTING, INC.
                                                                       BOWERS + KUBOTA CONSULTING,
                                                                     RESULTS OF OPERATIONS - AS REPORTED (1)
   In U.S. Dollars (Thousands)
                                                                                                                                                                               Pro Forma
                                                                                                                             Pro Forma                                         December
                                                                  For the Years Ended December 31,                          December 31,      For the Years Ended December 31,     31,
   In U.S. Dollars (Thousands)
                                                                                       2010          2011           2012                       2008
                                                                                                                                               2008 2009
                                                                                                                                                    2009   2010 2011
                                                                                                                                                          2010            2012
                                                                                                                                                                   2011 2012
                                                          2008           2009
                                                       CompiledF/S
                                                       Compiled F/S Compiled       Compiled F/S
                                                                               F/S Compiled
                                                                    Compiled F/S                  Compiled F/S
                                                                                             F/S Compiled        Projections
                                                                                                            F/S Projections                              Common Size


                                                                     $
                                                              15,016 $                $
                                                                               15,430 $
                                                                               15,430           27,551 $$
                                                                                                27,551          21,454 $$
                                                                                                                21,454            28,858      100.0%
                                                                                                                                              100.0% 100.0%          100.0%
                                                                                                                                                             100.0% 100.0%
                                                                                                                                                     100.0% 100.0%                       100.0%
      Revenue                                          $      15,016

      Operating Expenses:
                                                                                 2,034          2,399             2,484            1,748    10.5% 13.2%      8.7% 11.6%      6.1%
        Officers' Salaries                                     1,583
                                                                                                   214              211              189
                                                                                                                                     189  2.9%2.9% 1.1%
                                                                                                                                                      1.1% 0.8%      1.0%
                                                                                                                                                             0.8% 1.0%    0.7%0.7%
        Depreciation                                              441              176
                                                                                 4,147           6,078            5,848            7,461    25.6%
                                                                                                                                            25.6% 26.9%            27.3%
                                                                                                                                                            22.1% 27.3%
                                                                                                                                                    26.9% 22.1%             25.9%
        Salaries and Wages                                      3,838
                                                                                 2,777           2,966            3,129              850    18.3%
                                                                                                                                            18.3% 18.0%            14.6%
                                                                                                                                                            10.8% 14.6%
                                                                                                                                                     18.0% 10.8%             2.9%
        Bonuses                                                 2,743
                                                                                                 4,712            3,154            5,410    14.8%
                                                                                                                                            14.8% 10.2%     17.1% 14.7%
                                                                                                                                                     10.2% 17.1%            18.7%
                                                                                                                                                                    14.7% 18.7%
        Subconsultants                                          2,221            1,577
                                                                                 1,154           1,671            1,542            1,533      7.0%    7.5%   6.1%    7.2%     5.3%
        Taxes, Other Than Income Taxes                          1,048
                                                                                                   995            1,133              600      5.5%    5.9%   3.6%    5.3%     2.1%
        Profit Sharing Plan Contribution                          820              906
                                                                                                 1,067            1,053              968
                                                                                                                                     968  4.2%4.2% 4.9%
                                                                                                                                                      4.9% 3.9%      4.9%
                                                                                                                                                             3.9% 4.9%    3.4%3.4%
        Insurance                                                 625              757
                                                                                                   363              362              326
                                                                                                                                     326  1.6%1.6% 1.9%
                                                                                                                                                      1.9% 1.3%      1.7%
                                                                                                                                                             1.3% 1.7%    1.1%1.1%
        Office                                                    241              289
                                                                                                   335              301              303
                                                                                                                                      303 2.3%2.3% 2.2%
                                                                                                                                                      2.2% 1.2%      1.4%
                                                                                                                                                             1.2% 1.4%    1.0%1.0%
        Rent                                                      346              343
                                                                                     96             77              288              169      0.6%    0.6%   0.3%    1.3%     0.6%
        Outside Services                                            84
                                                                                                   191              236              221
                                                                                                                                      221 1.2%1.2% 1.1%
                                                                                                                                                      1.1% 0.7%      1.1%
                                                                                                                                                             0.7% 1.1%    0.8%0.8%
        Vehicle                                                   187              170
                                                                                                   156              222              263
                                                                                                                                      263 1.3%1.3% 1.2%
                                                                                                                                                      1.2% 0.6%      1.0%
                                                                                                                                                             0.6% 1.0%    0.9%0.9%
        Travel                                                    198              183
                                                                                     81             91               98                93     0.5%    0.5%   0.3%    0.5%     0.3%
        Telephone and Utilities                                     82
                                                                                                    63               67                82
                                                                                                                                       82 0.2%0.2% 0.1%
                                                                                                                                                      0.1% 0.2%      0.3%
                                                                                                                                                             0.2% 0.3%    0.3%0.3%
        Reproduction                                                31               22
                                                                                     62             90               57                41     0.3%    0.4%   0.3%    0.3%     0.1%
        Employees' Benefits                                         48
                                                                                     30             34               50                44     0.2%    0.2%   0.1%    0.2%     0.2%
        Advertising, Entertainment and Promotion                    23
                                                                  110              121             104              111               112     0.7%    0.8%   0.4%    0.5%     0.4%
        Other Operating Expenses
                                                               14,668           14,927          21,606           20,345           20,412    97.7%
                                                                                                                                             97.7% 96.7%            94.8%
                                                                                                                                                            78.4% 94.8%
                                                                                                                                                     96.7% 78.4%            70.7%
           Total Operating Expenses
                                                                   347              503          5,944            1,109             8,447     2.3%
                                                                                                                                              2.3%    3.3%  21.6%
                                                                                                                                                       3.3% 21.6%    5.2%    29.3%
                                                                                                                                                                     5.2% 29.3%
       Income From Operations

       Other Income (Expenses):
                                                                     61             -               -               162               -          0.4%      0.0%   0.0%         0.8%            0.0%
         Interest and Dividend Income
                                                                     61             -               -               162               -          0.4%      0.0%   0.0%         0.8%            0.0%
            Total Other Income (Expenses)
                                                                    409             503           5,944           1,271             8,447        2.7%            21.6%
                                                                                                                                                           3.3% 21.6%
                                                                                                                                                           3.3%                5.9%           29.3%
       Earnings Before Taxes

                                                                    148             173          2,093                422              -          1.0%     1.1%      7.6%      2.0%            0.0%
       Total Income Taxes
         Effective Tax Rate                                 36.3%           34.4%            35.2%            33.2%             0.0%

                                                        $           261 $
                                                                    261 $               $
                                                                                    330 $
                                                                                    330           3,852 $
                                                                                                  3,852 $          849  $
                                                                                                                    849 $           8,447         1.7%
                                                                                                                                                  17°/a     2.1%    14.0%
                                                                                                                                                                    141 °      4.0%
                                                                                                                                                                               4 %            29.3%
                                                                                                                                                                                              29.3%,
       Net Income

     Memo Items:
                                                                                    679 $$
                                                                                    679           6,158 $$
                                                                                                  6,158                  $
                                                                                                                   1,320 $
                                                                                                                   1,320            8,635         5.3%
                                                                                                                                                  5.3%    4.4%
                                                                                                                                                           4.4% 22.4%    6.2%
                                                                                                                                                                 22.4% 6.2%                   29.9%
      EBITDA                                            $          789 $$
                                                                   789
                                                                   441 $$           176 $
                                                                                    176  $          214
                                                                                                    214 $$           211 $
                                                                                                                     211 $            189         2.9%     1.1%   0.8%  1.0%                   0.7%
      Depreciation and Amortization                     $          441
                                                                        $           503 $$
                                                                                    503           5,944 $$
                                                                                                  5,944            1,109 $
                                                                                                                   1,109 $          8,447         2.3%
                                                                                                                                                  2.3%    3.3%
                                                                                                                                                           3.3% 21.6%    5.2%
                                                                                                                                                                 21.6% 5.2%                   29.3%
      EBIT                                              $          347 $
                                                                   347
                                                                        $           102 $
                                                                                    102  $          495 $$
                                                                                                    495              146             N/A          7.2%     0.7%   1.8%   0.7%                  N/A
      Capital Expenditures                              $        1,084 $
                                                                 1,084
                                                                                                                                                                               2-Year CAGR (2)
     Year-Over-Year Growth:
     Year-Over-Year
                                                                                   2.8%           78.5%           -22.1%            34.5%                                                2.3%
       Revenue                                                    N/A
                                                                                 -13.9%          806.8%           -78.6%           554.3%                                               18.4%
       EBITDA                                                     N/A
                                                                                  44.8%         1081.2%           -81.3%           661.5%                                               19.2%
       EBIT                                                       N/A
                                                                                  23.1%         1081.2%
                                                                                                10812%            -78.6%           564.7%                                               19.2%
       Earnings Before Taxes                                      N/A

Notes:
                                                                                                                                              statements were
                                                                                                                                    financial statements      reported on
                                                                                                                                                         were reported    an accrual
                                                                                                                                                                       on an         basis.
                                                                                                                                                                             accrual basis.
 (1) The
     The Company's financial statements
         Company's financial statements were
                                        were reported on a cash basis as of December 31, 2008 and 2009. Subsequently, the Company's financial
 (2) The Pro Forma December 31, 2012 CAGR     is a two-year CAGR   beginning  with 2010.
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 140 of 155                                                                            PageID
                                  #:EXHIBIT
                                      11069 5
                                                               KUBOTA CONSULTING,
                                                      BOWERS + ICUBOTA CONSULTING, INC.
                                               ADJUSTMENTS TO HISTORICAL RESULTS OF OPERATIONS
                 In U.S.
                 In U.S. Dollars
                         Dollars(Thousands)
                                 (Thousands)


                                                                                                                                      Pro Forma
                 In U.S. Dollars (Thousands)                                   For the Years Ended December 31,                      December 31,
                                                                    2008              2009             2010             2011             2012



                   Revenue                                      $          -      $          -     $          -     $          -     $          -

                   Operating Expenses:
           (1)       Officers' Salaries                                (907)            (1,354)          (1,583)          (1,692)            (962)
                     Depreciation                                       -                  -                -                -                -
                     Salaries and Wages                                 -                  -                -                -                -
       -             Bonuses                                            -                  -                -                -                -
                     Subconsultants                                     -                  -                -                -                -
           (1)       Taxes, Other Than Income Taxes                     (69)              (104)            (121)            (129)             (74)
       -             Profit Sharing Plan Contribution                   -                  -                -                -                -
                     Insurance                                          -                  -                -                -                -
                     Office                                             -                  -                -                -                -
                     Rent                                               -                  -                -                -                -
                     Outside Services                                   -                  -                -                -                -
                     Vehicle                                            -                  -                -                -                -
                     Travel                                             -                  -                -                -                -
                     Telephone and Utilities                            -                  -                -                -                -
                     Reproduction                                       -                  -                -                -                -
                     Employees' Benefits                                -                  -                -                -                -
                     Advertising, Entertainment and Promotion           -                  -                -                -                -
                     Other Operating Expenses                           -                  -                -                -                -
                        Total Operating Expenses                       (977)            (1,457)          (1,704)          (1,822)          (1,036)
                   Income From Operations                               977              1,457            1,704            1,822            1,036

                   Other Income (Expenses):
                     Interest and Dividend Income                          (61)            -                -               (162)             -
                        Total Other Income (Expenses)                      (61)            -                -               (162)             -
                   Earnings Before Taxes                                   915           1,457            1,704            1,660            1,036

                    Total Income Taxes                                     315               514              586              605          3,321


       Notes:
            Officers' Salaries Adjustments:
        (1) Officers'
            Officers' Compensation as Reported                  $      1,583 $           2,034 $          2,399 $          2,484 $          1,748
            Officers' Compensation as Adjusted                          (676)             (680)            (816)            (792)            (786)
              Total Adjustment                                  $        907 $           1,354 $          1,583 $          1,692 $            962

                 Payroll Tax as Reported                        $          121 $             156 $            184 $            190 $            134
                 Payroll Tax as Adjusted                                   (52)              (52)             (62)             (61)             (60)
                   Total Adjustment                             $           69 $             104 $            121 $            129 $             74
         Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 141 of 155                                                                                  PageID
                                           #: 11070
                                           EXHIBIT 6
                                                                BOWERS
                                                                BOWERS ++ ICUBOTA CONSULTING,, INC.
                                                                          KUBOTA CONSULTING
                                                               RESULTS OF OPERATIONS - AS ADJUSTED
In U.S. Dollars (Thousands)
                                                                                                                                                                              Pro Forma
                                                                                                                          Pro Forma                                           December
                                                                                                                         December 31,        For the Years Ended December 31,     31,
In U.S. Dollars (Thousands)                                   For the Years Ended December 31,
                                                                                          2010               2011             2012           2008      2009     2010    2011      2012
                                                    2008               2009
                                                                                                                                                              Common Size


                                                      15,016 $           15,430 $           27,551 $           21,454 $         28,858       100.0% 100.0% 100.0% 100.0%           100.0%
  Revenue                                       $

   Operating Expenses:
                                                                            680                816                792              786         4.5%     4.4%     3.0%     3.7%       2.7%
     Officers' Salaries                                  676
                                                                            176                214                211              189         2.9%     1.1%     0.8%     1.0%       0.7%
     Depreciation                                        441
                                                       3,838              4,147              6,078              5,848            7,461        25.6%    26.9%    22.1%    27.3%      25.9%
     Salaries and Wages                                                                                                                                                  14.6%       2.9%
                                                       2,743              2,777              2,966              3,129              850        18.3%    18.0%    10.8%
     Bonuses                                                                                                                                                    17.1%    14.7%      18.7%
                                                       2,221              1,577              4,712              3,154            5,410        14.8%    10.2%
     Subconsultants                                                                                                                                                       6.6%       5.1%
                                                         979              1,051              1,550              1,412            1,459         6.5%     6.8%     5.6%
     Taxes, Other Than Income Taxes                                                                                                                                                  2.1%
                                                         820                906                995              1,133              600         5.5%     5.9%     3.6%     5.3%
     Profit Sharing Plan Contribution                                                                                                                                     4.9%       3.4%
                                                         625                757              1,067              1,053              968         4.2%     4.9%     3.9%
     Insurance                                                                                                                                                            1.7%       1.1%
                                                         241                289                363                362              326         1.6%     1.9%     1.3%
     Office                                                                                                                                                               1.4%       1.0%
                                                         346                343                335                301              303         2.3%     2.2%     1.2%
     Rent                                                                                                                                                                 1.3%       0.6%
                                                          84                  96                 77               288              169         0.6%     0.6%     0.3%
     Outside Services                                                                                                                                                     1.1%       0.8%
                                                         187                 170               191                236              221         1.2%     1.1%     0.7%
     Vehicle                                                                                                                                                              1.0%       0.9%
                                                         198                183                156                222              263         1.3%     1.2%     0.6%
     Travel                                                                                                                                                      0.3%     0.5%       0.3%
                                                          82                  81                 91                98               93         0.5%     0.5%
     Telephone and Utilities                                                                                                                                                         0.3%
                                                          31                  22                 63                67               82         0.2%     0.1%     0.2%     0.3%
     Reproduction                                                                                                                                                         0.3%       0.1%
                                                          48                  62                 90                57               41         0.3%     0.4%     0.3%
     Employees' Benefits                                                                                                                                                             0.2%
                                                          23                  30                 34                50               44         0.2%     0.2%     0.1%     0.2%
     Advertising, Entertainment and Promotion
                                                         110                 121                104               111              112         0.7%      0.8%    0.4%     0.5%        0.4%
     Other Operating Expenses
                                                      13,692             13,470             19,902             18,523           19,376        91.2%    87.3%    72.2%    86.3%      67.1%
        Total Operating Expenses
                                                       1,324               1,961              7,649             2,931            9,482         8.8%    12.7%    27.8%    13.7%      32.9%
   Income From Operations

   Other Income (Expenses):
                                                                            -                   -                  -                -           0.0%     0.0%     0.0%    0.0%        0.0%
     Interest and Dividend Income                        -
                                                         -                  -                   -                  -                -           0.0%     0.0%     0.0%    0.0%        0.0%
        Total Other Income (Expenses)
                                                       1,324              1,961               7,649              2,931            9,482         8.8%    12.7%    27.8%   13.7%       32.9%
   Earnings Before Taxes

                                                            464                687            2,679              1,027            3,321         3.1%     4.5%     9.7%    4.8%       11.5%
    Total Income Taxes
                                                    35.0%              35.0%              35.0%              35.0%            35.0%
      Effective Tax Rate

                                                $           860 $         1,274 $                4,970
                                                                                                 4,970 $            1,904 $          6,161      5.7%     &a.
                                                                                                                                                         8.3%    18.0%    8.9
                                                                                                                                                                          8.9%       21.4%
    Net Income

 Memo Items:
      Items:                                                                                                                                                                         33.5%
  EBITDA                                        $          1,765   $          2,137   $          7,862   $          3,142 $          9,671
                                                                                                                                     9,671     11.8% 13.8% 28.5% 14.6%
                                                             441   $            176   $            214   $            211 $            189      2.9% 1.1% 0.8% 1.0%                   0.7%
  Depreciation and Amortization                 $                                                                                                                                    32.9%
  EBIT                                          $          1,324   $          1,961   $          7,649   $          2,931 $          9,482
                                                                                                                                     9,482      8.8% 12.7% 27.8% 13.7%
                                                           1,084   $            102   $            495   $            146             N/A       7.2% 0.7%
                                                                                                                                                      0.7%  1.8% 0.7%                 N/A
  Capital Expenditures                          $
                                                                                                                                                                               2-Year CAGR
 Year-Over-Year  Growth:
 Year-Over-Year Growth:
                                                                                                                                                                                       2.3%
   Revenue                                                  N/A                2.8%           78.5%             -22.1%            34.5%
                                                            N/A               21.0%          268.0%             -60.0%           207.9%
                                                                                                                                 207.9%                                               10.9%
   EBITDA
   EBITDA                                                                                                                                                                             11.3%
   EBIT                                                     N/A               48.1%          290.1%             -61.7%           223.5%
                                                            N/A               48.1%
                                                                              48.1%          290.1%             -61.7%           223.5%                                               11.3%
   Earnings Before Taxes
                                        Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 142 of 155                                                                                                                                    PageID
                                                                               #:EXHIBIT
                                                                                  11071
                                                                      BOWERS + KOBUTA
                                                                                         7
                                                                                      CONSULTING, INC.
                                                                                                                                DETAILED COMPARATIVE ANALYSIS

                                                                                                                                                                                                                                                                                          BOWERS +
                                                                                                                                                                                                    NASDAQ
                                                                                                                                                                                                    NASDAQIQ                              1st                     3rd                      KOBUTA
TICKER                                                       NYSE:ACM           NYSE:J         NYSE:FLR
                                                                                               NYSE:FLR NYSE:MTZ
                                                                                                         NYSE:MTZ TSX:WSP
                                                                                                                   TSX:WSP TSX:STN
                                                                                                                             TSX:STNIQ288890
                                                                                                                                      IQ288890IQ190786
                                                                                                                                                IQ190786NYSE:TPC
                                                                                                                                                         NYSE:TPC                                             190786
                                                                                                                                                                                                            IQ190786          Min                    Median                    Max
                                                                                                                                                                                                    GS:TTEK                             Qu artile
                                                                                                                                                                                                                                        Quartile                 Quartile                CONSULTING,
                                                                                                                                                                                                                                                                                           INC.
                                                                                                                                                                                                                                                                                           INC. (1)
Latest Completed Twelve-Month Period Ended                      9/30/2012       9/28/2012        12/31/201
                                                                                                 12/31/2011       9/30/2012       9/29/2012      9/30/2012    9/30/2012   9/28/2012    9/30/2012    9/30/2012   9/28/20 2
                                                                                                                                                                                                                9/28/2012
Income Statements, Common Size
  Sales, Net                                                        100.0%  100.0%    100.0%    100.0%     100.0%     100.0%
                                                                                                                      100.0%   100.0%
                                                                                                                               100.0%   100.0%
                                                                                                                                        100.0%   100.0%
                                                                                                                                                 100.0% 100.0%
                                                                                                                                                          100.0% 100.0%
                                                                                                                                                                  100.0%                                                      100.0%
                                                                                                                                                                                                                              100.0% 100.0%
                                                                                                                                                                                                                                      100.0% 100.0%
                                                                                                                                                                                                                                               100.0% 100.0%
                                                                                                                                                                                                                                                         100.0% 100.0%
                                                                                                                                                                                                                                                                   100.0%                          100.0%
  Cost of Sales                                                      94.9%   84.1%     95.1%       87.9%    77.5%      45.3%
                                                                                                                       453%     83.9%    91.9%    89.9%    82.2%   91.9%                                                       45.3%
                                                                                                                                                                                                                               453%     83.1% 87.9%
                                                                                                                                                                                                                                      83.1%     87.9% 91.9%
                                                                                                                                                                                                                                                          91.9% 95.1%
                                                                                                                                                                                                                                                                    95.1%                              mid
                                                                                                                                                                                                                                                                                                       nmf
  Gross Profit                                                         5.1%  15.9%       4.9%    1812.1%
                                                                                                    27..9
                                                                                                        1   22.5%      547
                                                                                                                       54.7%    16.1%      8.1%   10.1%    17.8%     8.1%                                                        4.9%
                                                                                                                                                                                                                                 4.9% 8.1%
                                                                                                                                                                                                                                         8.1% 12.1%
                                                                                                                                                                                                                                                12.1% 16.9%
                                                                                                                                                                                                                                                          16.9% 54.7%
                                                                                                                                                                                                                                                                    54.7%                          100.0%
  SG&A                                                                 1.0%  10.4%       0.7%        6.7%     3.6%     43.7%    13.8%      2.6%     6.5%   10.3%     2.6%                                                        0.7%
                                                                                                                                                                                                                                 0.7%    2.6% 6.5%
                                                                                                                                                                                                                                       2.6%       6.5% 103%
                                                                                                                                                                                                                                                          10.3% 43.7%
                                                                                                                                                                                                                                                                    43.7%                           61.6%
  Other Operating Expenses                                             0.0%    0.0%      0.0%       0.0%    131..36%%
                                                                                                            11.3%        0.0%     0.0%     0.0%     0.0%     0.0%    0.0%                                                        0.0%
                                                                                                                                                                                                                                 0.0%  0.0%
                                                                                                                                                                                                                                         0.0%  0.0%
                                                                                                                                                                                                                                                  0.0% 0.0% 0.0% 113%
                                                                                                                                                                                                                                                                    11.3%                              mid
                                                                                                                                                                                                                                                                                                       nmf
  EBIT                                                                 4.1%    5.5%
                                                                               5.5%      4.2%       5.4%
                                                                                                    5.4%     7.6%      11.0%
                                                                                                                       11.0%      2.3%
                                                                                                                                  2.3%     5.5%
                                                                                                                                           5.5%     3.5%     7.5%    5.5%                                                        2.3%
                                                                                                                                                                                                                                 2.3%    4.2% 5.5%
                                                                                                                                                                                                                                       4.2%       5.5% 6.5% 6.5% 11.0%
                                                                                                                                                                                                                                                                    11.0%                           38.4%
  Interest Expense                                                    -0.6%   -0.1%      0.1%      -1.1%     -0.6%      -0.6%     0.0%    -0.6%    -1.0%    -0.3%   -0.6%                                                       -1.1%   -0.6%    -0.6%     -0.2%      0.1%                             mid
                                                                                                                                                                                                                                                                                                       nmf
  Other Income (Expense)                                              -3.3%
                                                                      -33%     0.0%      0.0%      -0.3%
                                                                                                   -03%      -1.6%
                                                                                                             -L6%       -5.9%    -0.1%     5.2%    -9.3%
                                                                                                                                                   -93%      0.7%
                                                                                                                                                             03%     5.2%                                                       -9.3%
                                                                                                                                                                                                                                -93%    -2.4%    -0.1%      0.4%      5.2%                             nmf
  Pretax Income                                                        0.2%    5.4%      4.3%        4.0%     5.5%       4.5%     2.2%   10.1%     -6.7%     8.0%  10.1%                                                        -6.7%    3.1%     4.5%      6.7%    10.1%                           38.4%
  Income Tax Expense                                                  -0.9%   -1.9%     -1.3%      -1.6%     -1.8%      -2.7%    -0.8%    -2.4%    -0.1%    -2.8%   -2.4%                                                       -2.8%   -2.4%    -1.8%     -1.1%     -0.1%                          13.5%
  Net Income to Common                                               -0.7%    3.5%       2.5%       2.3%
                                                                                                    2.3%     3.7%        1.8%
                                                                                                                         1.8%     1.6%
                                                                                                                                  1.6%     6.7%
                                                                                                                                           6.7%   -6.9%      5.2%    6.7%                                                      -6.9%     1.7%
                                                                                                                                                                                                                                         1.7%     2.5%
                                                                                                                                                                                                                                                  2.5%      4.4%
                                                                                                                                                                                                                                                            4.4%      6.7%
                                                                                                                                                                                                                                                                      6.7%                          25.0%
  Depreciation and Amortization                                        1.2%    0.9%      0.9%       2.5%      3.2%
                                                                                                              32%        3.1%     2.9%     1.9%     1.5%     2.8%    1.9%                                                        0.9%    1.3%
                                                                                                                                                                                                                                         13%      1.9%      2.9%      3.2%                           0.7%
  EBITDA                                                               5.3%
                                                                       5.3% 6.4%
                                                                               6.4% 5.1% 5.1%7.8%7.8% 10.8%10.8%
                                                                                                              14.1%    14.1%5.2%     7.4%
                                                                                                                                  5.2%        5.0%
                                                                                                                                           7.4%        10.3%
                                                                                                                                                    5.0%   10.3% 7.4%7.4%                                                        5.0%
                                                                                                                                                                                                                                 5.0%  53%
                                                                                                                                                                                                                                         5.3% 7.4%7.4% 9.0% 9.0%14.1%
                                                                                                                                                                                                                                                                    14.1%                           39.1%
Balance Sheets, Common Size
  Cash                                                               10.5%            15.1%           27.3%             0.5%     3.5%     2.4%    17.5%     33%
                                                                                                                                                            3.3%      5.7%    6.3%     33%
                                                                                                                                                                                       3.3%                                     0.5%
                                                                                                                                                                                                                                0.5%   33%
                                                                                                                                                                                                                                        3.3% 5.7%
                                                                                                                                                                                                                                                5.7% 12.8%
                                                                                                                                                                                                                                                        12.8% 273%
                                                                                                                                                                                                                                                                27.3%                               10.5%
  Accounts Receivable                                                423%
                                                                     42.3%            343%
                                                                                      34.3%           38.5%            39.8%    41.5%    373%
                                                                                                                                         37.3%    46.4%    33.4%     51.4%   423%
                                                                                                                                                                             42.3%    33.4%                                    33.4%
                                                                                                                                                                                                                               33.4%  35.8%
                                                                                                                                                                                                                                       35.8%  39.8%
                                                                                                                                                                                                                                               39.8% 423%
                                                                                                                                                                                                                                                        42.3% 51.4%
                                                                                                                                                                                                                                                                51.4%                               283%
                                                                                                                                                                                                                                                                                                    28.3%
  Inventory                                                           0.0%             0.0%            0.0%             4.1%     0.0%     0.0%     0.0%     0.9%      0.0%    0.0%     0.9%                                     0.0%    0.0%    0.0%     0.5%    4.1%                                  nmf
  Other Current Assets                                                2.8%             3.4%            5.3%             2.3%
                                                                                                                        23%      0.0%     0.0%     4.1%     2.5%      3.5%    2.9%     2.5%                                     0.0%    2.4%    2.8%     3.5%    5.3%
                                                                                                                                                                                                                                                                 53%                                46.5%
  Total Current Assets                                               55.6%            52.8%           71.1%            46.7%    45.0%    41.0%    68.0%    40.0%     60.6%   51.4%    40.0%                                    40.0%
                                                                                                                                                                                                                               40.0%  43.0%
                                                                                                                                                                                                                                       43.0% 51.4%
                                                                                                                                                                                                                                               51.4% 58.1%
                                                                                                                                                                                                                                                        58.1% 71.1%
                                                                                                                                                                                                                                                                71.1%                               853%
                                                                                                                                                                                                                                                                                                    85.3%
  Fixed Assets, Net                                                   5.8%             4.8%           11.1%            13.1%     5.1%     7.5%     4.5%     7.1%     15.1%    4.4%     7.1%                                     4.4%
                                                                                                                                                                                                                                4.4%    5.0%
                                                                                                                                                                                                                                       5.0%     7.1% 93%
                                                                                                                                                                                                                                              7.1%       9.3%15.1%
                                                                                                                                                                                                                                                                15.1%                               113%
                                                                                                                                                                                                                                                                                                    11.3%
  Investments in Affiliates                                           1.6%             2.7%            7.7%             0.6%     1.7%     4.5%     0.0%     3.1%      1.4%    0.2%     3.1%                                     0.0%    1.0%    1.7%     3.1%    7.7%                                 nmf
  Intangible Assets, Net                                             33.1%            33.0%            1.2%            37.6%    46.4%    43.9%    253%
                                                                                                                                                  25.3%    46.0%     21.7%   42.5%    46.0%                                     1.2%
                                                                                                                                                                                                                                1.2% 29.1%
                                                                                                                                                                                                                                       29.1% 37.6%
                                                                                                                                                                                                                                               37.6% 45.0%
                                                                                                                                                                                                                                                        45.0% 46.4%
                                                                                                                                                                                                                                                                46.4%                                 nmf
  Other Assets                                                        4.0%             6.7%            8.9%             1.9%     1.8%     3.0%     2.1%     3.8%      1.2%    1.4%     3.8%                                     1.2%    1.8%    3.0%     3.9%    8.9%                                3.4%
  Total Assets                                                      100.0%           100.0%
                                                                                     100.0%          100.0%           100.0%   100.0% 100.0%
                                                                                                                      100.0% 100.0%     100.0% 100.0%
                                                                                                                                                 100.0% 100.0%
                                                                                                                                                          100.0% 100.0%
                                                                                                                                                                   100.0% 100.0%
                                                                                                                                                                            100.0% 100.0%
                                                                                                                                                                                     100.0%                                   100.0% 100.0%
                                                                                                                                                                                                                              100.0%  100.0% 100.0%
                                                                                                                                                                                                                                              100.0% 100.0%
                                                                                                                                                                                                                                                       100.0% 100.0%
                                                                                                                                                                                                                                                               100.0%                              100.0%
  Accounts Payable                                                   13.4%             5.5%           21.0%            19.7%    18.6%    15.2%    103%
                                                                                                                                                  10.3%     9.2%     23.2%    9.2%     9.2%                                     5.5% 9.2%
                                                                                                                                                                                                                                5.5%    9.2% 13.4%
                                                                                                                                                                                                                                               13.4% 19.1%
                                                                                                                                                                                                                                                        19.1% 23.2%
                                                                                                                                                                                                                                                                23.2%                                7.9%
  Debt, Current                                                       2.9%             0.0%            0.2%             1.9%     2.2%     3.5%     0.0%     1.1%      2.0%    0.1%     1.1%                                     0.0%    0.2%    1.1%     2.1%    3.5%                                  nmf
  Income Tax Payable                                                  0.2%             0.7%            0.0%             1.0%     0.4%     0.0%     0.1%     0.0%      0.0%    0.0%     0.0%                                     0.0%    0.0%    0.0%     03%
                                                                                                                                                                                                                                                         0.3%    1.0%                                 nmf
  Other Current Liabilities                                          20.2%            19.4%           25.2%            11.5%     5.8%     6.1%    22.9%    12.5%     15.7%   20.8%    12.5%                                     5.8% 12.0%
                                                                                                                                                                                                                                5.8%   12.0% 15.7%
                                                                                                                                                                                                                                               15.7% 20.5%
                                                                                                                                                                                                                                                        20.5% 25.2%
                                                                                                                                                                                                                                                                25.2%                               51.6%
  Total Current Liabilities                                          36.7%            25.5%           46.4%            34.1%    27.0%    24.7%    333%
                                                                                                                                                  33.3%    22.8%     40.8%   30.1%    22.8%                                    22.8%
                                                                                                                                                                                                                               22.8%  25.1%
                                                                                                                                                                                                                                       25.1% 30.1%
                                                                                                                                                                                                                                               30.1% 35.4%
                                                                                                                                                                                                                                                        35.4% 46.4%
                                                                                                                                                                                                                                                                46.4%                               59.5%
  Debt, Noncurrent                                                   16.0%             7.7%            6.2%            18.7%    13.0%    17.1%     0.0%    233%
                                                                                                                                                           23.3%     19.7%    4.9%    233%
                                                                                                                                                                                      23.3%                                     0.0%
                                                                                                                                                                                                                                0.0%  7.0%
                                                                                                                                                                                                                                        7.0% 16.0%
                                                                                                                                                                                                                                               16.0% 19.2%
                                                                                                                                                                                                                                                        19.2% 233%
                                                                                                                                                                                                                                                                23.3%                                  nmf
  Other Liabilities                                                   8.0%            11.6%            5.5%            10.0%     9.1%     9.7%     7.1%    11.5%      5.5%    4.0%    11.5%                                     4.0%
                                                                                                                                                                                                                                4.0%   63%
                                                                                                                                                                                                                                        6.3% 9.1%
                                                                                                                                                                                                                                                9.1%10.8%
                                                                                                                                                                                                                                                        10.8% 11.6%
                                                                                                                                                                                                                                                                11.6%                                 nmf
  Total Liabilities                                                  60.7%            44.9%           58.2%            62.8%    49.1%    51.5%    40.4%    57.6%     66.0%   39.0%    57.6%                                    39.0%
                                                                                                                                                                                                                               39.0%   47.0% 57.6%
                                                                                                                                                                                                                                      47.0%    57.6% 59.4%
                                                                                                                                                                                                                                                        59.4% 66.0%
                                                                                                                                                                                                                                                                66.0%                               59.5%
  Noncontrolling Interest                                             1.0%             0.7%            0.8%             0.0%     0.1%     0.0%     0.2%     1.5%      0.0%    0.1%     1.5%                                     0.0%    0.0%    0.2%     0.9%    1.5%                                  nmf
  Equity, Preferred                                                   0.0%             0.0%            0.0%             0.0%     0.0%     0.0%     0.0%     0.0%      0.0%    0.0%     0.0%                                     0.0%    0.0%    0.0%     0.0%    0.0%                                 nmf
  Equity, Common                                                     38.3%            54.4%           41.1%            37.2%    50.8%    48.5%    59.5%    40.9%     34.0%   61.0%    40.9%                                    34.0%
                                                                                                                                                                                                                               34.0%  39.6%
                                                                                                                                                                                                                                       39.6% 41.1%
                                                                                                                                                                                                                                               41.1% 52.6%
                                                                                                                                                                                                                                                        52.6% 61.0%
                                                                                                                                                                                                                                                                61.0%                               40.5%
  Total Liabilities and Equity                                      100.0%           100.0%
                                                                                     100.0%          100.0%           100.0%
                                                                                                                      100.0% 100.0%
                                                                                                                               100.0% 100.0%
                                                                                                                                        100.0% 100.0%
                                                                                                                                                 100.0% 100.0%
                                                                                                                                                          100.0% 100.0%
                                                                                                                                                                   100.0% 100.0%
                                                                                                                                                                            100.0% 100.0%
                                                                                                                                                                                     100.0%                                   100.0%
                                                                                                                                                                                                                              100.0% 100.0%
                                                                                                                                                                                                                                      100.0% 100.0%
                                                                                                                                                                                                                                              100.0% 100.0%
                                                                                                                                                                                                                                                       100.0% 100.0%
                                                                                                                                                                                                                                                               100.0%                              100.0%
Profitability Ratios
  EBITDA Margin                                                        53%
                                                                       5.3%            6.4%              5.1%            7.8%           10.8%        14.1%         5.2%        7.4%         5.0%       103%
                                                                                                                                                                                                       10.3%         7.4%        5.0% 53%
                                                                                                                                                                                                                                 5.0%   5.3% 7.4%
                                                                                                                                                                                                                                               7.4% 9.0%
                                                                                                                                                                                                                                                       9.0%14.1%
                                                                                                                                                                                                                                                              14.1%                                 39.1%
  EBIT Margin                                                          4.1%            5.5%              4.2%            5.4%            7.6%        11.0%         2.3%
                                                                                                                                                                   23%         5.5%         3.5%        7.5%         5.5%        2.3%
                                                                                                                                                                                                                                 23%    4.2% 5.5%
                                                                                                                                                                                                                                      4.2%     5.5% 6.5%
                                                                                                                                                                                                                                                       6.5%11.0%
                                                                                                                                                                                                                                                              11.0%                                 38.4%
Activity Ratios
  Days in Receivables                                                 107.1            74.2              45.8            82.0           198.2        119.4        95.5         93.9        148.6       123.7         93.9        45.8  87.9    95.5   121.5   198.2                                   66.8
  Days in Payables                                                     33.7            14.5              26.0            45.2           105.8        108.3
                                                                                                                                                     1083         25.9         28.4         74.9        35.0         28.4        14.5  27.2    33.7    60.1   108.3
                                                                                                                                                                                                                                                             1083                                     11.7
  Cash Conversion Cycle                                                73.4            59.7              19.8            47.8            92.4         11.1        69.6         67.0         73.7        88.7         67.0        11.1  53.8    67.0    73.5    92.4                                   55.1
  CAPEX as % of Sales                                                  0.8%            0.9%              1.4%            1.8%            1.5%         1.7%        0.4%         1.0%         1.5%        1.2%         1.0%        0.4%  1.0%    1.2%    1.5%    1.8%                                    nmf
  Cash-Free and Debt-Free Working Capital as % of Sales                7.8%            7.6%             -0.8%            8.7%           32.3%        16.3%
                                                                                                                                                     163%        10.8%        12.8%        12.6%       12.5%        12.8%       -0.8%
                                                                                                                                                                                                                                -0.8%  8.2% 12.5%
                                                                                                                                                                                                                                      8.2%    12.5% 12.8%
                                                                                                                                                                                                                                                      12.8% 323%
                                                                                                                                                                                                                                                              32.3%                                   7.7%
Coverage and Leverage Ratios
  Current Ratio                                                         1.3             1.5              0.9              1.4             1.7          1.8          1.5         1.7           1.4         1.5         1.7         0.9    1.4    1.5     1.7     1.8                                    1.4
  Debt-to-Equity Ratio                                                48.1%           14.0%            15.4%            55.5%           29.9%          0.4          0.0         0.6           0.6         0.1         0.6        0.1%
                                                                                                                                                                                                                                 0.1%  14.7% 42.4%
                                                                                                                                                                                                                                      14.7%   42.4% 56.6%
                                                                                                                                                                                                                                                      56.6% 63.7%
                                                                                                                                                                                                                                                              63.7%                                    nmf
Growth, Historical
   Sales -- 2-Year
            2-Year CAGR                                               12.0%            4.8%              3.1%           32.1%           18.6%         6.9%       10.0%         1.6%       -15.1%       17.7%         1.6%      -15.1%
                                                                                                                                                                                                                               -15.1% 2.4%
                                                                                                                                                                                                                                       2.4% 6.9%
                                                                                                                                                                                                                                              6.9% 14.9%
                                                                                                                                                                                                                                                      14.9% 32.1%
                                                                                                                                                                                                                                                              32.1%                                   23%
                                                                                                                                                                                                                                                                                                      2.3%
   EBITDA - 2-Year CAGR                                                5.0%           13.4%             -4.6%           273%
                                                                                                                        27.3%            3.5%         6.6%        6.8%         7.0%        -7.5%       14.8%         7.0%       -7.5%
                                                                                                                                                                                                                                -7.5% 4.2%
                                                                                                                                                                                                                                       4.2% 6.8%
                                                                                                                                                                                                                                              6.8% 10.2%
                                                                                                                                                                                                                                                      10.2% 273%
                                                                                                                                                                                                                                                              27.3%                                  -3.0%

Notes:
(1) The Companys
        Company's financial
                  financial data related to the income statement derives from the adjusted pro forma income statement for the year ended December 31, 2012. However, balance sheet data was sourced from from the Companys
                                                                                                                                                                                                                  Company's adjusted
                                                                                                                                                                                                                            adjusted balance
                                                                                                                                                                                                                                     balance sheet
                                                                                                                                                                                                                                             sheet as of August 31, 2012,
                                                                                                                                                                                                                                                                    2012, which
                                                                                                                                                                                                                                                                          which was the latest information
available.
           Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 143 of 155                                    PageID
                                             #: 11072
                                              EXHIBIT 8
                                   BOWERS + KOBUTA CONSULTING, INC.
                         COMPARATIVE SUMMARY OF SELECT FINANCIAL FUNDAMENTALS


           Company Name                         Ticker              Latest Reported (in millions of USD, except for margin data)

                                                               Revenue Total Assets         Profitability          Historical Growth (a)
                                                                                       Gross
                                                                                       Gross EBITDA
                                                                                              EBITDA      EBIT     Revenue     EBITDA
                                                                                       Profit Margin Margin
                                                                                      Margin
  AECOM                                    NYSE:ACM        $    8,218.2 $ 5,664.6       5.1%     5.3%      4.1%        12.0%        5.0%
  Jacobs Engineering Group Inc.            NYSE:J              10,893.8   6,839.4      15.9%     6.4%      5.5%         4.8%       13.4%
  Fluor Corporation                        NYSE:FLR            23,381.4   8,268.4       4.9%     5.1%      4.2%         3.1%       -4.6%
  MasTec, Inc.                             NYSE:MTZ             3,526.0   2,195.9      12.1%     7.8%      5.4%        32.1%       27.3%
  WSP Global Inc.                          TSX:WSP                931.5   1,796.4      22.5%    10.8%      7.6%        18.6%        3.5%
  Stantec Inc.                             TSX:STN              1,545.6   1,455.0      54.7%    14.1%     11.0%         6.9%        6.6%
  Michael Baker Corporation                IQ288890               608.4     382.4      16.1%     5.2%      2.3%        10.0%        6.8%
  URS Corporation                          IQ190786            10,393.0   8,821.2       8.1%     7.4%      5.5%         1.6%        7.0%
  Tutor Perini Corporation                 NYSE:TPC             4,112.0   3,235.5      10.1%     5.0%      3.5%       -15.1%       -7.5%
  Tetra Tech, Inc.                         NASDAQGS:TTEK        2,022.1   1,671.0      17.8%    10.3%      7.5%        17.7%       14.8%
  URS Corporation                          IQ190786            10,393.0   8,821.2       8.1%     7.4%      5.5%         1.6%        7.0%
  Low                                                      $    608.4 $   382.4        4.9%      5.0%     2.3%        -15.1%       -7.5%
  Median                                                   $ 4,112.0 $ 3,235.5        12.1%      7.4%     5.5%          6.9%        6.8%
  High                                                     $ 23,381.4 $ 8,821.2       54.7%     14.1%    11.0%         32.1%       27.3%

BOWERS + KOBUTA CONSULTING, INC.                           $      28.9 $        9.6   100.0%    39.1%    38.4%          2.3%       -3.0%

Notes:
nmf- not meaningful figure.
LTM- latest twelve months.
(a) 2-year compound average growth rate.
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 144 of 155                                                              PageID
                                  #:EXHIBIT
                                      11073 9
                                                  BOWERS + KUBOTA CONSULTING, INC.
                                                     WORKING CAPITAL ANALYSIS
              In U.S. Dollars (Thousands)
                                                                                    BOWERS + KUBOTA CONSULTING, INC.
                                                                                      2010       2011      8/31/2012

              Working Capital to Revenue Method:

                 Revenue                                                            $      27,551 $       21,454 $       19,052

                 Current Assets
                   Cash and Cash Equivalents                                        $         700 $          700 $            1,000
                   Accounts Receivable                                                      5,896          3,928              2,701
                   Inventories                                                                -              -                  -
                   Other Current Assets                                                         5          2,021              4,450
                      Total Current Assets                                                  6,601          6,649              8,151

                 Current Liabilities
                   Short-Term Debt                                                            -              -                  -
                   Current Portion of Long-Term Debt                                          -              -                  -
                   Accounts Payable                                                           622            690                753
                   Accrued Expenses and Other                                               4,499          3,830              4,936
                      Total Current Liabilities                                             5,120          4,520              5,688

                 Working Capital                                                            1,481          2,128              2,463
                 Cash-Free Working Capital                                                    781          1,428              1,463
                 Debt-Free Working Capital                                                  1,481          2,128              2,463
                 Cash-Free and Debt-Free Working Capital                                      781          1,428              1,463

                 As % Of Revenue:
                 Working Capital                                                               5.4%         9.9%              12.9%
                 Cash-Free Working Capital                                                     2.8%         6.7%               7.7%
                 Debt-Free Working Capital                                                     5.4%         9.9%              12.9%
                 Cash-Free and Debt-Free Working Capital                                       2.8%         6.7%               7.7%

                                                                                                      Company
              Working Capital Indications (As % of Revenue)                              Min           Average         Max
              Working Capital                                                                  5.4%          9.4%        12.9%
              Cash-Free Working Capital                                                        2.8%          5.7%          7.7%
              Debt-Free Working Capital                                                        5.4%          9.4%        12.9%
              Cash-Free and Debt-Free Working Capital                                          2.8%          5.7%          7.7%


           (1) Selected
               Selected Cash-Free
                        Cash-Free and Debt-Free Working Capital % of Revenue                   6.2%

              Working Capital Surplus (Deficiency)
               Latest Twelve Months Revenue                                         $      19,052
               Multiplied by WC as % of Revenue                                              6.2%
               Normalized Working Capital                                           $       1,181

                 Cash-Free and Debt-Free Working Capital as of the Valuation Date   $       1,463
                   Less: Normalized Working Capital                                        (1,181)
                 Working Capital Deficiency (Rounded)                               $         -

          Notes:
              The selected
          (1) The selected cash-free and debt-free working capital percentage of 6.2% is based on the first quartile of the
              range as indicated by the selected guideline public companies as shown in Exhibit 7.
                    Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 145 of 155                                                            PageID
                                                      #: 11074
                                                      EXHIBIT 10
                                                                BOWERS + KUBOTA CONSULTING, INC.
                                                                           FORECAST
In U.S. Dollars (Thousands)
                                                                               As Forecast                                                            As Forecast
                                                                    For the Years Ending December 31,                                      For the Years Ending December 31,
                                                    2013            2014              2015              2016              2017          2013     2014      2015     2016    2017
                                                                                                                                                        Common Size


  Revenue                                       $     23,462 $        24,635 $          25,867 $          27,160 $          28,518      100.0% 100.0% 100.0% 100.0% 100.0%


   Operating Expenses:
     Officers' Salaries                                  -               -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%    0.0%
     Depreciation                                        200             210               221               232               243        0.9%    0.9%       0.9%    0.9%    0.9%
     Salaries and Wages                                8,152           8,559             8,987             9,437             9,909       34.7%   34.7%      34.7%   34.7%   34.7%
     Bonuses                                             893             937               984             1,033             1,085        3.8%    3.8%       3.8%    3.8%    3.8%
     Subconsultants                                    2,000           2,000             2,000             2,000             2,000        8.5%    8.1%       7.7%    7.4%    7.0%
     Taxes, Other Than Income Taxes                    1,703           1,892             2,102             2,335             2,594        7.3%    7.7%       8.1%    8.6%    9.1%
     Profit Sharing Plan Contribution                    -               -                 -                  -                -          0.0%    0.0%       0.0%    0.0%    0.0%
     Insurance                                         1,112           1,277             1,466             1,684             1,934        4.7%    5.2%       5.7%    6.2%    6.8%
     Office                                              373             426               486               555               634        1.6%    1.7%       1.9%    2.0%    2.2%
                                                         312             321               331               341               351        1.3%    1.3%       1.3%    1.3%    1.2%
     Rent
     Outside Services                                    185             204               224               247               271        0.8%    0.8%       0.9%    0.9%    1.0%
     Vehicle                                             239             259               280               302               327        1.0%    1.1%       1.1%    1.1%    1.1%
     Travel                                              272             282               292               302               312        1.2%    1.1%       1.1%    1.1%    1.1%
     Telephone and Utilities                               99            105               111               119               126        0.4%    0.4%       0.4%    0.4%    0.4%
     Reproduction                                          86              90                95              100               105        0.4%    0.4%       0.4%    0.4%    0.4%
     Employees' Benefits                                   46              51                57                 64               71       0.2%    0.2%       0.2%    0.2%    0.2%
     Advertising, Entertainment and Promotion              53              64                78                 94             114        0.2%    0.3%       0.3%    0.3%    0.4%
     Other Operating Expenses                            108             115               122               130               139        0.5%    0.5%       0.5%    0.5%    0.5%
        Total Operating Expenses                      15,832          16,792            17,836            18,974            20,216       67.5%   68.2%      69.0%   69.9%   70.9%
   Income From Operations                              7,630           7,843             8,031             8,186             8,303       32.5%   31.8%      31.0%   30.1%   29.1%


   Other Income (Expenses):
     Interest and Dividend Income                        -               -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%    0.0%
        Total Other Income (Expenses)                    -               -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%    0.0%
   Earnings Before Taxes                               7,630           7,843             8,031             8,186             8,303       32.5%   31.8%      31.0%   30.1%   29.1%

   Memo Items:
   EBITDA                                       $      7,830    $      8,053      $      8,251      $      8,418      $      8,546       33.4%    32.7%     31.9%   31.0%   30.0%
   Depreciation and Amortization                $        200    $        210      $        221      $        232      $        243        0.9%     0.9%      0.9%    0.9%    0.9%
   EBIT                                         $      7,630    $      7,843      $      8,031      $      8,186      $      8,303       32.5%    31.8%     31.0%   30.1%   29.1%
   Capital Expenditures                         $        150    $        158      $        165      $        174      $        182        0.6%     0.6%      0.6%    0.6%    0.6%

   Year-Over-Year Growth:                                                                                                                                             5-Year CAGR
                                                       -18.7%              5.0%              5.0%              5.0%              5.0%                                        -0.2%
   Revenue
   EBITDA                                              -19.0%              2.9%              2.5%              2.0%              1.5%                                        -2.0%
                                                       -19.5%              2.8%              2.4%              1.9%              1.4%                                        -2.2%
   EBIT
                                                       -19.5%              2.8%              2.4%              1.9%              1.4%                                        -2.2%
   Earnings Before Taxes

   Beginning Working Capital                    $      1,789 $         1,455 $           1,527 $           1,604 $           1,684
   Year-End Working Capital                            1,455           1,527             1,604             1,684             1,768
   Change in Working Capital                    $        335 $           (73) $            (76) $            (80) $            (84)
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 146 of 155                                                                              PageID
                                  #: 11075
                                  EXHIBIT 11
                                                    BOWERS ++ ICUBOTA
                                                    BOWERS    KUBOTA CONSULTING,
                                                                      CONSULTING, INC.
                                                       ADJUSTMENTS TO FORECAST
         In U.S. Dollars (Thousands)
         In U.S. Dollars (Thousands)                                                                 As Forecast
                                                                                          For the Years Ending December 31,
                 For the Years Ending December 31,                     2013               2014               2015               2016               2017



           Revenue                                               $             -      $           -      $           -      $           -      $           -


           Operating Expenses:
   (1)       Officers' Salaries                                                960                960                960                960                960
             Depreciation                                                      -                  -                  -                  -                  -
             Salaries and Wages                                               (960)              (960)              (960)              (960)              (960)
             Bonuses                                                           -                  -                  -                  -                  -
             Subconsultants                                                    -                  -                  -                  -                  -
             Taxes, Other Than Income Taxes                                    -                  -                  -                  -                  -
             Profit Sharing Plan Contribution                                  -                  -                  -                  -                  -
             Insurance                                                         -                  -                  -                  -                  -
             Office                                                            -                  -                  -                  -                  -
             Rent                                                              -                  -                  -                  -                  -
             Outside Services                                                  -                  -                  -                  -                  -
             Vehicle                                                           -                  -                  -                  -                  -
             Travel                                                            -                  -                  -                  -                  -
             Telephone and Utilities                                           -                  -                  -                  -                  -
             Reproduction                                                      -                  -                  -                  -                  -
             Employees' Benefits                                               -                  -                  -                  -                  -
             Advertising, Entertainment and Promotion                          -                  -                  -                  -                  -
             Other Operating Expenses                                          -                  -                  -                  -                  -
                Total Operating Expenses                                       -                  -                  -                  -                  -
           Income From Operations                                              -                  -                  -                  -                  -

           Other Income (Expenses):
             Interest and Dividend Income                                      -                  -                  -                  -                  -
                Total Other Income (Expenses)                                  -                  -                  -                  -                  -
           Earnings Before Taxes                                               -                  -                  -                  -                  -

    Notes:
       Officers' salaries
   (1) Officers' salaries were
                          were not
                               not included
                                   included in
                                             in the
                                                the projections
                                                     projections for
                                                                 for the
                                                                     the years
                                                                          years ended December 31, 2013 to 2017 as prepared by management.
       Therefore, we considered the thrree year historical average officers' salaries on an unadjusted basis which equated to 8.8% of revenue as
       reported in the Company's tax return
                                        return for
                                               for fiscal
                                                   fiscal years
                                                          years 2010
                                                                2010 through
                                                                       through 2012.
                                                                                2012. This
                                                                                      This adjustment
                                                                                           adjustment to
                                                                                                       to mark-up
                                                                                                          mark-up officers'
                                                                                                                   officers' salary
                                                                                                                             salary based on historical
       norms was made to the projected salaries and wages in the projections prepared by management. Furthermore, we determined that officers'
       salaries on an adjusted basis equated to 3% of revenues, which aligned with the 75th percentile of the ERI market data. This adjustment was
       made to officers' salaries. A summary of this calculation is included below:
       Officers' Salaries Adjustments:
          Projected Unadjusted Officers' Compensation              $           960 $             960 $            960 $              960 $             960
          Payroll Tax as Projected (Unadjusted)                                  73                73               73                 73                 73
          Officers' Compensation as Adjusted                                  (960)             (960)            (960)              (960)             (960)
          Payroll Tax as Adjusted                                               (73)             (73)             (73)               (73)               (73)
          Total Adjustment                                         $            -    $           -     $          -      $           -     $            -
                   Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 147 of 155                                                               PageID
                                                     #: 11076
                                                     EXHIBIT 12
                                                                BOWERS + KUBOTA CONSULTING, INC.
                                                                    FORECAST - AS ADJUSTED
In U.S. Dollars (Thousands)
In U.S. Dollars (Thousands)                                                    As Forecast                                                            As Forecast
                                                                    For the Years Ending December 31,                                      For the Years Ending December 31,
                                                   2013             2014              2015              2016              2017          2013     2014      2015     2016    2017
                                                                                                                                                        Common Size


  Revenue                                      $     23,462 $         24,635 $          25,867 $          27,160 $          28,518      100.0% 100.0% 100.0% 100.0% 100.0%


  Operating Expenses:
    Officers' Salaries                                  960              960               960               960               960        4.1%    3.9%       3.7%    3.5%    3.4%
    Depreciation                                        200              210               221               232               243        0.9%    0.9%       0.9%    0.9%    0.9%
    Salaries and Wages                                7,192            7,599             8,027             8,477             8,949       30.7%   30.8%      31.0%   31.2%   31.4%
    Bonuses                                             893              937               984             1,033             1,085        3.8%    3.8%       3.8%    3.8%    3.8%
    Subconsultants                                    2,000            2,000             2,000             2,000             2,000        8.5%    8.1%       7.7%    7.4%    7.0%
    Taxes, Other Than Income Taxes                    1,703            1,892             2,102             2,335             2,594        7.3%    7.7%       8.1%    8.6%    9.1%
    Profit Sharing Plan Contribution                     -               -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%    0.0%
    Insurance                                         1,112            1,277             1,466             1,684             1,934        4.7%    5.2%       5.7%    6.2%    6.8%
    Office                                              373              426               486               555               634        1.6%    1.7%       1.9%    2.0%    2.2%
    Rent                                                312              321               331               341               351        1.3%    1.3%       1.3%    1.3%    1.2%
    Outside Services                                    185              204               224               247               271        0.8%    0.8%       0.9%    0.9%    1.0%
    Vehicle                                             239              259               280               302               327        1.0%    1.1%       1.1%    1.1%    1.1%
    Travel                                              272              282               292               302               312        1.2%    1.1%       1.1%    1.1%    1.1%
    Telephone and Utilities                                99            105               111               119               126        0.4%    0.4%       0.4%    0.4%    0.4%
    Reproduction                                           86              90                95              100               105        0.4%    0.4%       0.4%    0.4%    0.4%
    Employees' Benefits                                    46              51                57                64                71       0.2%    0.2%       0.2%    0.2%    0.2%
    Advertising, Entertainment and Promotion               53              64                78                94              114        0.2%    0.3%       0.3%    0.3%    0.4%
    Other Operating Expenses                            108              115               122               130               139        0.5%    0.5%       0.5%    0.5%    0.5%
       Total Operating Expenses                      15,832           16,792            17,836            18,974            20,216       67.5%   68.2%      69.0%   69.9%   70.9%
  Income From Operations                              7,630            7,843             8,031             8,186             8,303       32.5%   31.8%      31.0%   30.1%   29.1%


   Other Income (Expenses):
     Interest and Dividend Income                       -                -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%     0.0%
        Total Other Income (Expenses)                   -                -                 -                 -                 -          0.0%    0.0%       0.0%    0.0%     0.0%
   Earnings Before Taxes                              7,630            7,843             8,031             8,186             8,303       32.5%   31.8%      31.0%   30.1%    29.1%

Memo Items:
 EBITDA                                        $      7,830     $      8,053      $      8,251      $      8,418      $      8,546       33.4%    32.7%     31.9%   31.0%   30.0%
 Depreciation and Amortization                 $        200     $        210      $        221      $        232      $        243        0.9%     0.9%      0.9%    0.9%    0.9%
 EBIT                                          $      7,630     $      7,843      $      8,031      $      8,186      $      8,303       32.5%    31.8%     31.0%   30.1%   29.1%
 Capital Expenditures                          $        150     $        158      $        165      $        174      $        182        0.6%     0.6%      0.6%    0.6%    0.6%

Year-Over-Year Growth:                                                                                                                                               5-Year CAGR:
  Revenue                                             -18.7%               5.0%              5.0%              5.0%              5.0%                                        -0.2%
                                                      -19.0%               2.9%              2.5%              2.0%              1.5%                                        -2.4%
  EBITDA
                                                      -19.5%               2.8%              2.4%              1.9%              1.4%                                        -2.6%
  EBIT
  Earnings Before Taxes                               -19.5%               2.8%              2.4%              1.9%              1.4%                                        -2.6%

   Beginning Working Capital                   $          1,789 $      1,455 $           1,527 $           1,604 $           1,684
   Year-End Working Capital                               1,455        1,527             1,604             1,684             1,768
   Change in Working Capital                   $            335 $        (73) $            (76) $            (80) $            (84)
                              Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 148 of 155                                                               PageID
                                                                #: 11077
                                                                EXHIBIT 13
                                                                              BOWERS + KUBOTA CONSULTING, INC.
                                                                            VALUATION ANALYSIS - INCOME APPROACH
                                                                               DISCOUNTED CASH FLOW METHOD
    In U.S. Dollars (Thousands)

                                                                           Pro Forma                                                 As Forecast                                             Terminal Year
       For the Years Ending December 31,                                      2012             2013               2014                  2015             2016                 2017

    Revenue                                                            $        28,858 $           23,462 $           24,635 $             25,867 $          27,160 $            28,518 $           29,374
        Growth Rate                                                                               -18.70%              5.00%                5.00%             5.00%               5.00%              3.00%

    EBITDA (Exhibit 12)                                                                  $          7,830 $             8,053 $              8,251 $           8,418 $            8,546 $             8,802
       Less: Depreciation                                                                            (200)               (210)                (221)             (232)              (243)               (250)
    Income From Operations                                                                          7,630               7,843                8,031             8,186              8,303               8,552
 (1) Less: Income Taxes                                                                            (2,991)             (3,075)              (3,148)           (3,209)            (3,255)             (3,352)
    Debt-Free Net Income                                                                            4,639               4,769                4,883             4,977              5,048               5,199
 (2) Plus: Depreciation                                                                               200                 210                  221               232                243                 250
 (2) Less: Capital Expenditures                                                                      (150)               (158)                (165)             (174)              (182)               (250)
 (3) Plus / Less: Change in Working Capital                  6.2%                                     335                 (73)                 (76)              (80)               (84)                (53)

    Debt-Free Net Cash Flow                                                              $            5,024 $            4,749   $          4,862    $           4,955 $             5,025 $            5,146

     Period                                                                                           0.50               1.50                 2.50                 3.50             4.50               4.50
     Mid-Year Discount Factor                               15.3%                                   0.9312             0.8076               0.7004               0.6074           0.5267             0.5267
 (4) Terminal Value                                                                                                                                                                          $      41,804
     Present Value of Cash Flows                                                         $            4,678 $            3,835 $            3,405 $              3,010    $          2,647

 (5) Present Value of Cash Flows                                                                                                                                                             $      17,574
     Present Value of Terminal Value
 (5) Present                                                                                                                                                                                        22,019
    Concluded Value of Operations (Controlling, Marketable Basis)                                                                                                                            $      39,593

                                                     Implied Multiples:                                                          3-Yr. Average       Pro Forma 2012           2013           Terminal Year
                                                   Concluded Value of Operations / Revenue                                            1.5x                1.4x                1.7x
                                                   Concluded Value of Operations / EBITDA                                             5.7x                4.1x                5.1x
                                                   Implied Terminal Year EBITDA Exit Multiple                                                                                                    4.7x

Notes:
 (1) A combined federal and state income tax rate (calculated in a multiplicative manner) was applied to the pretax income of the Company. An effective tax rate of 35.024% was applied to our analysis,
     which was based on the median effective tax reported by the selected guideline public companies.
 (2) Projected depreciation and capital expenditures were provided by management. In the terminal year, capital expenditures were grown by the long-term growth rate.
 (3) Changes in net working capital are equal to 6.2%. See Exhibits 7 and 9 for the computation and concluded level of working capital for the Company.
 (4) The terminal value was calculated dividing the cash flows, as projected in the Terminal Year column, by the capitalization rate (discount rate less the long-term growth rate).
 (5) The Sum of Present Value of Cash Flows is the sum of the present value of the cash flows generated between the Valuation Date and the end of the forecast period. The Present Value of the Terminal
     Value was calculated by multiplying the discount factor for the last discrete forecast year by the terminal value.
                        Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 149 of 155                                                        PageID
                                                          #: 11078
                                                          EXHIBIT 14
                                                                  BOWERS + KUBOTA CONSULTING, INC.
                                                                  WEIGHTED AVERAGE COST OF CAPITAL


                                              Cost of Equity                                                                                         Cost of Debt

                                                                                                Marcum LLP
(1)    Risk-Free Rate as of the Valuation Date                                                     2.5%
(2)    Equity Risk Premium                                                                         6.1%
(3)    Size Risk Premium                                                                           6.1%                       (5) Pretax Cost of Debt                             4.6%
(4)    Unsystematic Risk Premium                                                                   2.0%                              Tax Rate                                     39.2%
          Cost of Equity                                                                            16.7%                        After-Tax Cost of Debt                            2.8%


                                               Discount                 Percent of
                                                                                                   WACC
                                                Rates                   Capital (6)

       Cost of Equity                            16.7%                     90.0%                    15.0%

       After-Tax Cost of Debt                    2.8%                      10.0%                    0.3%

       Discount Rate                                                      100.0%                    15.3%

(7)
(7)         Less: Sustainable Long-Term Growth                                                      3.0%

       Capitalization Rate                                                                          12.3%


Notes:
     Yield of
(1) Yield   of 20-Year
                20-Year U.S.
                          U.S. Treasury
                                 Treasury Bonds as of the Valuation Date.
(2) Long-horizon      expected equity
     Long-horizon expected        equityrisk
                                          riskpremium
                                                premium(supply-side),
                                                          (supply-side),as
                                                                         asreported
                                                                            reportedby byDuff
                                                                                          Duff&&Phelps
                                                                                                 PhelpsCost
                                                                                                        CostofofCapital
                                                                                                                 CapitalNavigatorTM.
                                                                                                                          Navigator™.
 (3) Additional
     Additional return
                   return for
                           for companies
                               companiesin   inthe
                                                thesmallest
                                                    smallestof
                                                             often
                                                                tensize
                                                                    sizedeciles,
                                                                         deciles,asasreported
                                                                                      reportedby
                                                                                               byDuff
                                                                                                  Duff&&Phelps
                                                                                                         PhelpsCost
                                                                                                                 CostofofCapital
                                                                                                                          CapitalNavigatorTM.
                                                                                                                                  Navigator™.
     Considers risk
(4) Considers     risk specific
                       specific to
                                 to the industry
                                         industry as well as the Company. In evaluating the need for the unsystematic risk premium, we considered multiple factors that would increase and
     decrease risk:
       Factors that increase the unsystematic risk premium:
         (i) Smaller geographical footprint relative to public competitors;
         (ii) The bidding process is highly competitive and does not guarantee recurring pipeline of new projects; and
         (iii) The Company’s
                     Company's access to capital is lower than public competitors.
       Factors that decrease the unsystematic risk premium:
         (i) Management depth of experience in the engineering services industry;
         (ii) Strong relationships with customers in the public and private sectors; and
         (iii) The Company has broad capabilities, allowing them to differentiate from other companies operating in the engineering and architectural services industry specifically
     in        in the Hawaiian submarket.
     For these reasons, we have selected a risk premium of 2%.
     The interest
(5) The   interest rate
                    rate of
                         of 4.6%
                             4.6% isis based
                                       based onon Moody's
                                                  Moody's Bond Yield Average for BAA rated corporate debt.
     Capital Structure
(6) Capital   Structure isis based
                             based onon the
                                         the median
                                              median debt-to-equity
                                                      debt-to-equity ratio reported by the selected guideline public companies.
     Annual long-term
(7) Annual    long-term growth rate expected for     for Company earnings into perpetuity. See Report for additional discusion.
                                      Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 150 of 155                                                                                                        PageID
                                                                        #:EXHIBIT
                                                                           11079  15
                                                                                                          BOWERS + KOBUTA CONSULTING, INC.
                                                                                                          CALCULATION OF TRADING MULTIPLES


            (USD), except
In millions (USD), exceg per share
                             shore
Ticker                                     NYSE:ACM              NYSE:d
                                                                 NYSE:J            NYSE:FLR        NYSE:MTZ            TSX:WSP       TSX:STN          IQ288890      IQ190786    NYSE:TPC     LSDAQGS:TTEK
                                                                                                                                                                                 NYSE:TPCASDAQGS:TTEK              IQ190786
                                                       Jacobs Engineering                                                                         Michael Baker         URS     Tutor Perini                           URS     Low        lst
                                                                                                                                                                                                                                          1st      Median      3rd      High
Name                                         AECOM                           Fluor Corporation    MasTec,   Inc.WSP
                                                                                                  MasTec, Inc.   WSPGlobal
                                                                                                                     GlobalInc.
                                                                                                                            Inc.   Stantec Inc.                                               Tetra Tech, Inc.
                                                               Group Inc.                                                                          Corporation    Corporation   Corporation                      Corporation            Ouartile
                                                                                                                                                                                                                                        Quartile             (hurdle
                                                                                                                                                                                                                                                             Quartile



Share Price as of December 14, 2012             23.8               41.3                 57.1             23.4              21.2          19.4             19.7          39.0          13.7              25.8           39.0
Shares Outstnnding
       Outstanding                             111.9              128.7                174.6             82.0              36.7          91.4              9.6          74.5          47.4              63.9           74.5
Market Capitalization                        2,664.9            5,320.1              9,965.9          1,918.4             778.4       1,774.4            189.0       2,906.2         648.0           1,652.1        2,906.2
Preferred Equity                                  -                   -                    -               -                 -             -                -             -              -                -              -
Minority Interest                               55.0                45.3                 64.4            0.0                2.2           0.1              0.7         133.0            -                0.9          133.0
Debt                                         1,069.7               528.3                533.0          453.0              273.1         299.2               -        2,153.2         700.8              83.1        2,153.2
Less: Cash                                    (593.8)           (1,032.5)            (2,257.8)         (10.5)             (62.4)        (34.7)           (67.1)       (289.2)       (184.3)           (104.8)        (289.2)
Enterprise Value                       $     3,195.8 $           4,861.2 $            8,305.3 $      2,360.9 $            991.3       2,039.0            122.7       4,903.2       1,164.5           1,631.2        4,903.2

Valuation Multiples:
EV / LTM Sales                                 0.39x               0.45x                0.36x           0.67x              1.06x        1.32x             0.2x          0.5x           0.3x              0.8x          0.5x     0.20x      0.37x     0.47x      0.74x    1.32x
EV / LTM EBITDA                                7.37x               6.99x                6.99x           8.56x              9.82x        9.36x             3.8x          6.3x           5.6x              7.9x          6.3x     3.85x      6.35x     6.99x      8.21x    9.82x
EV / Y+1E Sales                                0.39x               0.40x                0.30x           0.64x              0.97x        1.29x             0.2x          0.4x           0.3x              0.8x          0.4x     0.21x      0.34x     0.45x      0.69x    1.29x
EV / Y+1E EBITDA                               6.25x               6.23x                6.53x           7.30x              8.39x        9.09x             4.8x          5.5x           5.0x              6.7x          5.5x     4.81x      5.55x     6.25x      7.00x    9.09x
nmf- not meaningful
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 151 of 155                   PageID
                                  #: 1108016
                                 EXHIBIT
                                 BOWERS + KUBOTA CONSULTING, INC.
                        MARKET APPROACH - GUIDELINE PUBLIC COMPANY METHOD

  In U.S. Dollars (Thousands)


                                                                     Adjusted
                                                                    Pro Forma             Y+1
                                                                     EBITDA             EBITDA

    Subject Company Financial Results                               $    9,670      $      7,830

      Selected Multiple                                                     7.86x           6.18x
      Adjustment to Multiple                                                -31%            -31%
      Adjusted Multiple                                                     5.42x           4.26x

    Indicated Value of Operations                                       52,443            33,368

      Weighting                                                             50%             50%

    Concluded Value of Operations (Controlling, Marketable Basis)                   $     42,906
                                Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 152 of 155                                                               PageID
                                                                  #: 11081
                                                                  EXHIBIT 17
                                                                                    BOWERS + KUBOTA CONSULTING, INC.
                                                                         LIST OF DEALSTATS MERGER AND ACQUISITION TRANSACTIONS

                                                                                                                 Target Financials                        Transaction Details                 Implied Multiples
                                                                                                 Last Twelve                                   Purchase Price                                Purchase   Purchase
                                                                                                                        LTM          EBITDA                     Transaction     Completion
                                                                                                                                                                                Completion
                                     Target Description                                         Months ("LTM")                                (Adjusted for %                                 Price /    Price /
                                                                                                                       EBITDA        Margin                        Type           Date
                                                                                                   Net Sales                                    purchased)                                   Revenue    EBITDA

Engineering and Consulting                                                                        $3,054,400          $232,600        7.6%      $1,200,000         Stock        8/22/2012     0.39x      5.16x
Engineering, Architectural
Engineering, Architectural and
                            and Planning
                                Planning Firm
                                         Firm Specializing
                                               Specializing in
                                                             in the Construction
                                                                    Construction of Airports,
                                                                                    Airports,
                                                                                                 $91,867,134         $5,237,150       5.7%     $60,492,000         Stock         5/3/2010     0.66x     11.55x
Highways, Bridges and other Transportation Infrastructure
Engineering and Information Technology (IT) Services for the Government                          $14,367,432         $1,062,104       7.4%      $5,000,000         Stock        4/22/2010     0.35x      4.71x
Environmental Engineering Firm                                                                   $8,359,827           $804,420        9.6%      $1,675,000         Stock        8/31/2009     0.20x      2.08x
Full-Service Engineering Service Company                                                         $33,372,449             N/A          N/A      $14,390,000         Stock         5/2/2008     0.43x       N/A
Environmental Engineering Group                                                                   $8,100,000          $506,000        6.2%      $3,200,000         Stock         2/6/2008     0.40x      6.32x

     Low                                                                                          $3,054,400          $232,600        5.7%      $1,200,000                                    0.20x      2.08x
     First Quartile                                                                               $8,164,957          $506,000        6.2%     $2,056,250                                     0.36x      4.71x
     Median                                                                                      $11,363,630          $804,420        7.4%     $4,100,000                                     0.39x      5.16x
     Third Quartile                                                                              $28,621,195         $1,062,104       7.6%     $12,042,500                                    0.42x      6.32x
     High                                                                                        $91,867,134         $5,237,150       9.6%     $60,492,000                                    0.66x      11.55x

     Count:                                                                                           6                   5            5            6                                           6          5
     Number of Selected Transactions: 6

1
     BOWERS + KUBOTA CONSULTING, INC.                                                       I    $28,858,037         $9,671,342      33.5%
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 153 of 155                    PageID
                                  #: 1108218
                                 EXHIBIT
                                 BOWERS + KUBOTA CONSULTING, INC.
                         MARKET APPROACH - MERGER AND ACQUISITION METHOD

 In U.S. Dollars (Thousands)
                                                                         Enterprise Value to
                                                                       Adjusted         Adjusted
                                                                       Proforma         Proforma
                                                                       Revenue          EBITDA

   Subject Company Financial Results                               $      28,858    $       9,670

      Selected Multiple                                                     0.42x            6.32x
      Adjustment to Multiple                                                  0%               0%
      Adjusted Multiple                                                     0.42x            6.32x

   Indicated Value of Operations                                          12,120           61,154

      Weighting                                                              40%               60%

   Concluded Value of Operations (Controlling, Marketable Basis)                    $      41,541
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 154 of 155                                   PageID
                                  #: 1108319
                                 EXHIBIT
                                  BOWERS + KUBOTA CONSULTING, INC.
                                          RECONCILIATION

In U.S. Dollars (Thousands)
                                                                Value of                          Weighted Value
       Method                                                                    Weight
                                                               Operations                          of Operations

  Discounted Cash Flow Method (Exhibit 13)                 $         39,593                50%
                                                                                           50% $          19,797
  Guideline Public Company Method (Exhibit 16)             $         42,906                25% $
                                                                                           25%            10,726
  Merger and Acqusition Method (Exhibit 18)                $         41,541                25% $
                                                                                           25%            10,385

Concluded Value of Operations                                                             100% $          40,908

Implied Multiples                                Revenue           EBITDA  RevenueMultiple
                                                                   EBITDA Revenue  MultipleEBITDA
                                                                                            EBITDA Multiple
                                                                                                   Multiple

  Pro Forma 2012                          $      28,858 $
                                                 28,858 $             9,671               1.42x            4.23x
  Three Year Average                      $      25,954 $
                                                 25,954 $             6,892               1.58x            5.94x
  First Forecast Year                     $      23,462 $
                                                 23,462 $             7,830               1.74x            5.22x

Check to Value Multiples - M&A                                                Revenue Multiple EBITDA Multiple

  Minimum                                                                                 0.20x             2.08x
  First Quartile                                                                          0.36x             4.71x
  Median                                                                                  0.39x             5.16x
  Third Quartile                                                                          0.42x             6.32x
  Maximum                                                                                 0.66x            11.55x
  Count                                                                                      6                 5

Check to Value Multiples - Guideline Companies                                Revenue Multiple EBITDA Multiple

  Minimum                                                                                 0.24x             2.03x
  First Quartile                                                                          0.47x             7.56x
  Median                                                                                  0.72x             8.37x
  Third Quartile                                                                          1.06x             9.36x
  Maximum                                                                                 1.32x             9.82x
  Count                                                                                      5                 5
Case 1:18-cv-00155-SOM-WRP Document 460-6 Filed 04/27/21 Page 155 of 155                   PageID
                                  #: 1108420
                                 EXHIBIT
                                     BOWERS + KUBOTA CONSULTING, INC.
                                         FINAL VALUE PER SHARE
     In U.S. Dollars (Thousands) (Except Per Share Data)


       Concluded Value of Operations (Controlling, Marketable Basis)                  $   40,910
                Interest-Bearing Debt
         Less: Interest-Bearing                                                              -

       Concluded Value of Operations to Equity (Controlling, Marketable Basis)            40,910
         Plus: Excess Cash                                                                 2,390
         Plus: Marketable Securities                                                       3,439
       Concluded Value of Equity (Controlling, Marketable Basis)                          46,738

         Less: Discount for Lack of Marketability                                7%       (3,272)
       Value of Equity (Controlling, Nonmarketable Basis)                             $   43,467
       Per Share Value (Controlling, Nonmarketable Basis)                             $    43.47
         Number of Shares in Subject Interest                                              1,000
